MINISTERE DE L'ENVIRONNEMENT

REPUBLIQUE DU CAMEROUN
ET DES FORETS

Paix - Travail - Paire

Se: Ets ASSENE MKOU

sm au EU GUN

| —E SOGIETE DE TRANSPORT ET DE NEGDCE DU GAMEROUN

PLAN D'AMENAGEMENT DES UNITES
| FORESTIERES D'AMENAGEMENT N° 10 041, 10 042
ET 10 044 REGROUPEES

Réalisé par :

sr
58

Cellule Valure
Aménagement |
R. PALLISCO

Septembre 2004

Unités Forestières d'Aménagement 10.041, 10.042 et 10.044 regroupées + Plan d'aménagement

TABLE DES MATIERES

LISTE DES TARLEAUX.

LISTE DES FIGURES .unveeeanenenenengneenmenmnnee Desnanareitenntesepenenerreermenennennmenne es VIIT
AVANT - PROPOS ssivevns mors pars vneneeoser sapeeeti en energies tonton etnennan ee nee pennennennennnnnnenr IX
ABREVIATIONS nn emneegennnnannennenengennerne anennennnenpenenenn XI
JL INTRODUCTION ssvnrrerrrgnnnrronmnmnmnnnnegmennenennnunmmnnnennenennnnnnne nent. ;
2 CARACTERISTIQUES BIOPHYSIQUES DE LA FORET ss À
2.1 INFORMATIONS ADMINISTRATIVES source 2
2.1.1. NOM, SITUATION ADMINISTRATIVE usines eme 2
2.12  SUPERFICIG.. Niue deniers sperme à eines 2
2.1.3 SITUATION GEOGRAPHIQUE ET LIMILE..............4 nee 3
2.14. DROITS DIVERS... ner 7
I]

2.2. FACTEURS ECOLOGIQUES ner

2.2.1 TOPOGRAPHIE
222 CLIMAT un inner neeneeeeneeeeneeee een
2.23 GEO OGIE ET PEDOLOGIE

22.4 HyYDROGRAPHII:

2.25  VEGEITATION
22.6 FAUNE

3 ENVIRONNEMENT $SOCIO-ECONOMIQUErmmmremrennnerrrrrmenrerrrnnnerrirnnerenn ann 19

3.1 CARACTERISTIQUES DEMOGRAPHIQUES .
3.1.1 DESCRIPTION DE LA PGPULATION
3.1.2 REPARTITION DE LA POPULATION PAR VILLAGE
3.1.3  MOBILITE ET MIGRATION.

3.2 ACTIVITES DE LA POPULATION
3.2.1  CARACTERISTIQUES COUTUMIERES Rennes 22
3.2.2 ACTIVITES AGRICOLES

32.5 PECHE inner ernnennees 26
424 ÉLEVAGES nie cree creer 27

Ltès Foresuères d'{ménaerment 10.044. 10 042 et 10 044 regroupées - Plan d'aménagement

3.2.5 CHASSE.
3.2.6 COLLECTE DES PRODUITS FORESTIERS NON LIGNELIX ss 28
3.2.7 SOCIETES DE DEVELOPPEMANT ET GJC. ii innen 31

3.3 ACTIVITES INDUSTRIELLES …
3.31 LES SOCHÈTES D'EXPLOITATION FORESTIÈRE ss 36

3.3.2 EXTRACTION MINIÈRE
3.4 PROJETS DIVERS
3.4.1 PROJETS DE DEVELOPPEMENT drnseeereeneeeeneneneenes
3.42 TOURISME ET ECOTOURISME

3.4.3  PRESFNCE D’AIRE PROTEGÉLE EN PERIPHERIE DE LA CONCESSION

3.S INFRASTRUCTURES
3.5.1 INFRASTRUCTURES ROUTIERES

45,2 INFRASTRUCTURES SCOLAIRES...

3.5.3  INFRASTRUCTURLS SANITAIRES.......

3.5.4 SOURCES D'EAU POTABLE
3.55 STRUCTURES DE COMMUNICATION

4 ETAT DE LA FORET : 40
4.1 HISTORIQUE DE LA FORET.... denenennmeennnereenenmenrmenrenener cornes AÛ

dE. ORIGINE DE LA FORET
4.102 STATUT ADMINISTRATIF DE LA FORET id ieneeniennne 40

4.1.3 PERTURBATIONS NATURLLLES OÙ HUMAINES ie ere un

4.1.4. TRAVAUX FORESTIERS ANTÉRIEURS …

4.2 INVENTAIRE D'AMENAGEMENT nest
4.2.1 PREPARATION DE L'INVENTAIRE

42.2  METHODOLOGIE.................u.. Dm

42.3 MISE EN CEUVRE een $
4,3. SYNTHESE DES KESULTATS D'INVENTAIRE D'AMENAGEMENT ….. -52
43.1 CONTENANCE.. anne 52

4.3.2
43.3 CONTENU derniere een 68
44. PRODUCTIVITÉ DE LA FORET. - eue 77

4.4.1 ACCROISSEMENTS ….
44.2  MORTALITES
44.3 DEGATS D'EXPLOITATION .
45

Unués Foresnères d'Aménagement 10,041, 10 142 et 10.044 regroupécs - Plan d'aménagement

5 AMENAGEMENT PROPOSE

SL OBJECTIFS D’'AMENAGEMENT ASSIGNES À [.4 FORET...

5.2 DIVISION DE 1.4 CONCESSION FORESTIÈRE EN SERIES

5.2.1 GENERALITES
5.2.2  SGRIE DE PRODUCTION

5.2.3 SERIE DE CONSERVATION
5.2.4 SERIE DE PROTECTION

5.3  AFFECTATION DES TERRES ET DROITS D'USAGE.. ennemie
531 Gr
5.3.2  AFFECTATION AGRICOLE...

ERALITES

5.3.3  ATFECT'ATION AU TTIKE DES DROITS COUTUMIERS
534 Chasse...
5.45 DROITS D'USAGE
5.3.6 RESTRICTION DES DROITS D'USAGE......

5.5.7 EXTENSION DES DROITS D'UISAGE.

5.4 AMENAGEMENT DE LA SERIE DE PRODUCTION...

5.4.1 LISTE DES ESSENCES EXCLUES DE L'EXPLOITATION
5.4.2 LISTE DES ÉSSENCES AMENAGÉES …
5.4.3

5.4.4

54.5 POSSIBILITE FORESTIERE (VOLUME TOTAL ET VOLUME À L'HECTARE) …
5.4.6 DME/AME.

3.4.7 POSSIBILITE DETERMINI
CONCESSIONNA RES.

E POUR LES ESPECES INTÉRESSANT DIRECTEMENT LES

54.8 SYNTHESE SUR L'EVOLUTION DE LA FORET

55 BLOCS D'AMENAGEMENT QUINQUENNAHX ET ASSIETTES DE COUPE ANNUELLE
5.5.1  BLOCS D'AMÉNAGEMENT
5.5.2 ORDRE DE PASSAGE
5.5.3 VOIRIE FORESTIERE.......................

5.6 REGIMES SYLVICOLES SPECIAUX

5.6.1 OBJECTIFS SPÉCIPIQUES D'AMENAGEMENT DES ESSUNCES SPECIALES
5.6.2 REGLES SYLVICOLES DES ESSIINCES SPECIALES ns DRE RENTREE
3.6.3 MONDES D'INTERVENTION
5.7 PROGRAMME D'INTERVENTIONS SYLVICOLES snrssrninerrreaennemnnnenes 119

S.7.1 COURRE DE DISTRIBUTION PAR CLASSE DE DIAMEVRE POUR CHAQUE GROUPE ET
ANALYSE

iii

Unités Forestières d'Aménegement 10.041, 10.042 et 10.044 regroupées - Plan d'aménagement

5.7.2 COURBE DE DISTRIBUTION DES ESPECES RETENLES PAR CLASSE DE DIAMETRE ET
ANALYSE...

5.7.3 PROGRAMME D'INTÉRVENTION SYLVICOLE ADAPTRE....... 125
5.8 PROGRAMME DE PROTECTION DE L'ENVIRONNEMENT .127
5.8.1 PROTECTION CONTRE L'EROSION {BASSINS VERSANTS, BHIRGES, ETC)... 127
5.8.2 PROTECTION CONTRE LE FEU. een nee nneenennenneneennee 127

….127
128
128

5.8.3 PROTECTION CONTRE LES ENVAHISSEMENTS DE LA POPULATION

5.8.4 PROTECTION CONTRE LA POLLUTION
5.8.5 PROTECTION DE LA FAUNE ue uns

5.9 AUTRES AMENAGEMENTS.

5.9.1 STRUCTURES D'ACCUEIL DU PUBLIC ET ECOTOURISME.....

5.9.2 MESURES DE CONSIER VATION ET DE MISE EN VALEUR DU POTENTIEL HALIEUTICO-
CYNEGETIQUE

5973 MESURES DE CONSER VATION

5.94 PROMOTION CT GESTION DES PRODUHTS FORESTIERS NON-LIGNEUX (PENL)................ 136
ACTIVITES DES POPULATIONS AVEC LES OBJECTIFS

5.9.5 MESURES POUR HARMONISER LC:
D'AMENAGEMENT

5.10 ACTIVITES DE RECHERCHE ET DE SUIVL

510.1 SUIVI DE L’EVOLUTION DES POPULATIONS FAUNIQUES. ue 137
5.102 ÉTUDE DE LA DYNAMIQUE DE CROISSANCE DE LA FORET AMENAGEH 139
5.10.3 MISE EN ŒUVRE D'INTERVENTIONS SYLVICOLES ADAPTEES...... 143

£& DUREE ET REVISION DU PLAN D'AMENAGEMENT sssremneme

Gt DuRri
6.2 REVISION DU PLAN D'AMENAGEMENT conne

T PLAN DE GESTION QUINQUENNAL ET PLAN ANNUEL D'OPERATION .…….. 148

TL PLAN DE GESTION QUINQUENNAL .

IT REFERENCES D ren

7.1.2 RESUME DES GRANDES LIGNES DU PLAN D'AMENAGEMENT 149
7.1.3 DESCRIPTION DU BLOC D'AMENAGEMENT DE LA PERJODE....... ue 154
7.1.4. MODE D'INTERVENTION
7.1.5 TRAVAUX D'AMENAGEMENT

7.1.6  MISEEN ŒUVRE DU PLAN DE GESTION.
TAF PROGRAMME D'ACTION QUINQUENNA Linie cnrs 165

7.2 PLAN ANNUEL D'OPERATION

Unités Foressières d'Aménagement 10.041, 10.042 et 10 044 regroupées - Plan d'aménagement

8 BILAN ECONOMIQUE ET FINANCIER... .169
8.1  LFSREVENUS ii iiininenenneeninneneeneennnenennenenne 169
8.2 LES DEPENSES inner 170
82.1  COUTS D'EXPLOITATION Lu nee eeeneeeeenent 171
8.2.2 COUT DES lRAITEMENTS S YLVICOLES ui 171
8.2.3 COUT RE CONTROL ET GESTION... een 171
8.2.4 REDEVANCES ET TAXES .171

8.2.5 AUTRES COUTS. .172

8.3 JUSTIFICATION DE L'AMENACEMENT in eeneneennienenenteneennne 173

Lnirés Forestières d'Aménagement 10.041, 10.042 et 10.044 regroupées - Plan d'aménagement :

LISTE DES TABLEAUX

Tableau 1 . Points caractéristiques des limites du massif constitué des UFA regroupées.
Tableau 2 : Précipitalions mensuelles relevées sur les cinq dernières années à Mindourou.
Tableau 3 : La faune mammalienne de la concession (PNC, 2003)...
Tableau 4 : Effectifs de population par sexe ei par village
Tableau 5 : Structure des ménages
Tableau 6 : Les principales essences concernées par les act
dans Je zone périphérique des trois UFA
Tableau 7 : Associations à caractère social recensées dans les sillage riverains des UFA
10.041, 10.942 et 10.044 .
Tableau 8 : Orgamisations non Gouvernementales actives s dans a périphérie des U UFA \ 10. oi,
10-042 et 10.044 ”
Tableau 9 : Projels intervenant dans la région... n ersmeeeues
Tableau 10 : Type et état des cultures idenufiées dans lac concession .
Tableau 11 : Volume extrait des premières assietles de coupe de la convention provisoire.
Tableau 12 : Nombre de plants installés par type de plantation.
Tableau 13 : Principales caractéristiques de l'inventaire
Tableau 14 : Contenance de la concession {extrait du rapport d'inventaire)
Tableau LS : Regroupement des strates (extrait du rapport d'inventaire) …
Tableau 16 : Répartition des effeciifs des différentes essences par groupe...
Tableau 17: Table de peuplement des essences principales par UC
Tableau 18 : Table de peuplement des essences principales cxploiables
Tableau 19 : Nombre de tiges des essences intéressant les activités des concessionna
Tableau 20 : Récapitulatif de la distribution des essences par classe de diamètre, par groupe (u
premiérs groupes) et par UC. un .
Tableau 21: Distribution par classe de diamètres d des effectifs des essences du proupe 1 .
Tabieau 22: Distribution par classe de diamètres des effectifs des essences du groupe 2.62
Tablean 23 : Table de peuplement des essences principales exploitables.
Tableau 24 : Répartition des volumes par groupe...
Tableau 25 : Table de stock des essences principales par UC.
Tableau 26 : Table de stock des essences principales exploitables.

Tableau 27 : Distribution des volumes par groupe d'essences et par classes de diamètre. 72
Tableau 28 : Distribution par classe de diamètre des volumes des cssences du groupe 1.73
Tablexu 29 : Dismibution par classe de diamètres des volumes des essences de groupe 2... 74

Tableau 30 : Répartition des volumes d'essences intéressant les activités des concessionnaires.
7S

Tableau 31 :

Tableau 32 : Caractéristiques des séries retenues dans l'UFA.
Tableau 33 : Récapitulatif des activités autorisées dans les di

vi
Lniés Forestières d'Aménagement 10.041. 10 042 et 10.044 regroupées - Plan d'aménagement :

Tableau 34 : Essences exclues de l'exploitation. nine nee
Tableau 35 : Essences préalablement retenues pour la à simulation de production nelte.
Tableau 36 : Essences Somplémentaires ajoutées au groupe retenues pour la simulation de Ja
production nette. ‘ Dee
Tableau 37 : Autres essences principales (Complémentaires Top 50).
Tableau 38 : Liste des espèces aménagées... S
Tableau 39 : Simulation retenue.
Tableau 40 : Possibilité en volume (> DME/AME) de la forêt.
Tableau 4] : Répartition des surfaces et volumes exploitables par affectation.
Tableau 42: DME administratif el d'aménagement des essences aménagées. .
Tableau 43: Volumes exploitables en situalion sans (z DME) ou avec aménagement (> DMA) …
des essences intéressant les concessionnaires. 99
Tableau 44 : Contenance des blocs d'aménagement (en ha)... er (02
Tableau 45 : Niveau de prélèvement (possibilité) par strate d'affectation FOR et par UC... 104
Tableau 46 : Contenu des blocs quinquennaux.…
Tableau 47 : Contenu des blocs quinquennaux.
Tableau 48 : Année de passage en exploitation dans es blocs quinquennaux et dans les AAC.

Tableau 4 contenance des Assiettes de coupe (en ba).
Tableau 50 : Contenu des AAC...
Tableau 51: Espèces relenues comme essences spéciales... 117
Tableau 52 : Répartition par classe de diamètre des effectifs du Moabi. ……
Tableau 53 : Quelques essences pouvant faire l'objet d'études complémentaires dans le cadre de

leur valorisation... 132
Tableau Sd : Répartition de la redevance forestière issue des 3 UFA pendant la durée de la
convention définitive (en FCFA)... -. 136

Tableau 58 : Indicateur de richesse, indices de présence et indices kilométriques d’ abondance de
Ja faune dans l'UFA 10030.139

Tableau 56 : Espèces importantes relevées dans les L1 placettes permanentes. ….
Tableau 57: Caracléristiques des placettes permanentes de ta concession.

Tableau 58 : Chronologie de la réalisation des interventions sylvicoles dans une AAC.
Tableau 59 : Possibilité en cfféctif (2 DME/AME)
Tableau 60 : Possibilité en volume (> DME/AME)
Tableau 61 : Contenance du bloc d'aménagement n° 1 (en ha)...
Tableau 62 : Volume exploitable dans le premier bloc quinquennal…
Tableau 63 : DME administratif et d'aménagement des essences aménagées
Tableau 64 : Contenu des 5 AAC du blac]
Tableau 65 : Volume commercial des essences actuellement exploitées et mises sur le marché

Tableau G6 : Recettes issues de la vente des essences actuellement m nuses sur le marché
Tableau 67 : Calcul des laxes d'abaltage.
Tableau 68 : Dépenses...

vit
Unités Forestières d'Aménagement 10.041, 10.042 er ?0.044 regroupées + Plan d'aménagenent

LISTE DES FIGURES

Pages

Figure ] : Localisation de Ja concession forestière constituée du regroupement des UFA [0 04),
10 042 et J0 944, DES ne

Figure 2: Limites el points caractéristiques de lac concession.

Figure 3 3: Répartition des précipitations mensuclles sur les cinq de

Figure 4 4. Carte de stratification forestière de la concession... 15
Figure $ : Distribution des transects faune dans la concession. Figure 6 : Distribution Spatiale
de la faune dans la concession. 18
Figure 7 : Répartition de la population selon le groupe ethnique.
Figure 8: Villages nverains des UFA regroupées ct zone  agroforestiére réservée aux acti
des populations... Den ne
Figure 9 : Répartition du temps consacré à chaque. activité par les populations locale
Figure {0 : Répartition des actifs agricoles selon l'emplacement des exploitations. …
Figure 11 : Exploitations agricoles inventoniécs dans les trois UFA.. ue n
Figure 12 : Utilisations de la viande de brousse autour des UFA 10 vel, 0 042 et 10.044...
Figure 13: Les zones d'action des divers acteurs industriels dans la région...
Figure 14: Localisation des différentes perturbations antérieures dans la concessio
Figure {5 : Catte de stralification forestière de la concession et coupes partielles...
Figure 16: Plan de sondage mis en place pour l'inventaire d'aménagement de l4 concession
Figure 17 : Proportion des essences d'intérêt pour les concessionnaires -
Figure 18 : Courbe de distribution des essences (nombre de tiges) par classe de diamètre et par
groupe. Deere sr 63
Figure 19 : Distribution des volumes d’essence suivant leur intérêt pour les concessionnaires. .76
Figure 20 : Répartition des volumes exploitables d'essence suivant leur intérêt pour les
concessionnaires DRE | 0)
Figure 21 : Localisation de la série de protection en rapport avec la concentration de la faune. 86
Figure 22 : Localisation des séries dans la concession. #7
Figure 23 : Blocs d'aménagement quinquennaux définis dans la concession. …
Figure 24 : Déplacement de Ja faune dans l'UFA à la suite du passage en exploitation dans les
blocs quinquennaux sucessifs............... 108
Figure 25 : Division des blocs quinquennaux en AAC...
Figure 26 : Positionnement de la voirie forestière À l'intérieur de chaque bloc quinquennal.… 116
Figure 27 : Courbes de distribution par classe de diamètre des essences spéciales (groupe 4), 119

Figure 28 : Distribution par classe de diunètre pour chaque espèce importante (groupe 1 et 2).
un 120

Figure 29 : Localisation des placettes permanentes et parcours phénologiques de recherche... 142

Figure 30 : Limites du premier bloc quinguennal. 156
Figure 31 : Disposition des AAC dans le bloc quinquennal n° 1.150
Figure 32 : Réseau routier du bloc quinquennal |

vii
Unités Forestières d'Aménagement 10 041, 10.042 et 10.044 regroupées - Plan d'aménagement

AVANT - PROPOS

Dans le cadre de }a misc en œuvre des accords de partenanat technique et indusinicl qui lient les
Concessionnaires à la société Pallisco, une Cellule d'Aménagement commune à été créée. Celie-
ci a eu la lourde tâche de coordonner, superviser et contrôler les différenis travaux et éludes
réalisés on vue de l'aménagement des concessions forestières n° 1019 (UFA 16.041), n° 1055
(UFA 10 042} el n° 1056 (UFA 10.044) regroupées, puis de procéder à la rédaction de leur plan
d'aménagement dnique.

Ce denuer 4 été avalisé lors d'un atelier regroupant les représentams de l'Adnumistration, des
populations focales et des concessionnaires {voir annexe 12 et 13 : communiqué final et liste des
participants), au cours duquel Les résultats des différentes études conduites pour sa réalisation, les
affectations retenues, les activités el les droits d'usage par zone d'affectation, les différents
mécanismes à mellre en œuvre pour harmoniser les relalions et les activités des diverses parties
prenantes. ont êté présentés, discutés et amendés. Les diverses contributions de cet atelier ont été
prises en compte Jors de la finalisation du document soumis à [approbation du MINFF.

La complémentarité et la polyvalence des membres de la Cellule d'Aménagement aura été une
des clés pour la réalisation de cette tâche et pour remplir toutes les attentes des concessionnaires
(Ets Assene Nkou, Sodetran-cam et Pallisco). L'équipe de ja Cellule Aménagement adresse jci
ses sincères remerciements à Monsieur Michel ROUGERON, Directeur de la société Pallisco
pour la confiance qu'il à accordé à chacun.

Nos remerciements s'adressent auss) à M. Loïe DOUAUD, Chef Sile Pallisco à Mandourou,
pour son dévouement et son soutien logistique sans lesquels les travaux de terrain n'auraient pas
pu être menés, el à M. Vincent PELE, Attaché de Dircction de la Pailisco à Douala, pour son
suivi, sa contrihution dans la planificalion des travaux. et surioul dans la facilitation des contacts
avec tous les consultants exicrnes et auires prestataires de services qui ont travaillé avec Ja
Celluic 4° Aménagement,

À nos collègues de la Cellule d'Aménagement : Madame Blandine ROUX DOUAUD chargée
de la caragraphie informatique et du suivi de l'avancement des différents travaux de técrain,
Messieurs FOUMAN Marin ét NKOUAGUE Charles pour l’encadrement technique, le suivi
et Je contrôle des équipes de terrain. À la société SACTPEF, particulièrement Messieurs MAYO
Joseph et NLEND Ntida Timothée pour la gestion logistique des équipes de terrain et leur suivi
technique

A l’informaticien du site d'Eboumetoun, NGONGANG Hervé Florin, pour son efficacité dans
l'encodage des données récoltées à l'inventaire.

À l'Association Sans But Lucratif (ASBL) Nature+, liée à la Faculté Universitaire des Sciences
Agronomiques de gembloux en Belgique et plus particulièrement au Professenr Willy
DELVINGT pour son appui technique et en ressource humaine.

Unités Forestières d'Araëénagement 16.041, 10.042 et 10.044 regroupées - Plan d'aménagement

A Philippe JEANMART du Cabinet Tropical Wood Environment (TWE) de Libreville,
commis par l'Agence Française de Développement (AFD) au comrôle et à l’audit des travaux
réalisés par la Cellule d'Aménagement, pour son apport critique et constructif ainsi que pour les
recommandations formulées afin que loutes les études réalisées soient conformes aux normes de
gestion durable reconnues sur le plan national et intemational.

Nes remerciements vont encore à loules les personnes dont l'appui a été indispensable à la
réalisation de cet aménagement. On pense aux chauffeurs: MOALOND Jules, ‘cu
MEDJEMBA Philippe, MANGOUNO Jules, ABANDA Mbama Louis et ELÈGUE Olivier,
au personnel administratif de Pallisco, SONGUE Charles, AHOLA Michel, NDOMANI Jean,
BEKOLO Blanchard, aux mécaniciens EKONGOLO Joseph et ZOMEKO Jacques dit

Dupont.

On ne saurait terminer sans présenter la reconnaissance à toutes les persannes qui de prés ou de
loin ont apporté de leur contribution pour la réalisation de ce plan d'aménagement et qu'il serait
fastidieux de citer

Les auteurs

FETEKE Fousséni NKOLONG Ebénézer HUBERT Didier

$

$
Ingénieur Agronome Ingénieur Agronome Ingénieur Forestier
Aménagiste des Forêts Aménagiste des Forêts Chef de Cellule
Unitér Forestières d'Aménagement 10.041. 10.042 et 10 044 regrowpées - Plan d'aménagement

ABREVIATIONS :
AAC Assiette Annuelle de Coupe

AVEICO Avembe Intemational Corporation

CETELCAF : Centre de Télédétection el de Cartographie Forestière

CAC Certifical d’Assietie de Coupe

CBBT Camerounaise des Bois Rruts et Transformés

DHC Forêt Dense Humide semi Caducifoliée

DHS Forêt Dense Humide Sempervirente

DME Diamètre Minimum d'Exploitation

DME/ADM Diamètre Minimum d'Exploitation Admunistratif

DME/AME Diamètre Minimum d'Exploitation des espèces Aménagées
ÉEI Effectif Exploitable initiatement

ÉER Effectif Exploitable à La Rotation

EF] Exploitation à Faible Impact

FUSAGx Faculté Universitaire des Sciences Agronomiques de Gembloux
GPS Global Positioning System

IKA ladice Kilométrique d'Abondance

INC dnstitut Natjonal de Cartographie

MIiNEF Ministère de l'Environnement et des Forêts

MIP Marécage à inondation permanente

MRA Marécage à raphiales

OAPIDE Organisation d'Appui aux Initiatives de Développement et Environnement
ONADEF Office National de Développement des Forêts du Cameroun
PERAD Protection de l'Environnement, Recherche et Appui au Développement
PENL Produits Forestiers Non Ligneux

PNC Planning Network and Consulting

SA Secondaire âgée

SABRE Société Africaine des Bois de l'Est

SJ Secondaire jeune

SODETRAN-CAM :Société de Transport et de Négoce du Cameroun

UC Unité de compilation

UFA Unité Foresfière d’Aménagement

VER Volume Exploitable à la Rotation

ZICGC Zone d'Intérêt Cynégétique à Gestion Communautaire

xi
Uniüés Forestières d'Aménagement 10.041, 10.042 et 4.044 regroupées - Plan d'aménagement

1 INTRODUCTION

Les UFA 10.041, 10.042 et 10.044 appartenant respectivement à la société Pallisco, à la Société
de Transport et de Négoce du Cameroun (SODETRAN-CAM Sarl), el aux Ets Assenc Nkou, ont
été attribuées sous forme de convention provisoire d'exploitation Je 02 octobre 2001 pour l'UFA
10.041, le 05 octobre 2001 paur l'UFA 10.042, et le 02 octobre 2001 pour l'UFA 10.044.

Afin d'améliorer la gestion durable de ces trois massifs une demande de regroupement en vue de
réaliser un plan d'aménagement unique a été déposée, accompagnée d’un dossier technique
complet, au MINEF. L'autorisation du regroupement a été obtenue par lettre n° 1102
MINEF/SG/DF/SDIAF/SA du 27 juin 2003 (voir annexe 1}

Le plan d'aménagement a été réalisé confommément aux dispositions du décret n° 95/531/PM du
23 août 1995 fixant les modalités d'application du régime des forêts, ainsi que de l'arrêté
N°222/A/MINEF du 25 mai 2001 fixant les procédures d'élaboration, d'approbalion, de suivi et
de contrôle de la mise en œuvre, des plans d'aménagement dés forêts de production du domaine
forestier permanent au Cameroun.

La finalité de ce plan d'aménagement est d'assurer la gestion durable, non seulement du capital
ligneux de la forêt, mais aussi de l’ensemble des ressources naturelles qui ÿ sont présentes. Il a
pour objectif de permettre aux concessionnaires de mieux planifier leurs activités d'exploitation
forestière en s'assurant d’une disponibilité à long terme de la ressource ligneuse tout en
améliorant la gestion de l'entreprise.

Ce travail a été réalisé par la Cellule Aménagement de la Société R.Pallisco et de ses partenaires,
les Ets Assene Nkou et la Sodctrancam. Cette Cellule a eu la charge de coordonner et de
planifier les actions de l'ensemble des intervenants qui ont participé à la mise en œuvre des
études et à l'acquisition des données nécessaires à l'élaboration de ce plan d'aménagement

Compte tenu de la diversité des domaines couverts par l'aménagement forestier et de la
complexité des interactions existants entre ceux-ci, il a parfois été fait appel à des struclures
externes à la Cellule, à des organismes ou organisations spécialisées, et parfois à des individus
plus à même d'accomplir certaines lâches ou études spécifiques.

Sans soucis d’exhaustivité, nous citerons ici le CETELCAF (Centre de Télédéiection el de
Cartographie Forestière) pour la photo-interprétation et la stratification des peuplements
forestiers, la S.A.R.L. Planning Nerwork and Consulting (P.N.C:) pour la réalisation des études
sur les potentialités fauniques, SACIPEF Sarl pour la mise en œuvre des travaux de terrains
(l&yonnage, inventaires, ouverture et malérialisation des linutes,...), les ONG PERAD
(Protection de l'Environnement, Recherche et Appui au Développement) et OAPIDE
(Organisation d'Appui aux Initiatives de Développement et Environnement) pour la participation
aux études socio-économiques, et enfin Jes villagés riverains de l'UFA pour la fourniture de la
main d'œuvre lors de la réalisation de toutes les activités de terrain.

La structure de présentation de ce document suit le Canevas de Plan d'Aménagement établit par
le MINEF. dans le dossier des fiches techniques de l'Arrêté n° 0222. De plus, quelques
paragraphes ont parfois été ajoutés pour mieux expliquer notre méthodalogie de travail on pour
soutenir les choix techniques et socio-économiques qui ont été arrêtés dans le cadre de cel
ainénagement.
Unités Forestières d'Aménagement 10.041, 10.042 et 10.044 regroupées - Plan d'aménagement

2 CARACTERISTIQUES BIOPHYSIQUES DE LA FORET

2.1 Informations administratives

2.1.1 Nom, situation administrative

Trois UFA contigües ont été regroupées en une seule concession. Il s'agit : de la concession
foresüère n° 1019, Unité Forestière d'Aménagement n° 10.041 ; de la concession forestière n°
1055, Unité Forestière d’ Aménagement n° 10.042 ; et de la concession forestière n° 1056, Unité
Forestière d'Aménagement n° 10.044,

Domaine forestier permanent de L’Elat

Province : Est
Département : Haut-Nvong
Arrondissement : Lornié el Abong Mbang
District : du Dja
Communes : Mindourou et Lomié (voir figure 1)
Titulaires des concessions forestières : UFA : 10.041
Nom : Paltisco
Adresse : B.P. 394, Douala
Téléphone :  342.54,16 / 968.14.21 / 770.74.17
Fax : 343.31.53
UFA : 10.042 UFA : 10.044
Nom : SODETRAN-CAM sarl Nom Ets Asseue Nkou
Adresse : B.P. 4755, Douala Adresse B.P. 5663, Yaoundé
Téléphone :  342.85.68 Téléphone :  770.78.89 / 222,17.84
ax : 343.19.10 Fax : 222.17.84

Conventions provisoires d'exploitation n° 0818 CPE/MINEF/CAB du 02 octobre 2001 (10.041)
n° 0849 CPE/MINEF/CAB du 05 octobre 2001 (10.042)
n° 0819 CPE/MINEF/CAB du 02 octobre 2001 (10.044)

2.12 Superficie

- Pour l'UFA 10.041 : 64.961 ha selon l’Avis au public n° 0857 / AP / MINEF / DF /
SDIAF / SA du [9 juillet 2000

-_ Pour l’'UFA 10.042 : 44249 ha selon l’Avis au public n° 1799 / AP / MTNEEF / DF /
SDIAF / SA du 14 mai 2002

Pour l'UFA 10.044 : 66.861 ha selon l'Avis au public n° 1783 / AP / MINEF / DF/
SDIAF / SA du 13 mai 2002

Soit ur lotal de 176.071 ha pour la concession constiluée par le regroupement des 3 UFA.
(174.695 ha après cartographie sur Arcview).
Unités Fore. énagement 10.041. 10.032 ar 10.044 regroupées - Plan d'aménagement

2.1.3 Situation géographique et limite

Coordonnées géographiques : - entre 3°10° et 3°44’ de latitude Nord
- entre 13920" et 13°52° de longitude Est

relevées sur le feuillet cartographique au 1/200.000%"% NA-33-XX Abong Mbang de l'Institut
National de Canographie (INC).

La concession sst située directement à L'Est de la route Abong-Mbang — Lomié, et est limitée au
Nord par les UFA 10.043 (non encore aitribuéc) et 10.045 provisoirement attribuée à la société
forestière J. PRENANT; à l’Est par l'UFA 10.040 (non encore attribuée) et une zone
d'exploitation minière exclusive ; au Sud e1 à l'Ouest par une zone agroforestière englobant près
dé 41 villages riverains sur les axes routiers Abong Mboang — Mindourou — Lomié — Kongo
(figure 1}.

La définition des limites de la concession correspond aux définitions des limites énoncées dans
les Avis au public correspondants à chaque UTA individuelle, à l'exception des limites
intérieures À la concession (parties communes à deux UFA) sans objet depuis Je regroupement.

Une grande partie de la limite est constituée du lit naturel des cours d'eau (137 kr sur 244 km de
bmite).
Cette limite est la suivante :

À partir du point de repère situé sur le pont franchissant la rivière $e entre les villages de
Djolempoum et de Malen, remonter la rivière sur une distance de 1,6 km pour atteindre le point
A dit de base, correspondant aussi au poipt de départ de la délimitation de l'UFA 10.044.

Au Nord :

» De À, suivre une droite de gisement 19 degrés sur une distance de 3,2 km pour atteindre ie
point B situé sur Le cours d'eau Epom ;

+  DeB, suivre Epam en avai, sur une distance de [,4 km pour atteindre le point C ;

+  DeC, suivre une droite de gisement 92 degrés sur une distance de 12,4 km jusqu’au point D
situé sur la confluence de Ossananga avec un affluent non dénommé ;

»._ De D, suivre cet affluent en amont, sur une distance de 7,4 km pour atteindre le point E ;
+ Def, suivre les droites :
EF = 2,6 km ei de gisement 172 degrés.

FG = 1.4 km et de gisement 53 degrés , G étant situé sur un cours d'eau non dénommé
afMuent de Mpouop ;

+ De G, suivre ce cours d'eau en aval sur une distance de 3,2 km pour atteindre le point H ;
+ De H, Suivre une droîile de gisement 102 degrés sur une distance de 8,6 km pour atteindre le
point [situé sur la rivière Dja au Sud-Ouest du paint B de l'UFA 10042 ;

Remarque : pour plus de clarté, les points descripuifs de la limite corresondant à la limite de l'UFA
10.042 serun! préseniès avec un guillemet.
Unités Forestiéres d'Aménagement 10.041, 10.042 et 10.044 regroupées - Plan d'aménagement

«+ Del, suivre la Dja sur une distance de 1,1 km pour atteindre le point B°

+ De B', suivre une droite de gisement 68 degrés sur une distance de 2,3 km pour atteindre le
point C’ situé sur un cours d’eau non dénommé ;

« De C’, suivre en aval ce cours d’eau non dénommé sur une distance de 14,4 km pour
alteindre le point D‘;

Côté Est:

«De D', suivre une droite de gisement 216 degrés sur une distance de 7 km pour atteindre Le
point E’;

+ De E', suivre une droite de gisement 158 degrés sur une distance de 4,4 km pour atteindre le
point F';

+ DeF' suivre une droile de gisement 179 degrés sur une distance de 3,7 km pour alleindre le
point G';

+ De G’, suivre une droite de gisement 158 degrés sur une distance de 3,8 km pour atteindre le
point H°;

+ De H', suivre une droite de gisement 194 degrés sur une distance de 3,7 km pour afteindre ie
point i',

+ De l’, suivre unc droite de gisement 134 degrés sur une distance de 1,7 km pour atteindre le
point J' situé sur un cours d'eau non dénommé au niveau de la timuite de J'UFA 10.041 entre
les points ST ;

# De J'suivre une droite de gisement 69 degrés sur une distance d'environ 2,7 km pour
atteindre le point $ de l'UFA, 10041 ;

Remarque : pour plus de clarté, les points descripnfs de la limite correspondant à la limite de t'UFA
10.041 seront présentés avec deux guillemets.

+ De S°', situé sur un cours d'eau non dénommé, suivre une drojie de gisement 181 degrés sur
2,4 km pour atteindre le point R°” situé à l'intersection de deux cours d'eau non dénommés ;

+ De R'' suivre une droite de pisement 132 degrés sur 2,0 kr pour atteindre Je point Q’’ situé
sur un Cours d’eau non dénommé;

+ De Q° suvre une droite de gisement 163 degrés sur 4,4 km pour atteindre le point P’’ situé
sur un cours d’eau non dénommé;

+ De P’’ suivre en aval le cours d’eau non dénommé sur 2,6 km pour atteindre le point O’”;

+ De O" suivre une droite de gisement 222 degrés sur 3,8 km pour atteindre le point N°° situé
à l'intersection de deux cours d’eau non dénommés ;

+ De N° suivre une droite de gisement 178 degrés sur 2,0 km pour atteindre le point M’’silué
sur un cours d'eau non dénommé ;

+ De M'suivre en aval Le cours d'eau non dénommé sur 1,2 km pour atteindre le point L'";

+ De L’’ suivre une droite de gisement 146 degrés sur 3,6 km pour atteindre le point K’’siluë
sur un cours d’éau non dénommié( affluent d'£djé) ;
ks lorestières d'Aménagement 10.041, 10.042 et 10.044 regroupées - Plan d'aménagement

s De K’', suivre en amont le cours d'eau non dénommé affluent d'Edjé } sur 2,2 km pour
atteindre le point ’'situé à l'intersection de deux cours d’eau non dénommés ;

+ De J'‘suivre une droite de gisement 158 degrés sur 1,0 km pour atteindre Je point l''situé sur
un cours d'eau affluent non dénommé de l'Edjé ;

#+ De l'‘suivre en aval le cours de cet affluent non dénommé de l'Edjé sur 2,8 km pour
attcindre le point °° situé sur le point de confluence de cet affluent non dénommé d’Edjé et
d'un autre cours d’eau également non dénommé ;

+ De MH''suivre une droite de gisement 167 degrés 30’ sur 4,4 km pour atteindre Je point
G''situé à l'intersection de deux cours d'eau non dénommés ;

+ De G''suivre une droile de gisement 94 degrés sur 2,4 km pour atteindre le point F''situé sur
un affluent non dénommé de la rivière Edjé :

+ De F''suivre en aval le cours de cet affluent non dénommé sur 6,0 km pour atteindre le point
E''situé à l'intersection de la rivière Edjé et de cet affluent non dénommé ;

+ De E‘’suivre en amont le cours de la rivière Edjé sur 1,6 km pour atteindre le point D'’situé à
la confluence avec un cours d’eau non dénommé ;

+ De D° suivre en amont le cours de cet affluent non dénoumé jusqu'au point C°;

Côté Sud :

«De C'’suivre une droite de gisement 248 degrés sur 4,4 km pour atteindre le point B°" situé
sur la ovière Ko ;

+ De B", suivre en aval la rivière Ko sur 1,2 km pour atteindre A''situé à la confluence avec
un cours d’eau non dénomnié ;

+ Du point A’ (dit de base dans la description des limites de l'UFA 10.041), suivre en amont
le cours de cet affluent non dénommé pour rejoindre le point B10°’ ;

+ De B10''suivre une droite de gisement 282 degrés sur 8,8 km pour atteindre le point
B9°° situé sur un cours d’eau non dénommé;

+ De B9'', suivre en avai le cours d'eau non dénommé vers le Nord-Ouest sur 7,0 km pour
atteindre le point B8"’situé à Ja confluence avec un autre cours d’eau non dénommé ;

Côté Ouest :

+ De B8'* suivre en amont le cours d'eau non dénommé vers le Nord-Ouest sur 4,2 km pour
alleingre le point B7°* :

*. De B7''suivre une droite de gisement 358 degrés sur 0,4 km pour atteindre le point B6’‘situé
sur un affluent non dénommé de la rivière Mien :

+ De B6‘'suivre en aval le cours de cet affluent non dénommé sur 2,8 km pour atteindre le
point BS°" situé sur le pou de confluence de la rivière Mien et de cel affluent non
dénommé ;

+ De B5'"'suivre en amont le cours de la rivière Mien sur 2,0 km pour atteindre le point B4°° ;

+ De Bd''snvre une droite de gisement 341 degrés sur 2,8 km pour atteindre le point B3°’situé
sur un cours d’eau non dénommé ;
Unités Forestières d'Aménagement 10.041, 10.042 et 10.044 regroupées - Plan d'aménagement _

+ De B3" suivre en aval le cours d’eau non dénoramé sur 2,0 km pour atteindre le point B2° ;

+ De B2°”° suivre nc droite de gisement 353 degrés sur 1,4 km pour alteindre le point Bl’'situé
à l’intérsection de deux cours d’eau non dénommés ;

+ De BI” suivre une droite de gisement 335 degrés sur 2,4 km pour atteindre le point
A10''siluë sur un affluent non dénommé de ja rivière Méen ;

+ De A10"" suivre en aval le cours de cet affluent non dénommé sur 1,0 km pour atteindre le
point A9° situé sur lé point de confluence de la rivière Mien et de cet affluent non
dénommé ;

» De A9” suivre en amont le cours de la rivière Mien sur 1,4 km pour atteindre le point AB°*;

«De A8'’suivre upe droite de gisement 80 degrés sur 1,4 km pour atteindre le point A7''situé
sur un cours d'eau non dénommé ;

+ De A7° suivre en aval le cours d'eau non dénommé vers le Nord-Est sur 2,2 km pour
altcindre le point AG’"situé à l'intersection de deux cours d'eau non dénommés ;

+ De A6''suivre une droite de gisement 77 degrés sur ?,2 km pour atteindre le point AS''situé
sur Un cours d’eau non dénommé ;

+. De A5° suivre eu aval ce cours d'eau nan dénommé sur 2,2 km pour afteingre le point A4’?
situé à l'intersection de deux cours d’eau non dénomymés ;

+ De Ad''suivre en aval le cours d’eau non dénommé sur 2,2 km pour atteindre le point A3°°
situé sur le point de confluence de ce cours d’eau avec un autre cours d'eau non dénommé
affluent de ta rivière Edjé ;

+ De A3'suivre en amont le cours de ce dernier affluent non dénommé de la rivière Edjé sur
3,6 km pour atteindre le point A2'*,

+ De A2'*suivre une droite de gisement 307 degrés sur 2,8 km pour atteindre le point Al”,
correspondant au point T de l'UFA 10042 ;

+ De T', suivre une droite de gisement 319 degrés sur une distance de 6 km pour atteindre le
point 1l’, situé sur un cours d'eau non dénommé :

+. De U”, suivre en aval ce cours d'eau non dénommé sur une distance de 1,7 kin pour atteindre
le point V';

+ De V?, suivre une draite de gisement 324 degrés sur une distance de 1,5 kim pour atteindre le
point W’, situé sur un cours d'eau non dénommé ;

# De W', suivre en aval ce cours d'eau sut une distance de 3,2 km pour atteindre le point X° ;

«+ De X”, suivre une droite de gisement 292 degrés sur une distance de 2,4 km pour atteindre le
point A (dil de base dans la description des limites de J'UFA 10.042), correspondant au
point 1 de l’UFA 10044, situé à la confluence de la Dja et de l'un de ses affluents non
dénommé ;

+ Del, suivre cet affluent non dénommé en amont, sur une distance de 4,4 km pour atieindre le
point K;

° DeK, suivre une draite de gisement 339 degrés sur une distance de 3,6 km pour atteindre le
point Lsitué sur un affluent non dénommé de Ossarange ;

+ De], suivre cet affluent en aval sur une distance de L,6 km pour atteindre le point L* ;
Unités Forestières d'Aménagement 10.041, 10.042 et 10.044 regroupées - Plan d'aménagement

e De L*, suivre une droite de gisement 310 degrés sur une distance de 1,6 km pour atteindre le
point M situé sur un affluent non dénommé de Ossananga ,

+ De M, suivre une droite de gisement 17 degrés sur une distance de 2 km pour atteindre le
pointN,

+ De N, suivre une droite de gisement 315 degrés sur une distance de 1,4 km pour atteindre le
point © situé sur un affluent non dénommé de Ossananga ;

+ De O, suivre cet affluent en aval sur une distance de 1 km jusqu’au point P à sa confluence
avec Ossananga ;

+ De P, suivre Ossananga en amont sur une distance de 6,2 km jusqu’à sa confluence avec un
affluent non dénominé d'où Q ;

»  DeQ. suivre cet affluent en amont, sur une distance de 3,2 km jusqu’au point S ;

» Des, suivre une droite de gisement 336 degrés suc une distance de 1,2 km pour atteindre Le
point T situé sur un affluent non dénorumé du cours d’eau Djaweo ;

e  DeT, suivre cet affluent en aval, sur une distance de 2 km pour atteindre le point U situé sur
Pjawo ;
+ De U, suivre Djawe en amont sur une distance de 1,2 km jusqu’au point V ;

+ De V, suivre une droite de gisement S degrés sur une distance de 1,6 km pour atteindre le
paint W situé sur un affluent de Ndjoo ;

+ _ De W, suivre cet affluent en aval sur une distance de 2,4 km jusqu’à sa confluence avec
Ndjoe d’où le point X ;

+ DeX, suivre les droites :
XY =3,2 km et de gisement 2 degrés ;

YZ = 1,8 km et de gisement 330 degrés, le point Z étant situé sur la confluence de Ndjoo
avec un affluent non dénomumé ;

+ De 7, suivre une droite de gisement 325 degrés sur une distance de 3 km pour revenir au
point À dit de basc.

L'ensemble des points caractéristiques qui servent à définir La limite de cette concession sont
réprèsentés à la figure 2.

Les coordonnées géographiques (latitude/longitude) exprimées en degrés de lous ces points sont
consignées dans le tableau 1.

2.1.4 Droits divers

Aucun droit particulier n’est lié à cette concession, en dehors des habituels droits d'usage
accordés aux populations riveraines du massif.
“bbO OL 18 cbO OL ‘160 OÙ VAN SôP iuouwuodnorBar np spnjislon a1RNSaIO} UOISSSIUOO EL 9P UONESEOOT : TSMELI

EUD 2 80 UEId
€ ONI SOLET
NN6931 : 94004 - AINIR SCeU0Z ep ueid n UK 30 eue

oun08

POOZ /ATAUET
O58IIIe 4 3 IU#USÉ eUUE.0 8JNIBD .UCHESNEGE

DOI TAG GE NON ren 1e
user terms sara

unteBouplu, p U0]4 - SepdnoiBas fpO O1 18 FO OÙ FO OI MPWPBDURUF. P SPAPUS 2107 SPHU
Unités Foressiéres d'Aménagement 10 041, 10.042 et 0.044 regroupées - Plan d'aménagement

Tableau 1 : Paints caractéristiques des timites du massif coustitué des UF A regroupées.
[Points In Latitude Longitude Points Latitude _ Longitude
A | NOÿ°4232,74" | E01222 26,56" | B8®  |NO3°12 57.23" | E019° 35° 36,68"
B N 03° 4416, 56” E 013° 22" 59,13" Î B7" NO03°14°]8,23" | EQ1J° 38" 29, 02" |
[CG | Noge43as,7t | Fo13° 233444" Bé” |NO03°)5 00,46" | EO1° 28 29,87" |
D [No ayagsg" | Eo13°3025,16"  BS”  N03°16 12,08 | Eo13e 373344"
E N 03° 4400,0]" | 1: 0139 34' 06,89" _ Ba‘ NO3°16 27,33" | E013°384"31,35"
F | NO3°423147" | EOI°343727" BI  |NO3 174325" | EO12 38 05,54"
G [Nos a»sééi" | Eoiz°24 58,97"  B2 [NO 1738.08" | O1 36'55,55"
H | NO 434974" | EN 363312" | BIT | NO3°18 18,58" | EO11° 36: 52.97"
[1 | Noyarsééo" | Hoi3*a'00,35" | | AIO [NO320 0231" | FDII 35" 59,02"
B' |NO04#4224,67° | EO13°al 4047 | A9 | NO3°20 20,08" | ED13° 36° 42,72"
GC | N03°22 5246" | Eu13*42°41,06" |  A8° | NO1°20 1762" | ED 37 180
UD | No3°4020,98" | E013°47 3359" | AY | Nüxe2l"43.71" | E011°37 40,53
UE N03° 370331" EOIS" 452283" A6 [NO3°21:36,19" | EO13° 38 28,43"
[OF [Nogasorso | E013°46 1089" | A5" | No3°223956" | BOY 39 2127"
G' [N03°22 57.84" | Eo13°46 1385" | A4" | NO3°23 42,82" | Eole 396,11"
H | NO3°31'03,96" | EDI2°46 56,54" | A1 2" | E013°37 3541"
D |NO329 02,40" | E013°46 2647" | A2"-7" | N0327 5522" | E01336 12,19" |
JT" [NO 282196" | ED13° 47 19,43" U° N 03° 26° 04,14" | E013° 34° 13,61"
Ü s7 [Norw25 3928 | E01°45 4003" V'_ | NO3°26 54,74" | E012°33 53,38" |
R°° NQ3°2711,16" | E013° 4829.52" w° NoO3° 273773 | E013° 33'18,04"
Q7 | Noï26 30,72" | E013°49 23.03" x N 01° 26 39,44" | E 011 32°25,25"
[PT | Noz24 0645" | EG" 5000099" | A°=J |NO3°27 0462" | Foi" 14,67"
| 0" [Nozar2sss | Eonasosio" |  K  |Noi2g ao | Eo13°29 03,54
N'_[NopP2taroa" | Eorsea7ansé | L'  |Nozovur | E13283565"
M No03°2051,34" | E013°47°47,70" Le N 03° 30° 21,77" | E 013 27 57,85"
[OL [Nox20209a" | EO1Se47 27,58" M N 03° 3049,54" | E 0122 27° 17,50"
K'_|NO3"18 4736" |'ED13°483068" |  N N05°31 50,32" | E012° 27 35,02"
[ut [Nosvi9"2032" | F01304023,55" O [No 2824" | Foi 270726"
[OU [Nos 18490" | Eo13e49 3616" METEEr: EU E 013 26 47,13"
CT [NOT 3144" | E011 49 06,02" Q NO: 1525.37" | E01%° 26 21.63"
CG" (Nos 50070" lEorsr an ssna S N 03352520" | E013° 24'43,15"
FE" 1° 15"67,26" | E (13° 51" 02,08" | T N03°36'05,67" | E 013° 24'25,65" |
L ET NO 123051" | E913° 51"04,78" U N03°3623,27 | E013° 23 25,16" |
IN 124203" [EN 50 2446" | V N 03 36 46.12" | E013° 24 0041" |
NOM 11 52,25" | E 01° 49°49,24" w N 03937 51,93" | E013° 24 02,79"
| [No io 51,33" | Bo 47 2826 | X N 016 38°42,50" | E 013 23 34,99" |
| [NO 101840" | ED 471823 |  ÿ N 03° 40" 16,19" | E013° 2347.43"
NO 10 38,61" | E013 464545" |  Z |NOali83" | Eo1323 14,57"

NoO3S 11'28,89"

E 913% 42' 00,51"

Unités Forestières d'Aménagement 10.041. 10.042 ei 10.044 regroupées - Plan d'aménagement

ONE

SA À

Regroup em tm
UFA 40 041. 10 D42. 10 vai

© Points aaraclérétiques

DA onarun ce pans canctérntiues

Bourse:
Cartes INE Feudie HA: 33- XX 2b Abongu bang
Favile NA - 33 - XX - 24 Abong-Mbng
Images mtelte Landsat7 P 184197 20021227
P1B458 2002 1727

Avis au pubie n° 1700 du 14m al 2002 (UFA 10 042)
Avis au pubic n° 1783 du {3 mai 2062 (UFA 10 044)

Réalisation: Cellule d'amésagement R Pallisco
EL Janvier 2004

û 5 40 Halo matrez

Figure 2 : Limites et points caractéristiques de la concession.

Unités Foresiières d'Aménagement 10.041, 10.042 er 10.044 regroupées - Plan d'aménagement

2.2 Facteurs écologiques

2.2.1 Topographie

Relativement uniforme, le relief de la concession peut-être qualifié de moyennement accidenté.
ll présenté une succession de collines aux pentes généralement douces entrecoupées de petits
cours d’eau ou de dépressions marécageuses le plus souvent parcourues par des cours d'eau
permanents.

Des pentes abruptes peuvent être abservées mais elles restent très localisées et leur dénivelée
dépasse rarement 20 à 35 m.

L'altitude varie de 600 à 760 m. Le point Le plus élevé est situé dans la partie Nord-Est de la
concession.

2.2.1 Climat

La concession est soumise dans son ensemble à l’influence d’un climat équatorial chaud el
humide de type guinéen classique à deux saisons de pluies entrécoupées dé deux saisons sèches.
Au cours de l’année, les saisons se succèdent de la manière suivante :

+ La petite saison des pluies de mi-mars à juin ;
+ La petite saison sèche de juin à mi-août ;
+ La grande saison des pluies de mi-août à mi-novembre ;

+ La grande saison sèche de mi-novembre à mi-mars.

La lempéraiure moyenne de la région oscille autour de 24°c. Les températures mensuelles les
plus basses sont relèvées au mois de juillet (22,8°c à Lomié) et les plus élevées au mois d'avril
€24.6°c à Lomié).

Les précipitations annuclles moyennes se situent le plus souvent entre 1.550 et 2.000 mm
(hauteur moyenne mensuelle de pluie à Lomié sur les 25 dernières années : 1654 mm). Les
maxima de précipitations sont enregistrés en avril-mai et en septembre-oclobre.

Sur les cinq dernières années (voir tableau 2), les précipations moyennes annuelles relevées à

Mindourou sont de 1902 mm. La répartition mensuelle de ces précipitations est présentée dans la
figure 3.

Tableau 2 : Précipitations mensuelles relevées sur les cinq dernières années à Mindourou.

Année/ lieu | Janv | Fevr [Mars Avr | Mai | Juin | Juil | Août | Sept | Oct | Nov | Déc [Total

Aindourou 99! 0 57 | 232 | 215 29 | 241 81 | 226 | 41) | 232 | 296 | 45 | 2323
Mindourou 00 | 57 (] 89 203 | 216 | 322 81 | 169 185 | 391 159 0 1872
Mindourou Ô1 0] 4% 254 | 216 | 247 | 200 80 88 103 | 353 | 122 17 1716
Mindourou 02 (ti 69 | 160 | 238 194 | 120 192 190 | 134 | 251 191 | 25 1805
Mindourou 03 k 80 77 169 | 211 125 | 179 | 126 | 297 | 288 | 168 [64 1792
Moyenne 13.0 | 46,6 | 162,4 | 208,2 | 232,2 | 201,6 | 122,6 | 159,8 | 236,0 | 303,0 186,0 | 30,2 1901,6

Unités Forestières d'Aménagement 10.044, 10.042 et 10. 044 regroupées - Plan d'aménagement

Pluviométrie relevée à Misdourou

# 450 - - ———— — —

E 400 = |

E 350 : | — Mindourou 99
Ë 300 PRE + |—Mindourou 00
£ 250 = —— | Mindourou®l
Ê 20 EE E | Mndourou 2}
ÿ n | n | | isdourou 05
E 50 F “| IT Moyenne

& 0 pe —— =

Janv Fer Mars Avr Mar Jum Juil Aoûl Spt Ca Nov Déc
Mois

Figure 3 : Répartition des précipitations mensuelles sur les cinq dernières années à Mindourou.

1.2.3 Géologie et pédologie

Du point de vue géologique, la plus grande partie de la concession repose sur le complexe de
base du précambrien inférieur dont les principales roches sont les micaschistes gris sombres
argentés et dans une moindre mesure des quarizites, des micaschistes et des schistes compacts
gris à biotite. Au centre de la concession, on a localisé des migmatites ainsi que des roches
intrusives (Gabbro).

La zone Nord Est est couverte par un complexe du précambrien moyen (série d'Ayos)
caractérisé par des roches de type micaschistes gris et quartzites à muscovite interstratifiées.

Quelques éléments de la série de M’Balmayo Bengbis (précamnbrien moyen) ont été identifiés au
centre et dans le Sud de la concession. Ces données sont issues des cartes géologiques d” Abong-
Mbang Est’ et Ouest?

Du point de vue pédologique, les sols rencontrés dérivent de roches métamorphiques. Sur la terre
ferme, ce sont principalement des sols ferrallitiques rouges ou jaunes typiques. Ils sont en
général profonds, argileux, meubles, perméables, et présentent souvent peu d’humus. Leur teneur
en bases échangeables est faible. Ce sont des sols pauvres, acides et fragiles. H est possible
d'observer à certains endroits la cuirasse ferrugineuse en affleurement. Son épaisseur est
variable.

Dans les bas-fonds, on trouve des sols hydromorphes à gley issus de la présence, la plus grande
partie de l’année, d’une nappe phréatique haute reposant sur la roche mère, On y rencontre une
accumulation de matière organique peu décomposée.

! VAN DEN HENDE R. (199): Carte géologique de recumnassance de {a République l'édérale du Cameroun. enille N°: NA 33 NO E24

FCAZEL J. : GUIRAUDIE Ch. (I98S) : Corte géolrgique de reconnescance de la République Fédérale du Cameroun. Faute N°, NA 33 NO
03

Unités Forestières d'Aménagement 10.041, 10.042 et 10.044 regroupées - Plan d'aménagem

2.24 Hydrographie

Le réseau hydrographique est très dense et constilué de plusieurs cours d’eau permanents,
notamment les rivières Vdjoa, Ossananga, Mapié, Mien, Epom, Ko, Djawo, ….. et deux rivières
importantes : {’Edjé et la Dja. Plusieurs d'entre elles prennent naissance à l’intérieur de la
concession

Trois bassins versants importants ant été identifiés dans le massif. Le plus important es le bassin
versant de le Dja qui couvre toute la moitié Nord de la concession. Le bassin versant de la rivière
Edjé occupe une grand partie de la zone Sud-Est et enfin la bordure Sud-Ouest de la concession
est couverte par le début du bassin versant de la rivière Mien. À l'exception de la Dja dans son
cours inférieur, la plupart des rivières peuvent être franchies sans trop de difficultés en toute
saison.

La plupart des cours d'eau ont une direcuon d'écoulement approximative orientée du Nord vers
le Sud, à l'exception des cours d’eau secondaires du Sud de la concession dont le sens
d'écoulement va de l'Est vers l'Ouest pour les affluents du bassin de la rivière Afien (Sud-Ouest
de la concession), et de l'Ouest vers l'Est pour les affluents de la rivière Edjé (Sud-Est de la
concession).

2.2.5 Végétation

2.2.5.1 Les formations forestières sur sal ferme

La répartition phylogéographique du Cameroun classe la région de Lomié — Messok dans le type
de forêt naturelle de transition entre la forêt sempervirente du Dja et la forêt dense humide semi-
décidue. Ce type de forêt est caractérisé par l'absence de Caesalpiniacées, et Ja présence des
espèces typiques des familles des Slerculiacées et Ulmacées (LETOUZEY, 1968) telies que
Mansonia altissima (Bêté), Eribroma oblongum (Eyong), Nesogordonia papaverifera (Kotibé),
Triplochiton scleroxvion (Ayous), Celtis adolfi frederici (Diana parallèle), Celtis mildbraedii
(Oh5a), Celtis tessmannit (Diana T), Sferculia tragacantha (Efok afum), Sterculia subviolacea
(Efok ayous os0é)

Une analyse plus récente des groupements végétaux des forêts tropicales humides réalisée par
DOUCET* (2007) précise Jes espèces caractéristiques des formations sempervirentes ou semi-
sempervirentes (semi-caducifoliée) au Gabon.

Les espèces caractéristiques dés forêts sempervirentes rencontrées dans la concession sont
nolamment : Aistouia boone: Baillonella toxisperma, Cylicodiscus gabonensis, Pentaclethra
macrophylia, Amphimas ferrugineus, Crudia gabonensis, Eryihrophleum ivorense, Pentadesma
buyracea. Tieghemella africuna, … On y rencontre aussi beaucoup d'Irvingiacées ; Deshordesia
glaucescens. rvingia gabonensis. Klainedoxa gabonensis, ..…. Enfin, les rotins sont abondants
partout dans la concession

D'autres espèces présentes, nettement plus nombreuses, sont caractéristiques des forêts semi-
caducifoliées. Il s’agit de : Autranellu congolensis, Albizia ferruginea, Afrostyrax lepidophyllus,
Anopyxis klaineana, Blighia welwischil Canarium schweinfurthii Celtis spp, Detarium
macrocarpum.  Diospyros  crassiflora,  Entandrophragma  spp.  Eribroma  oblongum,

1} LETOUZEY. R (1968): Etude pliytogéogrphäque da Camsoun. Édihon P Lechevaher.

“DOUCET LL
Faculté Eniv

3 L aitance délicate de la gestion forcstière et de la broiiversité dans les forêts dus centre du Gabon. Thèse de doctorat.
js Sciences Agronomiques de Gembloux.

13
Unités Foresiières d'Aménagement 10.041, 10.042 et 10.044 regroupées - Plun d'aménagement .

Gossweilerodendron balsamiferum, Cambeya lacourtiana, Guarea spp, Lovoa trichilioïdes,
Manunea africana, Nauciea diderrichii, Ongokea gore. Panda olcosa, Pericopsis elata,
Petersianthus macrocarpus, Piptudenisatrum africanum. Pierocarpus soyauxii, Ricinodendron
herdeloriï, Terminatia superba, Triplochiron scleroxylon, Turreanthus africanus. Fagara heitzii,

Les formations végétales de la concession renferment donc à la fois des espèces représentatives
des formalions sempervirentes et des espèces représentatives des formations semi décidues, bien
que ces demières soient nellement plus nombreuses. La photo-interprétation du massif confirme
celte analyse en classant la plus grande partie des strates forestières dans le type semi-caducifolié
el en identifiant que quelques lambeaux désignés comme appartenant au type sempervirent.
Compte tenu de ces considérations, on qualifiera la moitié Nord de cette forêt de forêt dense
humide semi caducifotié et la moitié Sud de forêt dense humide de transition.

La photo-interprétalion du massif forestier à été réalisée par le Centre de Télédétection ct de
Cartographie Forestière (CETELCAF) à partir de photagraphies aériennes au 1/20.000°", datant
de 1985 à 1991.

Cela a permis la préparation de la carte de stralification forestière (voir figure 4) qui fait ressortir
les grandes formations végétales présentes et leur contour. Les formations du type semi-
caducifolié couvrent la plus grande partie de la concession. Les formations secondaires semblent
un peu plus fréquentes sur la bordure Ouest de la concession, non loin des villages riverains, el le
long des pistes ouvertes lors de l'exploitation des licences 1803 et 1835.

Les formations vépétales de terre ferme occupent plus de 3/4 (77,6 %) de la surface totale de la
concession, la surface restante étant occupée par des formalions végétales ripicoles ou de
mMarécages.

2.2.5.2 Les autres formations et terrains non forestiers

Comme indiqué ci-dessus, les formations de zone humide (périodiquement inondée ou inondée
de façon permanente) constituent plus de 22 % de la superficie de la concession. On y rencontre
principalement Raphia vinifera, Pentaclethra macrophylla, Duboscia macrocarpa, Macaranga
burifolia, Macaranga staudlii. Culencoba glauca, Üapaca paludosa, Uapaca guineensis,
Érismadelphus exul, Christiana africana, Strombosiopsis tetrandra, Sehyphocephalium mannii,
€ notamment Afytragyna ciliata {Bahia} el Nauclea pobeguini (Andinding) qui peuvent
présentér un intérêt commercial

En raison du couvert peu élevé des formations vépétales de zone humide, on y rencontre aussi
lout un cortège d'espèces de lumière et de formations secondaires, qui profitent de la Juminosité
supérieure et de portions de terre léuèrement surélevées pour s'installer. [1 s'agit notamment de :
Sterculie tragacantia, Mammea africana, Rodognophalon brevieuspe. Coelocaryon prenssii,
Cola argeniea, Cola laterïtia, Cola ballayi, Syzygium rowlandü, Sapium ellipticum,
Cleistopholis patens….

Les cultures et les formations secondaires jeunes sont assez nombreuses dans la concession. Les
premières ont lé identifiées lors de la réalisation des études socio-économiques (phase de la
délimitation participative dés terroirs villageois), puis ont été répertoriées sur le lerrain. [ s'agit
principalement de cacaoyères et de cultures vivrières. Environ 2/3 des cacaoyères élaient
abandonnées depuis plusieurs années lorsqu'elles ont êté cartographiées.
Unités Furestières d'Aménagement 10 041, 10.042 at 10.044 regroupées - Plan d'aménagement

Dpiempoum

Be dauma

Mayen g

Mindeurou

Némeyèng

Meg

Koss araum

Bapié
v Venges marais de FUF A 10 039 ÿ
= Pour pradpale 4
Strates fre mi bre 2: REmeyong
A so 0058 omis wmpenuente (enshé bre -83 à 1103 2
UM où cn Dune moperæenis (densité bb 7D à BOY)
Forèt dnse numide sem-omuchobée (den dté ne :0) à 10 T7) Drnoun b 1

ME fon: dense humide semicodurhoite naccesbie (éensèé &rie 61 à 1007

M 1051 nee humide 2eme redosèe - Coupe prvrbebe
MM orût dense humide semi-cndumiohée (densité be :7D à BOY)
MDI rerûr secondaire xôvre (dent Re : 51 à YDD 3)
QUI on > mena are môvire macervble (érnamté (ürie : D à DD A)
Fonû seconcaic dure (denseé Bible : D £ 60%)

Font seconagre dote Découpe parécie (den ré Die 9 à 90 4

AM fort >roongare Jeune féensxk brie 013 1DD#)
Font seconaare jeune (bent Die : D à 60%)

Forb Secongare Jeuns + Dévoupes pamokx (cnsité table :0 à 80 1)

UM ce mécageuse nondée rn permanence
D sx maricgnure nondée tempors rement

ETC

où 5 10 Kiiemätres
|

Réal Mon: Celute aménagement RP Alle co
Ain 20038

os

Miatoura

Bingongal !
Lomé ol ——|
Poe]

Echlambur Melon

Source: Cartes IMC:

Feulle NA- 23. XX 25 AGO NG-MBANG
Feutk NA 33 XX - 24 ABO NG-MBAND

images sateittes Landent 7 P19487 2002 1227 et PI&46 6 20021227
Bhotograpnies aériennes Qignes de vol: B6D17. 80010, 60005, 80005.
«2006, 80007 89000 ,89018, 40021. 91010)

Cane Rresmère au 160000 UFA 10 041. 10 042 et 19 045 CETELCA

Figure 4 : Cane de stratification forestiére de La concession

15

Unités Forestières d'Aménagement 10.041, 10.042 er 10.044 regroupées - Plan d'aménagement

1.2.6 Waune

Afin de mieux connaître la faune présente dans la concession (espèces, importance, répartition),
un contrat à été passé à un bureau d'études spécialisé (Planning Network and Consulting

[P.N.C.)) pour la réalisation d’une étude sur ses potentialités fauniques

Un inventaire des grands mammifères a donc été mené dans la concession forestière en 2003.
Celle-ci a été subdivisée en quadrats géographiques de 5 x 5 km. Pour des raisons pratiques, 4
layons de base ont été ouverts de manière à traverser l'ensemble du massif. C’est sur ceux-ci
qu'ont été disposés aléatoirement les points de départ de 54 transects de 2,5 km de longueur
disposés de manière à couvrir à peu près la totalité de la surface de la concession (voir figure 5).
Tous les indices de présence rencontrés (traces, crottes, nids, restes d'aliments, cris, ..) ainsi que
les autres observations qui ont pu être faites ont été relevés. Au total, ce sont 135 km de lransects
qui ont été parcourus.

Les espèces identifiées au cours de cette étude sont reprises au tableau 3.

Les résullats die cette étude indiquent que, bien qu’elle soit plutôt diversifiée en terme spécifique,
d'un point de vue quantitatif, la concession est pauvre en grands mammifères. Environ 17
espèces de grands mammifères appartenant à 8 familles, classées en 4 ordres (tableau 3), ont été
répertoriées. Parmi ceux-ci, l'ordre des Artiodactyles semble particulièrement bien représenté
avec 9 espèces identifiées. Le Céphalophe bieu (Cephalaphus monticola) est l'espèce pour
laquelle on observe le plus fréquemment les indices de présence. Elle est connue pour son

caractère anthropophile et constitue un indicateur de la pratique plus intense de la chasse

Tableau 3 : La faune mammalienne de la concession (PNC, 2007).

Orüres Familles Espèces Noms scientifiques 1KA'
| Céphalophes bleus Cephalophus menticola 3,9
C. de Feters Cephalophus callipygus
€. à bande dorsale noire | Cephalophus dorsalis 2.8
Bovidée C. à front noir Cephalophus nierifrons
Artiodactyles C: à bande dorsale jaune | Cephalophus sylvicultor 0,7
Bongo Tragelaphus euryceros 0,03
Sitatunga Tragelaphus speket 0,4
Tragulidée Chevrotin aquatique Hyemoschus aquaticus 0,95
Suidée Potamochère Potamochoerus porcus j 1,3
Hocheur Cercopithecus nictitans nictitans | 0,06
Cercopithecidée | Moustac Cercopithecus cephus cephus 0,04
Primates … Cercocèbe à joues grises | Cercocebus albigena 0,61
Colobidée Colobe noir Colobus polykomos 0.01
Pongidée Gorille Gorilla gorilla _ 0.06
Chimpanzé Pan troglodytes 0,23
Pholidotes Manidée Pangolin géant Manis gigantea 0,1
Proboscidiens | Elephantidée Eléphant Loxodonta africana 0,08

Légende : IKA = Indice Kilométrique d’Abandance

PAC. 2004 . Etude sur les Potentialités Faunigues deslFs 10 044, 10 042 et 10 041. Pallisce 63p.

16
Unités Forestières d'Aménagement 10.041, 10 042 et 10.044 regroupées - Plan d'aménagement

Ea plus de ja détermination des indices kilométriques d’abondance ([KA), le nombre d'indices
de présence inventoriés lors de ces travaux a permis le calcul des densités pour certaines espèces
rencontrées. Toutefois, la vanabilité liée au calcul de ces densités spécifiques étant extrêmement
élévée, les résullats obtenus ne peuvent pas être considérés comme fiables et il a été choisi de ne
pas en Lenir compte dans ce document.

Du point de vue répartition et concentration, l'étude a démontré que les grands mammifères se
rencontraient préférentiellement dans la partie centrale de la concession, Les franges Nord-Ouest
et Sud étant les zones de plus faible concentration. Les céphalophes rouges ef les céphalophes
bleus se rencontrent à peu près sur toute sa surface. Le gorille a êté localisé plutôt à l'Est et au
Nord de la concession dans des zones de forêts secondarisées par l'exploitation, Landis que le
chimpanzé à té observé (de façon moins fréquente que le gorille) au Nord, au centre à proximité
de la bordure Est, et au Sud à proximité de Ja bordure Quest. Les rares indices de présence de
l'éléphant ont été rencontrés au centre de la concession. La distribulion spatiale de la faune est
présentée à la figure 6

La mise en œuvre de cette étude à aussi permis de relever les indices d'activité humaine. [ls
concernent à la fois les activilés de chasse el les activités d'exploitation forestière, tant
antérieures qu'actuelles,

Il ressort que la concession est très exposée aux pressions anthropiques, Les signes
d'exploitation forestière sont apparus les pfus nombreux. Pour ce qui conceme spécifiquement le
cas de la chasse, il a été constaté que le piégeage était plus important que la chasse au fusil qui
paraît rarement pratiquée. Les activités humaines semblent être plus abondantes dans la moitié
Nord de la concession que dans la moitié Sud.

L'étude de PNC indique qu’il existe une certaine dépendance des populations riveraines vis à vis
des ressources qu'elles tirent de la concession. Il est nécéssaire d’en tenir compte pour assurer
leur gestion durable. Toutefois, la pression que ces populations exercent sur la forêt ne paraît pas
être au dessus de sa capacité de charge et la pérennité des ressources ne semble pas être menacée
à long terne.

Des mesures doivent être prises pour limiter le braconnage et pour mieux gérer les activités de
chasse avec les populations riveraipes afin de garantir l’utilisation durable des ressources de la
faune.

Les oiseaux et les autres espèces animales n'ont pas fait l’objet d’un recensement systématique,
bien qu'un nombre important d'entre eux ait pu être observé dans la concession. Une liste des
espèces, dressée sur base d’études approfondies menées dans un environnement comparable à
proximité de la concession (Réserve de faune du Dja), a été insérée en annexe 2.
81

UOISSSOUO9 E] SUB aUNEJ e] sp sjeneds uounQquas1Q : D AMBNT ‘UOISSEOUOS E] SUEP DUT} SJO8SUBN SP UONNQUISIQ : S PANARE

Günmsuas pus Womy Bujuun g) JNd 210 ,9b0 Où "PO O: ‘LPO OÙ NAN FAP HUF DU] PUITAU MO S SI UF 5 DEAD,
ones

a voi
LIEU € o Qi mors teur sruqur

CLIS

piège

Sueusodra

noi epayn

PR PEPAI

v 1

IUatPBDUpUD, p UD/4 - S224NO4B 24 f$Q ON 18 CFD OI ‘FO O( MAMPBDUPUY, P SAGIIS240 | SPITUN)

Unités Forestières d'Aménagement 10.041, 10.042 et 10.044 regroupées - Plun d'aménagement

3 ENVIRONNEMENT SOCIO-ECONOMIQUE

3.1 _ Caractéristiques démographiques

3.1.1 Description de la population

Les principaux groupes humains autochtones identifiés lors des réunions collectives dans les
villages riverains et par le recensement exhaustif de la population sont constitués de trois ethnies
sédentaires (Nzimé, Badjoué et Ndjem) et de deux groupes semi nomades (les pygmées Baka el
le groupe des chasseurs pêcheurs Kaka).

Les raisons qui justifient leur présence dans la périphérie des trois UFA serait la conséquence de
plusieurs mouvements migratoires dus: à des problèmes de mésententes, querelles et conflits
entre les membres du même lignage ou famille (cas des Badjoué), l'épidémie de la maladie du
sommeil dans certaines zones, les effets de la colonisation (cas des Nzimé), la recherche de
meilleures conditions de vie, les facilités d'écoulement des produits de la pêche et de la chasse
(Kaka), la recherche de zones riches en ressources naturelles pour mener leurs diverses activités
de chasse et de cueillette (Baka), etc.

La présence des sociétés forestières ou minières dans la zone a favorisé une affluence de
personnes issues d’autres ethnies du Cameroun (Bassa, Haoussa, Bamiléké, Maka, Bamoum,
Béti, etc.) à la recherche d’un emploi.

La répartition de la population par groupe ethnique est présentée par la figure 7 ci-dessous.

Figure 7 : Répartition de la population selon le groupe ethnique.

Unités Forestières d'Aménagement 10.041. 10.042 et 10.044 regroupées - Plan d'aménagement

3.5,2 Répartition de la population par village

Le tableau 4 préscute les caractéristiques démographiques de chaque village élablies lors des
études socio-économiques, et la figure 8 ci-dessous la localisation des villages riverans et
l'étendue de la zone agroforestière.

Tableau 4 : Effectifs de population par sexe et par village.
Unités Administratives Village Hommes | Femmes | __Total
Ampel 349 299 648
Bedoumo 463 |_ 468 931
Diouia 1i2 110 222
Djolempoum 206 2A2 448
Malene 214 183 397
: Mayan 112 147 259
Distriet de Dja Me jo 152 165 T 319
Mindourou (Pallisco) 897 770 1667
Mindourou (village) 486 547 1.033
Nemeyong _54 49 103
Nkoul L 137 117 254
Tonkla 159 128 278
l'Abakoum 19 14 33
Adjela ___199 214 413
Bapilé 87 108 195
Bingongol 1 110 139 249
Bingongol 167. 143 | 310
Djebé : 119 102 221
|Djenou | 246 211 457
Djoandjila 45 67 112
Djoiempoum 50 46 96
Djountam 76 80 156.
Doumzok I _ 6l 77 138
Ekom 147 155 | 302
| | … [Eschiambor 241 203 444
Arrondissement de Lomié Essomo = 7S 100 175
Kassarafam 138 19 [257
Melene 55 48 193
Kongo 157 177 334
Messasséa 104 152 256
Mintoum 316 262 578 |
Ngoulmakong 162 119 221
Nnemyong (Lomié) 46 39 85
Nomedio 157 151 308
Payo 112 106 | 218
Pohempoum 1 227 273 500
Polydor 129 134 254
Sembè 156 153 309
Total _ 6 664 6619 13 283
Lomnié Ville 3500!
TotallIE = | | _50,17% 4983% | 16783

1 * efecuf estimé
Source : Résultats du recensement des populations des villages riverams des UFA 10 041, 10 042 et 10 044,

20
Unités d'orestièrex d ‘Aménagement 10.041, 10.042 et 10.04% regroupées + Plan d'aménagement

Bingongeot 1

e  Vilages rverans

PAYS üépatementale
Mindourou  Lomié + Kongo

i Zone agroforeslière
[1 VFA regroupées

Sevre
Cartes INC su 17200 000 (MAdeum, Aboñg Mhang)
Image srielfe Lande? P1QAS7 OU 12,

0 10 20 Kilométres PAB%68 20020790, P 18348 20020102
aa Late de nnbde e qu pin de ronage
MF: PODFC- TECSULT
Rai sion, Cent aménagement R. asia
AaeII2004

Figure 8: Villages riverains des UIFA regroupées et zone agroforeslière réservée aux activités
des populations

21

Unités Foresrières d'Aménagement 10.041. 10.042 et 10.044 regroupées - Plan d'aménagement

La popujation riveraine des trois LFA cest essentiellement jeune. Les moins de 45 ans
représentent 90 % de la population totale. Sa répartition entre les différents sexes (50,17 %
d'hommes contre 49,83 % de femmes) semble nc pas obéir à la tendance nationale observée dans
dans le pays lors du dernier recensement général de la populauon ot de j'habitat en 1996.

La zone dans son ensemble se caractérise par unc faible densité de population au km? et une forte
concentration des habitants par endroit, principalement le long des roules Abong Mbang - Lomié
à l’oucst et Lomié — Zoulabot au Sud-Est du massif forestier. Cette forte cuncentration de
populalion est netamment obscrvée à Mindourou, chef lieu du District de Dja (2.700 habitants) à
Lomié ville (environ 3.500 habitants), à Ampel, à Bédoumo, à Djolempoum. à Minloum, à
Adjela, à Djenou et à Eschiambor (entre 400 et 900 habitants).

3.1.3 Mobilité et migration.

Eu dépit de la forte proportion des jcunes de moins de 30 ans (près de 75 % de la population), les
villages viverains sont peu influencés par le phénomène d'exode rural (seulement 20 % des
personnes recensécs vivent en dehors de la zone), ou par l’arrivée de migrants puisque seulement
12 % de la population lotate est ailogène.

3.2 Activités de la population

32.1 Caractéristiques coutumières.

Les populations riveraines des UFA 10 041, 10 042 et 10 Q44 restent très lièes à leur milieu
environnant. Elles s'organisent au sein des ménages pour mener les différentes activités de survie
qui sont sé loger, se nourrir et se soigner. La chasse el la eueillette occupent encore une bonne
partie de leur temps. L'agriculture pratiquée reste de subsistance peu ou pas orientée vers une
production commercialisable. Les cultures de rente sont peu nombreuses.

3.2.1.1 Habilat et culture

Les villager riverains de la concession sont des « villages rues » avec des cases placées des deux
côtés de la route, parallèlement à celle-ci.

L'habitat est construit en grande majonté avec des matériaux locaux prélevés dans la forêt sous
diverses formes (arbusics, lianes, bambous, natte de raphia, murs en lorchis, ...). Les cases en
matériaux définitifs ne sont pas nombreuses.

Le teroir s'organise de la manière suivante : une zone esi réservée aux habitations, et une autre
aux activités agricoles, à la foresterie communautaire, à la collecte des produits de la forêt et à
l'exercice de la chasse. Pour éviter une compétition entre les animaux domestiques en divagation
ét les plantes cultivées, un rideau de forêt situé entre la zone des habitations et celle des activités
agricoles, sert de barrière. Hors des villages, l'habitat temporaire facilite les activités agricoles,
de chasse ou de collecte.

3.2.1.2 Taille des ménages

Le ménage constitue [e lieu d'organisation et de conduite des activités de production. Plus i} est
important, plus les membres ont besoin de terre pour la pratique de l'agriculture, et de ressources
végétales et fauniques de la forël pour la satisfaction de leurs besoins de subsisiance.

22
Unités l'orestiéres d'Aménagement 10.041, 10.042 et 10.044 regroupées - Plan d'aménagement

Le tableau 5 ci-dessous présente ia structure d'un ménage moyen dans la zone périphérique des
UF A 10.041, 10.042 et 10.044.

Tableau 5 : Structure des ménages.

Tranche d'âge Hommes Femmes Total
Moins de 15 ans 1,97 1,84 3,81
De 16 à 30 ans L02 1,21 2,23
De 31 à 45 ans 0,62 0,58 1,2
de 46 à 65 ans 0,35 0,33 0,68
De plus de 65 ans 0,08 0,05 0,13
Total 4,05 4,01 8,06
3.2.13 Répartition du temps dévolu aux différentes activités liées à la forêt
De part leur mode d'alimentation essentiellement constitué de féculents (manioc, macabo,

plantain etc.), de fruits sauvages, de graines de plantes cultivées (arachide, concombre) et de
viande de brousse comme source de protéine, les populations riveraines de ces trois UFA restent
entièrement dépendantes de la forêt pour la satisfaction de leurs besoins de survie. Ces habitudes
alimentaires les poussent à affecter une grande partie de leur temps à des activités liées à la forêt
comme l'illustre la figure 9 ci-dessous.

60,00 -
50,00
40,00 +

30,00 +

% de temps consacré

20,00 -
0 h mm — IN

agriculture Chasse Pêche Métiers de Collecte de Activités
forcsterie  PFNL Extra

Activités réalisées

Figure 9 : Répartition du temps consacré à chaque activité par les populations locale

Un changement apparaît progressiverment depuis l’arrivée des sociétés d'exploitation forestière
et minière qui ont favorisé le désenclavement de la zone. Les parcelles cultivées deviennent de
plus en plus importantes en superficie et sont mieux mises en valeur. Une timide tentative de
production de biens (menuiserie, ébénisterie, dinanderie, artisanat, ..) et de services (restaurants,
gargotes, hôtel, ….) se développe.

23
Unités Forestières d'Aménagement 10.041. 10.042 et 10.044 regroupées - Plan d'aménagement

3.2,2 Activités agricoles

32.21 Zones d'activités agricoles.

La figure 10 présente la répartition des actifs agricoles selon l'éloignement des zones d'activités
à la périphérie des UFA 10 041, 10 042 et 10 044.

50
45
40 -
35 +

15

: NH =

5

1 RE = D m
<Km 1-2Km 4-Skm

2-3km 3-4km > Skm
Distance des exploitations agricoles

% de population concernée

Figure 10 : Répartition des actifs agricoles selon l'emplacement des exploitations.

Les séances participatives de délimitation du terroir villageois ont permis de confirmer que les
zones d'activités agricoles se trouvent en majorité dans la zone agroforestière. Mais pour des
raisons de recherche de terres fertiles ou de production près des zones de chasse et de cueillette,
certaines personnes cultivent à plus de 25 km des villages. C'est ce qui explique l'existence de
parcelles cultivées (champ vivrier, cacaoyère et caféière) à l'intérieur de la concession entre les
villages d’ Ampel et de Bapilé.

La Bgure 11 présente la distribution des exploitations mises en place à l’intérieur des UFA
10.047, 10.042 et 10.044.

3.2.2.2 Les principales cultures

On distingue deux types de cultures : Ja culture des plantes pérennes telles que le cacaoyer
(Eribroma sp.) le cafëier (Coffea sp.}, et quelques arbres fruitiers comme le safoutier (Dacryodes
edulis}, le manguier (Manguifera sp.), l'avocatier (Persea americana), les agrumes (Citrus spp.),
et le palmier à huile (Hlaeis guineensis) parsemés dans les jardins de case, et Jes cultures
annuelles telles que le manioc (Manihot esculenta), le plantain (Musa sp.), le maïs (Zea mays), le
macabo (Xanthosoma sagitifolia), V'arachide (Arachis hypogea), la patate douce (Hypomea
balata), l'igname (Dioscorea spp.), la banane douce (Musa sp.), le haricot (Phaseolus vulgaris),
les légumes divers, la canne à sucre, etc.

En dehors des petites palmeraies villageoises réalisées par la commune rurale de Mindourou

dans les villages riverains, les projets de création de nouvelles plantations de cultures de rente
n'ont pas été enregistrés.

24

Unités Forestières d'Aménagement 10.041, 10.042 et 10.044 regroupées - Plan d'aménagement

Superficie des champs dans l'UFA
a 01-047
©Q G47- Toi
O 101-258
C 268-481

© 481-4341

Némeyong

@ Champs obandennés
© Champs en cows de déinchement
© Chomps er cours de cuture

LI un dos regroupement
— Route principale

— Routesau pistes freshères

Réaks suon:Celuis aménagement R Falg co

Janvkr 2009
% Vilages Seurce:
Cartes INC 25 1700 000 (édoum. Atong-Mbs ng)
o 5 10 Gwmètes Cartes paihcipates 1émsées parc les populations riveiaines
a Réunions collectives de juin ét juitet 2003

Figure 11 : Exploitations agricoles inventoriées dans Les trois UFA.

25

Unités Forestières d'Aménagement 10.041. (0.042 et 10.044 regroupées - Plan d'aménagement

32,23 Taille de l'exploitation agricole

Les populations maîtrisent difficilement les dimensions de leur exploitation agricole. Selon les
données recueillies et vérifiées sur le terrain, la taille moyenne de l'exploitation agricole dans la
région pour un ménage moyen de 8,06 personnes serait de 3,07 ha répartie de la manière
suivante : 2 ha de cultures de rente plus ou moins entretenus, 0,75 ha de culture vivrière en
première campagne et 0,32 la en deuxième campagne. Ainsi, les activités agricole nécessileront
chaque année l’ouverture d'une nouvelle superficie d'environ de 1,07 ha par ménage.

A partir de ces estimations, des simulations ont été faites sur la superficie ulile (zones de terre
ferme) de la bande agroforestière pour évaluer sa capacité à satisfaire les besoins en terre
cultivable des populations sur La durée de la convention définitive de ces UFA. L'importance de
la zone agroforestière (environ 59.000 ha), et surtout de Ja portion utile (près de 45.648 ha de la
de forêt sur sol ferme) par rappori à la densité de population de la zone, pérmet de prédire que les
besoins en terre cultivable seront largements couverts au cours de la durée de la convention
définitive même si l'accroissement de la population atteignait 5 % chaque année.

3.2.2,4 Systèmes de production

IPest pratiqué dans la zone deux systèmes de production : le systèmes mmnonocultural et le système
polycultural.

(a) Le système mouocultural

C'est un système de production semi-moderne qui consiste à mener dans un espace donné, une
seule spéculation en y respectant à la fois les densités par hectare, les périodes des travaux
agricoles (semis, entretiens, elc.) el en y utilisant du matériel végétal de qualité (rendement
élevé, cycle court, résistant à certaines pestes). Ce système de produchion se pratiqué dans les
exploations de cacao et de café. On note aussi l’existence de petites plantations de banaruer
plantain el de maïs

(b) Le système polycultural

Ce système répond aux exigences de l’agrieullure itinérante sur brûlts. Le champ de concombre
(Cucumeropsis mannii) est cullivé en association avec le plantan et le macabo. À la récolte, on
observe une interruption de ce type d'association pour une période d'une année afin d'observer
un vide sanitaire ayant pour but de casser le cycle biologique des insectes nuisibles. Le terrain où
a été récolté le concombre est ensuite utilisé pour la culture de l’arachide en association avec ie
maäcahbo, le bananier plantain, le manioc, lé gombo et les légurnes (amarantes, morelle noire,
etc}. Après le champ d’arachide, la terre est mise en jachère pour une durée de 3 à 4 aps.

3.2.3 Pêche

La présence d'un réseau hydrographique dense dans el autour des trois UFA, sa non
sppropriation personnelle, ct la possibilité d'y réaliser de bonnes prises, font de la pêche une
aclivité Irès pratiquée aussi bien par les hommes que par les femmes dans la zone.

Sa période de prédilection est ia saison sèche quand les eaux sont à leur plus bas niveau. Elle se
déroule dans les cours d'eau situés au-delà de 5 km des villages (Dja, Edjé'e et leurs affluents).

Les techniques de pêche utilisées sont te barrage, le filet, fa nasse, l’haneçon, l'empoisonnement
à l'aide de produits phytosanitaires ou d'écorces de certains arbres.

26
Unités l‘orestières d'Aménagement 10.041, 10.042 et 10.044 regroupées - Plan d'aménagement

En dehors des silures, des carpes communes, des tilapias et des barracudas identifiables lors des
prises, les espèces ichtyologiques de la zone sont mal connues. Cette méconnaissance de
l'écologie des espèces aquatiques, des pratiques de pêche, et l'absence d'encadrement des
pêcheurs par des organismes compétents pourraient constituer une menace pour la durabilité de
là faune des rivières dans et autour des trois UFA.

3.2.4 Elevage

Il est presque inexistant dans la zone concernée. Seul un élevage extensif d’animaux
domestiques (poules, chèvres, moutons, porcs) a élé observé autour des cases.

3.2.5 Chasse

La proximité de la forêt et la relative abondance des espèces animales font de la chasse l’une des
principales activités pratiquées par tous Les groupes ethniques de la région et ceci dés le jeune
âge. l'a quasi-totalité des espèces animales présentes dans le massif fait systématiquement l’objet
de chasse.

La chasse pratiquée autour des trois UFA est une activité qui s'effectue en marge de la
législation. [l s’agit souvent de braconnage qui se définit comme lout acte de chasse sans permis
et/ou en période de fermeture, dans des endroits réservés, avec des engins ou des armes interdits.
Cette pratique constitue la principale menace pour les espèces protégées dans la zone.

Plusieurs raisons poussent les populations à chasser : les besoins en protéines alimentaires, la
réalisation de sacrifices, la préparation de médicaments, le versement de la dot, d'autres
utilisations comme l’ornement lors de certaines cérémonies rituelles, [a fabrication de tam-tam
{reconnus par l'administration dans lé cadre des droits d'usages), la réalisation des offrandes et
aussi le commerce de la viande de brousse.

La figure 12 ci-dessous présente la répartition des différentes formes d'utilisation de la viande de
brousse autour des UFA 10.041, 10.042 et 10.044 d'après les résultats des entretiens directs et
semi-structurés auprès d'une partie de la population riveraine.

7 Vente 37.05%

Consomation
44,70

7 Offrundes
229%

ur
Aucane 0,55 -7

Autres 0,34 / ] À \ Sacrifice 0,99%

\ Médicaments
310%

Dot 0,99%

Figure 12 : Utilisations de la viande de brousse autour des UFA 10.041, 10.042 et 10.044

27
Unités Forestières d'Aménagement 10.041, 10,042 et 10.044 regroupées - Plan d'uménagemenr

Ceue activité qui s'effectue plus particulièrement au-delà de 5 km des villages, c'est-à-dire à
l'intérieur des trois UFA, implique autant Les chasseurs locaux que jes allogènes qui bénéficient
du soutien logistique et de l'appui financier de personnes exlérieures (fonctionnaires, de
travailleurs de certaines sociétés, de lenanciers de gargotes, restaurants el hôtels, etc.), qui leur
fournissent les munitions et les fusils.

Au vue de la situation identifiée, il est indispensable que les populations locales et les ouvriers
des sociclés forestières soient sensibilisés à la fois au rôle de Ja faune dans la chaîne alimentaire
ei dans la reconstitution de la forêt.

32.6 Collecte des produits forestiers non ligaeux

La collccte des produits de la forêt autres que le bois d'œuvre et la faune autour et dans les UFA
10.041, 10.042 et 10.044 concerne plusieurs espèces végétales.

Les modes de prélévement sont le ramassage, la cueillette, l'extraction, et l'abattage, Les parhes
prélevées, fruits, écorces, feuilles, sève, bourgeons, racines, etc. servent d'aliments, de
médicaments, d'objets rituels ct peuvent aussi faire }'objet de transaction commerciale

Les zones de collecte correspondent à celles des différentes formes de chasse puisque c'est au
cours de leur séjour prolongé en forêt que les chasseurs localisent indirectement Les espèces
végétales qui feront l’objet d’une collecte par cux- mêmes, leurs femmes ou leurs enfants.

Anciennement, les populations utilisaient dans la construction de leur habitat local, divers
malériaux végétaux (jeunes tiges d'essences. lianes, bambou, raphia, ...}) prélevés dans les forêts
alentours. Avec l'avènement de l'exploitation forestière industrielle et les retombées directes
qu’elle engendre, l'habitat traditionnelle des populations de la zone semble connaître une
certaine amélioration (matériaux en briques de terre, en planches, en tuiles, ...). Cette situation
peut contribuer à réduire significativement la pression des populations sur la ressource végétale,
D'autre pan, les populations locales s'impliquent très peu dans la collecte des produits forestiers
non ligneux. En conséquence, la durabilité de l’ensemble des espèces vépétales concemées par
ces prélèvements ne semble pas hypothéquée sur la durée de la convention définitive.

Le tableau 6 suivant donne la hste des principales essences concemées par les activités de
collecte dans la zone périphérique des trois UF A,

28
67

1UaLUESIPAN “HONEUMLOSUOT) SeUTSRI S231099 S2][M9A DV wmonafD wrsaur) 040% 030% [ETES]
1ALENPA 19 UOTEURLOSUOT) 30198) $91099 ITU 494 0/02 DU12407) ETEN BAMQ8N | (MO) emo
TWAUEIPIN 291099 ‘SOINS EXYEZTOENIETIPTE) nMêN LEE DEIJ
IDE MON UOHELAUOSUOT) 291099 SISUBUOGDÉ PXOpAUIO)Y 00108 ayan(PO SSN2A4
HAGCOPANI | 2495 OUIDE ‘201099 DSSDAD DUDIVOU 80U48QDY BUEY Urg LLAUE 6
= TUAUICIPIIN 291094 4 DyAydotnu mfjomnpy URSS iquioss4
ILAUIPOIPSIA 251098 ‘ru | a! IWOjOpnaY UCPUBPOUIDIN 0q09 1OZN AurskISSY
DULEDIPHN 19 VOHEUNLOSUO) 2425 ‘921007 | 4 PULDQDIE DIIQIP tqueg | onolpeto tes PSS
usure pan | 549$ AIDES S291059 mu ER 12008 DUOIS{P vanon oo CALE
POXYPOIPAN SIPUULIO ‘HUSA WONLURUOSTOT) ETLET 24 D10Q10 0H dADOILEL O,OYN 8u0y3
TONEUIOSUOE) 291034 4]  uowarsoupip nippon f ati CINE
AUDA IUAUEIPIN TONEUHOMOT MEL ‘301099 SUTU TOY HLUDU WMpUOUUY 04 11094
I: WU SIP] Sais ‘sajnnsj | J'Y DAOjSEDA> soukGSOIG ETES] na EME
| TUAUE SPAIN 1221099 WU J'Y S2PI09SIp DUBJUPNBION 2434 Su9q9qq
TRUTEDPAN 291008 ‘SU | ay DIU DUP2 9 Weg wegz |
UIDENPYIN SOPUEUJO FILS A ‘HONEMLIOSUO) SUIEI 991097 IMLLT ER 1919YU22 Sn30jYd0p0109$ ES Epialql
TOUTES IP JA 331094 Î 3 SAPIOIIYPLU DOAOT | EQWIIGOËN yoyrmo e,8ssc) | nO2#41Q
EE IUSUWESIPON “AIS À DOHEURLOSUOT) ES 3 HUUVUISSDI SUJ2) 3IXSY RON | 1 euriq
IRODPAPAIN ‘SAPUEIYIC ‘OUI A UOUPLLUOSUOT) inu x 24 AJOYUIZ SUD) nopO Lure
TUE DIPIN] PTIT 201097 3'a WRUDHUS WUSDIBPDIÉLS TEUTX UmMOL ETENUTe]
UOUELIOdXI 13 IUADESLPYJA PUIDE ‘291099 EMIPELS] Er Ej09
ITOUTRMPON ‘SIPUBLJO ‘AIUSA 'UOUEULUOSLET | SAUTIEI ‘SHDDOS ‘SAI[NIA og? Digejodin) nenmx ETC)
DORE DIPYTA 20198) ‘934099 PUS H2NOY DAD8L 4 2ISSNOlPN oëuog
UP | 23109 DHjofuno DBupanooyt dos | ETS
UENPIU 23094 ETERT TN] ECS TON ouodi [ais CET |
IURUBSIPOIA ‘AIUS A HONEULRUOSUO Ty 291099 SUTUA 2 ET 04040401 Dn2}/0.02] eaelq CT eadv |
L UONPURLOSUO ul x SISu2UOGDE mrBurUf EE YENOLO AOPUY |
| IUOUEIPAIN SOUUDES 2495 39099 NO 32 rpnfnremyes enupuny onopN | WENOPN AE
ENTEEY EST: FETE]
SuoHESInN S37110924 saDDtg ap S2PO}Y anbyninals MoN Loy JUIZN LION Won
V9 Stou sep enbuaudusd auoz e] suep suoneyndod se] red 3151109 ep sartanoe so[ med saguionu09 saouosss sa[PdULId 507 : J NESTQEL

uowsSouaup p unig : Sa2dnoisas ppQ QI 1? PQ OT 190 OI LAUPFDUDU Rp SABNSAIO] SONT
0€

"UONSENXT : A ‘aHAINANT : D ‘BENEQY : Y ‘SBeSSEUITY : M AN

SMALTESIDEJA ‘UONELLUOSUO BAIS AUIDEI ‘291007 Lapemssos Sad 010XO NOR
= AUS A SUAUTETPAIN 291094 aquayol DrpiSuisnpg | 2quiXo À
SIUSUIE IPS TA 291094 2SU24ON Una YdOA AT epurgË unoiO LLAR
SIUAUIEDIPITA 291099 NU] ‘ame ajun DuBbyÜo+pubiuz oamog CETTE odi$
AUAUPIIPIA DONAUOSUO 391093 IMU UOIpuIPOJAY SSA020) 4 BuoxIS
SALUE PAF 393093 ‘al[Ma unoupur4o DiSniy{ozpuoiuz o40g ÉCTe] odes
UONELMLOSIOO 3 NELIAEU ‘VOUELUOSUO Ty 3A9S ‘ao v “dds pydoy 74 erqdey
SIHAUES PAIN 851057 3 SAPIOPISY DIELUDEAS EE tfo-u0Y4 es 0
L SUEDE DA9S ‘221009 4 modos sndipr01er ET ETUI MOPEg
AU2A ‘SPUEUjO AUAEHPIN HONEUMUOEUOT) one 591099 AU 42% SUIJORADNS DIYIDAjO ao miUMO
AMD A “2PUEUJO AUALEMPAIA TOUEUNLOSLOT) 291099 Ty cho: WnuyauD}} HOUDIOUUY ONqON on 1220)
Au A ‘2P0ELJO ‘SUSLIBIPIH TONELUUOSUOT) 942$ 221059 WALT 319% srytydopida] 44s04fp | equman 2ms EA3G LOI
“HIUS A 'SIUSLUBIPIIA TONEUUIOEUOE) 2A9S ‘224095 MU 1% LapanssoS sna41Q EYr10q9 01030 | énéuna) $uel1O
El samoez 5391099 32% SISUoUNQUE SnINPOAT) PUMIOH oumo( EST]
SUSUrRSIPOIN 221094 E! HP0iqphiu SUj2) 2qm0n Le) euQ
SUALLPIPIA UODEULOSUOT) 3A9S ‘291099 *SIRUT g'y DuDoufD peu o104 1090 010QO
AQUAUENPAN TONAUTUOSUOD | SANS INDE) 291099 ‘SIIENIT 40% 2SUPUNQDE UOLPUIPOIÈTE opue Due PPORAIN
251099 1ruA a'a ppydoiou paps}oiued | EXTEQN wo! FIQUN
uoLueIpotu ‘UONELLIOSUOT | 391094 av DYILDIOjYO DHUDUT and 244 autel SQLUEOTA
AIU9A ‘aPTLIJO UAUEMPEU ‘UOUEUTUOSUGT) 291093 WU TX DULIAÜSIXOI VjauUO]DY aq uyofpo 1QEOJA
DIUDA PUR] GSMENIPAU ‘UONEULONOE) v BU UBAY PT
SILOUTESTPAN DAS ‘aULIEJ 5231099 12% puonufn faquor |  ynoqueg | 2193 0 090 tqéuoT
1tuBSLUE “H3AID ETACTR aq v 007! (0,07) auri
2pUELFO HU3A OUSUENPEU ‘UONEUNLOOT 2n25S ‘291033 ‘af[MaY 39% DSJ89x8 12 mêneg 3104 on
PET 29109 3° SSA6;08uD Nu DAY gun EE equot]
IUAUBNPSMN UONBLUIOSUO ETS 3 veu:8nef DAY epoüol4 0,0H0-8,PSSO 2ZPUEIE]

2110392 VAva
STONES Sagu10294 song | 3P SPOIN enbijNua12s WION LEON QUIZ MON | IFTOOTUIUOS MON

HEUSBDUAUD p UP4 - S20dn04824 bhO Qi 12 PQ OL LPO 1 IMWBvIDUY. p SAIRISOLG) SORT

Unités Forestières d'Aménagement 10.041, 10.042 et j 0.044 regroupées - Plan d'aménagement

3.2.7. Sociétés de développement et GIC.

Les populations rurales actives autour des UFA 10.041, 10.042 et 10.044 s'organisent à travers
des Groupes d'initiative Commune (GIC), des associalions, et des Organisations Non
Gouvernemcntales (ONG).

3.2.7. Associations et groupes d'iniliative commune

Plusieurs formes d'organisations paysannes dont certaines sont familiales, informelles ou légales
peuvent être rencontrés dans les villages riverains de La concession.

Tous ces regroupements visent l'amélioration du niveau de vie des membres par la mobilisation
de l'épargne, par l'entraide, par la gestion des forêts communautaires, etc.

Les problèmes que celles-ci rencontrent sont les suivants:

1) la faible connaissance du milieu naturel ;

2) l'extrême pauvreté des populations,

3) la non-maïîtrise de Ja chose communautaire ;

4) le faible laux d'adhésion ;

5) les problèmes de leadership ;

6) l'absence de transparence dans la prise de décision ;

7) la mauvaise organisation interne :

8) la recherche de l'intérêt personnel ;

9) le faible taux de remboursement de prêts et crédils accordés.

Parmi les différentes [ormes associatives identifiées, celles œuvrant pour la gestion durable des

réssources forestières, pour la cohésion entre les différents peuples et pour l'amélioration des
conditions de vie des populations locales sant présentées dans le tableau 7 ci-dessous.

32.72 Organisations non gouvernementales

Les actions de l'Union Mondiale pour Ja Nature (UICN) et de la Société Néerlandaise de
Développement (SNV) qui pilotaient toutes deux des projets de conservation et de soutien au
développement durable dans la région ont engendré la naissance d'une multitude d'ONG dans la
zone autour de Lomié. Leurs actions sont reconnues par les populations locales au travers des
conseils qu'elles prodiguent dans les domaines de la protection de l'environnement, de la
promotion de la foresterie communautaire et de l'hydraulique villageoise.

Ces ONG sont présentées dans le tableau 8 ci dessous.

31
te

enbiuesau stoloid Soi S5p 1251854 -
DOURLJUOS 2P PNbUEM - 12 aU91$310] u9 Saunaf $3p UONEULO.] - xnauB if
sItUeUI) SUo4ouI Sop 2nburjy - SANBINEUMUUOS SdUEUT) - vou S121S310] SHNPOId S2] ISUOIEA -
s1oQ np uoretodx2,] IRLASNpUI S1ANO,P 510Q RP UOHEIOIAXT - DLTANeUNUNUON ÉTAEA
mod jougieu 3p anbuejA - IRIQEU] 3P UONBIONAIU NT - 1910) €] IuUa[JaUVOUR 15120) - | 19 10QUAIUOST AUS[UEBUIIZN
BIQNOIOSE VA SUALDIUD3 SSP lUEULIO}
US 24994 e] ap Sa1lAN9E 59] 12dd0]99Q -
Soemeununuos SdUEUS S2] 12S1]29Y - muogusrz
enemeuninuoo 2HPNEUNLUUOS 1810} aun 119ND9 aWOTI nBusTeg SAME
sA91DUeUL] SuS4OU 2p MbUEA + 1210 8j 2P UONUSIQ,P FASSOP NP LAS - 2AnNasId 8| HOANOUOU - yo(pa sap 9nennmum0)
EEE ÎT
19 xnaUBIF UOU SIANSAIO} S1NpOId s9p
sanemeuniuuos | 2jqemp UOnS2 E] 12 UONEILO[dXS,] 2p 24
SA[[PLAIEU 19 SOIDIOUEUL, SANOJIC - sdureuo sep uourstjesy - | Us anmmeunuuos 19107 sun rtpnbavy - ROINOPUIIA 2WOU09Y 319
SIAOUEU SUSAOU ap aNnbUEMW - INA sap agemp | eInoiq
UONBIDOSSE,] 2P SAQLUOU S2Be10] xnop 2p uouonnsuo) - uouso8 e[ op 19 uour)to[ dx] ap ana SP INOZRY 2iNeLMLnuOoT)
S3| AUD dIUSIOPES] 2P AUYQOI - atesuued sun p uoueai)-|  Uo aneneununuos 1310} un Iunboy - emoid :IGV4HOD
UONPIIOSSE,P AJATJEU US (soumal sa] mod syiuods RATE MON
aoUesSIBUUO9 SP 19 UONEULIOJUIP anbueJa - | siuawodmbs 1e s2112109$ sapie} suoQ- 2dn018 Lo xNEABI S9] OUI - ap [EE g aineununuo
door jouareu 2p 2nbueja - sunuo- 2nemeunuuuO 1910,] SUN 1LpNboy - INOYN LAN VYHOD
SONEMEUNUNUOS 190] SP
S99MOSS21 S2P SANPIDIJAU9Q SaUUOSIOÙ Wiejeressey
2P 21QuOU a] aNIEUUO9 3p inq SOHENEUNLUIOS 12107 SP S1qEmMb? 15 elfpueolg
sghanioe xne ua - | 2] suep Sanbwouoor-o1s0s snanbuT- uonss$ ej mod 24m» do0 aun Jaa1°) - LUBJRIESSE M ‘adeg snineununuos |
S9AOJdEUD S] faneneunumos | sa8el[la Sap JuawS8euQue | HOANOWIOL - 12 elfpurolq S3p UONELLOSSY
1o4ed mod ciaroueul; su{oiu 3p anbuejy - | 12107 sp uoneiUt gp 2p xnPArIL- sa8e]llA SIUS1ISJJIP SO JOTLADOT - ‘andesr : VHOTAFAODSY
SI0Q AP GOUPULIOFSUEN
| €] mod saunal QI 2p uoneuutor s2$eilla anenb BUGAIWON
s2Bv|jl say suep uonemdod | 2p aie Un p 23e1d US 3SUA - S9[ 211U2 JOUE, ‘Xe E[ NOANOMOQ - nouafq SIUNPY S28PILLA
ej 13dn01851 39 J9s1U8810 mod sain91}}1Q - | Eu O01t 2P 2HEMeunNunuOoS ‘ga Sop iuotusddo|sa2q
DNENEUMUNNO 2$04) E] 2p 2SUIEU UON- | AHEINEUNUUO 1210 SUN,P UONPEIT - 18104 2P 19016 Un SJAND US MIN - ‘“umoxeqy | 2p 310) : HIAHAOD
Satajut 0021014 Î S39SE91 SSHANIY siamsimod syt21qo UONDE,P 3007 | SUONEIOSSE S3P SWON |

“bHO'OI 19 ZbQ'OL ‘LFO O1 VAN SP SUielaaU S2BB]ILA S0] SUPP SDNSUDIQ [ELIOS DIDIDEIEO E SUOLILIIOSSY : Z AESIQE.].
te

XNDINAULEU IS XNDMAY SILOALIUSAD
S3p SO] SHQUAU KNE SIIOUBU] S3PIY -
sale1sumN0 sa1un samed 3p 2MUSANQ -

“sisfoid
-O19NU 2p UoUESI[e9L E[ mod erder

sr07
<UOYAP SNaSSWG s2p

12 sHioUeu] sua4OUi 2p AN bu -

SHNMNEUNLLIOS SUrEYD SP UONESUEPY -

SRHEMNEURURUON XNEABN S9] 1SSTEDY -

SaBejIA 12 229S

sarquiauu S3p 1WLGELL] 2P UoOueIOLRUTY - | 2p UIA ap SinaSSEIQ Sa] SNO1 1o[QUISSSEY -| ai] WOYT| UoUz50sSY : AUYSV
Siofoud -craru 2p uonesijest
tj mod sma]|I3n2 Sa( SNOI 1P1QUIDSSEY -
131900} NE SP
IOMP 3] MS exeg S9p IUUBCAHOIVY- | AIAIUAUNIIE SOUPSJNSOME] HOANOWOM -
s8ury99,p ape
SUOIS199P saêe£oa smatsnd 2p uonesiue#iQ- | jjuapr may ue19ads2 US 12 *arurouomne. p
3p 2SUd ef 1NOd UONELIIDUDO 3P Ejeg Sap UOUBULIO] | ‘oouvpuadspuip 1UdSs] XNe U? IUENSSNS 31W07 2p BE S2P
“uouesiue310,p ‘soussedsuen 2p sed - | 19 uoueunojut ‘uannos ‘juamaufrduwo29v - us eyeg sp uonowoudomne, omssy- | iuamassipuoury | uonr208ÿ : MVYSV
yruioT syoueined np sonbiluouosz
2101 e] ANS JUAUMUOL UTP UONBSI|EP) - 12 Sjouruqns ‘sajoouBe sauteuop |  1opAIOg ‘TI 19 1Pqeg SaneunuruoT
sisioueun) Su»£ou 8p NDUEMN - BAIN 81 19 WPAOPAIP 9P SS3PT Sa SUR saanomuisuon spl pmomne| ]umodtuayoq SP IUSWA[QUISSEN
1PUUOSISA 12IQIUI, D SUDISUDIY - sa mod suonejndod sap uouestniqisues -| j3q2g ineununuo:) e] ainoi 12(Q9SSPY - “OAEQ ‘ON L'IAAVAODSVU
7 SQSNT YNE SPIY - S31215210f S29M0553)
SAUBIIOSSE LA PJ E UONIBHLNOJULP ANEMNEUNULOS 1910] €] 9P sap sjgemp uons28 8| sm4nddy -
19 uonguuoy 3p anbueja - | uonisinboe,p snssasoid np an01 US 2SUJA] - A(P9I9 2 12
sjaLoieun (saut soin ‘soreoueue) | ‘oUnUOr ej sinen £ oUBrEÉS,] 13S1]LQOF - SUISLOA PLIS 2p saunaf

S9P UONELIOSSY : SALY

F

ajoau$e jouoeuu op snbuejA -

21091981 8ue39 un Mod as np xIOUT -
S949LALA
S237U(N9 1p SdUIPUO S3P UONPSI[EIY -

28eA3]9
ind o[ 12 2mnosd e] 21MpUO) -
S9ISUALA S2NU}N9 Sp

a(g8inp >0TUry

Salgloueul] S29M05521 2p anbuen - (4 271) otmetued aun,p uoueg19 -| 19 soimianqed sap uonegis 8] 19510481 - 1108u08ug 2981949514 19
J TXL SHIEOIS SAUTUEI 10$uo8ul |
Sa 1altiea ts mod sdWiEUS S2p UOUESIESY - SIPMURAS 19 KNEUIULSULOILAUS “ago
saau${d auaiusdiues 52 sUep "sanbitiou033 01905 saluia1qoid ‘uMmoxEqY
SANEUUd DUES 2P SUIOS S2P 2IUILUMOX - sô] ms suonetndod s9| 19s1u219Su07 - | "HOfPAON
e1q15 2dno18 (ofpawon) 401 2P nojueg 19 exeg ss1dnod 52} luawodues no souet|jy (EE)
np SAUNA 341puer au[raisues - | xneioised-0a14s-01$e sdiueq2 9p UON8917 - | 21US J11]EIALAUOD 3P SUAI SA, HUNINUI - 19 HOT ILOT n0NEHoSSv

SOU:3JUT SAW9TQ OI

5995091 SOHANSY

siamsinod $Ju23(40

UONDE,p au0Z

SUOUEIOSSE S3p SON

TUPMIBDUBUD, D UDjJ - S22dn04824 psQ'QI 12 ZHO QT LOI HOUR. p ROPHSA10 FUN

ÿe

noleui
np 2OUESS IEUUCISIN n

9107] 2p UOISD1 EL SUEP S9]P190$ S3PUI -
XNE91pal SUIOS -

ORUOY

s8ejn np »nbnqnd 51092] mod auerissus,p
AUSWAITUIAN | 29AB UONEINPI, £ NÉAY -

C--uoneonpa ‘amunonée) sanbnuuouocss
-0190$ SRIL4NDE S9P 1981/8291 E 12LUTUI
Jisseur np moine suone|ndod 53] :9pry-

apuotu
np a159J 19 PL4OBN
FHOSSI IN ‘po

(VS D1AO1O 9121508

EJ 2P S2[EL90S SUOUESI(EPA
530 381009 JIye1on)

uou 1nq 8 awusiuea10)

: FO

“SAlp SieuBuaUEd ap Spi099Y -
2nu0T e 289IS awaunq np LONINHSUOD -

BIROUEUL] SJQUI2LU
U9 SOLU9S op suonmIS21d S3S13A1P 1LJO -

WMOaUeS) 154,]

SU E VADA SU |
$2p IUouL9s MOQUE p9 UOALAUSP M2[8A SUP SIP919 9P 10090 - Snpals Sap 1940000) - 9p 1P919 op ra auB1edI,p
ep Xne ae -|  VADA SUOMI £97 2p auSJEd9 aUn,p 22210) - auBred?| 12S11IQOIA - BUOAN INEH| 21890?) 8] : DADAD
Ê
spugreus sasioserna suoneçadod sp uonesme810 - SIRIUAWAUUOIAUS UONENIEAT - Ga

18 sanbnisi30[ suo4ous
9P ‘AUS SUEUT)

sanbsimMor SAS SAP FOUESSIELUOISY -
SUIEISAU S388)jIA S9]

IUAUSIOQSY -
RIMINS AUIOWLAES NP UONESUO]E À -

EQUMNOG 2P 18 IN
np ‘2(q np aune{
9P SAISSDY)

xngodoir
AUAUISI0Q0®} 19 31QUIA
sous $097 Sa] mod
RUOÉSY sueBOU

ap nbuen] - | suep oununno 2anen tu p sadN01O) ap uoNeIIT - aBeanes sune e] 2p vonrausaluoq -|  $3382101 S311ÿ : LYAA Id
: Quawoutioiaus
13 2mNNoUÉE) Sa21N08S9I
08269 np uonesIfeIAUnuo) e] 8 mddy - sap uonssË sp 19 nsussddojan2p
omunouBe, 2p lunusddo|aa3Q - ap S3{QUINP SAULIO; SAP 13ANO1L - HPOSSIA |
|
1eruen nsllnu 2u918U981 8j HUIIOBX - 2p nusig| 21quna iuomsddo(sasg
2IRIOURUL Ina] SUEP SOIILOË S3P HONPALIQO 19 AUDIOUIIY - NOJUEY/EAEY 12 gnuo ap) ne mddy,p euoneuisiu]

SANEMEUNUNOS 210$ 5P 800]A U 2STAI -

suesed s2p LONESIUP#J0,{ AUSINOS -

luaLuaSSTpUOLNY

SAS : OFID

SaUTUaT

S0p UOISDUDE AIR -
$iaisueut

su4oUU 3p nbUEM -

VŒIS/LSN
Sa] MS UOLPSIIQISU?S 19 LONBULIOJUE LOUBONPA -

SI07 2p AUS] €} 2p Uawaddo[2AIP

ap siofoid 2p uones!}es €] 8 inddvy -
SAUIUIST

S2p S1psu Sap a1duo US 2SLd ef E IATIOA -

ANA S2P HONESLIO(EA -

S1n2193$ $2] SNOY SUP SaUIUTLUYS
SaUtEUINY $29MOSSA1 Sa] 1244013420 -

go 2p
IUALISSSIPUOLTE

2IWOT 3p au
eI 9p luouroddo[>a?cr
21 MO uonoY,p

ANUOT : NOT/IAAVI

sau1aiu S20121Q01J

SASTEST SHHAUOVY

sAmsinod gn2fqo

uoïie,p 2007

DNO

“p+O'QT 19 ZO'OL ‘LrO'OI VAN Sep PuPuduoG e[ SURP SSANIE SSJEJUIUBLLSANOT) LOU SUOTIYSIUEBIO) : Z EST L

LaWSEPUDUD p uv} - 00401881 ppQ O! 12 LHQ CI 190 OI IMPWIÉEUAUT  SAJDISAIO SPA)
s£

Se[RUgtEu 13
SaI3IOUEUT S291N0$581
ap anDue -

VŒIS/LSIAN 2AU09 UONESI[IQISURS -

Safoud souonu sop sae]d US amSN-

“12 [uioised

018€ ‘AIBURS AUIELIOP 2[ SUEP $9{E90]
suouendod sa 12s1piqisuss 12 13nbnp4 -

SuOnAua 13 FLO]

PI3LANEG

EI 2AUO2 aUNT 2p

12 SOJIBITES S2ANETIIUT
ME SDUBISISSY,p
21u2) : d'IVSIVI

“SURUMU 13 S[SUDIEU
sus4ou 3p enbueJx -

O91][Ed 9] 2P IUAWIÉTUEUTY P

3(N1[8O 81 84 UONBIOQE(10 U2 bb OT 19

290 O1 ‘Ib O1 VAN S3P Sanbruouo93-0190s s9pru?
Sap ans Ua SagUUOp SAP 2199]]09 L[ € UOULOLLEX -

S9BIILA $ € SRAAEUMURUOD

1240] 2p OnnqUUE,] 3P ANA US (39 IFUIAUT

‘UoneU]2p ‘UONESI]IAISUSS) UIBLIAY 2P MILABI] -

Aelq np sine] 2p sAtSo1 ef 2p ausuydusg

Lo saemeununuon 412101 3P 292]d U9 SUN .

1f01d 9] 2948 1eLteusLred 2p p10998 Un,p 2mueuêIs +

DID $0 2 uouesi1e#p|

81819 UONEULO] €] 8 ‘Uone1o e] g Inddw - |
UON9E D SUOZ ES SUEP SNEMEUNUNUO

BU9IS210J 2p 1d20u09 np uouesLesnA - |

onbégiens

1eLuouEd Un,p JUSWSSIOQUSY -

S1210] SP 3qEmp

uONs98 e] p SSICIU SÿNEUNuUOS

S2P UONEGIIUEÉ 8] 2P UONEJOI PUY -
HOUR

np #1q8mp uDNS28 un InOd Sa1290)
suoneindod $3p uonesiue#10 21na[|ISIA -

“NOANOPUIJA |
e elq 2p 191181 |

HOUSUUOTAUT
da uawaddo|sa5Q 2p
Saanenuy xne mddy,p
vouesiu8810 : AUIIVO

SiuruS13sU9 p
anbueh -
anbuaepip jauSEu
np SOUESJNSU] -

SaloouÉe sooualos ua an bio)
19 [PIDU9É lUHWDUBIISUS p SMOS / UOUEULIO.] -

sinoieuL0} emyMaUFe, 3P UONENTIQEUTY - 8J08N
Sap uoteauou LEAeN »p sodnoif sap voue) - ‘alou8s uononpoid 8j suep 1ojduia 12 3107 ap aoouBY
3p souasqy - asloi sp 3pma - one ana Jnod sounaf ssp uoneuuioJ-|  iustwuassipuouny | 3jejuuey 31097 : VA
erny € JnuIEd np UOUESLEBINA - ajqenpuauaddo2a3p un inod gjues uatuoddo(2a90
S91918910] SSOU2SS2 52p UOGHEINSAUO( - 3p suopuos $iN2( 2P UOLEIO([IUE, ne inddvy 19 s4912u02Y
spuo) 2p sadno1$ sinossajd 3p 19 IUSLAUUOTLAUA,] 8P UON9FOId unoiaues "IUALSUUONAUT,]
smaleg sp anbuegy - | indde; 94e 998429 19 aminouge ue uG:z18a0] - ej mod suonendod so] 1anbnpa - | 14-pns | sp volsno1g : ŒVY Id

Somoin S2m21Q014

S23$11E32 S)HANDY

siainsinod sm33fqo

UOHDE,p au07

9NO

usoSpuir, puvig = S224R01881 pp O1 1 20 O1 TFQ OI INPWEBDURUY. P SSPUSP107 SP
Unités Forestières d'Aménagement 10.041. 10.042 et 10.044 regroupées - Plan d'aménagement

3.3 Activités industrielles

3.3.1 Les sociétés d’exploitation forestière

En dehors de Pallisco, de Sodetrancan et des Ets Assene Nkou, liés par des accords de
partenariat technique et industriel, les autres sociétés d'exploitation forestières actives dans la

région sont :

1) la société J.Prenani, concessionnaire de l'UFA 10.045 d’une superficie de 54 000 ha
environ ;

2} Ja société FIPCAM, concessionnaire de l'UFA 10.047 d'une superficie d'environ 47 000 ha ;

3) la société Ingénierie Forestière (INGF), concessionnaire de l'UFA 10031, d'une superficie
d'environ 41 776 ha ;

4) la société Forestière de la Dja ct Boumba {SFDB), coucessionnaire de T'UFA 10.029 d'une
superficie d'environ 46 922 ha ;

5} la société Kieffer concessionnaire de l'UFA 10.037, d'une superficie d'environ 52 680 ha ;

6) la Société Forestière et Industrielle du Wouri (SFIW) qui possède une UFA 10.022 d'une
superficie d'environ 47 560 ha enclavée dans ie Département de la Boumba et Ngoko et qui y
accède par le District de Messok dans le Département du Haut Nyong.

Trois unités de transformation fonctionnent dans la zone. Deux unités appartiennent à la société
Pallisco et sont installées l'une à Eboumétoum et l'autre à Mindourou. Une troisième unité
installée par le groupe Hazim à Lomié a été rachetée par la société Ingénierie Forestière.

Les bois exploités et transformés sont acheminés vers Douala pour être vendus sur le marchè
international,

3.3.2 Extraction minière

La recherche minière a commencé dans la zone eu 1977 dé mamière informelle et a été
officialisée le 27 janvier 1999 quand un décret présidentiel a défini un périmètre de recherche
{PDR 67) d'une superficie de 50 000 km? dans la zone.

Les résultats du travail commencé en 1977 ont conduit le Chef de l'Etat, par décret présidentiel
N° 2003/077 du 11 avril 2003, à accorder un permis d'exploitation d'une superficie de 1250 km?
à la société GEOVIC SA, une filiale de GEOVIC LTD, dont le siège est au Colorado, Etats Unis
d'Amérique. Cette société sc propose, dans un prache avenir (2005), de mettre en place quelques
infrastructures (usine de traitement, camp de travailleurs, piste d'atterrissage, etc.) lui permettant
de démarrer l’explaiter du nickel, du cobalt et toutes les substances connexes.

Le seul problème identifié est la superposition du permis d’exploilation de GEOVIC SA avec
une partie de la concession.

La figure {3 présente les zones d'action des divers acteurs industriels dans Ja région.

36
LE

"uO1B91 2] SUEP S[OLISNPUI SIN9198 SI AIP SP UONIE,P SOUOZ $97 : ET SMBIT

CZCOSM

name 0 ge o

aëeuoz und 4 vorse azeuru suo7 [EN

DLAC39 vopeuoep sRség [UT

DAO39 6p
uoteilotke p 8A1REUEd 1 LASER NE EOS
LE "2

as

eu sésen
PONT
SEC: van

aU0z €] ap S(8LIJSNPUI Sinajoe 597

JuauoBbugiun p uv}4 - SopdnO1B 21 RfO O1 19 ErQ O1 ‘HO O1 EME TPE P S049lS210.j SENU]

Unité Forestière d'Aménagement 10.039 - Plan d'aménagement

3.4 Projets divers

34.1 Projets de développement

En dehors des projets privés, on peut citer deux projets qui contribuent à ja sensibilisation des
populations locales dans des domaines divers.

Tableau 9 : Projets intervenant dans la région.

Nom du projet Objectifs poursuivis
ECOFAC : Ecosystème Forestier d'Afrique Conservation et durabilité de toute utilisation de la
Centrale biodiversité de la réserve du Dja et tout autour.

AAPPEC : Associalion pour l'auto promotion des | Encadrement des Baka et Bantou dans Jes domaines
populauons de l'Esi-Cameroun de l'agriculture, de l'agroforestenie, de

Le

l'enseignement primaire, de la santé et de
l'évangélisation.

3.4.2 Tourisme et écotourisme

La concession el sa zone riveraine ne présente pas de potentialilé en matière touristique et
écolouristique.

34.3 Présence d’aire protégée en périphérie de Ia concession

On ne rencontre pas d'aire protégée immédiatement en périphérie de la concession. La première
aire protégée de la région est la Réserve de Faune du Dja, située à l'Ouest de ja ville de Lomié et
au Sud-Ouest de la concession.

3.5 Infrastructures

Les infrastructures existant dans la région sont les routes, les écoies, les centres de santé, les
points d’eau potable et les églises catholiques et protestantes.

35.1 Infrastructures routières

La zone autour des trois UFA est desservie par trois routes principales :

la route départementale Abong Mbang-Lomié, longue de 126 km en partie entretenue par les
sociétés Pallisco et Ingénierie Forestière entre Lomié et Bedourmo sur environ 74 km. Elle
sert notamment à évacuer toute la production de bois récoltée dans les UFA de la région ;

la route départementale Lomié-Mpane Kobera longue de 70 km, entretenue par Ingénierie
Forestière et Pallisco. La circulation y est presque inexistante :

la route forestière Mindourou-Kongo qui traverse les trois UFA avant de rejoindre la piste
Kongo-Kagnol. Strictement réservéc aux véhicules des concessionnaires des 3 UFA, cette
piste est régulièrement entretenue par la société Pallisco.

38
Unité Forestière d'Aménagement 10 039 - Plan d'uménagement =-

3.5.2 Infrastructures scolaires

La zone esl dotée de plusieurs écoles dont certaines ont contribué à la formation de l’élite de la
région, On compte un fycée d'enseignement général (Lomié}, un collège d'enseignement
secondaire (Mindourou), deux sections d'artisanat tural (SAR) à Medjoh et Lomié, et plusieurs
écoles primaires el matemelles.

3.5.3 Infrastructures sanitaires

Un effort considérable est fait par les municipalités de la zone pour l'amélioration des conditions
sanitaires des populations. En dehors des centres de santé intégrés d’Adjéla, de Mindourou, de
Djaposien el de l'hôpital d’Arrondissement de Lomié réalisés par l'administration, la Commune
Rurale de Lomië a construit des cases de santé dans certains villages riverains des trois UFA :
Kassarafam, Bapilé, Djénou, Bingongol II, Echiambor, Mintoum, et Nomedjo.
Malheureusement, ces structures connaissent souvent des problèmes de fonctionnement.

3.5.4 Sources d'eau potable

Des efforts ont été faits par plusieurs acléurs du développement pour fournir de d'eau potable à
la majorité des villages riverains des trois UFA. Dans ce cadre, plusieurs points et sources d'eau
potable ont été aménagés par des ONG comme Care International et la Société Néerlandaise de
Développement (SNV), ou par des projets comme l'Association pour l'Aulo-Promotion des
Populations de l'Est Cameroun (AAPPEC), ou encore les congrégations religieuses (l’église
catholique).

Le Ministère des Mines, de l’Eau et de l'Energie en collaboration avec les municipalités ont
entrepris une vasle campagne de réalisation de forages dans les villages avec l'utilisation, à titre
d'apport personnel de la communauté, d'une partie des 10 % de la redevance forestière.

Tous les villages riverains de la concession sont équipés d'au moins un forage.

3.5.5 Structures de communication

La Commune Rurale de Mindaurou s'est dotée d'une radio rurale qui couvre certains viilages
autour des trois UFA (de Djolepoum à Bapilé). Le reste de la zone n’est pas couvert ni par la
radio nationale, ni par La télévision, mais on trouve toutefois des radios de commandement dans
cérlains services administralifs et dans la plupart des sociétés forestières.

Avec le développement des satellites de communication, certaines personnes achètent les
appareils téléphoniques portables du genre THURAYA.

Des foyers communautaires équinés d'antennes paraboliques avec souscription d'un abonnement
à Canal Satellite ont aussi été construits par la commune de Mindourou dans tous ses villages
dont certains sont riverains aux trois UFA.

On notc toutefois des problèmes de fonctionnement des différents groupes électrogènes dû au
manque de carburant.

39
Unité Forestière d'Aménagement 10.039 - Plan d'aménagement

4 LTAT DE LA FORET

4.1 Historique de la forêt

4.1.1 Origine de la forêt

La concession fait partie du bloc forestier de l'Est Cameroun, extension septentrionale de la forêt
dense humide congolaise d'Afrique Centrale.

Il s'agit d'une forêt naturelle constituée d’une composante de type forêt dense humide semi-
caducifoliée (au Nord) et d'une composante de type forêt de transition entre la forêt
sempervirente du Dja et la semi-caducifoliée caractérisée par la présence d'espèces typiques des
familles des Srerculiacées et Ulmacées et l'absence de Caesalpiniacées, (LETOUZEY, 1968)°. À
l'origine, cette forêt de type primaire est caractérisée par une forte densité de Entandrophragma
cylindricum (Sapelli) et très peu de Mansania aliissima (Bété), avec, par endroit, des trouées
dans la canopéc, On y trouve également une bonne densité de Baillonnella toxisperma (Moabi).

4.1.2 Statut administratif de la forêt

Avant l'adoption de ta nouvelle loi forestière en 1994, cette forêt appartenait au domaine
national de l'Etat. Les populalions y exerçaient leur droit d'usage sur toutes les ressources et
L'Etat octroyail des titres d'exploitation (natamment des licences) aux exploitants forestiers.

C'est ainsi que deux licences de coupe ont été altribuées dans des zones couvertes en grande
partie par la concession constituée des UFA 10.041, 10.042 et 10.044 regroupées. I] s’agit de la
licence de coupe n° 1803 qui couvre près des deux tiers de l'UFA 10.044, octroyée dans un
premier temps à la société dénommée « Camerounaise des Bois Bruts et Transformés » (CBBT),
ensuile à la société Pallisco, et de la licence n° 183$ qui couvre la presque totalité de l'UFA
10.042 et l'extrémité Nord de l'UFA 10.041, octroyée à la Société Africaine des Bois de l'Est
(SABE).

Les forêts ont ensuite été réparties en 3 UFA dans le plan de zonage du Cameroun forestier
Méridionai par Arrêté du Premier Ministre N°95/678/Pm du 18 décembre 1995 et attribuées par
appel d'offre aux trois concessionnaires en octobre 2001.

4.1.3  Perturbations naturelles ou humaines

Le massif forestier qui s'étend sur la concession a connu quelques perturbations, principalement
dans sa partie Nord et centrale.

Naturellement, la dynamique forestière est fortement influencée par les phénomènes climatiques
qui, combinés aux irupacts des travaux agricoles et plus récemment de l’exploitation forestière,
sont à l'origine d'une tendance à la secondacisation de la végétation dans plusieurs zones de la
concession.

Les nombreux villages qui la bordent sur ses flancs Ouest el Sud en ont tiré, de taut temps et
encore actuellement (voir $ 3.2.1), une grande partie de leurs moyens de subsistance. Depuis leur
installation dans la zone, certains ont une existence intimement Jiée à celle forêl.

*; LETOUZEY, R.(1968) Etude phyrogéographiqne du Cameroun. Edition P. Lechevaher.

40
Unité Foresuère d'Aménagement 10.039 - Plan d'aménagement

Les différentes activités qui ont été menées dans celle-ci peuvent être classées en 4 catégories qui
sont : l'agriculture, la chasse, l'exploitation des produits ligneux et non ligneux, et la recherche
minière.

Le paysage d'une portion non négligeable de celte forêt se présente actuellement sous la forme
d'une mosaïque de végétation associant les jeunes jachères (SJ) à des forêts en reconstitution de
différents âges (vieille jachère ou forêts SA). I a été façonné en partie par l'agriculture sur
brülis.

À certains cndroils, des cultures pérennes ont été installées au cours des dernières décennies
lorsque la politique agricole camerounaise a encouragé l'extension des cultures de café et de
cacao dans tout le pays. Dans la zone, il s’agissait principalement de l'installation de cacaoyères
qui ont entraîné, localement, la modification du couvent forestier. Mais selon les enquêtes de
icrrain et les observations réalisées, les surfaces concemées par cette transformation du milieu
n’atteignent pas 100 ha et restent donc très Jimitées à l’échelle de la concession (0,05 %). La

situalion des parcelles cultivées identifiées à l'intérieur de la concession est présentée av
tabieau 10.

Tableau 19 : Type et état des cultures identifiées dans la concession
[ Type Etat Surface (ha) | Nombre de pare.
|Cacaoyère | En cours d'instalation 16,75 _ 2 .

| Cacaoyère En | [En cours de production E 23,5 | 9

Cacaoyère Abandonnée 9,22 9

Cultures mixtes | } En cours de production | 7,84 4 7
Cultures vivriéres n En cours de production 38,31 : 34

ee Total 95,62 58

Au total, 20 cacaayères ont été identifiées à l’intérieur de la concession. Elles présentent des
surfaces qui s'étendent de quelques ares à quelques hectares. La plus grande parcelle atteint une
surface de pius de 13 ha. Parmi celles-ci, 2 sont en cours d'installation et 9 ont été abandonnées.

L'abandon de ces parcelles résulte de la politique de libéralisation actuellement en cours dans le
pays. cntraîpant le manque de soutien des pouvoirs publics aux paysans pour l’acqusition des
produits phuosanitaires, combiné à leur éloignement des villages et leur enclavement dans le
massi(.

Un nombre important de cultures vivrières (bananier plantain, manioc, arachide, macabo.
concombre, ….} ont également été identifiées de même que 4 parcelles mixtes dans lesquelles le
cacao ou le café est associé à des cultures vivrières (voir figure 1 1),

En ce qui concerne les perturbations liées à la pratique de La chasse, elles pouvaient être
considérées comme négligeahles puisque les prélèvements ne se faisaient qu’à des fins de
subsistance, sans bouleverser l'équilibre des écosystèmes.

L'arrivée des exploitations forestières a créé un bouleversement des habitudes locales.
L'installation de travailleurs allochtones dans la zone à multiplié la demande en viande de
brousse et a transformé la chasse de subsistance en une activité lucrative par la disponibilité de la
ressource el les revenus directs qu’elle apporte, mais a aussi créé une pression sur la faune.

41

Unité Forestière d'Aménagement 10.039 - Plan d'aménagement

De plus, l'ouverture des pistes d'exploitation a entraîné une plus grande accessibilité du massif et
a facilité l'évacuation des produits vers les principaux centres urbains de la région.

Pour ce qui est de l'exploitation des produits forestiers ligneux et non ligneux, avant l’arrivée des
sociétés d'exploitation forestière, celle activité était considérée comme marginale

Enfin, récemment, des prospections ont été menées au Sud-Est de la concession par la socièté
GEOVIC, à la recherche de gisements de cobal( et de nickel.

4.1.4 Travaux forestiers antérieurs

Les premières inlerventions en terme d'exploitalion forestière dans la zone concemée par la
concession datent de 1990 quand la société CBBT a exploité, en sous-traitance avec Pallisco, La
licence 1803 qui couvre plus des 2/3 de l'UFA 10.044, Celte licence a été renouveilée le 11 août
199$ el transférée à la société Pallisco (Arrêté n° 063 / CAB / PM du [1 août 1995).

Une seconde licence de coupe (n° 1835) a été attribuée à la société SABE le 20 janvier 1994.
Elle couvrait la presque totalité de l'UFA 10.042 et l'extrémité Nord de l'UFA 10041.
L'exploitation a été menée en sous-traitance par la saciété Pallisco.

La licence 1803 3 couvert 42.971 ha de l'UFA 10.044 (66.861 ha), soit 64 % de sa superficie, et
la licence 1835 a couvert 42.409 ha des UFA 10.042 et 10.041 (44.249 ha et 64.961 ha), soit
respeclivement 75 % el 14 %. Au tolal, la surface approximative concernée par cette exploitation
sous licence est de 85.380 ha, soit 48,5 % de la superficie du massif des 3 UFA regroupées.

I est difficile de donner des statistiques concernant les volumes prélevés car les documents de
l'époque ne portaient pas cette mentiop. Les renseignements obtenus portent uniquement sur La
liste des essences prélevées : Acajou de bassam, Ayous, Sapelli, Sipo, Doussié rouge, Dibétou,
Boss, Lroko, latandza, Kosipo, Fraké, Padouk, Tali, Tiane, Bilinga, Moabi, Mukulungu, Kolihé,
Niové, Eyong, Pao rosa, Okan, Assamela. Quelques Emien, Abam fruit jaune, Aiélé, Angongui,
Koto et Jlomba avaient aussi été prélevés.

Par la suite, les travaux se sont orientés sur l'exploitation en convention provisoire des UFA
nouvellement délimitées. L'UFA 10.041 a été attribuée à la société Avembe Intemational
Corporation (AV EICO) en date du 27 mars 1998. Quatre assiettes annuelles de coupe (AAC) on!
dté exploitées sous ce régime entre 1999 et 2001, pour une surface totale de 10 071 ha {soit
15,5 *% de la superficie de l'UFA). Ces AAC étaient situées juste en dessous de l’ancienne
licence 1835 (voir figure 14)

Cetle dernière UFA a été transférée à la société Pallisco par décision n° 0067 / MINEF / CAB, le
26 janvier 2001

À ce Stade, Ce ne sont pas moins de 95.451 ha de forêt qui ont été exploités, soit 54 % de la
superficie totale de la concession.

À cela, il faut ajouter lemprise des deux premières assiettes de coupe, de 2.500 ha, exploitées au
cours de la convention provisoire par Ja société Pallisco et ses partenaires dans chacune des 3
UFA, à la date de rédaction du plan d'aménagement. Les essences el Les volumes extraits de ces
AAC sont présentés au tableau 11.

42
Unité Foresnère d'Aménagement 40.039 - Plan d'aménagement

Le couvert des forêts denses humides présentes dans cette zone à été ouvert partiellement par
l'exploitation modiliant le degré de couverture et la composition floristique. Les formations
végétales résultantes doivent être classées conune étant issues d'une coupe partielle (voir figure
15).

La surface globale (y compris les marécages) approximative concernée par l’ensemble de ces
cxplotations est estimée à 110.451 ha, et correspond à 63 % de la superficie de la concession, ce
qui aura des implications importantes dans la planification de l'exploitation et dans la division en
blocs quinquennaux et en AAC

Deux ventes de coupe (VC 10.02.27 et VC 10.02.93) positionnées au Sud-Est de La concession
ont été exploilées respectivement en 1998 — 1999 et en 2000 - 2001 par la société Pallisco {voir

figure 14),

La foresterie communautaire est bien vulgarisée dans la zone par les ONG qui y sont en activilé.
Beaucoup de demandes d'acquisition de forêts communautaires, provenant des villages riverains,
sont actuellement déposées. Parni celles-ci, deux qui concernent d'une part le village
d’Eschiambor et d'autre part [c village de Kongo ont déjà abouti. Les plans simples de gestion
ont élé éjaborés et ont reçu le quitus de l'administration forestière à travers la signature des
conventions de gestion. Deux forêts sont réservées (Djenou et Djoula) et quatre ont leur plan de
gestion en cours d'élaboration (Mayang, Mindourou, Medjoh, Kassarafam).

Un problème de chevauchement de la limite Sud de la concession avec la limite Nord de la forêt
communautaire d'Eschiambor est apparu lors de Ja réalisation des enquêtes socio-économiques.
L'empiètement identifié el confirmé par le relevé sur le terrain des coordonnées géographiques
est de 145 ha (figure 14).

Un inventaire d'aménagement à été réalisé entre mars et juillet 2003 dans le cadre de la
réalisation du plan d'aménagement.

Au cours des mois de juillet et aoûl 2003, une plantation de 4 ba a été mise en place dans l'UFA
10.044 en collaboration avec Le projet « Réseau de Partenariats pour la gestion durable des forêts
de production en Afrique Centrale » (WWF / Nature+).

Cette parcelle se subdivise en deux sous-parcelles dans lesquelles ont été testées deux méthodes
sylvicoles différentes. La première est une plantation en plein découvert installée à
l'emplacement d'une forêt dégradée. Après défrichement complet, brûlage el écobuage, 11
espèces (voir fableau 12) ont été plamées à un écartement de 3 x 3 m, en bouquets ou en
parguets. Elle couvre une surface de 0,8 ha.

La seconde est une plantation d'enrichissement en layons mise en place dans la même portion de
forêt dégradée dans laquelle douze layons ont été ouverts sur 4 m de jargeur suivant un azimut
Est - Ouest et plantés avec une espèce de lempérament sciaphile ou intermédiaire (voir tableau
12). Elle présente une superficie de 3,1 ha.

43
Unité Forestière d'Aménagement 10.039 - Plan d'aménager

Légende
«+ Prnopaux vélages

— Route prmeipale
C2 Rogroupemont UFA 10 044 10 042,10 041
F2 Zone moe expintée
EIbürenra 1835
Ex Licence 1803
M Assiettes de coupe AVEICO

Convention provisaire
Lannée |
Em année 2

Ventes de coups
Fars communsetsires
strèuée
msenée
Tim cours
EI Zone Migiouta
Some Carte INC 40 700000
ANËtE n°208 du 22 mat 1000 20021 f4nk la Lemsee 1902
ArËtd n°006 du 20 hrwier 180 aogai dant Là llnunee 1526

Mises tubes de meurs de superfiok des #mentet lorèts semmunetiaes
a 8 10 nbmalrer memes de nanipe 26 amples da éd

Réats aber, Cest aménagement Janvier 2004

Figure 14: Localisation des différentes perturbations antérieures dans la concession
44

Unité Farestière d'Aménagement 10.039 - Plan d'aménagement _ _

Tableau LL: Volume extrait des premières assiettes de coupe de la convention provisoire.

URA 10041 È Exercice 2001 - 2002 Exerelce 2002 — 2003
Een L AAC N°13 AAC N514 ,
Nombre de pieds | Volume €m°) {Nombre de pieds). Volume ém')
Acajou de Bassam _ 6 58.06 j___ 1 7,66
Aniégré A. - = 1 7,33
(Ayous 12 183,29 | 4 | 50,63
Bilinge = 5 : 3 23,00 ]
Bossé clair 20 | 195,85 EH 132,92
IDibétou / bibolo | 4 3TSI 6 54,18
[Doussié rouge 10 111,08 37 208,97 |
Fraké . 2 [ 6o | 585.68
latandza 22 194,24 37 359,66
Iroko _ 14 21727 28 | 43561
Kosipo | ns. 1811.14. 155 | 2738.98
Koubé _ . - - 3 17,iL
Kotwo - = 17 ___| 232,48
Lati = . 2 37,38
Moabi Ï 80 1766,51 174 4204,52
Mukulungu | 17 [43922 E 441,66
Niové 5 = 4 2578 |
Padouk R. _ 10 88,69 18 | 78,30
Pao rasa TT 9 44,46 3 | 13,30
(Sapelhi il _269 4453,72 [158 3035.41
Sipo 78 1652,63 98__ | 216681
[rot : L 307 2H 28 292 | 226925 |
[Tiama I 23 26687 47 [| 45685
Total C_ 996 13839,84 | 1134 17583,47
[Moyenne /2500 ha | 0,40 5,54 i 0,45 L_703
| UFA 10042 | Excrciee 20012002 | Exereice 2002 - 2003
Buence AAC N°5 _ AAC N°2 —
_ Nombre de pieds | Volume (m') [Nombre de pieds) Volume{m} |
lAcajou de Bassam 2 22,17 Lt 19,05
Ayous 3 36,60 6 71.66
[Bossé chair _ gi [725789 | 32438
IDibétou / bibolo El 1 12 | 106,98 | 26. 242,59
Doussié rouge 17 143,53 34 | 280,39 |
latandza 35 31220 | 36 [25903
[Iroko 113,95 | 19 232,09
Il | 123 181737 | 140 [1950.83
i 43 945,98 51 | 102392
9 l 284,82 14 | 346,10
6 ___ | 3453 2. [1578 |
PadoukR.__ 30 207,421 18 141,61
Pao rosa F; 37,77 3 15,15 |
[Sapelli L 326 4733,12 334 | 492651
Sipo 48 869,31 __8l 1612,90
FTali I: 417 2900,91 658 4466,76
Tama 2 221,50 E 21125 |
Total E 1140 1304605 1480 1613697 |
Moyenne / 2500 ha 0.46 5,22 0.59 [645

45
Unité Forestière d'Aménagement 10.039 - Plan d'aménagement _

__ CFAAO 044 Exercice 2001 - 2002 Exercice 2002 - 2003
Fr AAC N°3 AAC N°2
u _| Nombre de pieds | Volume {m°) Nombre de pieds|_ Volnme m |

[acajou de Bassam B 7 78,86 _ 4. 44,72
Aiglé D U,60 | - -
Ayous D 20,95 2 17,59
Bossé clair E | LE 159,04 17 | 159,75
Dabéma = = t 23,63
Dihétou / bibolo [ | 12 98.72 20 217,89
Doussié rouge En 1 … 15 151,09 _ 13 132,99
Fraké 6 _ | 5504
llatandza 13 |__109,59 4 42,35
lroko 27 | 400,27 12 181,40
Kosipo 92 | 1382,35 8° 1476,09
Lau ns - 2 30,74
Moabr _ | 140 | 3005,05 [7120 312,76
Mokulungr _ 17 | 421.95 17 417,00 _ |

iové - = 2 _|__1593
Okan I 44,465 $ 100,52
Padouk R. 4 37.98 7 G [53.14
Pao rosa 22 15,61 l 133
Sapelli _ 321 4866.24 321 |__5480,45 J
Sipo Ë 122,51 Eù 173380 |
j'ah 4 2878,88 | 381 2889,89
Tiarna 1e 249,61 | 15,00 200,52
Total 1210 | 15054,74 [1113 16363,525
Moyenne / 2500 ha 0,48 6,02 | 045. 6,55

46
Unité Forestière d'Aménagement 10.039 - Plan d'aménagement

Tableau 12 : Nombre de plants installés par (ype de plantation.

Surface

Type de plantation | Espèces Tempérament Nombre
[Kosipo [Sciaphile  |70
[Sapetli l'intermédiaire 63
| Sipe |Intermédiaire 62
Dibétou Intermédiaire 47
[Mukulungu  [Héliophile 64
IBété Intermédiaire 63 |
Énrichissement en layons Assamela 7 Intermédiaire 72 3,1ha
Eyong TSciaphile 7
Abalé Intermédiaire 14
lAbam ? 44
Pao rasa De ( Hétiophile 69 __
| Moabi Intérmédiaire 70 |
Ebène ? 40
En plein découvert - parquet Pao Rosa Héliophile [203  |0,18ha
D | Frakë Hétiophue 19
Mukulungu | Héliophite 16
, Manguiers. |? 16
En plein découvert - bouquet Onzabili Héliophile 16
| Niom Héliophile 132 0,19ha |
| Moabi Intermédiaire 16 |
Latandza Héliophile 16
| . Doussié | Héliophile 16
| Délimitation (stumps) Framiré Héliophile 86
[En plein découvert - parquet Assamela Intermédiaire 456 0,41 ha |
| a _Tota) 1556 13,89 ha

47
Unité Forestière d'Aménagement 10.039 - Plan d'oménagement

Dkimpaum |

Le paf ;

sh
MANS:

Daposten

Léyene:
+ Milo rwerain de FUFA 10 020
= Moute pincpale
Strabes forestwres :
UM coût danse nome rom porvienie
WE £orét ons e numWe sempervrente : Coupes particles
MM sciû aense numide s mb ca suotiorée
WIDE Forû dense humide coms cs duertonte - Coupes partslex
À Forêt seoonaaire 1 dune
Fotët seconañe adue inaoumrible - coupes pedieles

For& 5 eoondahe jeune

L'or secondaire jeun -

E For

Coupes pacte res

atécageute Aondle en pee anse ee
arécageus e nondés amporalament

— Rapniale
c 5 19 Ktemètres Source: Cartes (ND:
EE Fautla MA 29 + MX: 22 ABUNG-MBANU
feutk NA: 13 : XX : 29 ABD NG-MBANU
image s smiemtes London 7 PMRArT ADO 1222 at PABASE TOR II20
Photographies aériennes Qyner de I: 85017. RSMIE, BÉODT. BUDOS
Réal ation” Celuta d'aménagement RP ali co 89006,80007,80009.6@%6. 80071. DrD1D)
Aoin 2003

Esrte bresère a8 1260000 UFA 19 041, 16 DQ où 19 Dar CETELCAF

Figure 15 . Carte de stratification forestière de la concession et coupes partielles.

48
Umités Forestières d'Aménagement 10.041. 10.042 et 10.044 regroupées - Plan d'aménagement

4.2 Inventaire d’aménagement

L'inventaire d'aménagement mené en 2003 dans le cadre de la préparation du présent plan
d'aménagement s'est fait conformément aux normes d'inventaire d'aménagement et de pré-
investissement établies par l'Office National de Développement des Forêts du Cameroun
(ONADEF) et dans l’espnit de l’Arrêté N° 0222 / À / MINEF du 25 mai 2001 fixant les
procédures d'élaboration, d'approbation, de suivi et de contrôle de la mise en œuvre des plans
d'aménagement des forêts de production du domaine permanent. Plusieurs étapes ont été suivies.

42.1 Préparation de l’inventaire

En prenière élape, la stratification forestière a permis d'étudier l'accessibilité du massif forestier
et d'élaborer uo plen de sondage adéquat (voir figure 16) approuvé ensuite par l'administration
forestière (annexe 3). Diverses investigations ont ensuite été menées sur le terrain pour mieux
connaître la forêt et pour rencontrer les populations riveraines en prélude à la réalisation des
opérations de terrain.

Des réunions d'informations portant sur la réforme forestière et ses implications sur les travaux
menés dans les concessions forestières ont été organisées au profit des équipes en charge des
différentes activités. Des travaux pratiques sur Îes techniques de réalisation d'un sondage, sur
l'ouverture d’un layon et sur le comptage d’une parcelle, ont été donnés au personnel temporaire,
constitué essentiellement de la main d'œuvre Jocale, recrutée pour ces opérations avant le début
des travaux dans la concession.

Les équipes de comptage (inventaire) étaient dirigées ei encadrées par des techniciens forestiers
ayant parlicipé à une session de formation et de recyclage en reconnaissance botanique,
organisée par la Cellule Aménagement, et donnée par un Botaniste Consultant en retraite de
lHerbier National. Ces techniciens, diplômés de l'Ecole des Eaux et Forêts de Mbalmayÿo, ont
mené en 2002 l'inventaire des ressources forestières de l'UFA 10.039 dans le cadre de son
aménagement. Jls ont donc pu améliorer encore leur compéiences en matière d’identification des
espèces.

4.2.2 Méthodologie

A partir de photos aériennes au 1/ 20.000° datant de 1985 à 1991, une carte provisoire des
différentes formations végétales présentes a été établie. Elle a ensuile peruris d'élaborer un plan
de sondage dont les caractéristiques sont consignées dans le tableau 13 ci-dessous.

Tablean 13 : Principales caractéristiques de l'inventaire

L Caractéristiques [Données obtenues
| Supeïficre totale de la concession : … 1176.07 U ha
Taux de sondage : __ [064% .
| Superficie sondée E . 1.126,8 ha _
Unité de compilation (UC) l 3 ….
Dimension d'une parcelle 250 m x 20 m (0,5 ha)
| Nombre de parcelles complètes _ 2248
Longueur lotale des layons sondés [568,14 km
Nombre de ayons _ _ : 65 _
Equidistance entre les layons : ____|3.000 m
Taux de sondage des tiges de plus de 20 em de diamètre A
Taux de sondage des tiges de moins de 20 cm de diamètre 0.01%

49
Unités forestières d'Aménagement 10.041, 10.042 et 10.044 regroupées - Plan d'aménagement

Djirmpeum
TT F-

Legende:
# Principaux villages
= Principale route
Réseau hydrographique
Unné de compilation

—— Layons de comptage
Layons de base

Source.
Cartes INC Feurle HA -33- XX 2b Abong-Mbang
Feuile NA- 38 - XX - 24 Abong- Mbang
image < atelite Lan ds at ? P 184157 20021227
P1B408 2002 1227
+ Rapport dinvantiire € aménagement des
UFA 10 091, 10022, 10 14 par SACIPEF

18 Kikemètr
Réais ation, Cululs aménagement À. Palgco oo

Janvier 2004

Figure 16: Plan de sondage mis en place pour l'inventaire d'aménagement de la concession.

50
Unités Forestières d'Aménagement 10,041, 10.042 et 10.044 regroupées - Plan d'aménagement

Des fiches descriptives des layons de comptage et des fiches de récolte de données d'inventaire
ant été préparées et mullipliées (voir annexe 4).

Deux équipes sont entrées en forêt pour l'ouverture des layons de base des unités de compilation
{UC) 1 et 3, et pour positionner les layons de comptage. Elles ont ensuite été suivies par quatre
équipes d'ouverture des layans de comptage.

Dès que l’aulonsation du regroupement a été obtenue du MINEF, une équipe est entrée pour
l'ouverture du layon de base de l'UC 2 et lc positionnement des layons de comptage. Elle a été
suivie par deux équipes d'ouverture des layons de comptage.

Dans un premier temps, deux équipes d'inventaire, comptant chacune 3 techniciens botanistes et
3 prospecteurs, Sont entrées en forêt pour le comptage. Ces équipes ont inventorié puis mesuré
tous Les arbres dont le diamètre était supérieur à 20 cm. Une parcelle floristique de 5 m de long et
20 m de large a été prise en compte au début de chaque parcelle d'inventaire.

Avec l'acquisition d'expérience et d'entrainement, il a été possible de canstituer aprés 1,5 mois
de travail, trois équipes d'inventaire, ce qui a permis d’accélérer la récolte des données.

Un suivi-évaluation permanent a été assuré sur le terrain par le formateur (cagre en retraite de
l'herbier national) lors de missions de contrôle régulières.

Au bureau, les essences inventoriées ont été classées en 5 groupes (Aménagées -
Complémentaires Top 50 - Promotion — Spéciales - Bourrage) pour respecter les normes exigées
par le logiciel agrëé pour le traitement des données d'inventaire d'aménagement (TIAMA).

Après le lraitément sur le logiciel agréé, les données de l'inventaire ont été transférées dans une
base de données informatisée (logiciel Excel) pour faciliter la compilation d'autres résultats ne
pouvan( pas être obtenus à parur du logiciel TIAMA.

42.3 Mise en oeuvre

La photo-interprétation puis la carte de stratification forestière finale ont été réalisées par le
CETELC'AF alors que l'inventaire d'aménagement a été mis en œuvre par la Sarl SACIPEF
agréée aux inventaires par l'Arrêté N° 235 / À / CAB / MINEF / DF du 18 déc. 1995 du
Müinistère de l'Environnement et des Forêts.

Les Iravaux d'inventaire réalisés au cours du premier semestre de l’année 2003 ont fait l'objet
d'un contrôle par l'administration forestière à chacune des étapes prévues conformément à
Fesprit de l'Arrèté 222 (voir annexe 3).

La compilation et le traitement des données ont été effectués à l'aide du logiciel TLAMA et en
partie sur le Jogiciel Excel. Les résultats du cel inventaire d'aménagement figurent dans le
rapport d'inventaire réalisé par SACIPEF". Une synthèse des résultats obtenus son présentés ci-
dessous.

!'SACIPEF, 2004 : Rappert d'inventaire d'aménagement : Unité Forestière d'Aménagement 4° J 0.941 - 10,042 — 10.044
{Province de l'Est — Arrondissement de Lomié). 111 p.

Si
Unités Forestières d'Aménagement 10.041. 10.042 et 10.044 regroupées - Plan d'aménagement

4.3 Synthèse des résultats d'inventaire d’aménagement

Les principaux résultats obtenus à l'issue de l'inventaire peuvent êtres résumés en 3 points :

43.1 Contenance

Vingt deux (22) strates forestières ont été identifiées lors de la cartographie réalisée à partir des
photos aériennes et de l'analyse d'images satellites (Landsat 7 P184 R57 20020125) datant de
janvier 2002. Le tableau 14 reprend les différentes formations végétales présentes dans la
concession, et les superficies correspondantes suivant la planimétrie et les affectations retenues
lors de la compilation des données de l’inventaire.

Tableau 14 : Contenance de la concession (extrait du rapport d'inventaire).

TIAMA (Traitement d'Iuventaire Appliqué à [a Modélisation des Aménagements)

Table de contenance
Forêt : Regroupement 41-42-44, Concessionnaire : Palligco - SODETRANCAM - Agsono Nkou, No de rapport : 09706095

Catégorie : Terrains forostlars

'Affectation Nb. Parcelles Superficie  %:supérficte

äb) l totale

Primaire
DHC AC b FOR 529,00 38 411,00 21,82
[DHC AC d FOR 41,00 2 841,00 1,61
DHC CP AC b FOR 941,00 67 328.00 38.24
DHC CP AC d FOR 144,00 9 626.00 5.47
DHC CP INb PEN 0,00 59,00 0,03
DHC IN b PEN 0.00 393.00 0,22
DHS AC b FOR 1.00 715,00 0,41
DHS AC d FOR 3,00 213.00 0,12
DHS CP AC D FOR 0.00 76.00 0,04
Secondaire
SA AC b FOR 97,00 6 369,00 3,62
SA AC d FOR 6,00 150,00 0,09
SA CP ACb FOR 108,00 8 014,00 4,55
SA CP AC d FOR 2.00 317,00 9,18
SJ AC b FOR 2.00 419,00 0.24
SJ CP AC b FOR 22,00 1 498,00 0,85
SJ CP AC à FOR 0,00 230,00 0.13
Sol hydromorphe
MIP INP 0,00 46,00 0,03
MIT FOR 116,00 12 161.00 6,91
MRA INP 236.00 27 205,00 15,45
Sous-total 2 248 176 071,00 100,00
{GRAND TOTAL 4 496 176 071,00 100,00

52
Unités Forestières d'Aménagement 10.041, 10.042 ei 10.044 regroupées - Plan d'aménagement

Légende.

- DAC : Forêt dense humide semi-caducifoliéc accessible dense (h} ou moins dense (d}

- DHC CP : Forê dense humide serni-caducifoliée accessible dense (b) ou moins dense (d) issue
d'une coupe partielle

- DHCMN : Forêt dense murude semj-caducifoliée inaccessible dense {b)

- DHC CPIN d Focêt dense humide senu-caducifoliée inaccessible dense {b) issue d'une coupe partielle

- DH$S : Forêt dense humide sempervirente accessible dense (b) ou moins dense (d}

- DHS CP : Forêt dense humide sempervirente accessible dense (b) issue d'une coupe particile

- SA . Forêt secondaire adulte accessible dense (b} ou mains dense (d)

- SA CP Forêt secondaire adulte accessible dense (b) où mains dense (4) issue d’une coupe
partielle

- Si . Forêt secondaire Jeune accessible deuse (b)

- SI CP : Forêt secondaire jeune accessible dense (b} ou moins dense (d) issue d'une coupe partielle

- MIT : Forêt marécageuse inondée temporairement

- MIP ï Forêt marécageuse inondée en permanence

- MRA : Forêt marécageusc à raphiale

Pour faciliter la compilation des résultats et améliorer le traitement, les strates non ou peu
inventoriées ont été regroupées en les intégrant aux principales strates inventoriées suivant un
critère de ressemblance morphologique et structurelle, Finalement, dix (10) strates principales
ont ainsi été retenues (tableau 15).

Tableau 15 : Regroupement des strates (extrait du rapport d'inventaire).

TIAMA (Traitement d'inventaire Appliqué à la Modélisation des Aménagements)

Regroupement des strates
Forêt : Regroupement 41-42-44, Concessionnaire : Palliséo - SODETRANCAM -— Assene Nkou. No de rapport : 69706995

Strälerégroupante | Strates Inéluses
DHC AC b DHC AC b
DHC INb
DHC CP AC b DHC CP AC b
DHC CP INb
DHC CP AC d sl DHC AC d
DHC CP AC a
DHS AC b DHS AC b
DHS CP AC b
DHS AC d DHS AC d
MIT MIT
MRA ] MIP
MRA
SA AC b I SA AC D
SA AC d SA AC d
SA CP AC d
SA CP AC b SA CP AC b
SJ CP ACb SJ ACb
SJ CP AC b
SJ CP AC a

53
Unités Forestières d'Aménagement 10.041, 10.042 et 10.044 regroupées - Plan d'aménagement

4.3.2 Effectifs

4.3.2.1  Fssences inventoriées

L'inventaire à fait ressortir l'existence de 432 espèces différentes dans la concession. Elles sont
réparties entre les 5 groupes de la façon suivante :

- groupe L : "Essences de valeur", 24 espèces ;

- groupe 2 : "Complémentaires Top 50", 30 espèces ;
-_ groupe 3 : "Essences de promotion", 21 espèces ;

-_ groupe 4 : "Essences spéciales”, 14 espèces ;

-__ groupe $ : "Bourrage", 343 espèces.

La liste complète de ces essences est présentée en annexe 5.

En moyenne, le massif présente une densité de 144,06 tiges par ha de diamètre supérieur ou égal
à 20 cm. Pour les tiges supérieures ou égales au DME (potentiellement exploitables) cette
moyenne est de 26,1 tiges/ha (tableau 16)

Les essences principales (groupes 1 et 2} représentent 10,6 % du peuplement et parmi celles-ci,
4,1 % sont potentiellement exploitables.

Si on compare ces résultats aux données relevées dans une forêt mieux préservée de
l'exploitation forestière, en grande partie de type primaire, comme K'UFA 10 039, on observe
que l'effectif total relevé est quasiment identique (144,06 contre 143,64 tiges / ha pour l'UFA 10
939), mais par contre que ia proportion des essences principales est nettement plus faible (10,6%
contre 15,2 % pour l'UFA 10 039, et 4 % potentiellement exploitables contre 6 %). Une
comparaison des effectifs exploitables donne 29,62 tiges par ha pour l'UFA 10 039 contre 26,1
tiges par ha dans le cas présent. Cela indique que la concession est plus pauvre en espèce de
valeur,

Le tableau 16 présente la répartition des effectifs des différentes essences par groupe sur
l’ensemble des strates d’affectation forestière (FOR).

Tableau 16 : Répartition des effectifs des différentes essences par groupe.

Groupes Effectifs total Effectif exploitable ( DME) |, exploitable /
Nombre Tiges / ha Nombre Tiges / ha re
l 1038 109 6,98 402 866 2,70 38,80
2 1.657 742 1,14 638 747 4,29 38,53
3 j 425 088 5,57 565 168 3,79 39,65
4 34 299 0,23 9713 0,06 28,31
5 21 208 953 120,46 2979 441 16,92 14,05
Total 25 364 191 BE 144,06 4 595 935 26,1 18,12

sa
Unités Fores tières d'Aménagement 10.041. 10.042 et 10.044 regroupées - Plan d'aménagement

432.2 Distribution des essences exploitables tous diamètres confondus

Le tableau 17 présente le nombre de tiges total et ramené à l'unité de surface pour chaque unité
de compilation, et le tableau 18 le nombre de tiges lotal et exploitable pour la cinquantaine
d'essences les plus commercialisées au Cameroun entre 1996 et 1998 (groupe Top 50 défini par

le logiciel TIAMA).

Tableau 17 : Table de peuplement des essences principales par UC.

UC 1 UC 2 UC 3 Toutes UC
Essence
Tiges/ba| Total |Tiges/ha| Total |Tiges/ha| Total |Tiges/ha| Total
Abam à poils rouges 0,10 5258] 0,16 571 S| 0.46 28140] 0,26 39114
Abam évélé 9,0! 587| 0,03 952] 0,00 CRU 1544
Abaa fruit jaune 0,06 3286] 0,04 1548] 0,07 4184] 0.06 9018
Abarm vrai 0,10 5416] 0.60 21687) 0,27 16479] 0,29 43583
Acajou à graudes folioles 0,00 158] 0,00 124] 0,00 0| 6,00 292
Acajou de bassam 6,06 3175, 0,02 857] 0,0! 552] 0,03 4585
Aiélé / Abei 9,17 9062| _ 0,08 2749) 0,15 9211] 0.14 21021
Alep Il 4,58 238237| 5,33 19181S] 4,73 287450] 4,82 717503
Andoung brun 0,00 Q[ 0,00 171] 0,01 680] 0,01 851
Aningré À 0,11 5548] 0,04 1386] 0,11 6509] 0,09 13443
Aningré R 0,04 2053] 0,02 769) 0,04 2350| 0,03 5172
[Assamela / A frormosia 0,00 0] 0,00 0] 0,00 147] 9,00 147]
Ayous / Obeche 0,01 283| 0,04 1591[ 0,11 6723| 0,06 8597
Bahia 0,04 1920) 0.05 1866] 0.02 918] 0,03 4724
Bété 6,00 a] 0,00 0] 0,00 147] 0,00 147
Bilinga 0,18 958$, 9,16 5655] 0,31 18669| 0,23 33909
Bongo H (Olon) 0,37 19432 | 9,35 12703| 0,67 40911] 0,49 73046
Bossé clair 0,42 21720| 0,46 16714] 0,24 14718] 0,36 53152
Bossé foncé 0,29 14962| 0,21 7485 0,33 20031]  Q,29 42476
Dabéma 0,93 48610] 0,53 19098] 1,10 67052| 0,91 134760
Dibétou 0.31 16319] 0,16 5855| 0,13 76$1| 0,20 29825
Doussié blanc 0,01 564] 0,00 0| 9,00 ©] 0,00 564
Doussié rouge 9,26 13420] 0,25 9154] 0,25 14976| 0,25 37550
Ekop naga nord-ouest 9,00 0| 0,00 {| 0,00 147] 0,00 147
Lkop ngombé grandes feuil. 000 |. 0| 0,14 5219] 0,13 7868] 0,09 13087
Emien 1.89 98250| 2,16 77774 1,74 195976] 1,89 281994
Eyong 0,14 7943] 0,10 3666] 0,06 3662] 0,10 14371
Fraké / Limba 1,17 61112) 1,19 42936] 1,48 89922] 1.30 193970
Fromager / Ceiba 0.13 6994] 0,05 1671] 0,09 5721| 0,10 14296
{Gombé 0,29 14878] 0,19 6738] 0,02 1033] 0,15 22649]
flomba 0,65 33816] 0,18 13523 1,16 70694| 0,79 118033
Iroko 0,08 44191 0,03 9481 0,05 3317] 0,06 8684
Kosipo 0,25 13136] 0,26 9223| 0,22 13285] 0,24 35645
Kotibé 0,44 22712) OA1 11292] 0,48 29367| 0,43 63371:
Koto 0,08 4276| 0,04 1552] 0,20 12029, 0,12 17858
Longhi 0,29 15045] 0,00 ©] 0,32 19368] 0,23 3443

55

Unités Forestières d'Aménagement 10.041. 10.042 et 10.044 regroupées - Plan d'aménagement

Tableau 18 : Table de peuplement des essences principales exploitables.

TIAMA (Traitement d'Inventaire Appliqué à la Modélisation des Aménagemer

Table de peuplement (essences principales, toutes UC, strates FOR)
Forël : Regroupemant 41-42-44, Concessionnaire : Pallisco - SODETRANCAM - Assene Nkou, No de rapport :

ESSerees Code] MDiSéS/ ha Tiges total |Tis
Abam à poils rouges L 1402 0,26 39 [14
Abamévélé 1408 0,01 1 544
Âbam fruit jaune 1409 0,06 9018
[Abam vrai 1419 0.29 43 585
Acajou à grandes folioles 1101 0,00 292
Acajou de bassam 1103 0,03 4 585 L
Aiélé / Abel 1301 0,14 21 021
Alep 1304 4,82 717 503
|Andoung brun 1305 0.01 851
Aningré À 1201 0,09 13 443
Aningré R [1202 0,03 | 5172
Assamela / Afrormosia 1104 0,00 147
âyous / Obeche 1105 9,06 8597
Bahia 1204 0,03 4 724
Bété 1107 0,00 147
Bifinga L 1308 0,23 33 909
Bongo H (Olon) 1205 0,49 73 046
Bossé clair log | 0,36 53 152
Bossé foncé | 1109 029 | 42476

UCI uCc2 UC3 Tor
Essence
Tiges/ha| Total |Tiges/ha| Totat |Tiges/ha| Total |Tiges/h

[Mambodé = 08 ai] 0,2 4166] 0.12 7265] 0,11
Moabi 0,08 AB] 005 1740] 0,16 5575] 010
Mukulungu 0,03 1623] 0,93 913] 0,02 1406] 0.03
Naya 0.00 0] 0,09 | 0] ou 147] 0,0
Naga paralièle 0,00 347] 0,00 0] 0.00 0| ot
Niové _ 0,42 D86] 0,32 11559] 0,51 31097 04
Okan 9,49 25274] 031 11315] 0,64 38690] 0,5
Onzabili K 0,14 7065| 005 1778| 0,5 ei] 0)
Onzabih M 01 37] oo! 337 001 573] oi
Padouk blanc [000 of 002 652] 0,04 265] 7 0,
Padouk rouge Lui 57962] 112 40351] 1,38 8397] NL
Sapelti | us 18044] 0,47 16771] 037 | 22617 0
Kipo 0,05 2400] 0.03 1257] 0,09 5628] 0

0,88 45873] 1,14 41671] 0,76 46157 €
ali Yaoundé 0,00 o[ 000 143] 0.00 o «
[Tiama 0,08 4:28] 0,04 L413|  G,09 5369]
Tiama Congo 0.09 4558) 0.04 1383) 0,08 4910
Total L 1729 | 899102] 17,16 | 617887 19,39 | 1178867

Unités Forustiérus d'Aménagement 10.041, 10.042 et 10,044 regroupés - Plan d'aménagement _

[T Esences Code | Tiges/ha | Tipestotal |Tiges>=DME
Dabéma 1310 0,91 134 760 60 252
Dibétou 1110 0,20 29 825 3177
[Doussié blanc 11 0,00 564 0
Doussié rouge [1112 0,25 37 550 4 870
|Ekap naga nord-ouest 1599 | 0,00 ____ 14? 147
Hkop ngombé grandes feulles 1600 0.09 13087 143
Emien 1316 1.89 281 994 25735
Cyong 1209 0,10 14371 4 470
[Fraké ? Limba 1320 1,30 193 970 122 666
Fromager / Ceiba 1321 0,19 14 296 9043
|IGombé 1322 9,15 22 649 576 |
Homba 1324 0,79 118 033 34 459 l
lroko 1116 0.06 8 684 2444
Kossipo 1117 0,24 35 645 10 749
Kotibé LARES 0,43 63371 16 523
Koto 1326 0,12 17 858 5 208
Longhi | 1210 0,23 34413 12561 |
Mambodé 1332 0,11 15 742 6931
Moabi 1120 0,10 15 593 3987 |
Mukujungu 1333 0,03 3 942 1 764
Naga 1335 0,00 147 0
Nage parallèle 1336 0,00 147 0
Niové 1338 0,43 64 518 14 791
Okan 1341 0,51 75 279 ___37408 |
Cnzabili K 1342 0,12 18034 8565 |
Onxabili M 1870 0,01 1288 998
[Padouk blanc E 1344 0,02 3017 0
Fadouk rouge 1345 1.22 182 287 40 386
Sapells 1122 0,39 57432 12 467
Sipo a 1123 9,06 9284 3102

Taii 1346 0,90 133 701 102 644

Talh Yaoundé 1905 0,00 143 143
[Tiama 1124 0,07 10910 2 574

l'iama Congo 1125 0,07 10851 1415

i i 18,41 2 695 851 1 041 102

Ramené à ia surface de l'UFA, cela représente une densité de 18,11 tiges à l’ha toutes classes de

diamètre et de qualités confondues.

43.23 Effectifs intéressant directement les concessionnaires

Plus spécifiquement pour les concessionnaires et sur base des travaux exécutés au cours de la
convention provisoire, 46 essences sont prospectées dont 39 sont classées aux groupes 1 et 2, et

7 au groupe 3. Parmi celles-ci, 22 sont effectivement exploitées. Les autres (24) peuvent être

considérées comme des espèces de promotion.

Le tableau 19 présente la répartition des essences qui intéressent actuellement les activités
d'exploitation forestière des Concessionnaires.

57
Unités forestières d'Aménagement 10.041. 10.042 et 10.044 regroupécs - Plan d'aménagement

Tableau 19 : Nombre de tiges des essences intéressant les activités des concessionnaires.

003 | +214 01
30 59

0.00 292

Agçajou à grandes folioles j

JAcajou de bassam 0,03 4585 9,01 1 006
Assamela / Afrormosia 0,00 147 0.00 0
Ayous / Obeche 0,06 8597 0,04 5 383
Bèté 0,00 147 0,00 147
Bossé clair 0,36 53152 0,03 4252
Dibétou 0,20 29 825 0,02 3 177
Doussié rouge 0,25 37 550 0,03 4 870
lroko 0,06 8 684 0,02 2 444
Kosipo 0,24 35 645 0,07 10 749

! Moabi 0.10 15 595 6,03 3987
Sapelli 0,39 57432 0,09 12 467
(Sipo ü.06 5284 0,02 3 102
Aningré À 0,09 13 443 2,01 2219
Bilinga 0,23 33 909 9,01 L9LS
Mukulungu 0,03 3 942 0,01 1764
Niové 0,43 64 518 0,10 14791
Padouk rouge 1,22 182 287 0.27 40 386
(Tiama 0,07 19910 0,07 2574
Tali _ 9,90 133 701 0,69 102 644

2 E = u = s

3 Jatandza | 9,15 21736 0,09 14571
Pao rosa

KB - TÜTAL (lotal | 12 représente les essences exploñées ei potennellement iméressantes pour les concessionmres.

Doussié blanc 0,00 564 0
l Aningré R 0,03 5172 O,01 1559
Dabéma 0,91 134 760 0,40 60 252
Fraké / Limba 1,30 153 970 0.82 122 666
Aiélé / Abel 5,14 21 021 0,05 6 780
Bongo H (Olon) 0,49 T3 046 0,07 19 790
Bossé foncé 0,29 42 476 0,05 7402
Kotibé 5,43 63371 0,11 16 523
Bahia 0,03 4 724 o.01 1 716
Eyong 0,10 14 373 0,03 4 470
) Fromager / Ceiba 0,10 14 296 0,06 9 043
[Homba 0,79 118 033 0,23 34 459
Longhi 0,23 34413 0.08 12 561
Koto 0,12 17 858 0,03 5 208
Mamhodé ô, LL 15 742 0,05 61
Okan 051 75279 0,25 37 408
Ouzabih K 0,12 14034 _ | 0,06 8 565
Padouk blanc 0,02 3017 0,00 o
Diana Z 0,73 108 421 0,30 44 958
Difou 0,01 __ 977 0,00 98
3 Evek 016 | 21526 0.13 19 269
Lati 0.29 43 995 0,19 28 527
Tola 0.07 10 563 6,02 2 526

58

Unités Forestières d'Aménogement 10.041, 10.042 et 10.044 regroupées - Plan d'aménagement

Dans la situation d’une exploitation sans mise en œuvre d’un aménagement, les essences
actuellement exploitées par les concessionnaires ont une densité de 4,91 tiges/ha dont 1,57
tiges/ha ont des diamètres supérieurs ou égaux au DME.

Cette situation pourrait s'améliorer et atteindre 11,88 tiges/ha avec 4,54 liges/ha de diamètre
supérieur où égal au DME, si les conditions économiques et Je commerce des bois tropicaux
étaient plus propices et permettaient d'exploiter toutes les essences actuellement prospectées
mais non abattues.

La figure 17 illustre la proportion des tiges exploitées par les concessionnaires par rapport aux
tiges prospectées sans être exploitées et aux tiges sans intérêt au stade actuel des activités
d'exploitation.

(4%) Essences
prospectées non
exploitées SN (3%) Essences
actuellement
L exploitées

(93%) Essences
sans intérêt

Figure 17 : Proportion des essences d'intérêt pour les concessionnaires.

432.4 Distribution des essences par classe de diamètre

Les tableaux 20, 21, 22, et 23 présentent respectivement le récapitulalif de la distribution des
effectifs par groupe, par UC et par classe de diamètre, la distribution des effecufs par essence et
par classe de diamètre pour les groupes 1 et 2 (la même distribution pour les groupes 3 et 4 est
placée en annexe 6), la distribution des effectifs par classe de diamètre pour les strates
d'affectation « FOR » pour les différents groupes d'essences, et la figure 18 les courbes de
distribution des essences par classe de diamétre et par groupe.

59
09

saavunossaoucs Sa 400 sonojéo aup Ho4MO mb 23pÉS8 D1N2S D] 9U0QG. j Nb 21duOD ve Sud pie Du ji p AÉNOUË 9j n0g : EN

U9HI9F [£FESSIR |9ETOT |8999 195987 PELSS |119v6 jSattst jLérist Ecozsr [o9666z JoLeL1e lLésrer |8osos EE POZELZT| NOT
£1L6 662 PE gti EST 90€ 810 iLbS boit 800 (QUES EIRE LOL jpsEs 0899 y

CAE 8S0 STr I 1949 SLO1 l6r8c aroct egrèc (ogcse joptip Jzçozs Srelé [zozort lLosset legéooz résore [ozezec
SrL 8€9 ÉpL ISO T  j86c8 067 j£6pll LGlT OIS229r [19269 609 [21S00! [691601 J£SLHOT JÉLELET [LSEISI [OSBSET |ES66SS
FE ZOr 601 8£0 l lecee L69t  1z816 TSI  |e£9c7 poser 195€6b 09116 [SCYL6 [|EtO£e JESGLOT ISG66O1 |RESIZT I9YL8ST
JAN SMOL
LSSSS  |O96C1T 8016 JEETSeT SPOLLL [pTlpIT |STSS6C |6£cE9 | € D IROL

lol

6rL£ 2£9 668006 T  ISLbOL |#e91 ILUILT Jezcce [pass EXT

606 & épi £i Es Eos jesn (eo sr (res  ss1 Joe eerz [ist ü
asorz bssesos bfsooc fete © bJoëcc soc O[ezs Ojroser uvcen [egsoz laws Üossér lors [ororor [sosser [sesoec €
geesge  foroece ions (wo op [liée Meszst ocre féozz (osivr |seser jocésr (réeis ogoso (sésoon jeczisz E
ect issisr  Joisr se (son (sign uscon (rsboz (rocer joceze frosie ocre Korrr cesser lezces (gegozt | 1
£on |
nsseus  [iocies O[Jeoer [een Ofsése O[eroer [irzen [recse [iszoc Lercio [réses fosses [rrsaor [eiosor [résiit [scesez | zonimoz
Este ET sa | or pig fs Josot per part fiv feroz O[iszr  fesor C
Eséset  [rsocre cop Legie O[oesr (so josss Ofesen Jisssi [ozcte Lussz (rsbee (ozove (ocre [iscr €
Bicssi  oésse [soon (pa loger tous Less oser éoccl fsesiz jEngez (ocoz lenztt loéwr jozzos lorcos z
boss  [sscexz [se (uoi (esvn souz fer Joss OJoscin fecice fesvcz liovez Vesosc [oceez fsceoz Jsws ï
Ton
gettns  [essestl jpé8e ile Jo006 [iovic Jése [ezer lésogs Jrouos piece escort pososi fivsogt zoisoz josssse | nommer
oc 10601 | ler er jen fros [is 1p6 (to (co [ser bre >
Léozoe lérser [agoe is (psc [or [Sir [etes loico [aicéz (86s2e vocor joiozo [resis ferez ‘iooçor €
Révoiz  éisers [eee Oec6r eco (res Jérret Jeivoz (téorz lose [seuit Océrèt orias sucis fesoes Hocser t
pecoet  Jescost [get Jiron Ofesue otos Ofecioi fevrer aient Joss jiogne oczte Jlebst oovor Jrccie Toros | [
19n
amas | mo LS | Sri | Set | ser | S11 | soi ; 6 ss Û SL $9 ss st s£ | st
(mo) axemep ap sassël > sdnoir)

“on ad is (sadnoi$ siartuoid +) adnoi$ red ‘ansurmip 2p osse10 red ssousss SSp UONNAUISIP e] Sp JNElUIdeSS YA : GT NEIL

MteSDUDD. P KE - SSPNLËSA #pQ O1 19 CPO O1 PO OI IMPWPSDUPUP. D SA LONSAAOZ Sal}
19

psetor Jéoscor [etes je6oc [esié ferest Jeosz jooszr [oséer loozce [serie [evoré [Lsézor [So6eor [8éstet Jorzasz io.
bi [oiéor 182 loss iss és (esz (ebz os gr (rez (nes our jrezs eur L|
poor jloseet opt [gog [ozzi joësc fssso lorcei fresin Josorz fissr per loss hoc liecs lsoezr MEL.
ROIS pare [or (ec frer avis Jos Jeor Jos jones (gog Jr pes  jeor lezsz odis
agpai feébes Lori re éoo fsesz locoz lose lis Oeres ses O(ecre Ozéc lorer ezoo lozsor modes
logcoe  |z8ze81 : Der jigs fuioz fsiez ess Jpizor jocoi lazioz jocobz jsi90€ [sos 2Bno1 AnOpEq
técrt [8159 Si fzzot [ser Jésos Las Jooos [rozs [ispec PAOIN]
Hoci erét  \z6c air {és HE biz [soc jozs ont TURN
usés jrésst Jézpz ooe roi Josn ire [sos les sé Jées ais se jioor (ir jeun ion
érior fspose [ter (oz OJeuon jeest (eior fes sssi eevz [soc O(iois feorz OJecoz (ozez [oion | odisoÿ
bort _|p808 oz [épi oz pes Loeit Jesor gen ses ess leo loss fée si 6401
D99721 |0L6£61 gen [oso ess (sezc [rer O[ercer feecié joococ jescoe [észoe joçcer loisct |r90s eQuIT PE
ous [osses |eet Loz ur éor (pes jessz ler O[essz loess Ieses O[iozs |scos #äno1 p1ssn0Q
o pos | CR OT aura pIssn0Q
pur Jozsez (er gs oz [so  spo1 (egei jooic sesz isez joosc lizsmi nodiq
Rsaos Jossver fsez fre [Loos jizis fises ess O[eses [orse lécre Jeros jéio6 fscvit srio1 jéssce expqeq|
Es [esiss | gel fist [nor (asc Jess fesse (gges Joste fro01 jsorst | 11E19 2SS04
siél  j606ee [La bei ot  ersi Jesi jouer éo6£ Joiso os Jrooa esunig
Ci £pi | 278
ess késs (pr | Gen ser (ge Jose dois ener fisor sis es [se seu lea 249940 / sno4w
ü iv j : él UONY / FOURS
6sst [ects | pe of dot doi Jez Joen ses jai  [rês lee ET
Grz  évrel zzl pos Léo joe (se fs ous [ob joosz lex | v ?Buiuv
Jon [s8se os 1582 gen fé Loos [eo sc (sr ot rer uESS2Q ap nofeo
0 (eZ | | L (T6è ‘107 Sap1S 8 noleo
°ssT F E 5 : 59 ss 5 Se | :
ana lavront | ST | ser feszr is cor Er Fe Ê so | ss [ur | & | se sn

L9dno18 np ssoussss Sap SJn99]}s Sep SanQUeIp 9p 288219 ed UONNQLUSIQ :Tz NESIQEL

iatuSpunu p UD)4 - So2dn04824 ppi} O} 18 Li

FOOT LPO OI MouDÉDUDUT, D SARUSAIOZ SNMP
SPLBE9 [ePLLSOTISEcS [1067 [L6PIT [LGILZ [52297 JI9769 #Spo9 [eISO01 [691601 [LSLPOT [LLELET [LS£IS1 [oS88Et [escéss m0
Sibt  fIsgor bir oo  Jége lei 7 feob OLisz JSEtl (9611 [over jésos CŒTSELEN
EX Épl il i gpl PPUNOA MEL
Û LI0E jébt ZlE [eco  ege PUEIQ ANOPEX
866 S82l h | SOU |Lzc (Sr bs1 062 N {qezuo
Gosse  (reogt Le Eat 6£6 [91 [oest Joccr Jose Ofeéin [sset péic [9082 feorr ÉLLTAT)
Bope  déccss sion (ecr jénz (isos José jéors pes soi j9cot [oror (soit sr [peos [role LE]
ü Lpi | E Li Parered ESEN
o TE Lbl ÉEN
1669  |pist fre fso1 Nos Jess jigz [8os  Jjocei cég  [£rg  jéoit fesor jozct  [soo POLE
12 [Elpre | Ste (too Joril fers  |poz (8682 jpsoe (IZLT jibss  |98c01 Bu]
BOZS  (8S8LI pt (rés jpSz [ess  f£por [épi [ci  lé6s jieti  jésoc jocss c10%
EZS9i [ILES [ri el 6601 [act  |ROZS joPEs [orvzi Josoel [rs20c Pauo
féspre  [eogil 1v1_ esp Jose jLse Jeses OJzo6s [pros [ess [agées 9908 [soc lézset [soccr Equor]
9LS rot | | SE 88 Lost  jpéet |si2€ jéosc  jesger pauon
Eros [6er (ert | el [oo [ser ve [igoz [isei (res [ecin (zgzr leon jessi fesse | vais /718emoiz
CS | or joe  [oor 90e [oo1 éesei Lesoc OJjécst icsze joies Buof3
GELEIZ (régis [ess (8rot jgios (feoget feoiec Jéovie lipsbz [orcze [s8o6z jrérec [r8sz [ocec [séo6l ferez unuy
Cvl L80€I Ebl  (pés (ricc (père jp 33 #quioëu doxa|
Lrl Lbi È Lbl 1Seno-puu eeu dony
Rovz [ocre ézt  josr (er sos (Let [rot écor joze |Saoz DOZS  OsesT FouOy ?SS0g
D6LO1  l9poËz 191 (0€ | Rev [rss io (ets (129€ oLcoi [orcos (uolO) H ou0g
DIET jpect | el jpe9  jor6 Hit LH eueg
Hi 158 1El | | ll Sir urug gumopuy
césree (sosie (coc Jére [eérr (lier [8218 jévso1 [or991 [épocc [sgéor l191cr LLIEU 6Ero8t div]
089  Jizoiz er LS joLe fEeot |1es j£so1 (968 [966 OS6z sir) EEE
ges [esse esp Jégel [esit joc6z ist  [Lsve GS [LB | TEA UV
ges  (si06 | GS Brit oz est Jess so  jess 0997 [ils | ounelung wueqy
El CES RS 1 I OS jou PIRA? EG]
est (oui | Ori on jtos rt ris  |£2z fée: IE | 2665 (zesz | s2Éno1 s1tod e eq

5 Se ss | sp JPser À s21 | six Np sor sé | S8.| si | < [2e "4 sr : are F

“ (un) s UE ap sos) É

“x odnoi$ np saou2$sa S9p SJ199J]9 S2P SaNaURIP 9p 9$E19 Id UONNGLNSI(] : ZA NEOIQEL

TUAWI SOU, p UD] - SOPÈR OLA 0 O1 8 LhO 0! PO 01 MAAIBDURUY. D SSADUSDAO J SNS)
edno8 sed x anewueip sp assejo Jed (sa8n ap a1quiou) saoussss sp uonnquisIp ap 2qN0) : FT SMBLE

f ns
SAP 2p 525 EL) 210 2 608687)
|
La £T © [al ol $ 8 L 9 $ LA £ T [l | FT  £I Zi Ut Oo! 6 $ L $ $ Le € î 1
— DR = 10 ! == à = ©
— pot | i 9000$
|
—7 0007 90000!
| ec & | onoost €
RE ao007 à
da ‘ 1 DooGSz 2
000$ $ _'  00000€ $
= 0003 _ DO0QSE
: oooc n| 00000?
; < 000$ | | ie 0000$P
Di
(p sdno18) auaq4,] | £ #dnouë np saauasso
Amod am u81p 2p 25581) 46d $389 sap nognquis Sa1.mod ajatueip ap 555812 18d sa81} Sp uonnqLust
1! I nquiSI l LEP 2P ( l UnqusI(
» Ü LL = “ tr — J
2HAUED 2 S25501) AL RUEIP 3P SUD)
0 -
|
0600ûT |
000007 & | £ j
o0G00€ à & |
$ | $
900007 $ A
|
000006 |
* 000009
l
|
7 #dnou8 np saduassa | 1 2dn0.8 np sadussse
sa1-mod a.amep 2p 255819 1vd 5385 s3p uonnquisiq se nod s1)aur81p 2p esse Bd 5380 sap uonnqLUsIE

LLauBDUpUID, p UvIQ - Sapdno4Bs4 FO'0 18 FO O1 FO OL IMBUBBDUUE. P SAIDUS2AO SHIIUI}
82'+t8 AL si'pel zoo 100 g0'0 eL'o zs'o 614'O S80 TT DBZ EL9E ZC'L SL'EL 6947 98P9 6811 s
£g'r ++'o el'e — . — s — 10'ü 2zo'o £oo 600 900 £z0 brO Z80 607 Lv's v
v6'6l gg'e ez'8 100 — 400 o1'o 60'0 vzo eo 8r'O bSO  bL'O Gi QUE pr  Ssér 1g'oL €
Lr'ec 90’ Et'6 oo 100 60'0 zL'o oc'0 O+O  +br'o z90 690 +90 880 Q0'L TL 882  pa'él z

+

gl'al 952 rs'e €00 2z00 %'O  So0 ro 120 so 580 0/0 SS0 EgD CSO Z60 bit 220

00'19y ZE : SION (401) P9v d9 9HQ

gel ze'eL dg'stl ro'o zoo gç'0 8L'o 1£'o 018 LL'EL 8g'oz 4079 19207
La iv'o 68'€ — — — 00'0 Lo'o sz'o 1pD €g0 607 6z'e
AAA gg'e ss'e +00 100 so'o oL'o gro sut Lt rl ter 69
zL'ez LE 88'oL g'o zoo 400 6L'a Leo z6o O2! 49 ge 86pL

vo 180  6g'l ize

00'18€ 18 : SPIHednS

(401) 49v d9 0HG : SES

ol'S£ 4e'gl ÉATA 400 100 100 6L'o ge‘ €4'0 ELO SOL Ere Og'€ 419" 682! Lé'92 QLlS9 SO'LLZ s
00" go Lr42 s a 00'0 100 L0'0 z0'o 200 £00 500 Lo leo 650 060 eZ 898 ÿ
aire 28e vs'ôt £0'O LOU vo'ü 800 el'o 820 870 €pO 20 E€10 6l't 6r'r get ge pc‘ £
2867 ce Lo'zL toc po0 800 gro tÆ'0 0g'o aæ'O sg0 080 2'D S6O Zi slt ze Og'El LA
'zz 987 09'4 go z00 80'0 LL'O 610 ££'o +£'o 490 010 cao 180 Seo 6/0 464 EoYA L

(yOA) q9v 9H0 : SET

S6690/60 * uoddes ap ON ‘NON ANISSY 13 : MYINYHLICOS — 28IIEd : SBUUOISSSOUOD ‘bo-Tt- bp IWOLSÉNOIÉES : QUO A
Saou9ss9,p odno18 18d 39 218435 16d s281} Sop uorinquisiQ

(siUBEURUY S3p HONESIPPOIX 81 e anbtddy 211RIUSAUT,P IUW3NEAL) FIX VIL

“sajquuopdxe saediouud saoussss op quowue]dnod 9p 91e L : ET TESIQUE

IUAUPBDUAUD, D UPIJ - S2pAn04884 fpQ O1 12 ZFD'OÏ ‘LFO QT HAUBBDUEUT, p SOAPNSAAO! SIM)
$9

SaSL £'ol QT'T&l 400 — z00 410 €t'o ego 180 gpl 97e 46€ 6l'2 OSEL 2l'OT Lar9 C6'es2 s
1Sz 69'0 16'€ - - - . zoo zoo - go lo l'O pe ego go 4161 652 Fr
EL8t Sr'E 021 zoo 200 S0O  40'0 81'0 Zzo 010 10 450 080 pli Ig't Lez B£b 69€ €
96"LE 09'v ge'ti co — evo 2zz'o co 190 Lv'o 88"o pl'o 690 40 OL! oJ'} pee 6L'EL LA

| 9go SSL 642 L

CA ge zs'9 6o'@ Zz00 Soo 210 oL'0 io 920 290 24>0 Z10 €g0 +a'o

<l

00'LSE 21 : SDISATNS (401) Lin :SERS

pc'ôr gel ée'4zl — - - — 490 - 40 : 007 4192 199 OO'ZZ 19BC D0P9 SE EEL $
v9'L 480 £e'e — : _ — — — — s . — 190 490 — 00e v
8s'iz 20'r e'sr - - - — 190 290 - - get 007 €E'i €ŒEL 008 £
gL'e 490 ec'eL T — — — — — — — i9'0 — 490 £E'L 29% 009 £c'ee z

' L

AAA £c'e 49'OL T 7 ” — — cer 7 7 007 ÉP 190 €£'l 00'b …

(uO1) POv SH : BE AS

i'ezl 0022 00 —  — - - 00 02 OZ — - 002 OD2L 00'0Z 008 009 0900! g
- - oo'8 oo - - - oo - - - - — 00% 00b — r
ou2 coz CPR - - - - oo - - oz - 007 007 008 E
- - 00 oo - - - = - - - — 00z 008 - z

l

c'es co'e 00'8 — . = — = 00? 002 00 002 — — _- _ - -

00'L84 : SHDISUMS (to) aov sHa : SAS

56690460 ‘ ucddei ep ON 'NOMN AN35SY M3 - NYONVHLAQOS - 021Ed : SABUVOISSRTUOD p-Zp-Lp Iu8WEdNoÉay : 1910 4
saouassa,p adno4ë Jed ja a18a2s 416d 5981 sp uonnqISIE

(ausmaBeuguy sep uoyesiaporx el 8 anbuddy axrejuaauE p IUWaNBAL) VIN VTIL

IeWaSDuut p udi{ - SepdnotBat rr0 0 ( 10 FOOT F0 O1 IMPUPÎDUAUI, D SBAOIIS240) SGA)

99

2o'av os'tt S4'zLL — — — — sL'o SO so ps'o oo’L Sr'z 0$® O0‘ 02 OS'ZS 00067 $
s — 00'€ — — s s s — — s s s — 0$'0 DSO 007 — v
EE'LL ose oo'LE — — s — sz'o — £z'o a geo Sd'O oo! S4' SIL  O00S DSL €
ÉTYTA s£'t ÉTEA s — s s 05'0 c0'r Sz0 g£'@ SD Sz'O S2't O0'E GSrZ GE — z
LA2 Se'Z 002 = — … — sz'0 szo Sz0 0S0 G{O SL'O SL SL0 — ST — G

00/19? : SPUISANS (011 POv vs : SIENS
bre gp'2i CT 200 zoo sea 270 09'0 ET) 6o'l ba 96€ 00e Gr'el Spor 489 bo'psz E
gr ép'o tp : : : - - zo'o 900 po'o OO 427'0 4x0 oo €pT sT8 #
09'6t es'e 46'01 po — zoÙ 800 zL'o sz'o pg'O Sp DO BIEL pe ll ELE vel 5
ere o'p CA Ho — go'o 610 geo Sv'0 »g'o 650 680 280 LOL G6Sl Sp 222 z
gr'ez 66'z gS'£ oo - z0'0 +00 170 gc'a 48@ 290 4v'O 840 480 Got SL't  Sp'el L

(HO) qov vs : SETS

618 es'zt zg'éll s - 600 SLl'O z'o 190 £g'o ot SRE pal Z6'EL @l'4Z OÙID Zpose s
Co 150 vL'E - - . - - 100 100 500 do 80 0g0 €80 O6 022 v
0981 l'E Lg'L £0‘0 go'o 2zi'0 690 oz'o 620 ÉLAU 5s'o G8O pli Gl'L El 267 £
é6'£e 9b'E 888 £o'o 60'0 ba Le‘o 0£'o 2c0 gs'o É 280 #UL par LA 65'ot a
1er 192 oc'e so'o 499 LL ao 1z'0 0vo 190 8so C00 210 Zgo SL oo L

A 3 JO L W0Z: —
00'LS7 27 : SPIEQNS (ND Van: SÆTS

5869060 : Loddei 8p oN 'NONN AN3SSY 513 - NVONYHLIQOS - DOUIEA . SJEUUGISESOUOS ‘bi-Zh-Lp IUBLISANOIÉSY : 18/04
sosussss,p adno13 ed jo 3184116 184 s981) sep uornqt11s1G

GivemeSeugny sp uoes|pol4 8] 8 enbrddy amiTaau,p 0m) VA VIL

ALU8SDUgUD, p ADI - SOPANOAB FOOT 12 TpO O1 ‘FO OT IUAUBDURUE, P SAABNSPAON SPHUT

19

06'26 0012 Reel - - 1,0 800 eZ LL #80 sr'e ve 605 2v'SL 1927 O05'6S ec'e8t 5
260 ££'o zg'e - - - - - - - - - 80'0 gpo O0t 4e lb >
zi'8r £g'e ge'ot - . — evo ao ivo €'o g0'o z»O O0 gay egr do cc £
102 ete sie - - g00 S5z'0 sz'o 850 Sc'0 zv'o 2v'o 490 g0'y 260 4e og'el z
Lee ce oc'u - — — 110 110 gz'o €c'o 0c'o 490 eo got so Szi £e'e +

00'£pL 2 : SISIHOGMS (O3) q9v d9 rs : SENS

z0'6k zd'att zoo oo su'o ge'o leo sg'o 097 Sg'r EL rl DOSZ EGSS po s
050 00'+ — — — — s s s too ElO €Eo go geo 992 €cc'e y
ve'e vs'6 zoo - 400 +o'0 zz'o 6c'o 870 650 8/0 ecl gz'i Igt 652 6 €
LA v6'oL 400 200 400 £t'o 87'0 90 E£ro gs'o z/0 €60 El Zél 4€ 6l'OL z
LEEA zo' oz L

er

(HO4) qov 40 vs : SENS

86690460 : uoddei ep ON ‘MIOHN 3N3SSY #13 - WYONVELAIOOS - 09IIE : SABUUO(BSSOU0O ‘b-2h-L+ 1OWBGNOIBe} : 1104
saouasss,p adno18 18d ja a36.13s 1ëd sa81 sop uoyinqi1is((

(auemsBeneuty sap UONEST POI €] 8 anbnddvy a1fenaau,p mamapu]) VINVIL

ianeBDuguv, p UD - Sapdno48 at ppO O1 18 HD OI ‘1FO O1 MUPBDU QUE p SHAESS40 À SBIUY
Unités Forestières d'Aménagement 10.041. 10.042 er 10.044 regroupées - Plan d'aménagement

43.3 Contenu

4.3.3.1 Volumes globaux

Le tableau 24 reprend Les volumes totaux par groupe et par unité de surface, pour l’ensemble
des tiges el pour les tiges de diamètre supérieur ou égal au DME.

Tableau 24 : Répartition des volumes par groupe.

Volume total Volume exploitable ( DME) | % exploitable /
Groupes total
Volume (m°) m°/ha Volume (m°) nv /ba

1 3 861 920 25,95 2991393 20,10 77,45

2 5 196 558 34,91 4 406 675 29,61 84,79

3 3 913 442 26,29 3 159 174 21,23 80,72

4 70 798 0,47 42 426 0,28 59,92

5 20 657 526 138,81 11 389 320 76,53 55,13
Total 33 700 244 226,45 21 988 988 147,76 64,21

Remarque : Compte tenu de la grande quantité de données d'inventaire récoltées dans les 3 UC, la
manipulation des données concernant le groupe S es particulièrement lourde et pénihle. I! a donc ëté
choisi d'estimer le volume total des espèces classées dans ce groupe en considérant que le volume
exploïfable représente 55,13 % du volume total (proportion relevée dans l'UFA 10 039).

La concession présente un volume moyen à J'hectare de 226,45 m° (calculé sur base des tiges
d’un dismèêtre supérieur ou égal à 20 cm). Pour es tiges potentiellement exploitables cette
moyenne est de 147,76 m’/ha.

Le volume des essences principales (groupes 1 et 2) représente 26,9 % du volume total du

peuplement ei leur volume exploitable correspond à 21,9 % de ce même voiume, et à 33,6 %
du volume total des tiges au DME.

43.32 Distribution des volumes

Les tableaux 25, 26, 27, 28, 29 et 30 présentent les volumes des essences principales tous
diamètres confondus par UC, les volumes des essences principales tous diamètres confondus
ainsi que les volumes exploitables, le récapitulatif de la distribution des volumes par classe de
diamètre et par groupe, la distribution des volumes par essence, par classe de diamètre pour
les groupes 1 et 2 (la même distribution pour les groupes 3 et 4 est présentée en annexe 7), et
la distribution des volume exploitables des essences actuellement exploitées par les
concessionnaires.

68
Unités Foreslières d'Aménagement 10.041. 10.042 et 10.044 regroupées - Plan d'aménagement

Tableau 25 : Table de stock des essences principales par UC,

E UC 1 UC 2 UC 3 Toutes UC

sense VolUha | Total | Vol/ha | Total | Volha | Total | Voÿ/ha | Total
Abam à poils rouges 0,24 12573 0,17 6243 0,45 27078 0.31 45893
Abarn évélé 0,05 2854 0,02 729 0,00 0 0,02 3583
Abam fruit jaune 0,17 9058 0,35 5448 0,16 9599 0,16 24105
Abam vrai 0,26 13432 1,58 56804 0,58 35425 0,71 105661
Acajou à grandes folioles 0,00 72 0,00 53 0,00 0 0,00 125
Acajou de bassam 0,18 9190 0,09 3328 0,09 5664 0,12 18182
Aiélé / Abel 0,65 32570 0,33 11837 0,57 34439 0,53 78847
Alep 10,42 | 542103 | 10,39 | 374098 | 10,91 | 663586] 10,62 |1579787
Andoung brun 0,00 ol 0,01 241 0,02 1323 0,01 1564
Aningré À 0,36 18551 0,05 1817 0,10 6275 0,18 26643
Aningré R 0,19 9749 0,09 3091 0,07 4152 0,11 16992
Assamela / Afrormosia 0,00 0 0,00 Q 0,01 822 0.01 822
Ayous / Obeche 9,06 2901 0,36 12783 1,05 63755 0,53 79439
Bahia 9,09 4427 0,09 3219 0,03 1534 0,06 9180
Bété 0,00 Ô 0,00 0 0,03 1617 0,01 1617
Bilinga 0,22 11475 0,28 10036 | 0,60 | 36453 0,39 | 57964
Bongo H (Olon) 0,50 26010 0,60 21599 1,02 62097 0,74 109707
Bossé clair 0,79 41308 0,94 33727 0,57 34829 0,74 109864
Bossé foncé 0,89 | 46300 | 0,94 34001 0,90 54847 | 0,91 |135148
Dabéroa 4,26 |221769 | 2,84 102427 4,38 266191 3,97 590388
Dibétou 0.81 42316 0,54 19294 0,24 14745 0.51 76155
Doussié blanc 0,01 457 | 0,00 Q 0,00 Q 0,00 457
Doussié rouge 1,00 52154 0,63 22800 0,74 45220 0,81 120174
Ekop naga nord-ouest 0,00 0 0,00 0 0,01 521 0,00 521
Ekop ngombé grandes feuil.| 0,00 0 0,13 4584 0,12 7336 0,08 11920
Emien 11,38 | 591985 | 13,88 | 499761 | 11,90 | 723773 | 12,20 |1815518
Eyong 0,25 13140 0,19 6941 0,13 8208 0,19 28290
Fraké / Limba 5,18 269284 | 4,53 163146 6,43 390915 5.53 823345
Fromager / Ceiba 0,73 38129 0,20 7334 0,38 22978 0,46 6844}
Gombé 0,23 12022 Q,15 5433 0,02 1129 0,12 | 18584
Homba 2,57 133620 1,46 52423 2,17 131719 | 2,14 317763
Iroko 0,57 29641 0,13 4829 0,41 24691 0,40 59160
Kossipo 1,33 69292 1,1) 39838 1,05 64014 1,16 | 173144
Kotibe 0,75 38915 0.39 14098 0,75 45352 0,66 98365
Koto 0,26 13373 0,12 4276 0,48 29360 0,32 47009
Longhi 0,89 46161 0,00 Q 0,87 53151 0,67 99312
Mambodé 0,28 14552 0,59 21171 0,42 25471 0,41 61194
Moabi 0,40 | 20689 90,38 13522 0,84 5113 0,57 85343
Mukulungu 0,16 8475 0,28 10199 0,28 16943 0,24 35617
Naga 0,00 0 0,00 0 0,00 122 0,00 122
Naga parallèle 0,00 122 0,00 0 0,00 (] 9,00 122

69

Unités Forestiéres d'Aménagement 10.0), 10.042 ot 10.044 regroupées - Plon d'aménagement

uct UC 2 UC 3 | Toutes UC
Essence
Vol/ha | Total | Volfha | Total | Vol/ha | Total | Vol/ha | Total
Niové 0,59 | 30589 | 0,45 | 16150 | 0,54 | 33048 | 0,54 | 79787
Okan 2,94 | 152707 | 2,13 | 76735 | 3.36 |204306/ 2,92 | 432837
Onzabili K Loa7 [24354 | o21 ] 7603 | 0,56 ] 34071 | 0,48 | 66028
Onzabih M 0,06 3325 0,10 3508 0,03 1995 0,06 8828
Padouk blanc 0,00 0 on 427 0.03 1659 | 0.01 2086
Padouk rouge 237 123174) 213 | 76601 | 2,42 |146894| 233 |346668
Sapelli | 1,95 [aoisor | 2,43 | 87380 | 1,99 [121017] 208 | 309988
Sipo 9,32 16481 0,04 1428 0,78 47416 0,44 65325
ali a.78 | 248682 | 6,36 |228831 | 4,37 [265922] 5,00 | 743434
Tali Yaoundé 0,00 0 0,03 921 9,00 0 pot 921
(Tiama 0,39 20459 | 0,24 8796 0.19 11832 0,28 41688
M'iame Congo 0,20 | 10646 | 015 | 5242 | 0,14 | #34 | 0,16 | 24222
Total 60,19 [3130769] 57,90 [2084751] 63,20 [3842957] 60,87 [9058478

Tableau 26 : Table de siock des essences principales exploitables.

TIAMA (Traitement d'Inventaire Appliqué à la Modélisation des Aménagements)

Table de stock (essences principales, toutes UC, strates FOR)

Forêt : Ragroupement 41-42-44, Concessionnaire : Palfisco - SODETRANCAM - Ets Assene Nkou, No de rapport : 097 06995

_—

ESVoneese Fee [e vol:/ha Vol: total | Volume DME
Abam à poils rouges 1402 ol 45 893 23 740
lAbam évélé 1408 0,02 358 2 562
Abam fruit jaune 1409 0.16 24 105 19 875
Abam vrai 1419 71 105 661 86 398
Acajou à grandes folioles 1101 0,00 125 0
Acajou de bassam TT 108 o,1Z 18 182 12 727
Aiélé / Abel 1301 0,53 78 846 65 335
Alep 1304 10.62 [1579 787 1 245 907
[Andoung brun 1305 001 1 564 1065
[Aningré À 1201 0,18 26 642 18033 |
[Amngré R 1202 CNE 16 992 14037 |
Assamela / Afrormosia 1104 0,01 822 o
Ayaous / Obeche 1105 0,53 79 439 68 474 ]
Bahia 1204 0,66 9 180 5 909
pere Il 1107 001 1617 1 617 1
Bilinga 1308 0,39 57964 | 15 080
Bongo El (Oton) | 120$ 0,74 109 707 60 099
Bussé clair 108 0,74 109 864 341% |
Bossé foncé 1109 91 135148 | 78548 |

70

Unités Forestières d'Aménagement 10.041. 10.042 et 10.044 regroupées - Plan d'aménagement

Essences Code | Vol./ha Vol.total | Volume DME

Onbéma 1310 397 590 387 523 822
Dibétou 1110 0,1 76356 32 462
Doussié blanc ti] 0,00 457 (]
Doussié rouge Hi2 0,81 120 175 55 658
Ekop naga nord-ouest 1599 0,00 | 521 s21
Ekop ngombé grandes feuilles 1600 | 008 11 920 509 |
Ermen 1316 1220 [1815518 1755 191
Eyong, 1209 0,19 28 289 20 482
Fraké / Limba 1320 5,53 823 345 709 81
Fromager / Ceiba 1321 0,46 68 441 64 591
Gombé 1322 9.12 18 585 2 768
Jlomba 1324 2,14 317 762 25} 555
lroko | mr: 0,40 59 160 32 089
Kossipo 117 1,16 173 145 132 159
Kotibé 1118 0,66 08366 | 59582
Koto 1326 0.32 47 009 38 725
Longh 1210 0,67 99 312 81 892
Mambodé Il 1332 CEE 61194 | 55 769
Moabi 1120 0.57 85 343 69301
MuliJungu 133 0,24 35617 33 72$
Naga 1335 0,00 122 0
Naga parallèle 1336 0,00 121 0
[Niové 1338 0,54 79 787 47 889
Okan 1341 2,92 | 433837 403 566
Onzabili K 1342 0.44 66 028 58 784
Onzabili M _J187 | 0,06 8 828 8703
Padouk blanc | 1344 0,01 2 086 ûl
|Padouk ronge 1345 2,33 346 668 212 932
Sapelli E 1122 2,08 309 988 173 399
(Sipo 1123 0.44 65 325 52 823
ali 1346 5,00 | 743434 7354
Tali Yaoundé 1905 0.0] 921 921
Tiama 1124 0.28 41088 33 826
Tiama Congo 1125 0,16 24 222 13 678
IT din. FACE | “its ne e 4 r”

Total 60,87. |9.058 478 7 398 068

71
Sa4IDuUOISS2OU02 507 40d 52)10pdxe 249 HounoG mb 200ds2 ans Dj ‘oUÿQ3,j 2nb 210 ua sud 972 D,u j1 g 24018 3j mo4 : YN

HLSLESOT Biczpoct [écrsér frrozpt [rS8r2S [ocre [hoopo1t [pezspST jrossect Jieszest [engsepr [ossoort lessrror loszsoc fozzszs Porost | amor
Serzr  |86cos i BE tel Jose [ste loit Biol JIgtc  Jo9f6  fpsos  [ezooi joiss jesce F
pseusis [évretés Joivsin féssee flosii occer faisisz (széoet fréssce feeresr wtégecr Vésésor (rister pros Jéstgre jsoect €
sLogopr fsssoeis  losivoz [sczzo frcréoc lonseefeocoss issaoz Jocczér lozoéso sgpozs [ersops Henosce lréssoz leocser (észc1z z
Gésicez ozsiose O[oréssi aséos fisssorforcsez jétoéet jecsetr [ezosor [téstzo rroiss [ésiec joccscz Jocecoi oezot jéé1zoi ï
DA SMOL
HoEpOr J6ESZ0SS O[eslPSz [2S9bE [eBIIOZ[U899E [otooir [rozseo Jéoissr [Se97L JLozels [89210  O[Lagtir foséeze [ozersz J68cérz [€ nm.
CT £cpl 6cst  |L98 lé8T  jpsil ScLE Cite f8pse (8vor b
soiopct [Lecseot  |iérér létér jenens foeztor leegosi [ercoit [ésooct fessézt t0z81  léLSS1 (26281 (9p596 £
lépcsel [libesrz [ess gogte losoocr jectécz [éisiec Ojessogr [errcez jpogcez frais  Moéezct Jrrooe jesrss lasécor E
SEz6TY lrseso! dos8OT [LépET [Séorz [68202 jépesit I99CIC [eectol LP6TLT [SSOLOT jEPZECT GOSSOT ,IZT89 |9T6+P? L£O7LT L
£9
légziPe Jeipiez O[Szgor [elLoc [puossi fetes Iséoirz [socsoc [épeoéz [oozsge Jsp8ogE JLoéroz  Jommeez Jrizssrizrisé jesces [za roi
Sozs1  [éro BLET pt JDE Jerri Bvér ste (scor Gtot  9p6c jocil [ess b
etes [eos  |o bise louée fusse Jorcoo jrzous Mrçgce [onsse fezocor lococs oizoë letots jeltéz jo8ssr €
1SI9pOT fuopezi Jopére O|E0es jerges loizconfsceirn Joozsct [oosson létzost jés8z£t j16906 lg1z8L jéoigo Kzgie [8801 ë
Gooiso  iooss  [éssiz fente frssz fosaie fsoios  (esise © Jetse écgert jerazt fesets lsseos Jfcioc losezz ‘ossi
ton
ossosse [essor [ogprer Lioo lésssst lseozze Jacczst lezcrer lesésge josgoro rscesr [isssoc  Jerzeoc lirrcez fcescr lépoist | 1 Dan moi
bogo1  [oczst 4 i TITI  |696 EX Gész 2197 on col  fosr fee joli F
Biécizl [orésont O[éreso [eséc joucés [sgceo [esogri josrort Loovecr esoést éoz2c1 scgèbri  [eoszst Jobort lp8902 loocvr £
éoosost Jourzger OJsioës [sctcr [aioze jatrenezeiez [ecégoz Jorrcoz [asoozz lizgist Jitst Léstet JREI901 Logo [cos z
Grospor (écegrei jéssce © féorcz ilisgo fisoezt flozutt Jicérer fozsost leéécoz jicsort Kééoéon  josess  joocio hogoss perse | à
1on
SST  Spi | St | S21 | SIT ; St sé S& | SL 59 ss 1 Sp | s£ | se
ana =<| (ML (>) anamelp sp sesse[ sdnon

“ANSURBIP 3p S2582]0 JEd 19 SaOU2SS2,p 24n01S ed SaLINIOA SOP LOUNAUNSIC : LT NESIQEL

meusBDupuD pUb)S - SP2dN0ËD Fp9 O( 1 EPQ QT PO QI MU DUIUF, D S24PIS21O] SAUT

£L£

Létleez Jozs1o8e Tereszrfgsess lrsséorlorcsez|ézoeze]ezcstr [Lz010r Jeocrco [ppaize [eestze [ozcesz [ozésor z96z01 erzor 01.
bascc ego | ses (oser ferse fevpe OJeciz eos [ere éce jo (cor 9901  Joser eue
Sstelz (pévérs (sooc Jizcer lisozc Jésesr [sovos fzoooct Jrozos oozsst [esséz lzgoce [ocpez (soscr Kkozz [soos He L)
ezscs O[eceso esucr (soc (szse ispor (sexe ete éror [leo [est [ever [zu free er os
cécesr fssééor lessse foto feovcr [isise fpiszs ligesr Jocose lessoc Jezzcz soc [nos leiéz sis lezer nedes)
Reeziz (sooote | pooz fesse loiuoz [eevoz fiioct (opssp [izsss [essor lacrce jocpez [enecz Pénc2 MNOpEq
ésecr [gust | gslu Jecro leces O[oiczr pce let [E69 [bot FAOIN]
Gauss friose ezoet | sv [so8z 18€ L geo  (pér per lez rétro
toto lépecs [sens frses Vivre [oest lose Jesos [ocr (ocre Jozen joe (so légon Los (rer ion
ésizci jppigel esitr liass Jeezie jisgec [egézi pérst Jocezt (géest [écopr econt (roos Jorge jreez Jesse odisso y
602 016 Gerry fisoc (orir fesse [ezoz [ioze [ess fers [eve lise [sie (oo les oo
118601 |SPE£eS beéz feoct1 jeséci jécézz l6zo9c |ièprot [sé1éet fézuizr [pzpcor (ersoz fosssz lizcr (sue rQuiT / HE
gsoss  fpiozt laos | (1 Lecp less esus  (6ace Téssez joenc eur losest fpcos loves foizt | ofinorsisnoa
q LSr | | | is  j£6 En Sue1q 71sn0Q
ipvet  [sstoe kon Lust lose josao gerer fsror oise eco (or fee [ass | no qq
ezsczs fRatoës (ozet Îlogz otesr jecees fesézc jéoosz linetz joios forise [stoic oziz feour jczser féozr ep
oLipE  |p986o1 | ozoz Joss jee olorz josépi ogoër jzorer Krotrt ssss [ses | 2e 35504
osost  |ro6es SLLT sat [oo Lecce eeus sezs livre O(coce joo6  [ezer eue
Lio fsiot î | _ TL ja | ET]
pirao (étés  jausat dose [ses looset Lzési joucs [less Joss jecez perz (so jen [is 249290 7 snoAv/
o [tes | A] LOU ; ejatesSv|
sgop fi66o1 | | Tue | CT Syéz [I£o£ esaz Jos kso [ais Lez lacs 4 2Boruv
Ecost  |Epo9z 6szz | losoc rés [ace OJoooz [eéer Oorez este loose Joie ET
cut Kgi8 | | lisse Jossr Clear ec fogez [io (es (loss (se Jr LeSSEG ap nOTEoY
CO EE | | | IE | ie _ [et 10] Spa e nofeov
ma lvaog 1 [ST LE | sai | sn sur LE x T F2 ss _S+ | se [ns cou |
ÉRT RL L PS DE

"1 9dn01$ np saoussss $5p SAUIMIOA S9P 2MWIP 9P 28819 Ed UOUNQNSIQ :

DEP 7707

CALE

D. p UDjg - Sedno48ei p2G Di 2 CP OI PQ Q! MauaBDUMUR, D SABNSBAO.) SPTEN)
pl

SL990PP [BSS96IS [OS Tpoz [82220 [pstéoc[o1LE rene nRS|ISS8oZ [9ESz6P Jézosto JS8pors [Spo0oe [evoezt [lé88oc J60€861 [é62s1z OL
BegE  [rccre Gers icie [isez for Jores (ess (5997 iéor [réo1 (oser oBuo;) eueiT
146 16 _ | | 146 Ï 2punorX MEL
D807 re  (BSr  (8SS (rez ÉRLENTI
cos (8238 éllZ JLEET |L69€ Gps Isz A IQEZUG
H8c8s [82099  [g9cz |] cp8i (ussie [cegit [ISret fpeos jigés Jroor Ofesl£ Jette 2162  [pier DH AEZUD
Goscor [Lester lécior fzécoz (séssr [scocz f6éreo [oocs [ogzoz [ecose ierpt josést (ézts (8212 (106 [r0v8 ex
0 Lei Eu | Lei Reed e8eN
0 ŒA Il TT Lai EN
Goiss (ré119 |ites Jüo1e {szze [iaot jecez jo1es (oo8c [esor [érez (osoz jéion [IST  (rsez PPOAUEN
Léslè  |21E66 érgr (pielt pélon Jpépic [6er (IL901 jErez (Spéc fEzét j6siz Buo7
Cause  |600cr Selz [oise fipgs srr Jesso [rse [opoz [gop1 (jEgot  [EszT [ivre 010Y
Rases |59€86 [692€ | Jszet egez gcés 28181 [éeroz fsze81 [19911 2618 panox
SSSIST E9LLTE 1962 [8098 cesbi [pzstr locéss (égcie jércir [og6ps z1oz [90181 love jspsst loizs1 EN
BOLZ [rss Lig [ester (zis  jotte ESP (lépos  s10s quon
16679  (ivrso |acbe Lost jezss [érrs (sess [osson jerse (sor jisss [agez (2251 (réz1  (Seol EQI2) 7 BEC
fsvoz  jo6esc GLET pir j9opi j£eoz Joss sec (ezes [So joie jéocz Suox
téssLI fB1SS 181 [899621 j£1EZT [péz1o1(o6séoz o9se8zjourite lisotoc [Ss8z0c [Lsoopt [£igés loves [roest [S66ct [gaie LUE
60S Ozetl _ 60s  ISvér [SEE 980€  (9rcz 5 pquuoëu doxq
12S 1ZS nn IzS | 152n0-piu eSeu doxJ
BpcSL  [SPISEL cezs Jevse [sezs loëz [étoot [ossi |iegie (poser [96e [soge cv (see |és19 Pouoy ps50g
66009 _|£0/601 Eee pus | Jia [eo [iéost [ester [gécer jogist lo6zzt l9ezct joie o10) 4 ua]
Gus lot 0s8 ass [L0S2 (oct 26e ss jo Eye g
5901  jr9sl Ï S901 Ï [re oi CIS uruq Sunopuy
Lossrel [L8LéLST jepes [Sare (SO0Z2 [9859 [ogozor(szé6or joscsel [Esezic léséélz lEpSpSt [2Espbi (OcsEt (821F6 |S8E80r dry
GÉes) [ergss [iozu DEFET FOCcI j99vol lopor  (rsoo (oser [Eire Elov jesor js6ec sic EEE
R6Ess [199501 irpoo océn [11Sé Jézier isest pois Oj2os oszo jErst [rés FA EG
SL861  (soive SeeT [erst logs ogsc [este rsel 261 jeoz (érel  [ezst [s9el sunefitu) eg y
CECI LOST Lez op  |ro€ FIPA? WEqV
CES lécsz [oi pese [er Jépir not Joint epcz Oséer iris jose fpgoo1 [ssënorsnode wrqy
La og L SSL SE | SE | set À Su? sor s6 ss SL s9 ss. Jsr cine SET "Se
at Qu) SRE SP SOSSEL)

‘TX 2dn01i$ ap SADU9SSA SAP SAUMjOA S2P SANAULIP 9P 98819 Æd UONNAUISI( : 62 NETIEL

IUDWARDUBUD, P UDj{ - 2001801 p#G QG 1 LPO O1 ‘LPO O1 UPMABDUSU, D SDONSIAO  SDHU)
resueres d'Amétageient FOO4 7. LOU

1004 regremipees - Plan d'aménagement

4333 Volumes intéressant les concessionnaires

Au cours de la convention provisaire, les concessionnaires oni prosnecié 46 essences dont 39
Les volumes qui auraient pu être prélevés si
l'exploitation avait éte menée suivant les conditions antérieures à l'aménagement de la
concession forestière sont consignes dans le tableau 30 ci-dessous,

Tabieau 30 : Répartnion des volumes d'essences intéressant les activités des concessionnaires

jou de bassant 18 182 0.09
[ moi ? Afmmiosia nat a! 822 0,06 o
[Avous / Oeche os 79 439 68 474
ET CUT 617
IBossé dar | 07% ef Thu ser 34 1%
|Dibctou DST | 76355 22461
Doussié rouge OST | 12014
iroko . 0.40 59 160 T _
Rosipo [ |. 16 173 144 |.
} iMoabt D ODS7 FRET)
i Î 208 | ions 175 393
CH] 32827
É À = DE h
| Bilinga 7 039
| Mukutongm 0,23
Niavé 54
Padouk ronge 233 |
: —+
[Tan _ as |
. Fa [ su |
Ï- = | =
. latandza RE | IO8I66 | 0.09 _ 102 058

Pac ras 3,06 [ KR 76} | 0.05 6 RIR

{cajou à grandes fototes LACS
Deusssie hlanc 4.00 GX |
1 Aningré R L SH |
Dabera T 297 [7 55058 |
Prake { Lunba SS3 | 82534
| {Koné D ué6s | 98365
Bahia on CRE |
[on | sus 1
| L n46 CRIS [
243
67
| 2 si ( |
: Bongo H Oo) | | J
Evons _ E (En Ï
Koto Ï Joux |
Mambode Î ét | |
| Okan 2 | 10 66
| jOwabil R | 1. AC 58581
| Dianx Z 1.0: IS nel
| |Ditou D . [ 464
| 2 [Ex 172 25592 | 0 | 519 |
(Lai L6û 2 119 1,59 257287 |
Tota = 0.3 SAT 22 F2 643

75
Lattes 'oreshières d'imenagenrent HU, 10 042 et 10 U4A regroipe

Plon d'onénrgeaent

Remarque les volumes présentés cr sont des volumes bruts sur pied Des coëffic de
commercralivation speofiques doivent être appliqués an volume déterminé pour chaque vxvéner si 0m

veut connettre le volume commerciutisahie.

Les essences qui peuvent int&esser les activites d'exploitation des concessionnaires ont un
volume tolat estimé à 6.302.305 m°. Le volume initialement exploitable (> DME) est de
5.022 029 m°, soit 80% du volume total.

Les espèces commercialisables actuellement exploiteex représentent au DME un volume de
1.853.498 m”, soit 20,5 % du volume total des essences principales (9.058.478 mé) et 25 % de ce
méme volume au DME (7 398.068 m°}. Pai rapport au volume tolal des espèces intéressant les
concessionnaires, les espèces actuellement exploitées représentent 29 % du volume, et 37 % de
ce même volume à parir du DME

Ce même volume (1.853 408 nr), par rapport au volume total estimé pour l'UFA (33 700744
m') correspond à peu près a 3.5 % du capital ligneux (figure 19). Par rapport au volume total de
ULFA estimé au DME {21 988 988 mm), 1 représente 8,4 %5 Ju capitat (figure 20)

Vulume exploité
(6%)

Volen

EUR

{9 %e)

Vnnie sen intéé
ES a)

Figure 19: Distribution des volumes d'essence suivant leur intérêt pour les concessionnaires

Voitme e Volume |
LR 4) praspecté noti
cxpioné |

us %)

| Volume sans i
imterét
(17%)

Figure 20 . Répartition des volumes exploitables d'essence suivant leur intérèt pour Îes
concessionnaires

76
Unités Forestières d'Aménagement 10.041. 10.042 et 10.044 regroupées - Plan d'aménagement

44 Productivité de la forêt

Pour un rendement soutenu en matière ligneuse de l'UFA, le prélèvement devra correspondre à
l'accroissement en volume généré à chaque rotation pour les essences aménagées. Plusieurs
paramèlrés sont pris en campte dans l’aclualisation de ces volumes et dans les calculs de
productivité, 1} s’agil principalement de l'accroissement en diamètre des espèces, des
prélèvements effectués, des dégâis jnduits par l'exploitation forestière, et de la mortalité
naturelle des arbres. La période sur laquelle est calculée la productivité est celle de la rotation
fixés à 30 ans

4.4.1 Accroissements

Les valeurs des accroissements utilisés dans le calcul des taux de recomstitution et de la
productivité de la concession, pour l’ensemble des essences du groupe | et 2, sont celles retenues
par l'ONADEF (1991) (voir tableau 31).

Au regacd des connaissances en matière de sylviculture des espèces ct des études spécifiques
menées sur certaines d'entre elles [ic Moabi (DEBROUX, 19985, le Bilinga et le Niové
(GILLET, 2000), le Sipo, te Dabéma et le Bilinga (HUBERT, 1999) °], ainsi que d’une étude
récapitulative (DURRIEU DE MADRON et al., 2000) ', des incohérences exislent par rapport
aux valeurs des accroissements proposés par l'ONADEF. Des dispositifs de recherche (voir &
5.10.2} ont été mis en place dans l’ensemble des UFA gérées par les lrois concessionnaires et les
résultats obtenus permettront d'affiner ces valeurs lors des révisions du plan d'aménagement.

Quelques exemples d’accroissements déterminés au cours d’études spécifiques ou au sein de
disposilifé de suivi de croissance ont été placés en annexe 8, et une proposition d’accroissements
plus adaptés pour les essences principales figure en annexe 9.

4.4.2 Mortalités

Un taux annuel de mortalité naturelle de 1 %, fixé dans les nonnes d'aménagement forestier du
Cameroun, est appliqué à toutes les essences lors des calculs de reconstitution et de productivité
de la concession.

4,4,3  Dépâts d'exploitation

Lors de l'estimation de la productivité de la concession, les dégâts d'exploitation ont été évalués
à 7 % conformément aux normes d'aménagement des forêts en vigueur au Cameroun.

El
: DEBROUX L 1998. L'aménagement des forêts tropicales fond” sur la gesnan des populations d'arbres. l'axemple du moabi
(Bailfonella toxrspermal’lerre) dans le forêt du Dja, Cameroun ; 283 p. + annexes

Ÿ: GILLET JF. 2000 ; Etude de l'écologie de 2 Rubiaceoc exploitées par le société foreshère gabonaise SH M.. Halleo ciliata
Aube & Pellegr. (le bahia} ei Maucleo diderrichi (De Wild ) Merr. (le binga) pour une gestion plus appropriée . à SH. Huy 65
Pi + annexes

10. :
: HUBERT D.1999. Intérvennons sylvicoles en forêt dense humude. Projet de Gestion des Ressources Rurales, Centre

Forsstier de Naérékorë. République de guinte

it A .
: DURRIEU DE MADRON 1, NASI R., DETIRNNE P, 2000 ; Accroissements diamétniques de quelques essences en forët
dense africaine. Bois et Forèis des Tropiques, n° 263, p 63-72.

77
Unutés Forestières d'Aménagement 10.041, 10 042 et 10.044 regroupées - Plan d'aménagement

Il convient de noter que je soin qui sera apporté aux différentes opérations et la nature de
J'exploilation des bois (exploitation à faible impact par exemple) qui sera prescrite à cette
concession pourront, dans une certaine mesure, réduire ce taux de dégât, ce qui aura également
une influence sur le taux de reconstitution des essences. Cependant, par mesure de prudence, ce
taux de 7 % a été maintenu, et peut être perçu comme une mesure conservatoire pour s'assurer
une certaine marge de sécurité dans la reconstitution de la forêt.

Tableau 31 : Accroissements retenus pour le calcul des taux de reconstitution (ONADEPF, 1991).

Essence Groupe Acer (cm), Essence Groupe (ni

Abam à poils rouges 2 3 0.5 Fraké / Limba_ : 1 | 0,7
| Abam évélé 2 0,5 Fromager / Ceiba 2 0,9
Abam fruit jaune 2 0,5 Gombé 2 0,5
Abam vrai 2 0,5 __ |Ilomba 2 0,7
| Acajou à grandes folioles 1 0,7 Iroko 1 0,5
Acajou de bassam 1 0,7 Kosipo : 1 0,5
l 2 0,7 Kotibé | _2 0,4
|Alep 2 | 04 Koto 2 0,5
Andoung brun 2 0,5 Longhi 2 | 0,5
Aningré À 1 0,5 | Mambodé ___ 2 | 0,5
Aninyré R 1 0,5 | Moabi l 0,4
Assamela / Afrormosia __ 1 0,4 Mukulungu 1 0,4
Ayous / Obeche 1 0,9 Naga 2 0,5
Bahia OÙ 2 | 05 Naga parallèle 2 | 05
Bété L 1 0,5 Niové 1 | 04
Bilinga [ 04 Okan 2 | 04
Bongo H (Olon) 2 0,7 Onzabili K [2 | 06
Bossé ciair 1 9,5 Onzabili M 2 | 0,6
Bossé foncé 2 0,5 Padouk blanc 2 0,45
Dabéma ji 0,5 Padouk rouge i 0,45
| Dibétou 1 0,7 Sapelli 1 0,5
[Doussié blanc [1 | 04 Sipo _ l 0.5
Doussié rouge i 0,4 Tali 1 0,4
Ekop naga nord-ouest 2 0,5 Tali Yaoundé 2 0,4
_Ekop ngombé grandes feuilles 2 05 Tiama 1 0,5
Emien 2 e,9 Tiama Congo 2 0,5

Eyong 2_| 04

4.5 Diagnostic sur l’état de la forêt

La concession est constituée en grande partie (près de 80 %) de forêts de terre ferme
majoritairement de type semi-caducifoliées.

Ces forêts sont caractérisées par un couvert irrégulier et hétérogène indiquant une
secondarisation du miticu. Elle trouve son origine dans l'exploitation forestière qui a déjà touché
plus de 110.451 ha au moment de la réalisation de l'inventaire d'aménagement, et dans les
trouées issues des chutes naturelles d'arbres et des chablis qui s'ensuivent.

78
Unités Farestières d'Aménagement 10.041. 10.042 et 10.044 regroupées - Plan d'aménagement

Cette hétérogénéité du milieu el Le fait que ce massif ait été exploité sur près des 2/3 de sa
superficie font qu'il présente une richesse relalivement modeste avec une moyenne de 18,1 tiges
par heclare pour les essences principales (groupe { et 2), tous diamètres confondus.

En ne tenant compte que des tiges d’essences principales d” un diamètre égal ou supérieur au
DME. on obtient une moyenne de 6.99 tiges par ha ou 49,71 mo. Enfin, le même caleul restreint
aux espèces les plus souvent exploitées par le concessionnaire, donne une moyenne de 1,57 tiges
par ha où un volume sur pied de 12,47 m.

Bien que ses traces soient perceptibles à l'Ouest et dans Ja partie centrale du massif, l'agriculture
sur brûlis et l'agriculture de rente n'ont eu qu’une influence très limitée sur l’état de La forêt. La
surface consacrée à cette activité n'atteint pas 100 ha. Ces plantations À l'intérieur de Ja
concession sont umquement l'œuvre des populations autochtones de la zone, les aïlochtones
présents ne s'intéressant qu'aux activités pourvoyeuses de revenus immédials. Par ailleurs, les
populations locales disposant de suffisamment de surface cultivable pour les 30 prochaines
années, le risque d’empiétement agricole peut être considéré comme faible pour la même
période.

L'étude socio-économique menée au niveau des villages nverains a démontré l'importance de la
forét pour la satisfaction des besoins de subsistance des populations locales. Ces dernières en
ürent, en effet, un grand nombre de produits forestiers non ligneux dont certains pourraient faire
l'objet d'un commerce sans menacer l'équilibre de l'écosystème.

Les populations riveraines ont été influencées par l'importance accordée à la ressource bois par
les sociétés forestières. Cette filière constitue en effet une importante source de revenus
altemalive pour ces populations à travers la foresterié communautaire. Toutefois, on peut
craindre que des coupes illégales soient opérées à l’intérieur même du massif suite à
l'épuisement des ressources des forêts communautaires mal gérées.

Enfin, l'arrivée de travailleurs allochionés dans Ja zone à multiplié la demande en produits
alimentaires (produits agricoles et viande de brousse). Cette situation a modifié les habitudes
locales, notamment en transformant Ja chasse de subsistance en une activité lucrative par la
disponibilité de la ressource el les revenus directs qu’elle apporte, mais a créé une forte pression
sur la faune, D'autre part, des braconniers professionnels sont présents sur la zone et alimentent
les centres urbains de la région (Abong Mbang, Bertoua, Yaoundé,.….).

79
Unités Forestières d'Aménagement 10.04, 109,042 et 10.044 regroupées - Plan d'aménagement

5 AMENAGEMENT PROPOSE

5.1 Objectifs d'aménagement assignés à la forêt

L'objectif principal assigné à la concession, est la production de bois d'œuvre.

Les aspects conservation de la biodiversité et utilisation durable des ressources naturelles
ligneuses et non ligneuses par les populations riveraines seront pris en compte et considérés
comme des objectifs secondaires.

5.2 Division de la concession forestière en séries

5.2.1 Généralités

Afin de rmeux identifier les entités caractérisées par une uniformité de traitement, La concession
a ëté divisée en trois séries (ou affectation) qui sont: la série de production, la série de
conservation et la série de protection.

À chacune des séries correspondent des objectifs, des caractéristiques, et des interventions
techniques qui leur sont propres.

Compte tenu de la vocation de Ja concession forestière, la principale série représentée est la série
de production. Elle est suivie d’une série de conservation constituée des zones marécageuses à
raphiales et des zones à inondation permanente, et d’une série de protection, zone refuge de la
faune et de la flore, qui sera proscrite à toute activité, tant d'exploitation forestière industrielle
que d'exploitation à des fins de subsistance où de commerce par les populations.

5.2.2 Série de production

5.2.2.1 Objectifs

L'objectif principal de cette séric est la fourniture d’un maximum de volume de bois d'œuvre
afin d'alimenter les unités de transformation de la société Pallisco, tout en assurant la pérennité
du capital de production.

Ceci suppose une planification des activités à court, moyen et long terme, et différentes
techniques à mettre en œuvre pour assurer le renouvellement du capital forestier et pour valoriser
au micux la matière ligneuse exploitée.

L'objectif secondaire de cette série est de continuer à offrir aux populations des villages
riverains, malgré les travaux d'exploitation, les autres produits forestiers (faune, produits
forestiers non ligneux etc.) qu'elles ont toujours récoltés pour leur subsistance, notamment dans
le cadre de leurs droits d’usage. 1| s’agira aussi de maintenir une biodiversité et des conditions de
développement propices au maintien et à l'épanouissement de la faune et de la flore.

3.2.2.2 Caractéristiques

La série de production couvre tous les milieux de terre ferme identifiès dans l'UFA, de la forêt
dense fcrméc aux forêts secondaires plus ou moins âgées, y compris les zones inaccessibles (en
raison d'un relief trop accentué par exemple) même si aucune coupe n’y sera réalisée. Elle
couvre nne superficie de 145.272 ha.

80
Unités Foresuères d'Aménagement 10.041, 10.042 et 10.044 regroupées - Plan d'aménagement

Les parcelles cultivées identifiées lors des séances participatives de délimitation des terroirs
orgarusées dans les villages pour la préparation des plans de gestion participatifs des terroirs
villageois, sont maintenues dans cette série car leur extension cst beaucoup trop faible (moins de
100 ha soil 0,05 % de la surface totale de la concession) pour constituer à elles seules une série
individuelle (par exemple une série agro-forestière). Toutefois, l'exploitation forestière sera
proscrite à l’intérieure de ces parceiles dont les limites serant matérialisées sur le terrain.

5.2.2.3 Actions menées

Ï. Activités d'exploitation :

€e sont les activités les plus importantes et les plus marquécs qui sont mises en œuvre dans cette
série, Elles sont relativement diversifiées et parfaitement planifiées dans Je temps de sorte
qu'elles concourent à diminuer au maximum l'impact négatif de l'abattage et du débardage sur le
milieu.

Par ordre chronologique ces activités sont les suivantes :

-__ lPinventaire d'exploitation ;

- la planification et l'ouverture des pistes d'accès et de desserte ;

-_ l'inventaire de sortie de pieds ;

-  laballage :

-__ le débusquage et le débardage ;

- le stockage sur Les parcs à grumes en forêt ei la préparation des billes,

- Le chargement et le transport.

2. Récolte des produits forestiers non ligneux :

Conformément aux clauses relatives à l'exercice de leurs droits d’usage, les populations
riveraines peuvent récolter pour leurs besoins de subsislance lous les produits forestiers non
igneux sur l'ensemble de la surface de la série de production (voir $ 5.2.2).

Afin de favoriser le développement local et diversifier les sources de revenu des populations
Jocales, ces droils d'usage seront étendus par l'autorisation des prélèvements à des fins
commerciales. La liste de ces produits est reprise au ablean 6 paragraphe 3.2.6.

3. La chasse :
La chasse des espèces non protégées, à des fins de subsistance, à l'aide de moyens sélectifs, par

es populations riveraines des UFA regroupées ou par des personnes titulaires d'un permis
officiel, est autorisée dans Ja série de production.

4, L'agncullure :

L'agriculture est strictement interdite dans cette sénce.

Toutefois, les propriétaires des petites parcelles non abandonnées, cultivées avant adjudication
des UFA aux trois (itulaires, pourront continuer à les entretenir et à récolter leur production, sans
possibilité d'extension, tant qu'ils n'auront pas fait l'objet d’un dédommagement par les Es.
Assene Nkou, par là SODETRAN-CAM, ou par la société Pallisco.

81
Unités Forestières d'Aménagement 10.041, 10.042 et 10.044 regroupées - Plan d'aménagement

Les limites des parcelles cultivées ont été relevées au GPS el seront matérialisées sur le terrain.

Un accord écrit où contrat sera passé entre les propriétaires des plus grandes parcelles cultivées
@ à 5 ha) et le concessionnaire qui autorisera la récolte et les entretiens mais interdira
l'extension de cette parcelle. En contrepartie, le concessionnaire s’engagera à ne pas exploiter
sur son étendue.

5. Activités de recherche :
Un certain nombre de placettes permanentes et de parcours phénologiques ont été mis en place
afin d'acquérir des informations plus précises sur la croissance des espèces végétales, sur leur
dynamique et sur leur phénologie. Ces dispositifs seront régulièrement suivis par des équipes
spécialisées. Des interventions sylvicoles seront aussi testées pour améliorer la qualité de La
reconslilution des massifs après exploitation.

6. Activités sylvicoles :

Afin d'assurer et de renforcer la reconstitution du capital ligneux exploitable, des interventions
sylvicoles pourront être mises en œuvre dans la série de production

5.224 Intervenants

Les personnes pouvant être rencontrées dans ceite série sont :

- le personnel des entreprises adjudicataires ;
-__ le personnel des sociétés de transport des grumes en contrat avec les concessionnaires ;

- les populations des villages riverains du massif dans le cadre de l'exercice de leurs droits
d'usage, de la chasse traditionnelle ou légale, de leurs rites coutumiers ou de leur
déplacement dans Ja région ;

-__ les personnes appartenant à l'administration dans Le cadre de l'exercice de leurs mandats ;

- Les éludianis, stagiaires, chercheurs ou toutes autres personnes dûment autorisées par les
concessionnaires.

5.2.3 Série de conservation

523.1 Objecüifs

L'objectif principal de cette série est le mainlien et la préservation des écosystèmes particuliers
et fragiles dispersés sur l’ensemble de la concession.

Les objectifs secondaires sont : la fourniture aux populalions des villages riverains, des produits
foresuiers non ligneux nècessaires à leur subsistance, notamment dans le cadre de leurs droits
d'usage, ainsi que le maintien de la biodiversité faunique et floristique par l'établissement de
zones refuges saustrailes de l'exploitation.

5.232 Caractéristiques

La série de conservation est installée au niveau des marécages à raphiales (MRA) et des
marécages à inondation permanente (MIP) qui bordent les cours d'eau. Compte lenu de leur
fragilité et de la complexité des écosystèmes présents, ces zones sont interdites d'exploitation.

82
Unités Forestières Aménagement 10.041, 10 042 er 10.044 regroupées - Plan d'aménagement

Par contre, ces zones restent ouvertes à l'exercice cles droits d'usage ét à la pratique de la chasse
par les populations riveraipes de la concession.

Fille couvre une superficie de 27.251 ha.

3.2.3.3 Actions menées

1. Récolle des produits forestiers non ligneux :

Conformément aux droits d'usage, les populations peuvent récolter pour leurs besoins de
subsistance tous les produits forestiers non ligneux sur l’ensemble de la surface de la série de
conservation (voir & à 2.6).

Pour favoriser le développement Jocal et diversifier les sources de revenu des populations
locales, ces droits d’usage peuvent ètre étendus afin dé permeitre la commercialisation de
certains produis En abondance dans la série (vin de raphja, rachis, natles lressées en feuille de
raphia, poissons, crabes,.…). Ces produits, pour lesquels le commerce sera autorisé, sont repris au
paragraphe 5.2.6.

2. la chasse :
La chasse des espèces non protégées, à des fins de subsistance, à l’aide de moyens sélectifs. par
les populations riveraines des UFA regroupées ou par des personnes titulaires d’un permis

officiel, est autorisée dans la série de conservation.

5.2.3.4 Intervenants

- le personnel des entreprises adjudicataires :

-__ les populations des villages riverains du massif dans le cadre de l'exercice de leurs
droits d'usage, de ta chasse traditionnelle ou légale, où de leur déplacement dans la
région ;

- les personnes appartenant à l'admimistration dans le cadre de l'exercice de leurs
mandats ;

-_ Les étudiants, stagiaires, chercheurs ou toutes autres personnes dûment autorisées par
les concessionaires.

5.2.4 Série de protection

5.2.4.1 Objectifs

L'objectif principal de fa série de protection est la misc en défens d'une portion de la concession
afin d'y assurer la sauvegarde intégrale de la faune et de la flore.

52.42 Caractéristiques

Elle est divisée en deux parties indépendantes de manière à coller an mieux aux zones où la
concentration des espèces floristiques et fauniques lypiques de celle forêt sont les plus
imporiantes et les plus variées, el onf donc une pius grande valeur pour la conservation de la
bialiversité

83
Unités Forestières d'Aménagement 10.041, 10.042 et 10.044 regroupés - Plan d'aménagement

Pour la faune, elle constitue une zone refuge où les espèces animalés pourront vivre et se
multiplier sans être dérangées par la pression de la chasse ou par l'exploitation.

Pour la fiore, elle peut être apparentée à un réservoir génétique des espèces les plus
représentatives de la forêt, aussi capable d'enseinencer lés sérics voisines.

La série de protection de la concession s'étend sur une superficie de 3548 ha. Elle est délimitée
sur 95 % de son périmètre par des éléments naturels on artificiels du terrain facilement
identifiables par les différents acteurs intervenant dans la concession, avec nolamment 78 % de
cours d'eau.

La première zone constituant cette série est assise en position centrale dans la concession. Elle
est délimitée sur ses flancs Nord-Ouest ct Sud par des affluents importants de la Dja et sur son
flanc Est par une limite artificielie orientée Nord-Sud. Elle est située dans une zone éloignée des
villages ct est donc peu accessible par les populations locales. Les villages les plus prôches
{Djaposten, Kassarafam) se trouvent à au moins 15 kilomètres de sa limite.

La deuxième partie de la série cst localisée sur la limite Est de la concession. A l'intérieur du
massif, elle est tolalement délimitée par la bordure extérieur de cours d'eau, à l'exception d’une
partic de son flanc Nord dont la limite est constituée par une ancienne piste d'exploitation. Du
côté Est, sa limite correspond à celie des UFA regroupées. La zone qui lui fait face, située à
l'extérieur du massif, est constituée d’une plaine marécageusé difficilement accessible séparant
PUFA 10 041 de la piste Kongo-Kagnoï. Cette deuxième portion de la série de protection est
située dans uné zone très éloignée des villages. En effet, le village le plus rapproché est encore
distant de plus de 15 kilomètres de cette partie de la série.

La localisation de cette série dans la concession en regard de la répartition et de la concentration
de la grande faune dans la même concession est présentée à la figure 21. La carte des affectations

est présentée à la figure 22.

5.2.4.3 Actions menées

Touics les formes d’exploitalion et la chasse y sont interdites.

Les équipes des concessionnaires pourront y niener des activités de recherche (suivi de la
dynamique forestière, étude et suivi des populations de faune,.….} et de récolte des semences pour
l'approvisioncement des pépinières, toutefois celles-ci seront réduites au stricte nécessaire.

Les limites de cete série seront matérialisées sur le terrain par des marques à la peinture sur les
plus gras hois bordant les rivières et des ayons ouverts sur 2 à 5 m de largeur. Des missions de
contrôle auxquelles les populations riveraines du massif seront associées parcourront
régulièrement ces limites pour s'assurer du respect de l'intégrité de la série

5.244 Intervenants

L'accès à la série de protection, contrairement aux deux autres séries, est strictement réservé au
personnel des concessionnaires et aux chercheurs des institutions spécialisées ou de protection de
la nature dûment autorisés par eux.

Un résumé des caractéristiques des séries identifiées dans le cadre de cet aménagement est
présenté au Lableau 32 et un récapitulatif des activités autorisées dans les différentes affectations
figure au tableau 33.

84
sg

000'0$/1 ne s1a1S310}
LOURDJHENS SP OURS)

sonbnugpus sa53d53
us SU 13 SDPLJISISA IP
SS[M9EPA SUOTNELUIO J

ÉSFE) TA

112 7) £ \
PRUOAU | rer ap soodse AUOIOUIGI 3P SHLAUDY 08 4 (Giou » unej)
sanbiune sopruz | Lo 91}iSiaaip j9 ao alS apeiBaut ons | 2p 1e UNE] E[ ep jam opieaanes - | DTA /NVA UONDSIOLE
iuaaddoaA3p maj 1e soumsIsqns
-ma[ Anod suolejndod xne xnau#1]
000 06/1 soettdes € xnauñ UOU S1915210J LOU SISNSAIOZ SIMPOIÉ 2p SMuLNO} -
eRanseaQ nourounee 2 sBereu  ‘nueueuuod sunpoid sp 210994 QUEIAIPOIQ EL SP UAHUFEIN -
Fu JE. SU uONepuOUL E S3BPISIEU sait8el) SN BR 19 SIAUNOIDE Sa1a1SASO 0)
aiteuaaur | ‘21305910 AU |SaWRISASODS S0p UONDAOIU [SD  UOTNEMDSII 12 UANUWEN - NO9 L UONiBAIZSUOT)
XNSUBI] UOU 51915310] |
iuausddoisa5p ma 19 aoURSISQNE
H SUNPOId Sa 31023 Y N à
000061 suonnaage maj inod suouemdod xne xrouêt
‘ ; £ ï ; -
ne agusa20] vone>ynens ap] sonne, p muxsqe 1918510} UNS FEU uou S19152104 s1npoid 3p 3-M)ILUNO A
DU9 19 VONMOJED AUPD)|19 HRNSHO] UE) a1n8210} UONENO[AXT asnauf1} 12e 3p UONNPOIY - YO1 | Gsnouêil) uousnpoig
_ _ E : 2 —— |
sais
sayppnuaod SP QONEILHHUTPI,
UOlEULIOFUI,P $59100$ mod 34931417 saeIONd S9H1409% Sn30140 2p09 ÉREIS

“VAN. SUP sonuaal saas sap sanbnsuasere) : TC HE].

aa Dupuv p ung - PDDICLER #+0 O1 19 PO OL FO ON um buNup, p LPANISO] Se)

58

“AUNR} E{ 9P UONBIUIQUCS 8] A8 Lodde: us LONaIO1 5P 2119S 2] 2P UONESIEIOT : TZ SANSTT

Mme artatenp ea OT ad He Im É NE DQDE IAUR Fur SE vues NIRLE 2 LVORT SA TS
she Caen tue à pOr v/ eme y Bu uveLd) DM A 176

PO OL 'ZPO UE LRO Di ven ee smnblenes JUIRAUMNSÉ su NS PPNIZ, 0009

acc Qu nn

ad amaus

vopemesé op roue EN
urénoibea 2]

TELE T'ES

spuetat

$-0
“une eu rgid op eoipu

IauaBDUÿ UE, p UDI{ - S22ÉN04084 + FO D 1 12 FO O0 ‘FO OI IUAUPSDUDUT., P SAABUSB40) SHITUy)

Unités Forestières d'Aménagement 10.041. 10.042 et 10.044 regroupées - Plan d'aménagement

Légendo:

ET Regroupement des UFA 10 044 - 10 G42- 10 041
TER Série de protection

IBM Série de consevation

EI Séne de production

Source
Cartes MC

Feuille HA - 33 - XX - 2b ABON G-MEAN G

Fauile HA . 39. XX . 24 ABON MD AN O
Images saiellèee Land at? P1B4557 20021227 vi FIG 7002 1227
Carte forestière su 180000 UFA 10 045, 10 G42 et 10041 CETELCAF

o 5 10 Laernètros

Résication: Celvis daménapement R. Palk oo
Mars 2003

Figure 22 : Localisation des séries dans la concession.

87

Unités Forestières d'Aménagement 10.041, 10.042 et 10.044 regroupées - Plan d'aménagement

5.3 Affectation des ferres ct droits d'usage

5.3.1 Généralités

Comme cela a été indiqué dans les chapitres qui précèdent, les populalions peuvent exercer leurs
activités de subsistance sur l'entièreté des séries de production et de conservation. Seul l’accès à
la série de protection leur est proscrite

5.32 Affectation agricole

Les activités d'entretien et de récolte seront autorisées à l’intérieur des parcelles de cultures
vivriéres et de cultures pérennes (cacaoyères), toules situées en série de production, qui on! été
identifiécs lors des travaux socio-économiques, jusqu'à leur dédommagement par les
concessionnaires, en. vertu de ia réglementation en vigueur. La seule restriction les concernant
impose de ne pas les étenüre.

A l'exception de ces parcelles, aucune autre zone de la concession n’a été affectée à la réalisation
d'activités agricoles. Les études socio-éconciniques!? menées dans jous les villages riverains ont
indiqué que Îes itrres potentiellement cultivables étaient suffisamment élenducs en dehors de la
concession pour pouvoir subvenir aux besoins des populations au cours des 30 prochaines
années, même si l'accroissement de la population attcignait les 5 % par an.

5.3

3_ Affectation au titre des droits coutumiers

Aucun site sacré n’a été identifié à l'intérieur de la concession pour la réalisation des activités
coutumières des populations. Toutefois, les pygmées Baka du village de Nomedjoh ont indiqué
que leur Dieu de protection habiterait à l'intérieur de l'UFA 10.041 bien qu'il n’ait pas été
possible de cantographier avec précision l'emplacement de ce site sacré.

Avant exploitation de toute AAC dans la zone concernée, il sera nécessaire que les
concessionnaires approchent la communauté Baka pour discuter es procédures de l'exploitation
afin d'éviter toute perturbalion du site en question.

5.34 Chasse _

4 l'exception de Ja série de protection, la chasse peut être pratiquée partout par les populations
des villages riverains à condition qu'elle conceme uniquement les espèces non protégées et que
les chasseurs utilisent des méthodes sélectives non prohibées par La lot.

5.3.5 Droits d'usage

Les droits d'usage sont des droits coutumiers que Les populations vivant traditionnellement à
l'inténeur ou à proximité du domainé forestier peuvent exercer en vue de satisfaire leurs besoins
en produits forestiers de subsistance

Légalément, l'exercice des droits d'usage est strictement limité à la satisfaction des besoins
familiaux et domestiques des usagers. Il ne peut donner lieu en aucun cas à des transactions
commerciales portant sur les produits ligneux ou non tigneux récoltés. Les droits d'usage sont
incessibles à dés tiers

12
NKOLONG F. 2004. Enude sorio-conomique cutour tes massifs forantiers 10 044, 0 042 et 10 49, Cellule Anénagement Pallisee, 13p

88
Unités Porestières d'Aménagement 10.041, 10.042 e1 10.041 regroupées - Plan d'aménagement

Les droits d'usage sont done des droits lépaux reconnus aux populations autochtones vivant à
côté de la forêt {leur terroir doit toucher la limite du massif concerné) afin de prélever certains
produite pour la satisfaction de Îeurs besoins locaux. Ces prélèvements doivent se faire par des
moyens traditionnels non déstructeurs, à la seule fin de subsistance.

Les produits forestiers où activités dont l’utilisation ou la réalisation par les villageois est
conforme aux droits d'usage sont les sujvants (liste non exhaustive) :

1. Produits Jigneux : Bois mort (pour le feu) ;
Matériaux pour l'artisanat (Raphia vinifera) ;

2. Produits forestiers non ligneux : Lianes, rotin (liens, meubles, .) ;
Tiges et feuilles de raphin (meubles, plafond, couverture des cases,
artisanat, ...);
Plantes médicinales (écorce de Enantia chlorantha [Moambc jaune],
Pachypodanihiun staudiii [Ntom], Omphalocarpum sp. ….) ;
Vin de raphia ou de palme ;
Fruits (Baillonella toxisperma [Moabi], Zrvingia gabonensis [Manguier
sauvage]. Scorodophloeus zenkeri [Divida], Gambheya  lacourtiana
[Abaml, Ricinodendron heudelotir ([Essessang], Trichoscypha abut
[Amvout à poils], Garcinia kola | Garcinia}, ...) :
Champignons ;

3. Produits de la faune : Rongeurs néfastes pour l’agriculture (Aulacodes, rats, souris...) :
Oiseaux ;
Éscargois ;
Insectes ;
Poissons, creveltes, crabes ;

4. Activités de l'élevage:  Apiculture ;

5. Divers: Eau de boisson.
Tableau 33 : Récapilulalif des acuvités autorisées dans les différentes affectations ou séries.
D'ARTS 0: LCroduetion | Conservation Protection
Activités WE (FOR): | (CON) ŒAU/VEG)
Agrieulture {Interdit en principe mais avec | Interdit Interdit
autorisation sur les eullures |
installées avant attribution des
, leoncessions, identifiées lors des
L études socio-économiques
Culte traditionnel Permis si site identifié Perrüis si site Imerdit
n : | identifié
IC asse Réglementé Réglementé Interdit
(Droits d'usage Permis | Permis Interdit
[Exploitation forestière | Réglementé _ lImerdit interdit
Recherche Permis | Permis Permis sous condition
jinterventions sylvicoles | Oui interdit Interdit _
__ Surfiees D j 145,272 ha | _27251ba 3.548 ha

89
Urirés Forestières d'Aménagement 10.041, 10.@42 et 10.044 regroupées - Plan d'aménagement

5.3.6 Restriction des droits d’usage

Les droits d'usage peuvent s'exercer sur toute l'étendue de la concession à l'exccption de la série
de protection.

La coupe du bois vivant pour différents usages (perches, bois de construction, bois de feu, ..) est
strictement prohibée sur toute la surface de la concession afin de préserver toutes les tiges
d'avenir et la régénération des essences nobles. Ces produits ligneux ne pourront être prélevés
que dans la zone agro-foréstière, Pour le bois de feu, le ramassage de bois mort est autorisé à
L'intérieur des UFA regroupées.

Hormis la séne de protection et la coupe de bois vivant, il n’y a pas lieu de prévoir une
restriction quelconque à l'exercice des droits d'usage, compte tenu de l’abondance de la
ressource

53.7 Extension des droits d'usage

L'inventaire d'aménagement et les études socio-économiques ont montré l'abondance et la
diversité des produits forestiers non ligneux extraits de la concession et de la Zone environnante.
Nombre d'entre eux sont recherchés et très hien vendus sur les grands marchés urbains.

Dans un souci de promouvoir le développement local, il est décidé de ne pas faire obstruction à

leur commercialisation et de promouvoir, à l’aide de parienaires extérieurs, les filières
d'écoulement de ces différents produits.

5.4 Aménagement de la série de production

5.4.1 Liste des essences exclues de l’exploitation

L'inventaire d'aménagement réalisé dans la forêt a permis d'identifier 53 principales essences
définies par le logiciel TIAMA. Après analyse des résultats de cet inventaire (table de
peuplement issue du traitement à l'aide du logiciel TLAMA), toutes les essences ayant moins de
0,05 tiges à l'ha, ont été exclues de l’exploitation car elles ont été jugées trop peu représentées
dans la forêt.

De part ce critère de représentativité, ce sont au tatal 16 essences principales sur les 53
mventoriées qui seront exclues de l'exploitation pendant cette première rotation. Elles
représentent un potentiel exploitable de 81.912 m°, soit 1,11 % du volume exploitable total des
essences principales disponible dans ce massif (tableau 34).

90

Unftés Forestières d'Anrénagement 10.041, 10.042 et 10.044 regrorpdes - Plan d'aménagement

Tableau 34 : Essences exchies de l’explaitation.

n° Essences Tiges / Tlges Volume/ha Volunre % Volume
L hs exploitables (rm /ba) exploitable

t |Acajou de hassan 0.03 1006 O.12 12727 0,1%

2 lAningéR 003 1559 on 14037 pu |
3 [Bahia 0,03 16 0,06 5909 0,08
4 Mükulungu 0,03 1764 0,24 33725 0,46
5 _JFadouk blanc 0.02 0] 0,01 0 0.00
6 lAñamévélé oi 143 6.02 2562 0,03
7 [Andoung brun 2,0! 31 o,0! 1065 0,01
[8 lOnabii M doi 998 0,06 8824 6,12
|_9_JAssamela / Afrormosia 0,00 | _ 0. AU 0 0,00
10 |Bété 0,00 147 0,01 1617 0,02
11 |Doussié blanc 0,90 0. LL 0,00 0 0,00
12 |Tah Yaoundé 0,00 145 oo! o21 0,01
13 [acajou grdes fooles | 0,00 ar 0,00 6 0,01
14 |Ekop naga nord-ouest 0,00 147 0,00 521 e,01
15 Naga 70,00 0 0,00 n 0,00
16 Les parallèle 0,00 (e) 0,00 (] 0.00
Total 0.17 7754 0,66 gi? | LI

54.2 Liste des essences aménagées

Suivant les nonmes figurant dans l’Arrêté 0222, il est nécessaire de lenir compte de trois critères
majeurs pour déterminer les essences dites « aménagées ». Ces essences doivent être au Moias au
nombre de 29, leur volume exploitable doit représenter au minimum 75 % du volume exploitable
iniual des essences principales, et lc taux de reconstitution global de ces essences après une
rotation doit être suffisant el individuellement au moins supérieur à 50 %.

Pour sélectionner ces espèces, le volume exploitable total des 37 essences principales retenues
pour l'exploitalion à été considéré (voir lable des stocks reprise au tableau 26).

Remarque: Les volumes ont êté déterminés à l'aide des tarifs de cubuge de la phase [V figurant dans le
logiciel TIAMA. Ces tarifs sont repris en annexe 10.

Dans un premier temps, une liste des 20 essences les plus représentées a été arrêtée. Elle

correspond à plus de 93 % du volume exploitable des 37 essences principales retenues
ttableau 35).

sk

Unités Forestières d'Aménagement 10.041, 10.042 er 10.044 regroupées - Plon d'amenagement

Tableau 35 : Essences préalabiement retenues pour la simulation de production nette.
N° Essences Tiges /ha expiloiables RSS cata ‘x Volume
1 jEnven 189 215 735 13,20 1755 191 23,99
2  JAlep 4,82 234 893 10,62 } 245 907 17,63
3 [rai | 0.90 102 644 5,00 717354 9,80
4 |Fraké/ Limba 1,30 122 666 5,53 709811 | 9,70
5 [Dabéma 9,91 60 252 3,97 523 822 7,16
© Okan 0,51 37 408 2.92 403 56G 5,52
[7 Homba 9,79 34 459 2.14 251558 3,44
8 |Padouk rouge 1,22 40 386 2,33 212 932 2,9!
9  |Sapelli 0,39 12 467 2.05 173 393 2.37
10 [Kosipo 0.24 10 749 1,17 132 159 | 1,81
11 Abam vrai 0,29 15 348 0,71 86 358 1,18
12 [Longhi 023 12561 0,67 81 892 1,12
13 |Bossé foncé 0,29 7402 6,91 78 548 1,07
id  [Moabi 0,10 3687 0,56 69 361 0,95
D 15 jam *Obsche 0,66 5383 0,53 68 474 0,94
16 lAiété / Abel 0,14 6 780 0,53 65 335 0,89
17 jFromager / Ceiba 0,10 904 0,46 64 591 0,88
18 Bongo H (Olon) 0,49 10 790 0,74 60 099 0,82
19 }Kotibé 0,43 16 523 0,66 59 582 9,81
[20 Jonzabin K 0,12 8 565 0,44 58 784 08 |
Total 15,22 1 033 348 54,18 7 316 280 93,19
Dans un second temps, une concertation a été tenue avec les concessionnaires (les sociétés
Pallisco et Sodetrancam, ot les Ets Assene Nkou) pour Je choix des espèces à aménager. Au
tenne de celle-ci, 3 essences ont été retirées de la liste des essences aménagées parce qu'elles

présentent une courbe de répartition par classe de diamèire irréguiière (Tali), qui ne permet pas
d'obtenir un taux de reconstilution suffisant sans relever de façon inconsidérée le DME, ou
encore parce qu'elles ne présentent pas actuellement un intérêt économique pour l'exploitant
(Okan et Onzabiti K).

En cherchant à privilégier la reconstitution du Tali par le relèvement de son DME, on causerait
un préjudice aux titulairés de là concession forestière qui risquérait de rendre l'aménagement du
massif non rentable pour fui.

Des interventions sylvicoles seront mises en œuvre préférentieliement pour cette essence (voir
paragraphe 5.7} afin d'assurer et d'améliorer sa régénération, et d'augmenter la proportion des
sujets d’avenirs.

Huit (8} autres essences de valeur commerciale reconnue ont été ajoutées pour les remplacer
(tableau 36).

92
Unités Forestières d'Aménagemant 10.041, 10.042 ei 10.044 regroupées - Plan d'uménagement

Tableau 36 : Essences complémentaires ajoutées au groupé rêténues pour la simulation de la

production nette.

N° |Essences Tiges / Tiges Volurme/ba Volume % Yotume
ba expioitables (n"ha} exploitable
Lx rouge 02 | 4870 og 55 658 0.76
2 |Sipo 0,06 3102 0,44 52 828 0,72
3 [Niové 0,43 14791 0,54 7889 | 065
4 |Bossé clair 0,36 4252 074 176 0,47
$ [pisétou 0,20 3177 051 22 462 0,41
6 |iroko 0,06 2414 0,40 32 089 0,44
7 Janngré A 0,09 2219 0,18 18 033 0,25
8 [Biinge [0.21 MIE 0,39 15 080 o21
Total 1,68 36 77) 401 288 214 3,94

Quire les 3 essences (Tali, Okan et Onzabili K} retirées de la simulation, les autres essences

n'ayant pas été prises en compte sont consignées dans le lableau 37. Ces essences représentent
groupe des “Complémentaires Top 50” (groupe 2).

Tableau 37: Auires essences principales {Complémentaires Top 50)

N° [Essences Tiges / Tiges Volume/ha Volume | % Volume
ba exploitable Grub) exploitable

1 [Mambodé 0,11 6931 Qal 53 769 0.76
2 |Kotw 0,12 5 208 0,32 38 725 0,53
3 [Tioma 0,07 257 | O2 33 826 0,46
4 l'Aham à poils rouges 026 3 829 031 23 740 0,32
5 |Eyong 0,10 4 470 0,19 20 482 0,28
6 |Abam fut jaune 0,96 3388 9,16 1987S 0,27
|_ 1 |Tiame Congo 0,07 14is | 016 13678 0,19
8 |Gombé o.1s 576 | où 2768 0,04
9. [Ekop ngombé GF 0.09 143 0.08 $09 0,01
Tofal 1,09 25 535 203 | 209372 2.86

La

Au terme de ce processus, 25 espèces on! été retenues comme essences aménagées (voir tableau
38). Leur comribution au volume exploitable initial atteint 81 %. Le nombre minimum exigé de
20 essences ainsi que le eritère de 75 % (mimmum) du volume exploitable inilial des essences
principales. ant donc été respectés.

92
Unités Forestières d'Aménagement 10.041, 10.042 et 10.044 regroupées - Plan d'aménagement

Tableau 38 : Liste des espèces aménagées.

[N] Nom Nom Jatin Code | N° [Nom com. Nom latin Code
| com. |
3 |Sspelh Entandrophragma cylindricum | 1104 | 14 |Longhi Gamieya africana 1216
E AYOus {Tripiochiton scelroxsion [ 105 lis | Aiélé Canarium schweinfurthii 1301
3 |Bossé © | Guarea cedrata 1108 | 16 | Alep Desbordesia glaucescens 1304
4 [BosséF | Guarea thompsorii 1109 | 17 | Bilinga Nauclea diderrichii 1308
5 [Dibétou Lovoa trichilioides 1110 | 18 | Dabéma Piptadeniastrum africanum | 1310
lé Doussié R | 4felia bipindensis 1132 | 19 |Enuen Alstonia boottei 1316
1 7 |Lroko Milicia excelsa til6 | 20 |Fraké Terminalia superba 1320
E Kosipo Entandrophragma candollei 1117 | 24 |Fromager | Ceiba pentandra 1321
9 Kotibé Nesogordonia papaverifera 1118 22 Fomba Picnanthus angolense 1324
10 }Moabi Baillonneila toxisperma L 120 [23 Niové : Stawdtia kamerunensis 1338
1 |Sipo Entandrophragma uile 1123 | 24 |Padoukr. | Pferccarprs soyauvii 134$
12 Aniégré À | Aningera alnssima [1201 25 | Abam wr. Gambeya lacourtiana 1419
1 Bongo |Fagara heu los |

54.3 Rotation

Conformément aux normes en vigueur au Cameroun, la rotation retenuc dans le cadre de cet

aménagement est de 30 ans.

3.44 Simulation de la production nette

Pour fixer les différents paramètres d'aménagement de cette série de production, les résultats de
l'inventaire d'aménagement ont été réintroduits dans une base de données et traitées à nouveau à
panir du logiciel Excel pour tenir compte de la qualité des arbres relevés lors de l'inventaire.
Ainsi, les cffectifs et les volumes de toutes les tiges d'essence de qualité D (n'intéressant pas
l'exploitation) ont été retirées des totaux. Par ailleurs, pour ne pas tenir compte de la surface
représentée par les routes el les rives de cours d'eau incluses dans la série de production, les
eflecuifs et les volumes exploitables des essences principales ont été diminnés de 6 %
confarmèment aux normes en vigueur en matière d'aménagement forestier au Cameroun.

La simulation de ta production nette a concerné toutes les liges du groupe des essences
aménagées de diamètre compris entre DME /ADM et DME /ADM + 3 constituant les effectif
exploitables initialement (EED) à la première rotation.

Tous les arbres de diamètre supérieur ou égai au DME/ADM + 4 classes de diamètre, jugés très
âgés et donc de craissance presque nulle, ont été retirés de la simulation. Ces tiges néanmoins
disponibles pour l'exploitation n'entreront pas dans les calculs de reconslitution mais
constilucront le bonus de première rotation.

Les dégâts d'exploitation en terme de liges ont été déduits de l’effectif de chacune des classes de
diamètre en dessous du DME/ADM. Ensuite, les taux d'accroissement et de mortalité ont été
appliqués à ces nouveaux effectifs pour déterminer le nombre de tiges qui seront exploitées à la

94

_Lnctés Forestières d'Aména

ment 10.041, 10 042 et 10.044 regroupées + Plan d'aménagement

rotation suivante (EER)}. Pour définir le nombre de tiges à exploiter, il n'a été retenu que les tiges
de diamètre supérieur ou égal DME/AME (essences aménagées) pour laquelle la simulation a
donné une reconstilution permettant de maintenir le capital de l'espèce concemée.

Ces caleuls ant été effoclués pour les 25 essences aménagées et sont repris au tableau 39.

Tableau 39 : Simulation retenue.

Esseuces L ( EEI Bonus ] ÉER | Taux de DME
LL | (ubre tiges) | (nbre liges) | (nbre tiges} reconstitution! appliqué (cm)
Fraké 7 TU 7e70 | | 1062 41057 | 54% ! m_|
lAlep |" 30349 42800 | 34508 | 114% | #e
Emien 18535 80790 | Jan |
[Padouk rouge me | use |
Dabéme 17568 | 4046 |
Kotibë aa [ous || |
Sapelti Im8 | 5086 | [
Homba 882 | 9327 | 95% | 80 |
BongoH [877 | 6er | 1% si: 7 60 |
3719 | 3174 5. __ #80
[339 | 2714 _ &
Un io 8û
lé 2935 | 3ii7 | 7 io 60
layous | 519 1867 77 6% | 90 |
lAbam vrai nn 3314 |! 2853 80
NOÉ [45 [345 LIT 7
Dibeou _2709 | 0} 2728 [7 80
lroko 2097 | 206 | 153 7 L__ 10
ni in? 1230 | 890 UT 50 |
1Bossé foncé 1701 565 1995 100
Biinge 171645 1267 | 1462 | 80
jAningré « À » Jus 7 a [7 2 [ 6
LL 3 3758 1785 | 80
Ioabi ————} 2236 | 282 | 6x2 Us
Longhi | 96 | 1a6 L. 3589 __9 |
Groupe }_ — 257278 | 197959 | 205203 or
Groupe 2 | 159648 | o | 25017 DME/ADM |
Sous — lotal I ail 96. | 197 259 T 230 220 L Ë =
Grues TU TT | 5616 | 7 0 | : =: | DMBADM
Groupe 4 4 799. _L 1 605 1 2419 h_ __] 70
(Groupe 5 2s07t | oi | 2:27} DMEADM
Sous — total 7 laoriés |igoses | 232630 = I
(TOTAL. fasses | is P226% | | |

À l'usue de ves calculs, la production nette en terme de nombre de tiges des 37 essences
principales retenues à té estimée à 41 1.926 tiges et le bonus à 197.959 tiges.

95
Uuités Forestières d'Aménagement 10.041, 19 U42 et 10.044 regroupées - Plan d'aménagement

5.4.5 Possibilité forestière (volume tota} et volume à l'hectarc)

La possibilité forestière correspond au volume qui sera prélevé en appliquant les DMÉ/AME
définis pour chacune des essences aménagées et les DME/ADM pour les autres. La possibilité en
effectif définie à l’issue de la simulation précédente correspond en volume à une possibilité de

2.921.285 m°

et un bonus de 2.444585 m° (tableau 40), soit une possibilité lolale de

5.365.870 m° assise sur une superficie forestière exploitable (effectation «FOR ») de 139.891
ha. Ce volume est destiné à te prélever sur les 30 années, ce qui correspond à un prélèvement
moyen annuel de 178.862 m°, soit 38,4 m°/ha/an.

Tableau 40 : Possibilité en volume (> DME/AME) de la forêt.

{ Éssences TT 17 Possibiliré : Bonus VER _ÎDME appliqué (cm)
| _ hammam mu] _m | _ |
[Sapelli 90 | 1254647 | 030 | 41912 1754727 100 j
Mosbi 7 | 009 | i2@oi 5 | 49078 "004 3435 | 190 |
|roko 1019 | 26704 Too | 4512 010 13387 | 100
[Ayous | T026. 35733 0.11 | 15394 | 0,16 | 22886 | 90
Fraké _L323 T° a51406 :66 | 231778 __10 |
Ee 26236 x 7 | 23872 80
9,23 ! 32760 | 0,00 ! 0 _ [0.17 |
015 | 214057 | 0, 20190 | 0,18
| 08 | 11053 2678 _| 0.07
Aningré « À » | 0,08 | _ 11015 , 5698  !ÜaGd | 4
Longhi __ _ | 006 | 8554 | 0,11; 1550) | 025
jAicé __._ T0) 16450 _lox
Momba __._| 0,49 | 68765
Poser 1032 7 4542 | 95%
IKosipo [0,40 | 55709 | 68806
K 47757
(Sipo _ 19284 546
[Padouk rouge 104715 Î 34229.
Noé 14669 1175 _16949 |
Emien Î 1179632 1086594 [314126 | 80
Al T7 | 191051 453197 | 1,63 | 227736 | 80
Abam vrai IE ! 17935 32770 | 0.14 | 20242 80
Bongo H. jl roi | 0,34 | 42783 | 60
IDatéma La Î [233168 | 0,40 ! 55549 | 80
Fromage [006 | 3640 33926 | 0,10 | 13991 780 =
(Groupe 1 [11,99 71677183 Jo } LR. .
\Groupe 2 [8,89 | 1244132 | 000 | 95873 DME/ADM
ISous - total. 120 0,88 | 2921285 | 17.47 | 2444585 1482205 |
Groupe 3 2258 | 3159174 000 | 0 Le = 1  DME/ADM
Groupe 4777 [1015 [720860 To | 12205 7) 0,06 [78490 À 70
Groupe 877 81,411 11389320 | 000 [7 0 | 7 | __DMEADM
Sous — lotal 1104,14/ 14.569.154 | 0,00 _{__0 | È | __. j
(TOTAL 125,02! 17.490.639 | 17,58 | 2.456.100 | 10,66 | 1.490.695 | |

Remarque : les volumes présentés dans ce tableau découlent de l'apnlicanon des tarifs de cubage de la phase IV au
nombre d'e tiges issues de la sionrdaiion dé ir production nette.

96

Unités Forestières d'Aménagement 16 044, 10 042 et 10.044 regroupées - Plan d'aménagement

Vu lés téndances actuclles du marché du bois, l'aménagement forestier peut supposer que la
valeur écononuque d’une ferêt repose essentiellement sur les essences principales {groupe | et
2), es essences des groupes 3, 4 &1 $ ayant peu où pas de valeur commerciale reconnue. Ainsi, en
considérant ces essences principales et avec le ratio de 1/30 de la possibilité, kcs
concéssionnaires paurront prélever annuellement 97.376 m? de possibilité soutenue en essences
principales et 81.486 m° de bonus, ce qui correspond à une possibilité totale de 5.365.870 m'

Toutefois, ce volume a été revu à la baisse pour tenir compte des différentes affectations définies
dans la concession, notamment la série de prolection qui n’est pas concernée par exploitation.

Le volume correspondant à ces zones soustraites de l'exploitation a été retranché de La possibilité
totale, (soit 2,23 %) pour obtenir une possibilité nette de 5.245.906 m'. La superficie du massif
finalement allouée à la production de bois et prise en compte dans le découpage des blocs
d'aménagement à été réduite à 136.522 ha.

Tableau 41 : Répartilion des surfaces et volumes es exploitables par affectation.

LL ue —__Affectations | un 7 lSuperficle (h {ba) Volume (m°)!_m wa
nes exploitables | 139.891 2.870 _| 38,4

‘Zones de pratecuon (2,26 % des zones exploitables) 156 _119.964 1 35,60

Zones de production fu: forestière … 1. 136.822 5.245.906 | 38,4

Po 20 zone de production /'zunes ones exploitäbles ” LL 9259 % | 976% À

La gestion périodique étous les 5 ans) de cette possibilité duxant la période de Ju rotation oblige à
répartir le volume défini (5.245.906 m°) en 6 parts correspondant chacune à un bloc quinquennal,

Le volume au DME/AME des exsences aménagées (groupe 1) de 4.121.738 m° (possibilité +
bonus} correspond à 78,8 %% du volume au DME (5.235.031 m') de ces mêmes essences.
Comparativement à l'exploitation réalisée auparavant (convention provisoire, licences, ventes de
coupe, …}, l'aménagement entraîne le maintien sur pied de 21,2 % du capital ligneux
exploitable,

5.4.6 _DME/AME

Les Diamètres Minimum d'exploitation d'aménagement ont été définis pour chaque essence du
groupe i (essences aménagécs) en tenant compte de leur accroissement annuel moyen en
diamèire {fixé dans la fiche technique n° 06 accompagnant l’Arrêté 0222), d’un taux de mortalité
résultant des dépâts dus à l’exploitation, d'un taux de mortalité naturelle, et Ut la nécessité
d'obtenir un niveau de reconstitution en nombre de tiges suffisant.

Le laux de reconstitution des essences a été estimé à laide de la formule mathématique établie
par APT Dimako qui intègre l'ensemble de ces paramètres.

L'expression de la formule cst du type :

No(l-A)Q-a)"

I

% Re
Np

Où + No effectif des classes de diamètre en dessous du DME intervenant dans la reconstirution du
capital ligneux exploité
-. &: mortalité naturelle (E % par an)
- A: mortalité due aux dégâts de l'exploitation (7 %)
= T: rotation (30 ans)
-  Np:effeclif total exploitable (DME + 3) à reconstituer
+ % Re: pourcentage de recansltution

97
Unités Fvrestlères d'Aménagement 10.041, 10.042 et 10.044 regroupées - Plon d'aménagement

L'évolution des taux de reconstitution pour chaque essence en relation avec l’augruentation du

DME sont présen

tés en annêxe 11.

Tableau 42: DME administratif et d'aménagement des essences aménagées.

Nom | _ DME/ADM | DME/AME | Txde
Commercial FSeerne bars Gene (em) (cm) | Reconst. |
[3 Abam vai | Gambeya taçouriene 1429 50 80 102 %
F2 laide Canarium sclrveinfurthit 1301 60 60 103 %
3 [Alep 7 |Desbordesin glaucesrens 1304 50 30 iu% |
| 4 |Anègré A [Aringeria altissime 1201 CS 60 FRA
[5 ay Triplachiton scelroxyion 11105 | 80 9 | 1%
(6 Noces didemien 1308 | 80 80 89%
[7 /BongoH  (agoraheimt 1205 | 60 69 li %
8 Bosséclair | Guarea crdrata 1108 80 80 7%
! 9 |Bosst foncé | Grarea thompsonii 1199 80 100 117%
| 10 Dai a Tata africanum 1319 l g0 _ 80 : 54%
11 | Dibetou (Lovoa irichifioides [ue | 0 80 | 101%
l |12 (Poussié R elia bipindensis ar 80 80 | 61% à
13 |Enuen _LAlstoz onia boontei _ [1316 il 50 80 135%
LA Troké À Terminalia superba 1520 60 70 | 54%
Fromager | Ceiba pentandra 1321 | 50 80 130%
[ich Milicia excelsa ____ une | 100 100 55%
| 17 [Nomba | Pyenanthus angolense [1324 60 80 95%
Fe Kosipo lEntandrophragma cendellei_ (LU? D go 80 | 50% |,
19 |Konbé Le esngordonia papaverifera MTL 50 50 64%
[20 | Longhi Gambeya africana j1210 co 90 37%
21 lMoabi {|Baitlomelta toxisperma 1120 100 ___ 100 51% |
221N : | Staudria kamerunensis [1338 50 30 124 %
Pierocarpus soyauxii 11345 17 @0 TÔ 4%
Éniandrophragma cylindrieum| 1122 | 100 190 50 %
Entandrophragea utite 1723 80 80 512%
Sur 25 essences aménagées, 12 ont vu leur DME augmenté (en format gras dans le tableau) afin
d’obtenur un laux de reconstitution suffisant, soit 48 24 des essences retenues.

«7 Possibilité déterminée pour es espèces intéressant directement les concessionnaires

Dans le cadre de la mise en œuvre de cet aménagement, et dans l’état actuel des activités
d'exploitation forestière des concessionnaires, 36 essences seront prospectées (31 sont classées
aux groupes | et 2, et 5 au groupe 3). Parmi celles-ci, 17 seront effectivement exploitées. Les
autres (19) peuvent être considérées comme des espèces à promouvoir à moyen terme sur le
marché du bois ou qui n’ont pas de débouchés dans le comiexte économique actuel.

Le tableau 43 présente une comparaison des différents volumes exclusivement pour les essences

actuellement exp

loitées par les 3 sociéiés.

98

Unités Forestières d Aménagement 10.041, 10.442 et 10.044 regroupées - [lan d'aménagement

Tableau 43: Volumes exploitables en situation sans (2 DME) ou avec aménagement (> DMA)
des essences iméressant les concessionnaires.

Acajou de bassam 18182 12727 -
Assamcla / Afrormosia 0,01 822 0,00 Q - -
Ayous / Obeche 0,53 19439 0,46 63474 0,34 51127
Baté 0,01 1617 0.01! 1617 =
Bossé clair 0,74 109864 L 0,23 34176 0,22 32760
Dibétou 0,51 76353 0,22 32461 0,19 28992
Doussié rouge 0,81 120174 0,37 55658 0,37 54950
lroko 0,40 59160 0,22 32089 0,21 31216

1 Kosi 116 | 173144 | 0,89 | 132159 | 084 | 124515
Moabi 0,57 85343 9,47 6930] 0,41 61679
Sapell L 2,08 309983 1,17 173393 1,12 167376
Si 0,44 65325 0,35 52327 L 0,33 49830
Aningré À 0,13 26643 0,12 18033 L'ART 16913
Büinga 0,39 57964 0,10 15080 0,09 13737
Mukulun 0,24 35617 0,23 33725 = =
Nrové 0,54 79787 0,32 47889 0,11 15844
Padouk rouge 2,33 346668 1,43 212932 0,93 138953

2 Tali 5,00 743434 4,82 717355 4,15 617323
Tiama 0.28 41088 0,23 33826 0,21 31652

3 Jatandza … 0,73 198166 0,69 102958 0,69 102958
Pao rosa 0,06 8761 0,05 6818 0,65 6818
Acajou à grandes folioles 0,00 125 0,00 0 - =
[Aiété 7 Abel 0,53 78847 0,44 65335 0,39 58343
Bongo H (Olon) 9.74 109707 0,40 60099 0,34 50922
Bossé foncé 0.91 135148 0,53 7U548 0,78 41595
Doussié blanc 0,00 457 0,00 0 = =

! Ange R 0,14 16992 0,09 14037 = =
Dabéma 3,97 590388 3,52 523822 2,28 340003
Fraké / Limba 5,53 823345 477 709811 3,85 572658
Fromager / Ceiba 0,46 6844! 0,43 64591 | 0,31 46566
Jomba 2.14 317763 1,69 251555 1,25 185968
Longhi 0,67 99312 0.55 818092 0,16 24057
Kotibé 0,66 98365 9,40 59582 0,35 52553
Babia 0,06 9180 0,04 5909 - -
Evong 0,19 28290 0,14 20482 0,13 19087

2 Koto 0,32 47009 0.26 38725 0,26 38162
Mambodé 0,41 61194 6,37 55769 0,36 53398
Okan 2,92 433837 2,71 403566 2,48 368635
Onzabili K 0,44 66028 0,40 58784 0,40 | 58800
Diana Z 1,45 2164228 1,03 153061 1,93 153061
Difou uni 940 0,00 464 0.00 46à

3 Eyck 1,72 255972 3,70 253199 1,70 253199
Lati 1.66 246919 1,59 237257 L59 237257

Tola 50277 32043 32043

Unités Forestières d'Arnénagement {0.041 10.042 er 10 044 regroupées - Plan d 'aménagement

Remarque : les volumes présentés ici sont des voltimes bruts sur pied. Des cocfficients de commercialsation
shécifiques doivent ête apphyués uu Volume déterminé pour chaque essence si on veut connaître ie volume
coummerciehisnble.

Les espèces actuellement exploitées par les concessionnaîres représentent au DME un volume de
1.853.498 m°. Calculé À partir des DME/AME défini dans le plan d'aménagement, ie volume
pour ces mêmes essences tombe à 1.546.643 m° soil 83,4 % du volume dés mêmes espèces au
DME. Coln représente une moyenne de 10,4 m/ha. Ramené à la surface de la série de
praduction, ce seront 10,65 m'/ha qui seront exploités, et par rapport à la surface de la
concession, 8,8 m°/ha.

La rédustion du potentiel des concessionnaires par rapport à une situation sans aménagement est
de 16,6 % sur le volume exploitable. Ce volume qui sera effectivement exploité représente 17 %
du volume total des essences principales (9.058.478 m°) et environ 20,9 % de ce même volume
au DME (7.394.068 m°).

Si les concessionnaires exploitaient en plus les espèces prospectées par leurs équipes, le volume
sur pied exploité dans le cadre de cet aménagement pourrait atleinure 4.133.464 m° (tableau 43),
soit 27,7 mha et 83,4 % du volume des mêmes espèces au DME. L'écart par rapport À une
situation sans aménagement reste effectivement de 16,6 %.

Le volume qui sera exploité, par rapport au volume tolal esümé pour l'UFA {33.700.244 m°)
correspond À 4,6 % du capital ligneux. Par rapport au volume total de l'UFA estimé au DME
(21.988.988 m°), il représente 7 % du capital.

5.48 Synthèse sur l’évolution de la forêt

Le massif des UT As regroupées offre un potentiel ligneux en essences principales relativement
pauvre par rapport aux UFA alentours. En effet, plus de la moitié de ce massif situé dans les
types de forêt dense humide semi-caducifotiée et de transition avec la forêt sempervirente, a été
déjà exploitée sous licences à partir de 1990 avec un prélèvement moyen d'environ 6 m à l’ha
basé sur une vinglaine d'essences (Acajou de bassam, Assamela, Ayous, Bosse C, Dibétou,
Doussié R. Eyong, Fraké, latandza, lroko, Kokipo, Kotibé, Moabi, Mukulungu, Niové, Okan,
Pao rosa, Sapelli, Sipo, Tali, Tiama, Aiélé ct Onzabili K).

Ce prélèvement passé induit un manque en volume important dans le contexte de la gestion des
nouveaux titres forestiers (UF A) adoptés vers la fin de la décennie par le Cameroun. Toutefois,
cette perturbation re constitue pas de premier abord un obsiacte à la reconstitution qualitative ct
quantilaive du massif puisqu'elle induil, de profonds changements d'ordre siruclurep,
écologique, spécifique et évolutif dans le milieu foresiier. Toui dépend de l'importance des
perturbations el du lemps d'attente accordé à la forêt avant le second passage de l'exploitation
sur ces zones déjà perturbées.

L'inventaire d'aménagement qui a été mené dans le massif des UFA regroupées à moniré que la
perturbation par l'exploilation opérée dans les licences n° 1803 à 1835 aura permis, d'une
manière ou d'une autre, d'accélérer la dynamique naturelle des peuplements présents et de
favoriser l’émergence d'espèces précxistantes. On constate à l'analyse que jes courbes de
distribution par classe de diamètre individuelles des essences principaies sont globalement plus
régulières que cetles observées dans un muassif moias perturbé (par exempte l'UFA 10 039). 11
est possible que l'ouverture de la canopée ait permis à des tiges condamnées à disparaître de
recouvrer des conditions de croissance plus favorables qui ont relancé leur développement Par
ailleurs, on consiule que des essences de tempérament héliopluile à croissance rapide (Emuen,

100
Unités Forestières d'Aménagement 10.041, 10.042 et 10.044 regroupées - Plan d'aménagement

Fromager) présentant habituellement une courbe en cloche, montre ici une régénération
importante dans les classes de dianrèire inférieures.

En l'étet actuel de la fort, l'exploitation forestière devra s’opérer dans les parties encore intactes
et passer au besoin, de zone en zone, parfois sans Lenir compte du prinçcine de contiguité des
espaces à metire cn exploitation imposés par les normes, de façon à laisser un maximum de
temps aux zones exploitées antérieurement pour se recouslituer.

L'évolution, sur le plan qualitatif el quantitatif. d'un tel massif et sa valeur commerciale future
vont également dépendre en partie des principes d'aménagement qui sont prescrits el qui seront
mis en œuvre au cours de celte première rotation.

Sur le plan quantitatif, là définition de la possibilité de prélèvement s’est faite sur la base du
nombre de picds pouvant être récoltés et/ou reconstitués et non pas sur base d'une reconstitution
des volumes, ceux-ci étant estimés à partir de tarifs de cubage peu fiables. Ce procédé ne
pormellra pas, dans ious les cas, d'assurer la reconstilution d’un volume identique pour la
seconde rotation.

Globalement, dans le cas de ces UFA, en prenant ën comple toutes les essences susceptibles
d'intéresser l’exploitation forestière, le volume exploitable initial en essences principales pour
lequel 1} faut assurer Ja reconstitution sur la période de la rotation, s'élève à 2.790.446 m° (bonus
exclu).

Pour un rendement soutenu de la forêl, la possibilité a été fixée à 1.677.153 m° on simulant une
reconstitution d'au moins 82 % des cffeclils des essences aménagées qui seront prélevés au
cours de la première rotation de 30 ans, soit environ 60 % du volume initial. De ce volume,
environ 521.369 m° intéressent réellement le concessionnaire soit un peu moins du cinquième
(8,7 %) du volume initial. Si la possibilité de 1.677.153 venait à être prélevées, une
reconstitution des essences aménagées sera assuré à hauteur d'un volume de 1.386.332 m°, soit
83 % dudit volume exploité en 1° rotation.

Ces données traduisent l’État actuel de la forêt et ne prennent pas en compte les éventuelles
évolutions du stock sous l'effet conjugué de l'accroissement et de la mortalité des arbres dans le
temps. On suppose ici que les gains en volme sur les arbres visés par l'exploitation seront
campensés par les pertes dues à la mortalité sur toute la période de la rotation, Toutefois, l'avenir
du peuplement résiduel de la forêt (vérifiable pendant la 2° rotation) dépendra aussi bien de ces
paramètres (accroissement et mortalité) que des dégâts qui lui seront infligés lors de
l'exploitation forestière.

Les prévisions de stock exploitahle au cours de la 2°"* rotation sont estimées à 1.386.332 m° en
essences principales. Ce valume représente environ 50 % du stock soutenu (des essences
aménagées) actuellement disponible. D'autre part, certaines essences comme l'Abam vrai,
l’Alep. 'Emien et le Fromage (représentant près de 28 % du volume soutenu initial} retenues
dans la simulation de cette productivité, et qui n’ont pas de débouchés sur le marché des bois
tropicaux actuellement, risquent de ne pas être exploilées durant toute la période de la rotation.
On peut donc s’altendre à une augmentation de ce volume exploitable au bout de la période de
rotation.

Sur le plan qualitatif, la répartition et la proportion des espèces de valeur sera nettement
différente dans le peuplement en 2°" rotation. Cela est dû d’une part à la disparition des tiges
constituant le bonus de Ja première rotation, et d'autre part à des taux de reconstitution différents
affectant les espèces exploitées. Enfin, ces considérations sont établies sur la base d'une vision

101
Unités Forastières d'Aménagement jQ.041, 10.042 et 10.044 regroupées - Pian d'aménagement

statique du nulieu forestier concerné, Or, du fait de l'exploitation, le massif va subir des
transformations qui vont modifier le milieu et le rendre plus favorable au développement de
ceriaines espèces, mieux adaptées et moins fréquentes aujourd'hui, au détriment d'autres espèces
en plus grand nombre actuellement.

55 Blocs d'aménagement quinquenraux et assicttes de coupe annuelle

5.5.1 Blocs d'aménagement

La concession a été divisée en 6 blocs quinquennaux équivolumes (figure 23), eux-mêmes
divisés en 5 assiettes annuelles de coupe (AAC) de surface égale où presque.

5.1 1 Contenance des blocs d'aménagement

Outre le critère de constance du volume, le découpage des blocs a été réalisé en tenant compte
des éléments naturels (topographiques, hydrographiques, ..) ou artificiel (pistes, ...] du terrain
de manière à obtenir, dans la mesure du possible, des limites facilement identifiables in situ.
Toutefois, le volume n'étant pas disiribué uniformément sur }'ensemble des strates forestières, le
découpage en blocs de volumes égaux a conduit à obtenir des superficies variabes pour chacun

d'eux (tableau 44).

Tableau 44 : Contenance des blocs d'aménagement {en ha).

Bloc 1 Bloc 2 Bloc 3 Bloc 5 Bioc 6
Ste At To T ver tuest ua ua fucifucz[ ce uceluel TA
DHE AC à FOR [14776 [2ion| 25: 15567] 1483 446 |4196| - | - [860] 37522
pe — + +
DHÇ CP AC b] FOR Lago [1743 [rire] ici 1_}16958] 603 [1400/2027 66192
DHCACd [FOR | 1106 | lit [5191134] 1292 go [291 | - 1310 | 2465
DHS AC b FOR an |. | la | | - 2e el (a) 7%
pas ac a TU FOR T2 TT D A PE RE EE RE ES JE
jure [or Jon 7 Us Ji500) 749 [260 1316| 33 | 204 [3127] rien
MRA CON | 650 | 696 [r687| 088} es | 7oa5 | 132 / 34551 256 | - [2346] 27075
Sa ACD FOR |alt | 123 | 374 jiass) 288 770 | 56 [291] - | - |8s7| 6268
ISA CP AC FOR : = {709 | 84 [202 j 1271 | - [00] - { : |ias7| 7n6
ISA AC d FOR 42 |. T6 j184] - LP an TT TT | 468
IS3 CP AC b FOR 311 > _£ 477 CAES - - 266 - - 144 2146
Foual 23588 aioi [ni574h1292 10 20007 | 31148 | 675 fioaoil 1162 [1604 /25241| 172522
MOTAL | [assesl 2768 30.907 | 31.145 31.349 26847 |17282

Remarque : Cette distribution des superficies exclut la zone de protection qui couvre 3.548 ha

5.5.1.2 Contenu des blocs quinguennaux

La possibilité lotale (bonus inclus} du massif en essences principales est de 5.245.870 m°.
Théoriquement, la possibilité par bloc devrait être de 874.312 m°. Elle a été obtenue en cumulant
pour chaque unité de compilation, les valeurs de la possibilité de chacune des sirates contenues
(voir tableau 4$) en rapport avec fa surface qu’elles occupent dans le bloc. La différence de
volume entre le bloc le plus grand (bloc 1) et Le bloc le plus petit (bloc 5) est d’enviran t % (voir
tableau 46 et 47).

102
Unités Forestières d'Aménagemen 10.04à, 10.087 et 10.041 regroupées - Plan d'aménagement

Légende:
Principaux vagos
= Routo déberten files
— Pise Minurou - Kong
— Pises forestières
+ Æésoau hytr oc aphiqus
CI rcorcupen ont IF À 10 444 - 18 042.10 041

Blocs quinguennaux

CT üioc 1
C2 8x 2
CO fx 5
En 810 4
Ü] s10 5
C1 10 6 Seuros-
eCtes INC FeulleNA: 39 XX 2b Ahong-Mbang
UM ones de nrotection Faute RA - 39- XX: 24 ADONG-MBANJ
2 Image sat PE Lane et 7 8 404107 20021 222
P 1646 20021227
o o 10 Kbmeas

Réak ton: Cedule gamenigement R. Path co
Mars 2004

Figure 23 : Blocs d'aménagement quinquennaux définis dans la concession.

103

Unités Forcstières d'Aménagement 10 O1. 10.042 et 10.044 regroupées - Plan d'aménagement

Tableau 45 : Niveau de prélèvement (possibilité) par strate d’affectalion FOR et par UC.

[ uci ue2 | UC:
Strates | Affectation! vomme | Superficie | Voÿ | Volume | Superficie Volume | Superfcle | Val
total (m”) | coualc Ga) | ha [total m°}} totale ha) Vol/ hal total (mn?) | totale (ha) | ha
DHC ACH FOR |366875 | 613 [41,49] 155957 | 4467 3,91] 961183 | 24212 |3970|
DHCCPACb| For [1075222) 31087 |34,59) 627735 20009 |31.23| 536564 | 15006 |35,76
Dbncacd | For |a1o7725| 3660 (2943221995 | 5924 [37,47] 06808 | 2382 133,59
DHS ACb FOR - - - - - - met 756 55,41
DiIS AC: à FOR - - - - 3 | 362% | 213 1702
MIT FOR | 30843 | 1098 29,71] sio7i | 1555 [33.42 311856] 9007 ]36,62
MRA CON | - 14692 | - : si4t . € 4240 | -
ISA ACb |_FoR | 49981 | 1277 29,14] 10726 | Gét 4627! 112068 | 4428 |38.86
SACrACE | FOR Tatist| 4373 48,29] 64289 | 1802 |3568| 4010 1541  |26,02
SA AC d FOR « - - [to3éo | 271 3823] 671 196  |22,30
SIGPACD | FOR À 32201 | 948 [25,02] 21630 | 744 |29,07| 15834 | 455 |34,80
Frotaumoyenne] 187004] 65918 |2844/1184663] 43667 |27,13]2186240] 62936 |34,74
Tableau 46 : Conlenu des blocs quinquennaux.
RE Bioe 1
Strates Affectalion Uc3 E
D L Superficie (ba) Votume / ha Volume total (m')|
DHC ACb FOR _. 14776 39,70 SRÉSST
DHc Ac a FOR 1106 ___ 32.59 37146
DHS AC b ___ FOR 21 RTS 12819
DHS AC d FOR 213 1702 3626
FOR 4148 34,62 14360)
CON 650 - :
___FOR 2 38,86 82051
FOR 42 [___32,30 1357
_FOR vo | 34,80 10813
23587 37.22 87799% |
Bloc Z
: CL uc2 UC3 Total bloc 2
11 voi. lsup. [ vois] vo. lSup.| vais | Vol | sup. | vol.
| €m | ha) | ha | tm | Cha) | ha | im | (ha) | tm)
DHCACb | FOR 87166 | 271 [34,91 | 9462 | 5567 | 39,70 [221902] 7039 [317630
DHC CP ACH| FOR | 160 [24,59] 5540 | 17431313 À 54d3e lisrz | 35,26 | 49235 | 3240 | 1G0216
IDHÇ AC d | FOR | 111 [29,43 3270 | s119 | 37.47 [191797] 1154 | 33,59 | 38798 | 6385 | 233873
DHS AC 5 OR LT |: = [| = la39 fssa1l ass | 439 | 24725
IT FOR | _- =] - _38 [32497 1168 | 1700 | 34,62 | 8852 | 1725 | 60019 |
MRA CON | 696 | - - [2687 | - - 988 | - : 4369 -
SA AC R | 123 139,14 | agro | 374 | 46.27 | 17280 | 1458 | 38,86 | 56695 | 1955 | 78785
SA CPACb [FOR | - | - = [799 [5568 [28505 [84 [26,02] 2183 | 853 | 30688
SA AC d FOR | _- - - J 69 |3823/ 2628 | 154 [32.10] 4975 | 223 | 7602
CPACb | FOR | - - - | 477 [2907 13882) - - - a77_ | 11882
Fotal Î mot 100799[ 11574] 319158[12921 456065] 27685 | 876020

104
Lnités Forestières d'Aménagement 10.041. 19.042 et 10 044 regroupées - Plan d'améncgement

7 SL His
Strates Affectation C _ UCI
Superficie | Volume | Volume | Superficie Volume
. da) | Ma _{m') (ba) (mr)
be ACb 1483 | 41,49 61527 4813 41,49 | 199682
DHC Ci L FOR 16153 34,59 | 558705 + 14773 34,59 510973 :
1352 29, 20788 | 2196 29,43 64629
22264 __ 8579
SA AC b = 11263 39.4 | 30153
fa CPACb 149778 48,29 6137$
F J CP AC b 32201 . 5

ETS À srs3nr

876526

Strates |Affect.

HCACh [For |
IDHCCP AC D) FOR
DHC AC . FOR

29,43 = ñ
1316 , 42 [a3993

IN

AIT FOR

MRA CON |

ISA Ab FOR 39,14! 3754
FA Œ AC b_| FOR

SA AC d FOR |

[ TT L ____ Blocé
Strates | Affectation ve
Superficie ï TVoiume Volume

= (ha) lha {m3
PHCACh FOR + = RE 7 3869 | 153504
DHCCPACD | FOR 1400 ; 14427 | 509486
PHCACS | FOR | | ; 320 | 11000
(PHSACE FOR | , ; 6 |55, | 86 4354
MIT UT FOR JET ur) en 4125 su | 11507
IMRA CON : - 246 :
SA ACb [vor | 857 | aus.
(SA Ce AG D FOR ; 157 | 37920 |

CPACE FOR 24,80 sont |
Don 26847 | 870255 |

105
Unités Forestières d'Aménagement 10.041. 10.042 er 10.044 regroupées - Plan d'aménagement

Tableau 47 : Contenu des blocs quinquennaux.

Bloc ! Bloc 2 Bloc 3 Bloc 4 Bine 5 Bloc 6
Bssente nPthal m'° mt ba | nm Jmibal mo Jah m m9) o [mal w
JA Dam vrai 032 | 1662 | oo [io | oux | 3720 | oo | 2288 | 049 [is606 | o31 | ssse |
Aielé # Abel 040 [9329 | os | 8005 | 035 | 10690! 0,37 | 11512 | 0,23 | 7330 | 0,38 | 10099
[Alep L'4,07 96047 3.46 95927 3,35 1035251 3,7] lnisa7z 3,05 9870$ 4,46 |119685
Rnnex Joge lrdir lon | @2 | 028 | 8605 | our | 5305 | 000 | 16 | 005 | 717
lAyous/Obeche | 0,87 [20486 | 0,32 | 9050 | - - - 0,08 | 2686 | 062 | 16636
fBilings O2 [2038 | 008 | 2125 | oo | 435 | 1 | 398 | oui À 3566 | ous | 3700 |
Bongo H(Qlon) | 047 [r1008! 0,28 | 7739 | O4 | ai9 | ou2 | 3735 | 0.28 | o145 | 0,50 | 13359
Bossé clair |025 | 5950 | 020 | ss82 | 014 | 4459 | 02 Le7it | ou9 [esse | oi2 | 5225
Bossé foncé ou9 | 4435 | 023 l'esss | 022 | 6872 | o19 | éois | 037 11979 | 019 | 5053
Dabérma [2,55 [60200 ! 177 | 48980! 214 6éise | 1.88 | s8Sés | 1,49 rio 1.85 | 30459 |
Dibétou D,06 [HO | O6 | 4555 | 017 | 5366 | 024 | 7362 | 0.22 | 6904 [ oi | 2849 |
Doussié rouge 0,54 | 7902 0,23 7866 0,45 1397 0,37 11380 0,19 6257 0,25 6722
nier 8,39 Pns630] 7,87 |217857] 603 [isod3s] 621 [153556] 7,59 [245473] 666 [18470
rské/Limba | 456 [107562] 3,76 [04088] 2,78 | scoai | 2,89 |ooves | 2,49 | aocas | 2,43 | 02080
[Fromager/Ceiba | 028 6584 | O1 | 5737 | 048 | 14800 036 [ins ou | 362 | 014 | sus
larba gs [ain 069 | 24707 | 1,10 [52602 1,24 | 38481 | 0,76 | 24431 | 0,50 | 21435
ÎLoko a27 Less 068 lisése | o21 | 7109 | 025 | @38s | 007 | 659 | 020 | 5290
Kosipo [ee [14549] 040 [1096] 082 [25248 | 0.77 | 23860 | 040 li28i9 | ous [22177
Kotibé 0.34 8094 0,20 5464 031 9712 034 | 10466 0.15 4902 0,41 11048
(Longhi 007 jiru | 006 | 1727 | ox | 7204 | 018 | 5402 | oo | 11 | 026 | 7054
Moahi 0,78 18311 0,42 11307 0.21 6616 9,22 6775 1 0.19 6175 0,38 19136
Roue oùa lssro | oi | 3206 | 007 | 2164 | o00 | 2741 | 006 | 1861 | 008 | 2047
Padouk rouge Ds [19975 | 0,75 |20852 | 0,94 | 28920 | 0,70 | 24733 | 0,66 | 21312 | 0,56 | 20325
Sapch 118 127901) 1.14 | 33631 | 062 [19295 | 0,92 | 28565 | 0,91 | 29290 | 1,00 | 26050
Give ea [148759 | 0,30 | 8272 À 06 | 4821 | 023 | 7035 | 0.02 | 693 | 046 | 12454
|Sous- total grpe 1/20,21 [688954] 24,33 [73073] 21.98 |e7100| 21.78 [678217] 20,06 |649001| 24,62 |écooss
Sous- toral grpe 20 8,01 (189038) 7,33 |202925| 6,38 |197333| 6,33 |197156) 6,82 220739] 7.8 [209312
[ Toran  {srar/enon| 31e [esoos| 28,36 [arés2s | 281 Jussms] 26,80 [s6o7a0f 32,41 |are7

5.5.2 Ordre dé passage

5.5.2) Blocs quinquennaux

Le choix de l'ordre de passage dans les blocs quinquennaux a été dicté par l’emplacement des
zones non exploitées encore présentes dans la concession et par les travaux forestiers antérieurs
qui ont eu lieu dans fe massif. fl tient compte aussi des résultats des études faune et notamment
dc la répartition spatiale des grands mammifères.

L'exploitation débutera dans le bloc quinquennal n° 1 situé au Sud de la concession dans une
zonç épargnée par l'exploitation. Elle passera ensuilc dans le bloc quinquennal n° 2 en
progressan! par l'Ouest vers le Nord où elle couvrira le reste de la zone Sud inexploitée, puis
vers le centre pour couvrir quelques poches épargnées lors de l'exploitation des licences.

106
Unités Forestières d'Aménagement 10.041, 10.042 at 10.044 regroupées - Plan d'aménagement

Le 3° bloc quinquennal est situé au Nord-Ouest de la concession dans la zonc exploitée depuis
la période la plus lointaine (1990). Le 4Ÿ" bloc quinquennal lui fail immédiatement suite du côté
Sud-Est. Il est délimité au Sud et à l'Est par la rivière Dja.

Le 5% bloc quinquennal cst situé au Nord-Est de la concession et s'étend par l'Est jusqu’au
centre de la concession.

Il est immédiatement suivi par le Eù% ct dernier bloc quinquennal qui couvre le reste de {a
surface exploitée au cours de la licence 1835 (UFA 10.042) et les AAC de ia convention
provisoire de l'UFA 10.041.

Par rapport à la faune, la concession se présente comme un habitat relativement diversifié pour
les mammifères sauvages présents (voir $ 2.2.6). L'étude faune qui a été menée a révélé une
concentration de fa faune aussi bien dans les zones perturbées par l'exploitation que dans celles
encore intacies. L'exploitation forestière ne semble donc pas être un facteur limitant à
l'épanouissement de la faune dans ce massif, mais sa libre circulation reste conditionnée par le
seus de progression de l'exploitation forestière.

Dans le cas présent J'ordre de passage dans les blocs quinquennaux et surtout dans les AAC
permet le maintien de couloirs de migration naturels pour la grande faune lui permettant de
s'écarter des activités humaines et de trouver de nouveaux habitats propices à son
développement sans se retrouver coincée à un point ou à un autre pat l’exploitation (voir figure
24).

En cffet, l'exploitation forestière débutera à l'extrême sud du massif (bloc 1) et longera son côté
ouest (bloc 2) sur 10 années (voir tableau 48) au cours desquelles 1a faune de ces ones sera
repoussée vers le centre ou vers La moitié sud-est du massif (voir figure 2), À partir de la 21°
année, l'exploitation se déportera au nord-ouest du massif {bloc 3) et évoluera progressivement
vers le nord-esl (bloc 4), puis au centre (bloc 5) et enfin au sud-est (bloc 6). Dans tous les cas, le
sens d'évolution des activités de récolte industrielle du boss donne toute la latitude à Ja grande
faune de s'évader vers des zoncs de plus grande quiétide ou de s'orienter vers les zones de

refuges (zones de protection, ou longtemps abandonnée par l'exploitation).
Tableau 48 : Année de passage en exploitation dans les blocs quinquennaux et dans les AAC.

Bloc | AAC | Année | Bloc | AAC | Année | Blot | AAC | Année

| 4 | 200$ m 2015 1 2025
2 2006 i2 2016 22 2026

Î 3 2007 | 3 | 13 2017 5 23 2027

4 2008 14 2018 24 2028

s 2009 15 2019 25 2029

6 2010 16 | 20% 26 | 2030 |

? | 2011 17 2021 |__27 2031

2 | 8 2012 | 4 18 2022 6 28 2032
19 2013 | 19 2023 29 2033

10 2014 i 20 2024 | 30 2034

107
Unités Forestières d'Aménagement 10.041. 10.042 et 10.044 regroupées + Flan d'enénagement

Djelempanm

Djapanton

Légende
Je Sens de mobifté de la foune
> Ssn5 d'évolution de l'expioñshon

C1 Lies ou regroupement

©] Limites de blocs quinquannaux

MI Zones de protection

Concentalon 6e la faune.
Némbreux (KA 19)
Peu oorabreux (5<IKA<1Q)

Rares (IKACS)

—— Roite départementale
— Piste forestière principale

Echismber

o Ê 10 Kiemèves

Sevres

“Etude sur les pote ndalfé rauniques dec LMFA 10 041, 10 0@2. 10 047
par PH CP Dentog Rebort 264 Cons ui g)

Rdaës on: Celuie d'aménagement. AVHI 2004

Figure 2d : Déplacement de fa faune dans l'UFA à la suite du passage on exploitation dans les

blocs quinquennaux sucessifs.
Unirés Forestidres d'Aménugement 10.041, 10.042 es 10.044 regroupées - Plan d'aménagement

5.5.2.2 Assiettes annuelles de coupe

Chaque bloc quinquennal à été divisé en 5 AAC équisurfaces (voir tableau 49). L'ordre de
passage dans ces AAC a été planifié de manière à correspondre à une suite logique et que deux
assiettes devant être exploitées l’une après l'autre soient, dans la mesure du passible, toujours
conliguës. Dans le cas de cet aménagement, la surface moyenne des AAC devrait être de

5.750 ha.

En grande partie, les limites des AAC sont constituées par des éléments naturels du ferain (cours
d'eau). Autant que possible, les AAC sont étirées dans le sens Est-Oues! afin d'augmenter la
proportion des pistes principales ayant cette orientation favorisant leur ensoléillement et le

séchage après averses.

La division des 6 blocs quinqueanaux en AAC est présentée à la figure 25.

Tableau 49 : Contenance des Assiettes de coupe (en ha).

Sans lanta RACE J AAC2 | aac3 P'aaC4 | aa s | Totat Bio
Les | vues | 'ucs | ucs UC 3 UC a

DH AC FOR 2074 3292 42 2992 2904 14176
DH: AC 4 FOR 343 206 213 gi 263 1106
DHS AC FOR 21 - - - 2
DHSACd | FOR - 55 158 213
Por [FOR 520 on 5m 1100 1620 4148
IMRA CON 0 0 598 sl 1 650
SA AC FOR 450 A7 869 178 398 ut
SA AC Q FOR - | = - 42 42
IS} CPACb FOR 127 50 - 133 _ 311
JToTAL | LaTa6 | ame [4607 | 460 an? 23588
[  Taace AAC 7 AAC AAC 9 AACIO | Total Bloc 1|

Strates Affectation F

ucs |ucs [uc2 | vos [ucalucs|uc2| uc2 | uc1 | ucinà

DHC AC FOR nes [og | 20 [ie [760 - HET 7939 |
DHCCPACH| FOR 9 a72 | 207 | 491 | 241 | 405 [132 | 163 | 160 m80 |
DHCACI | FOR 83 351 638 [iaoil 82 2172 1546 | 111 | “6x5
DAS AC d FOR 158 2% | o - |. - 439
ri FOR 1077 | 57 CRUE: - 1735
MRA CON û 524 | 06 | 304 | pay | 30 [iozo! Gio | 696 4369
IsAACR | FOR en [re | 2 PT [al 123 1955
SA CP AGE FOR 7 - EE minln |): |. 883
SAACA [7 FOR j 19 | as | - |: | & [ - 23
SJ CP AC b FOR - - - - 454 23 - 477
froial D ssio 5000 | s13 linac | a81t | 667 [asos| 2352 | 2101 | 27687
[lOTAL / AC 5519 5513 5551 5561 5543 27687

109
Unités Forestières d'Aménagement 10.041. 10.042 vi 10.044 regroupées - Plan d'aménagement

| | . JAACII | AAC 2 | 4AC 13 | AACI4 | AACIS | Total Bioc3
Strates Affectation
| üci UC 1 uc1 UCI uci uc1
DHC AC b L FOR 333 1129 EN - - 1483
PHCCPACH | FOR 3587 290$ 3351 3498 2RI 16153
DHGACd | FOR 297 dE 233 | 508 - 1352
MIT. FOR. 100 116 134 350 749
MRA CON 1562 135$ 1435 1493 587 6832
Fa aCb FOR so 208 = : - 288
è
SAT ACb FOR 226 131 Li 774 657 1313 3102
SICP AC D FOR 2 B 175 49 724 DE
torar 17 éi7s 6158 6182 6205 686 30906
! TU 'AACI6 F'AAC 17 | AAC 18 | AACI9 | AAC 20 | Total Bloc a

Strates Affectation :
= UC 1 uci uC1 uct uc1 uC 1
DC ACb FOR ME 856 __| 1695 2262 | 483
JHC CP ACR | FOR 3455 3944 3207 2561 1608 14773
DHG AC à FOR ét 34 E 433 455 2156 |
MIT FOR 119 - - 6a 106 289
MRA CON 1297 1651 1492 1249 1343 7033
SA AC b : FOR = - 342 160 229 770
SA CP AC FOR [7 393 32 285 65 216 1271
TOTAL | 622$ 6241 6233 6226 | 6219 31145

. | AAC21 AAC 22 AAC 23] 4AC 24 AAC25  |Total Blocs

Strates Affectation +

uc1 T ucz | ue | U62 | UC2 | vez | uc3 | UC123

DHC AC D FOR 4a6 | 1887 | 1955 | 282 - 46 - 4642
DIICCP AC] FOR - 2169 | 1217 | aaso | soie | 4053 | 603 17559
PAC AC] roUR 1) 1 | 23 40 - 252 | 291 1098
MIT | FOR L 488 8s | 97 62 584 E 1349
MRA | CON 132 | 718 | 1497 | 1467 | 1381 | 392 | 256 5322
Faso FOR 96 im | 357 - - LT 387
SA CP AC D FOR - 139 | 764 | lu - : 1003
SA AC d FOR 203 - - - 203
SI CP AC D FOR - - 266 - - - - 26 |
TOTAL 675 | 5773 | 6447 | 6a6é | 6479 | 5327 | 1183 | 32349
Total/ac | 6447 6447 | 6466 | 6479 | 6510 32349

Strates  lartecration AAC 26 | AAC 27] AAC 28 [AAC 29/[aac 30| Total Bioc6

vez [ UC: | vues | uc2 | ucs | 'ucs | ucs [| vues

DHCACE FOR - = 39 290 | 1466 | 203 386
DHCCPACD] FOR 1338 | 2962 | 2937 | 22 Gaga | 2128 | 1516 | 14427
DHC AC d FOR = s 7à - 156 # s2 230
DHS AC b FOR - - sé - - - 86
Mur FOR 204 | 435 | 237 - 799 | 918 | 738 3331
MRA CON 381 | 1083 524 #5 | 12 2346
SA ACb FOR - 443 - 65 165 | 185 857 |
ISA CPACE FOR - m6 [| _ 5 261 | 801 1457
s1 cr AC b FOR | - - | 144 - - - 144
TOTAL 1582 | 3778 | 5420 | 722 | 5376 | 5331 | 5338 |  2os46
frotalae | 5360 5420 5399 sr [sue | 23846

110

Unités Forestières d'Aménagement 10.041, 10.042 et 10.044 regroupées - Plan d'aménagement

Légende.
Principaux Miinges

== Route déportemantéé

—— Piste Mindourou -K ongo

—= PIRE forestières

— Réseau hydrographique

E fegroupoment ur A 10 044 - 10 042 - 10 Gas
Blocs quinquennau x

C1 56e:
LI 26 2
EI 3
Bloc 4
ET Bic 5
em EC Source
+ Caites IMC Faute RA- 20. XX 25 Abong-Mbang
LI ur to dos asavnss do coupe auik NA 2 T2: XX: 26 Ab6ng-Mbang
Image sata Bite Lan deai 7 F 18-467 20021277
M zones do protection P1Bar68 20021227
m e 410 Hiomätres Réaks aiun, Cetule daménagentent R. Pal ce
Mars 2004

Figure 25 : Division des blocs quinquennaux en AAC.
Unités Foresitères d'Aménagement 10.041, 10.042 et 10 044 regroupées - Plan d'aménagement

Tableau 50 : Contenu des AAC.

AAC 1 AAC 3 AAC 4 AAC 5
Strates Affect. l'Vol./na UC3 uc3 uc 3 uC3
Sup.| Vol. Sup.) Vol Sup. | Vol. | Sup. | Vol.
| L (ha)} (m3) | (ha) | (m3) | (ha) | (m3) { ha) | (m3) | (ha) | (m3)
DHC AC b FOR | 239,70 [3074] 122044 | 2292 [130688] 2424 | 96229 | 2992 nier] 2004 | 118858
DHC AC à FOR | 13,50 | 543 | 11528 | 206 | éo10 [253 | Traë | 81 | 2730 | 265 | seu
DHS AGE por | 5541 | 20 | 1280 RER - - | - -
DHS AC d FOR | 1702 | - _ Le [ss | 948 58 | 6m | - -
RAT FOR | 1462 [520 | 18015 À oi | Hero] 535 | 15608 [1100 [8070 | 1020 | 35304
MRA CON | - METRE CUS RS
ISA AC D FOR | 3886 [450 | i7474 | 017 | 8426 | geo | aavga | 178 | 6912 | 398 | 15455
ISA AC d FOR 72.30 = - - 7 42 1357
SICPACD | FOR | 3680 127] 4424 | 50 | 1755 | - _ [ans ac |
Total aia6] 186287 | ars6 [rsra8of dcs7 [156706 | 4602 [173807] 4717 [179808
[ , cb AAC6 AAC 7 7 AACE
Strates [Affectation M Fa ___ UC uci uc3 _1TomMaac7 | _ pe?
UC Z|UC3 Sup] Vol. Sup.) Vol. |Sup. Vol. (m3) Sup. | Vol, | Sup. | Vol.
(ha)| (mg) ](ha}| (m3} | (ba) (ha) | (md) | (ha) | (m3)
(DHC AC b FOR |3491/29,70 3385| 134380 | 210] 7422 1984] 78762 | 2194 | 6094 | 60 | 2095
Duccracbl FOR [3125/3576 9 | 324 [207] 6454 [472 | 16868 | 678 [23325 | 241 | 7525
DHG AC d FOR |3747/33,59) 83 | 2798 = 351) 11708 | 351 [1708 | 14G1 | 52500
DHSACb | FOR = Jssailiss 8754 | 5 | - [276 15551 | 281 lissn1)
MT FOR jasa2fsacalio7] 7275 | = |" (575 f iooi7 [575 [ion] -
MRA con | - - = [w| - [su @1 943 | -
SAACE FOR 4627/1886] 691 | 26872 767] 20821 | 367 | 29823 | 314 | 17280
SACPACR | FOR |a568/2602| 7 | 184 |. METIEST
A AC à FOR [3823/3230 109 | 3521 | . | - |as) 1454 | 440 |i4sa6! 69 | 2628
| Total Sims [518] n7e6 fans] 174192 | 5513 Jigrore] 1736 | 107974
AACS
ses Lara. re TT UGS l'ioutaacs | ucz Total AAC
UC 2]0C3)Sup.| Vol. | Sup. | Vol. | Sup. Sup.| Vol.
Ga) | tm} | (ha) | (n°) | €ha) [tha) | fha) | _{m')_|
DHC ACb For [2491/3970] 198 | 1860 | 258 | 9085 | - TT =
DHCCPACE | roR [5123/3576] 491 Ti7ss9] 722 [25078 1192] 15357 | 405 14490 | 1537 45846
DHC AC a FOR |3747/33,50) 628 [21438] 2039 [1936 f2172) 81982 | 82 | 2764 | 2254 84146 |
MIT For [3542[46| 15 | 519 | 15 [ 519 | 35 | 1168 [33 [na | 6 2309
MRA con | - | - | 394 1336] - |1029 70 1098
SAACh | FOR |4627/38,86) - 37a | 17280) - EEE
SACPACE | FOR 3563 2602] - 1 727 [259461 72 | 2550 {77 | 1990 | 149] 4557
SA AC u FOR 3823/3230) - | - | © |262 = |- -
SICPACE For [aulascl - | s = 454 | 12207 . | 454] 13207
Total 1736 ja7370| 5551 (1553444893 | 133672 | 667] 20393 | 5561 | 154066

Urités Forestières d'Aménagement 10,041, 10,042 et (0.044 regroupées - Plan d'aménagement

|
AAC 10
Vol ha | Vol./ ha :— —
Streus  |Afect| Ge" CEE uc1 ucz Total AAÇ10
: _L. x Sup. (lta)] Vol. (m”)[Sup. (ha)] Vor. (m”}|Sup. (ha)] Vol. (m°)
DHIC AC b For | 41,49 | 34.91 | 2101 | 87166 1 | 35 | 2102 | gro
DHCCP AC b | FOR | 14,59 LEE 160 | 3544 | 16 | 5100 | 324 | 10644
HC AC d FOR } 2943 | 37,47 | in 3279 | 1546 | 57915 | 16$7_| 61194
MRa____]coNf - | 66 - 619 Ta 2
SAACD) | FOR | 39, - 123 | 4810 _ 123 | 4810 |
Sicpacb TFOR | : 29,07 : E 2 615 | 23 675
_ Total mer [oo | 2352 | 63725 | 5543 | 164524
FU AAC (1 JL aac #2 AAC 3 AAC 14 TJ AAC 15
Strates Affect. | Vatfta uci UC gai UCI UCI
Sup. |, Sup. | Vol. | Sup. | Vot. | Sup. | Vol. : Sup. | Vol.
Cha) [VO CO Guan | ra | Ga) | m3 | (ha) | 6m} | Gay | tn)

DAC AC Jror Tasas U2z | rna01 Tia l'asso 31 | 286 17 - -
DHC CP AC b FOR 34,59 | 3587) 124056 2905 : 100486, 3351 115897 | 3498 [120988] 2812 | 97278

DHC AC d [297 | 8743 314 ; 9245 } 235 | 6853 508 |149461 - =
APT ioc 296% 116 } 443 | 184 | 5462 = | 350 | 10390

MR À : LES62 = 1355 Q 1435 : 1493 | 987

SA ACb 830 3129 298 | SU = : =

[SA CP ACb FOR _} 48,29 | 226 | 10928 | 131 | 6342 | 774 | 37371 | 657 [31712/[1n3 63424

SicPAGD | For 3502] - T - [ass | 6u7 | 49 [1723 | 724 | 25352
Total B17S | 163226 | 6158 |174492 sw] 172986 | 6205 l69378] 6186 | 196444

|_AAC 16 AAÇ 17 AAC 18 AAC 19 _| _AAC 20

Strates | Affeez |Voi.hal_- UCI ue UE vel UCI

Sup.| Vol. | Sup.
{ha)

Sup. | Vol. | Sup, | Vol. | Sup. | vel.
(ha) |_ Gr”) _| Ga) |_am') | (ha) | (m')
- : - 856 | 25514 | 1695 | 70322 | 2262 | 93646
»| FOR | 34,59 | 3455 | 119488, 3944 | 136399 | 3207 | 110011 | 2561 | 88562 | 1608 | 55613

vol. (n°)

OHCacE T FOR | 419 |
DHC CP Al

DHC AC d FOR | 29,43 | 061 [28297 | 334 | 9236 | 13 [| 84 | 433 | 12731 | 455 | 13381
MIT [ror [as lu | 3533 | T7 - - 6 | 1900 | 106 | 3147
MRA CON | + [raor) 7 Tiegl 2  Jua2 | - ia] [ua
sa ACb__T ror [3914 17 | : 382 | 14940 [ion | 6257 | 229 | sos6
SA CPACD [FOR | 4829 | 394 | rao7e | 212 | 15075 | 285 | 13758 | 65 | 3122 | 216 | 10441
‘Futal 16225 170297] 6241 | 161310 6238 175507 | 6226 | 182894 6219 [185382
AAC 11 1 AAC 22
strates late. Vel/ voi UCi UC1  [Towl AAC 21 UC 2
uciluc2|Ssup | Vol. | Sup. | Vol. | Sup. | Vol. | Sup. | Vol.
LE 1 La) om) | 6e) | (m7) | Ga) | 6m) | Ga) | em
DHCACn__ | ror ja149 {3491 | 446 | 18504 | 1883 [es7a1 | 2320 | paaas | 1085 | 69303
DHCCPACb| FOR | - ]3123] : | 2169 [67754 | 2169 | 67754 | 1217 | 38002
DIIC AC d FOR. 29,43 | 37,47 1] 30 24) $026 | 242 2oss 273 10229
MT For |_- sal: L- ass [is322| 488 [16322] ss | 2817
[MRA [CON | = |.132 - dE -_} #9] - 1497 |_0
SA AC D FOR |39,1414627] 96 | 3754 | 134 | giot | 210 | 9046 | 157 | 7254
SACPACE FOR] - [3568 - | - | 139 | 4073 | 139 | 4073 | 764 | 27244
SA AC d | ror |_- |3823, - mn À = T = - - 201 | 7732
Si CP AC b [ FOR - 29.07! - - : - = - 266 | 7748
Total 675 | 22288 | 5772 [120008] 6426 [192295] 6447 |170348

113

Unités Forestières d'Aménagement 10.04 1. 10.042 et 10.044 regroupées - Plan d'aménagement

PTT Î[ AACZ | aacx | AAC 15

Strates arte | ha | ha UC UC2 UC? UE3 __|Total AAC 25
wezljuc3l Sup. | Vol. | Sup. | Vol. | Sup. | Vol. | Sup. | Vol. | Sup. | Vol.
| €haÿ | me) | Ga) L nv) | Cha) | Cm} | Ga} | Cm | Cha) | mr)
DHC AC b FOR | 4,91) - | 282 | 9846 | -_ (ss Tics | - [46 | 1606
DUC Cr ACb| FOR | 31,23 135,76 | 4480 1139916] 5036 [157290] 4053 [126599 603 21554) 4656 [148153
DHGAC4 | FOR 137,47/33,59| 40 | 1504 | - 252 | 9439 | 291 | 9775 | 543 [19215

MUT. 97 [38 | 62 [2069 | 584 | 19527) 33 |itai | 617 [20668
MRA CON L [na65 |. jissi] : Tao2 F : | 256 | : | 648 | -
SA CPACE - 100 | 3568 | - - : - : - :
Total Gi66 [ussa72| 6479 fis9365! 5327 1571711 1183 [32470] 6510 [189641
l | AAC 26 ‘ AAC 27 |
Vol.f | Vol
Strates l'Affect.| ha | ha uc2__]  UC3 |Total AAC 26 C3
UC2|UC3| Sup. | Vol. Sup.) Vol. |Sup. al Sup. | Vol.
La) | 6m) | Ga)! qe La) [VC (bay | (mé
DHÇ AC b FOR | - |39,70 | : : 8o_| 4176

DHCP ACb | FOR |31,23[35,76) 1378 | 43039 12962] 105896 [4340] 148935 | 2927 104995 |
DHC AC d FOR = [33,59] - - - . = « 74 2494

DHS AC = - 2. - : $6 4754
MIT 6309 [435 | 15076 | 639 | 21885 | 237 | 8195
IMRA : = 381 = 381 = 1083 Q
SA AC b - |- -_ | - 443 | 17202
SACPACb | FOR | - 2602] - | - - - : 336 | 8757
Bicpaco [ror | - [430] - - - - - - 144 | so21
Total [1582 | 49848 |3775[ 120972] 5360) 170820 | 5420 | 154594
AAC 28. AAC 29 AAC 30
Vol | Vol
Strates  lAffect.) ha | ha UC 2 UC 3 Total AAC 28 UC3 UC 3
UC2 UC 3] Sup. | Voi. | Sup. | Vol. | Sup. | Vol. |Sup. vo. (m°) Sup.! vol.
Ca) | Gr) | Cha) | {m') | (ha) | (m} | (ha) (ha)|_ (m)

DHC AC b FOR | - [3970 . | 290 [11813] 290 | 11513 [racc| 58198 l2033| s0707
DHC CP AC | FOR [31,23135,761 22 | 693 | 3484 [124566| 3506 | 125259 2128[ 76088 [1516] 54209
DHC AC a FOR | - [335] - [rise | 5225 | 156 | 525 | 48 Ciers Ts ls
MIT FOR | - |W@) : = [799 | 21662/ 709 | 27662 | o18 | 31777 | 8 [25553
IMRA CON |_- 1 = | - 7] 524 | - | 524 | - | 345 - nm | -
SA AC b FOR | - |i886| - = | 65 l2524 | 65 | 2524 | 165 | 6407 | 185] 7184
SA CPACb | FOR | "- [2602! - =) 59 [us2s | 59 | 1525 [261 | 6785 | 801 | 20853
Total Î 22 | 603 [5376 (173015) 5398 [173708] 5331 | 180873 |5338/190260

5.5.4 Voirie forestière

35.5.3.1 Proposition de positionnement de la voirie

Le positionnement de la voirie Forestière À l’intérieur de chaque bloc quinquennal a été établie
sur ia figure 26. Elle présente les caractéristiques suivantes :

- dans la mesure du possible, les pistes suivent les principales lignes de crêtes ;

- des nouvelles pistes partent du réseau de voirie existant à l'intérieur ou à l’extérieur de la
CONCESSION ,

1t4

Unités Forestières d'Aménagement 10.041. 10.042 et 10.044 regroupées - Plan d'aménagement

- elles relient les blocs quinquennaux les uns aux auires en suivant l’ordre de passage en
exploitation ;

- les pistes tentent au maximum d'éviter les cours d'eau, les lêtes de source, et les marécages
afin de minimiser la construction des ponts et les perturbations du ruilieu qui leur sont liées
(déplacement d’important volume de terre, érosion, ouveriure d’écosystèmes sensibles,
pollution et encombrement du lit des cours d'eau, ..).

- le réseau de pistes principales et de pistes secondaires mis en place lors de J’exploitation des
licences 1803 et 1835, de l'exploitation des AAC de la convention provisoire, el de
l'évacuation des grumes abattues dans les UFA 10 039 et 10 030 sera réutilisé.

5.5.3.2 Mesures en vue de réduire au maximum les impacts négalifs sur l'écosystème

Depuis plusieurs années, les concessionnaires sont en contact et reçoivent l'appui de bureaux
spécialisés dans Ja protection de l’environnement et dans la mise en place de techniques
d'exploitation à faible impact sur le milieu. Des séances de formation sont organisées in situ et
un système de prime à la qualité a été instauré par la société pour encourager les bonnes
pratiques en matière de gestion durable.

Pour réduire au maximum les impacts aégatifs sur l'écosystème lors de l'installation de la voicie
forestière, les pratiques suivantes sont mises on œuvre :

planifier suffisamment tôt avant i’exploitation, Le réseau de pistes principales et secondaires.
Le positionnement de la voine de base est donc déterminé, pour chaque bloc, lors de la
préparation du plan d'action quinquennal. Le réseau est précisé au niveau de chaque AAC
après l'inventaire d’exploilation ;

= ouvrir [es pistes au cours des périodes sèches, plusieurs mois avant l’exploitation (au moins
six mois pour les pistes principales) afin que celles-ci aient Ic temps de se stabiliser ;

-_ dans la mesure du possible le réseau de piste est ouvert suivant un azimut Est-Ouest de
manière à bénéficier d'un ensoleitlement maximum sur la plus grande partie de la journée et
permettre ains; un séchage plus rapide entrainant moins de dégradation de la voirie avec lout
les avantages que cela comporte pour le milieu et pour la société (moins d'érosion, moins
d'entretien...)

- détourner Jes eaux de ruissellement de la route à intervalle régulier afin d'éviter l'érosion
(ravinement, affouillement, ...} et le iransport de matière, pour empêcher la pollution et
l'encombrement du lit des cours d'eau. Les eaux de ruissellcment sont orientées vers les
zones de végétation. Quand il n'est pas possible de les évacuer, une fosse de sédimentation
d’un volume suffisant esi creusée en bordure de piste. Si nécessaire, une buse ést mise en
place pour faire passer l’eau de ruissellement de l'autre côté de la piste ;

;

- évacuer au maximum les débris végétaux issus de l’ouverture de la piste, du lit des rivières
ou des bas-fonds marécageux. Les buses ou les ponts mis en ptace doivent être calibrés pour
ne pas gêner l'écoulement des eaux, même en période de crue maxirnale ;

disposer los arbres abattus de façon oblique ou perpendiculaire par rapport à l'axe de la piste
de manière à ne pas gêner le déplacement de la faune. Dans le même cadre, il est nécessaire
de maintenir, aux endroits présentant moins de risques d’érosion (par exemple : sommet des
collines, pentes aux abords des marécages, ...), quelques arbres en bordure de piste de façon
à constituer des ponts de canopée (ponts naturels de végétation) qui faciliteront les
déplacements ci Jes échanges de la faune arboricole.

Ils
Unités forestières d'Aménagement 10.041, 10.042 et 10.044 regroupées - Plan d'aménagement

CNRS
dE g
Lt

Figure 26 : Positionnement de la voirie forestière à l’intérieur de chaque bloc quinquennal.

lié

Uniés Foressières d'Aménagement 10.041. 10.042 er 10.0%4 regroupées - Plan d'aménagement

5.6 _ Régimes sylvicoles spéciaux

5.6.1 Objectifs spécifiques d'aménagement des essences spéciales

Treize espèces ont été classées dans le groupe des essences spéciales (groupe 4). 11 s’agit
principalement d'espèces très recherchées par les populations pour leurs produits (fruits, sève,
écorce, …) ou d'espèces protégées (voir tableai 51).

Tableau 51: Espèces retenues comme essences spéciales.

ENT NonSdonTIque Code |! Nomcomimercial Densité (ügesha).
1j dfrosiyrax {ep idophyiltas 1867 | Olom Bewa 1,48
2 | Annonidium menait 1567 _| Ébom = 281
3 Cola nisida 1428 |Abeugoro Lt 925
4 yros crassiflara ilt4 | Ebène : 0,23
5 lUercima koïa 1869 |Onié_ ___ 60!
6 |/rvingia gabonensis 77 | 1480 | Manguier sauvage / Andok 148
1 J{rvingie exceisa . __ [1483 | Andok os0€ _ 0,00 2]
R _|Kilainedota gabonenris 1646 | Cveuss _ : 1,46
9 _{Ricinodendron heudelorir 163$ | Essessang 0,28
19 lTerraplewra tetraptera "| 1462 a 9.50
| 11 | Frichascypha abut 1476 { Amvout … __0.90
12_} frichoscypha arborea 1587_| Ckong .J____ 0,16

Uapaca guine 1899 | Rikia 6.90

La plupan de ces espèces présentent un intérêt important pour la subsistance des populations et
elles peuvent souvent faire l'objet d’un commerce. Une seule est protégée par la réglementation.
Ms'agit de l'ébène.

L'objectif ce l'aménagement de ces espèces est d'assurer leur maintien à long terme et de
promouvoir leur régénération, afin que les populations puissent continuer à les exploiter et à en
ürer un revenu, Pour le cas particulier de l’ébène qui fait partie du groupe des essences de haute
valeur économique, if s’agit d'assurer une production soutenue de bois en vue d’une exploitation
conditionnée par l'obtention d'une autorisation légale.

5.6.2 Règles svlvicoles des essences spéciales

Les études socio-économiques ont montré que tes essences spéciales (en dehors de l'ébène) sont
exploitées par les populations riveraines à des fins de subsistance et à un niveau très inférieut à
leur potentialité. D'autre part, les inventaires d'aménagement ont prouvé leur abondance et ont
montré la structure régulière de leur population (voir courbe de distribution par classe de
diamèlre pour les espèces du groupe 4 à ta figure 27).

I n'y a donc pas lieu de prévoir pour ces espèces des interventions spéciales. Toutefois,
l'exploitation veillera à minimiser les dégâts sur celles-ci à l'abattage et au débardage.

Pour ce qui concerne l'ébène, les règles ne sont pas très différentes de celles retenues pour Les
essences nobles exploitées par la société. Les sujets d'avenirs seront strictement protégés et
conservés en vue de maxmenir, voir d'agrandir leur populalion, Les espèces sans valeur qui les
concurrencent directement et mettent leur survie en péril pourront êlre éliminées par annellatioo.

117
Unités Forsstières d'Aménagement #0.041, 10.042 et 10.044 regroupées - Plan d'uménagement

Abou Rorg

Akpa

Nbre de tiges

Ciasses de diamètre

Ctanses de diamètre

Amivout Andok
1ou Ho
160060 — - lececs — =
E ao || : 3 00 [|
3 000 ee —— ——— E 60% ——— — — —
Ë E
ê a 5 Æ — SEE
2e {: _ | 20000 HT ——
‘ ; IE
DO D OU OR 8 D 8 9 0 NU ou 0 1 DO O4 8 OR 8 D wo non on
Classes de dlemèire Classes de diamètre
Kbénr Ebom
so so00
1000 |.
4x0 |
£ g
so | d ER os
S co H | + on |
Eee Ë van _ -
Z: 2000 LI A
1e |. 200 TT —
ù ° .
Us DO 4 8 6 4 6 + wo on où nm
Classes die diamètre Ctasses de dirmêire
Ekong Escoraag
se
2008 - —- — _
vc06 ee — _ —|
£, LL «co
M So
$ È
2
È Ë
£ 5
A 2
100
1000
Classes de diamètre Classes de diamètre
Eveux Olom bewra Lomé
D
ue ae —
CS RE
Ë ë
8 % socce ———
% 60 À |. a
ë È
z 7 ou = 2
2% NH EI

Classes de diamre

Classes de diamètre
Untrés Forestières d'Aménagement 10.041, 10,042 et 10.044 regroupées - Plan d'aménagement

Kiklo Toutes cysences

asc
acces
sea

LE onoso & — —
Le Ë
À am | ÿ — .
5 1500 | 5 —
LA zZ
eee
5n000 RS)
°
4H 6 ras mu Ou un
Classes de diamètre Ctasses de dilamèire

Figure 27 : Courbes de distnbution par classe de diamètre des essences spéciales {groupe 4).

5.6.3_ Modes d’intervention

Ceux-ci concernent principalement l'ébène. Îls seront réalisées dans un cadre d’intervention
général en même temps que les actions adressées aux espèces des groupes 1 et 2, et sous réserve
de l'appui d'un partenaire extérieur ou de conditions économiques favorables permettant aux
concessionnairex la réalisation de ce type d'investissement.

Afin de maintenir ces activites à un niveau de coût acceptable par les concessionnaires, il n’est
pas concevable de multiplier les interventions forestières el les passages dans les assicttés de
coupe. D'autre part, et compte tenu de la haute technicité imposée par la mise en œuvre de telles
actions, il est préférable de les simplifier au maximum et de les uniformiser de façon qu'elles
soient porteuses autant pour les essences principales que pour les essences à sylviculture spéciale
(groupe 4). Les interventions sylvicoles qui seront menées dans la concession viseront donc en
même temps loules ces essences.

Elles sont explicitées en détail au paragraphe 5.7 c1 dessous. En résumé, il s'agira d'identifier la
ressource sur le terrain, de la mettre dans les conditions de croissance les plus favorable en
limitant a concurrence, de la protéger el d'accélérer son développement

En fonction de la disponibilité en graines puis en plants au niveau de la pépinière du
concessionnaire, certaines essences présentant plutôt un tempérament sciaphile (qui supportent
bien l'ombre), pourraent faire l'objet de plantation d’enrichissement dans les zones très
secondarisées du massif et pour la matérialisation de ses limites.

5.7 Programme d'interventions sylvicoles

5.7.1 Courbe de distribution par classe de diamètre pour chaque groupe et analyse

Globalement, les courbes de distribution du nombre de tiges par classe de diamètre pour les
groupes 1 à 5 présenient un aspect en courbe exponentielle inversée relativement conforme à ce
que l’on est en droit d'attendre dans ce 1ype de forêt, avec un grand nombre de tiges de petit
diamètre, pais une diminution rapide du nombre de tiges avec l’augmentation de diamètre pour
arriver à presque zéro pour les iiges d’un diaroètre de 1 50 cm et plus (voir figure 28).

Si Fon ne considère que les espèces du groupe !, on retrouve ce type de courbe exponentielle
inversée mais avec une anomalie au muveau des classes de 50 à 80 cm où l’on observe un nombre
à peu près constant de liges d'une classe à l’autre.

119

Unités Forestières d'Aménagement 10. 041, 10.042 et 10.044 regroupées - Plan d'aménagement

L'analyse des courbes individuelles indique que lon est en présence d’un massif en grande
parte déjà exploité. En effet, on n'observe pas ou peu l'augmentation du nombre de tiges au
niveau des dernières classes de diamétre indiquant l'accumulation de gros bois caractérislique
des formations de type primaire,

Par rapport à un massif forestier de type priruaire, on observe moins souvent l'existence de
courbe on cloche chez les espèces héhophiles. Celles-ci apparaissent plutôt suivant un profil de
courbe en «S ». C'est notamment le cas de l'Émien, du Fromager, de l’Onzabili K et du Tali.

La seule courbe de distribution par classe de diamètre présentant un profil en cache typique est
la courbe du Fraké. Les autres espèces héliophiles (Doussié R, Mambadé, Aiélé, Bongo H)
présentent une courbe de type exponentielle inversée.

E.T.21 Courbe de distribution dés espèces retenues par classe de diamètre et analyse

La distnibution par classe de dismèhe pour chaque espèce importante est fondamentale car elle
permet de bién visualiser Ja structure de La population présénte ét d'identifier les différentes
anomalies et déficiences, nolamiment pour ce qui conceme la régénération de la population. C'est
Sur cette base que des irterventions sylvicoles adaplées pourrent être proposées. Ces
distributions sont présentées sons forme d'histogrammes à la figure 28 ci dessous.

Figure 28 : Distribution par classe de diamètre pour chaque espèce importante (groupe 1 et 2).

HE IE
Cases de diamenre Gare dr dlimètre

Toutes essences prlucipales Abam à polis rouges

Aaingré 4 Aban vrsl

QUES a Re os
_ — =
EEE 1 LL]
“ re Tanus a Libnreen =

L 8 CRETE
Claus de disembre GET
Unités Forestières d'Aménagement F0.041, 10.042 ei 10.044 regroupées - Plan d'aménagement

Anlngré A Ekop ngomhé grandes feullles
1
aa |
3 g 00 ——
ES
i £ m0 - - -
s
É $ m0 ne ge
É Ë
Ë: Ë sun mer ua
we S [
‘ nu 1
Claxses de diamètre Ciasees de dlamêtre
Ayous / Obeche Blinga
so
160 = E
£ 10 ——_— |
Ë £
£ 5 m0 Ê
5 ao
Ë Ë
ë À || LT
en 77777
e ANT
SERPENT EE NET"
Classes de diemètre Ciasses de diamètre
Bouge H (Olon Hosaé clair
£
À
Classes de dlambtre Ciusses de diamètre
Fiossé luncé Dabéma
gL nm |
ë .
Le
Een ————
Ë en —_—___
FA
‘a |
” Tin
è TT
Classes de dlamètre Classes de diamètre
Dibélon Dousslé rouge
_
_
il
s
3
É
Ë
î

S O6 OT OU 9 1

Classes de diamètre

SOU OS 6 7 8 9 6 WU D Un
Classes de diamètre
Untiés Forestières d'Aménagement 10.041. 10.042 et 10.044 regroupées - Plan d aménagement

Eyong

Emien

53000
10000
g we ER
ë E
© 2000 x
ÿ 3
PRE »
£ ä
CL Z
s60

Clases cle diamètre Classes de diamètre

Fraké / Limba Fromager / Celba

BORD 4 8 6 9 a 0

Nbre de tiges
$

Chasses de diamètre Classes de diamètre

Go mbé Tormba
" —
ë
è - — 4 +
Eu D:
ë
2 00 = _ + —— 7.
EU] a — — |
DR es 8 7 on 5 0 M om oum ou
Classes de dlaimètie Classes de dfemètre
Irokn Kesipa
Le — rec
pre | non |
mes
£ D oo [A — a
© #0 Ë
$ 3 «ol — =
ÿ È
ER g ||
E “tot |
# 0 J One
ù Doris as ss umuunm nm
Classes de dlamèrre Cirsses de dimnètre
Kotlbé Koto
200
vec ——— —— -—— _—
2 g
E vre = | $
è $
Le a È
5 3
z Î, A
se EL T — Re =
F_em

e

FOR OH 4 6e Ta sou

Classés dé dlambtre Classes de dlamètre
122
Unités Foresnères d'Aménagement 10.041, 10.042 et 10.045 regroupées - Plan d'aménagement

7

Longul Mambodé
LE -
2 ns.
er "> re = Se
- — = $
À Ë
5 ë
5 TE ——— —
: INRA TN ne
1 È 3 1 2 L 4 È # ? LI CAC]
Classes de diamètre Ciasses de dinmètre
Moabi Niové
Ed £ En mu L
£ È RSR
Ë É
$ E _ =
ÈË £
Ë É
LA Z
a
D es nn nu
Classes de dismêtre Classes de diamètre
Okan Onzabit K
10
en ___— Le
€ g
£ 8
ru É [ -
É $ —— =
D te # | Se
È ë
ë è x =
" Tan
è 1 em
Mere ne
Classes de diamètre Classes de dinméêtre
Padouk rouge Sapent
en
F4 El
El Se
$ 3
5° 5
FA £
Classes de diemètre Classes de dlamiare
Sipo Tail
von
_ 0 | nn
£ ES . |
3 ET
È Ë [1
Ë En LIL.
7 Fe |
cat til , ire
: ar a sw nn

û CR TE

Classes de diamètre

5 4
Classes de dlamétre

123

Unités Forestières d'Aménagement 10.041, 10.042 et 10.044 regroupées - Plan d'aménagement

Tiaia Tiama Congo
100
— 10 k

8 - . & |
è — co “ —
À: - - _ È 200 _ -
——— u —, 1e ——

Ms ss. , 0 0 0.0.0.
Dia ss tt eo mou nm vw PDA ET 6 nu “
Classes de diamètre Classes de diamètre

Figure 28 (fin) : Distribution par classe de diamètre pour chaque espèce importante.

Globalement, on constate que dans cette concession, les courbes de répartition des nombres de
tiges par classe de diamètre sont relativement régulières, A l'analyse, il est possible d'identifier 5
types de courbes : les courbes exponentielles inversées régulières, les courbes exponentielles
inversées moins régulières, les courbes de distribution irrégulières, les courbes en clôche et les
courbes en S. Enfin on a regroupé dans un 67" ensemble les espèces trop peu nombreuses
interdites d'exploitation

1j Les espèces qui présentent une courbe exponentielle inversée régulière sont l'Abam à poils
ruuges, l’Alep, le Bossé C, le Bongo H., le Padouk rouge, le Niové et Ie Kotibé. A priori, il n°y à
rien à prévoir pour ces essences qui se régénèrent très bien et dont le taux de reconstitution est
suffisant. De plus, leur développement sera favorisé par l'ouverture du couvert lors de
l'exploitation et par les interventions sylvicoles éventuelles qui seront menées.

2) Les espèces présentant une courbe de distribution de type exponentielle inversée moins
régulière ont été regroupées dans un deuxième ensemble. On trouve ici l'Abam fruit jaune,
l’Abam vrai, l'Aiélé, l'Antégré A, le Bilinga, le Bossé F, le Dabéma, le Dibélou, le Doussié R,
l'Eyong, l'Homba, le Moabi, le Tiama, le Koto, le Mambodé, le Kosipo, le Tiama congo,

Les espèces héliaphiles classées dans cet ensemble (Bilinga, Aiélé, Doussié R, Mambodé) ne
présentent pas de problème sauf pour le Mambodé dont le taux de reconstitution est un peu faible
(30 %). Elles bénéficieront de plus de l’ouverture du couvert issue de la mise en place des pistes
et de l'exploitation.

Pour les autres essences, on observe une régénéralion satisfaisante mais un taux de reconstitution
du capital ligneux variable : suffisant (Aniégré A, Dibétou), médiocre (Abam fruit jaune, Bossé
F, Evong, Tomba, Kosipo, Moabi) ou insuffisant (Abam vrai, Dabéma, Koto, Tiama, Tiama
congo) généralement dû à un nombre de tiges constant dans les classes de diamètre
intermédiaires ou a un relèvement du nombre de tiges dans les classes de diamètre exploitables.
Des interventions sylvicoles seraient à prévoir pour favoriser le développement des tiges
d'avenir des espèces qui présentent un grand intérêt pour l'exploitation dont le taux de
recanstitution est médiocre ou insuffisant (Dabéma, Moabi, Tiama, Kosipo).

3) Le troisième cas concerne les essences qui présentent une courbe irrégulière, Sont
concemées. le Sipo, le Longhi et l’Okan. Toutes ves espèces sont caractérisées par unc
régénération moyenne et par un taux de reconstitution au DME médiocre ou insuffisant, souvent
en raison d'une courbe de distribution à peu près horizontale ou relevée au niveau des classes de
diamètre exploitables. Des interventions sylvicoles seraient donc à prévoir pour favoriser le

124
Unités Forestières d'Aménagement 10 041, 10,042 er 10.044 ragroupées - Plan d'aménagement

développement des tiges d'avenir et pour soutenir la croissance des semis qui apparaîtront suite à
l'ouverture du couvert résultant de l'exploitation.

4) Les espèces qui présentent une distribution en cloche sont exclusivement des espèces
héliophiles (Ayous, Fraké). La distribution de leur population est caractérisée par une
régénération très faible et par un taux de reconstitution au DME insuffisant. Il a donc été
nécessaire de remonter leur DME afin d'atteindre des taux satisfaisants,

Le Fraké est une espèce très fréquente dans le massif et on sait que grâce à ses fructifications
régulières el abondantes, il bénéficiera de l'ouverture du couvert pour accroître encore
l'importance de sa population. Il n'y a donc pas lieu de lui prévoir des interventions sylvicoles.

L'Ayous fructifie plus aléatoirement et ses plantules ont besoin d'un éclairement très important
pour pouvoir émerger et se développer. Des interventions sylvicoles seraient à prévoir d’abord
pour favoriser le développement des tiges d'avenir déjà présentes, puis au cas par cas, pour aider
au maintien des semis lorsqu'ils apparaissent.

5) Les distributions en «S», A l'exception du Sapelli et peut-être de l'Iroko dont le
tempérament est mal connu, les espèces qui présentent une distribution en «S » sont des espèces
héliophiles (Onzabili K, Tali, Émien, Fromager). La distribution de leur population est
caractérisée par une régénération faible à moyenne, mais bien présente, et par un taux de
reconstitution au DME médiocre à insuffisant.

Certaines de ces espèces sont lrès fréquentes dans le massif et on sait que grâce à leur
fructification régulière et abondante, elles bénéficieront de l'ouverture du couvert pour accroître
encore l'importance de leur population (Emien, Fromager). LI n'y a donc pas lieu de leur prévoir
des interventions sylvicoles.

D'autres fructifient plus aléatoirement (Sapelli, Iroko, Tali) mais l'inventaire d'aménagement a
relevé l'existence d'un nombre non négligeable de liges dans les classes de diamètre inférieures
indiquant que des semis ont pu bénéficier d’un éclairement suffisant (peut-être du à exploitation
antérieure du massif) pour commencer à émerger des strates dominées et se développer. Des
interventions sylvicoles pourraient être mises en œuvre pour favoriser le développement de ces
tiges d'avenir déjà présentes et augmenter la proportion de ces espèces dans le peuplement futur.

6) Les espèces interdites à l'exploitation : Certaines espèces intéressant habituellement les
concessionnaires se retrouvent trop peu fréquentes dans l'UFA pour faire l'obict d'une
exploitation (moins de 0,05 tiges à l'ha). Il s'agit : des Acajous, de l'Aniégré R, de l'Assamela,
du Bêté et du Mukulungu.

Cette faible représentation peut être due au fait que certaines d'entre elles se trouvent en bordure
ou à l'extérieur de leur zone d'extension (Aniégré R, Acajou à grandes folioles, Assamela) ou
seraient en voie de disparition (Mukulungu).

Ces espèces devraient faire l'objet d'interventions sylvicoles.

5.73 Programme d'intervention sylvicole adaptée

5.7.3.1 Introduction

Toute action anthropique, aussi réduite soit-elle, crée une modification des équilibres naturels
préexistants qui induit une réaction du milieu pour reconstituer un équilibre.

125
Unités Forestières d'Aménagement 10.041, 10.042 et 10.044 regroupées - Plen d'eménagement

Du point de vue de la végétation, les perturbations proviennent de la coupe des tiges
exploitables, du passage des machines pour leur extraction, et surtout de l'ouverture du couvert
forestier résultant de la coupe elle-même et de l'ouverture des pistes d'accès. Outre le tassement
des horizons superficiels du sol et la destruction des tiges de petite taille lors du passage des
engins et de la chute des arbres, ces perturbations conduisent à augmenter la luminosité au
niveau du 50! et du sous-bois ce qui a pour effet d'accélérer la dynamique forestière pour
reconstituer l'état du massif.

Il est aisé de concevoir que la forêt qui se reformera ne sera pas identique au massif exploité
initialement. Certaines espèces risquent de voir leur population se réduire du fait de leur valeur
économique alors que d’autres (Abalé), déjà très abondantes, non exploitées, et plus à même à se
développer dans des milieux secondarisés, vont étendre encore leur population,

Malgré le respect des normes d'aménagement (DME/AME), c'est en présence d'une forêt d'un
autre faciès que se retrouva l'exploitant au cours de la seconde rotation, Même si le marché du
bois s'adaptera dans une certaine mesure à cette ressource différente, il serait utile de mettre en
œuvre des actions qui assureront le maintien d'un capital ligneux de qualité de manière à garantir
un bon niveau de revenu futur à l'entreprise et à maintenir la biodiversité du milieu.

57.12 Objectifs

Les objectifs des interventions sylvicoles sont les suivants: assurer le maintien du capital
ligneux en qualité et en quantité à long lerme, et dans la mesure du possible, augmenter la
proportion des essences précieuses au détriment des espèces peu intéressantes ou sans valeur, en
abondance dans la concession.

5.7.

3 Interventions sylvicoles

Les interventions qui seront dorénavant mises en œuvre par le concessionnaire sont les
suivantes :

1) Identification, inventaire et cartographie de la ressource exploitable

Toutes les espèces exploitées où qui pourraient faire l'objet d’une exploitation vont être
identifiées, mesurées et cartographiées sur des fiches d'inventaire, à partir du DME défini dans le
cadre de cet amënagement.

2) Exploitation au DME/AME

Pour assurer la recanstitution de la ressource, il est fondamental que l'exploitation respecte les
diamètres de coupe fixés dans ce plan d'aménagement (voir tableau 38).

L'exploitation, par l'ouverture du couvert qu'elle induit, provoque une accélération de la
dynamique forestière qui va permettre le renouvellement de la ressource. D'autres mesures
sylvicoles de type éclaircie dans le peuplement naturel d'avenir ou plantation
d'enrichissement pourraient être prises pour orienter et pour mieux conduire cette régénération
du milieu

Ce type d'interventions en forêt naturelle n'a jamais été mené à grande échelle jusqu'à ce jour. Il
n'existe donc pas de normes bien définies pour leur mise en œuvre, et la méthodologie, pour être
parfaitement exécutée, demande l'acquisition d'expérience avec des équipes spécialement
formées.

126
Unkrés Forestières d'Aménagement 10 041, 10 042 et 10.044 regroupées - Plan d'aménagement

Dans ces conditions, il a êté choisi de tester ces interventions sylvicoles dans un cadre de
recherche afin d'acquérir l'expérience et les informations nécessaires à la mise en œuvre de ces
actions à une plus grande échelle, Ces interventions sont présentées au paragraphe consacré aux
activités de recherche.

5.8 Programme de protection de l’environnement

5.8.1 Protection contre l'érosion (bassins versants, berges, etc.)

Dans le cadre de la protection contre l'érosion, deux éléments principaux sont à prendre en
consideration : l'érosion due à l'exploitation et celle due à la mise en place de pistes.

L'éroson qui peut résulter de l'exploitation survient en milieu accidenté en présence d'une pente
importante. Pour cela, toute exploitation est proscrite au niveau des pentes supérieures à 50 %.
Pour les pentes inférieures, le couvert végétal est suffisamment dense pour assurer une protection
efficace.

Une bande de forêt de 30 m de largeur, interdite à l'exploitation, est laissée de part et d'autre des
cours d'eau et des plans d'eau

Pour réduire l'érosion due à la mise en place des pistes forestières, un certain nombre d'éléments
sont pris en considération (voir $ 5.5.3 sur la voirie forestière). Les pistes sont planifiées et
cartographiées avant l'entrée des engins en forêt, Elles suivent les lignes de crête, ont autant que
possible une orientation Est-Ouest pour plus d’ensoleillement, et elles évitent les cours d'eau et
les marécages, Des fossés de détournement des eaux de ruissellement sont installés à intervalle
régulier pour les évacuer dans les zones de végélation, et avant la zone de protection de 30 m
située de part et d'autre d'un cours d'eau.

$.8.2 Protection contre le feu

Compte tenu de la nature du milieu forestier présent dans la concession (forêts denses humides)
et du climat (précipitation, humidité), le feu n’est pas un problème important dans la zone. Il est
utilisé par les populations riveraines dans la zone agro-forestière et par les chasseurs dans leur
campements temporaires ainsi que pour fumer la viande de brousse. Dans les deux cas, il est
impossible qu'il s'étende et qu'il envahisse le massif.

D'autre part, l'agriculture itinérante sur brûlis est interdite dans Le périmètre de la concession.

5.8.3 Protection contre les envahissements de la population :

L'étude socio-économique menée au niveau des villages riverains de la concession a montré que
les populations disposaient d'une réserve de terres cullivables suffisantes pour les 30 ans que
durera la rotation, même avec une croissance démographique (peu probable) de 5 % par an. Les
risques de voir les populations rentrer dans le massif pour y cultiver sont donc minimes.

De plus, à la suite de la tenue de réunions de sensibilisation sur la gestion durable et
l'aménagement forestier dans les villages, les habitants sont parfaitement informés que la
pratique des activités agricoles est interdite dans la concession.

D'autre part pour mieux garantir l'intégrité de la concession forestière, ses limites ont été

matérialisées sur le terrain conformément à la réglementation en vigueur. Les limites naturelles
(cours d'eau) ont été identifiées à la peinture rouge. Les limites artificielles (droite reliant un

127
Unités Forestières d'Aménagement 10.041, 10 042 et 10 O44 regroupées - Plan d'aménagement

point à un autre) ont été tracées par l'ouverture d'un layon de 5 m de largeur défriché au sol, où
toutes les tiges d'un diamètre inférieur ou égal à 15 cm ant été éliminées à l'exception des
espèces de valeur. Les arbres de bonne dimension qui s’y trouvent sont hadigeonnés à la peinture
rouge

Des essences forestières facilement identifiables (Framiré, Moubi, Dibétou, Sapelli, Sipo,
Moambé jaune, Pao Rosa, …) pourraient être plantées sur ces limites d'abord sur la partie Nord
commune avec l'UFA 10.045 (I. Prenant), puis sur les côtés Est et Sud. Le reste serait planté
quand le classement des UFA aura été obtenu.

5.8.4 Protection contre la pollution

Dans le cadre de ses activités, la société d'exploitation forestière utilise une quantité importante
d'hydrocarbures et manipule quelques produits phytosanitaires. Des mesures sont donc prises
pour éviter toute pollution du milieu par ces produits.

Dans un premier temps, un contrat a Ëté passé avec un bureau de consultants spécialisé (Form
International) en matière de gestion de l'environnement, pour sensibiliser et former le personnel
des Concessionnaires et des sociétés partenaires aux effets néfastes de ces produits sur le milieu,
aux mesures à prendre lors de leur manipulation, et aux méthodes à mettre en œuvre pour
minimiser ou éliminer toute pollution.

Un contrat de partenariat a été lié avec la société pétrolière Total pour la récupération et le
traitement des huiles usées. Un contrat est à l'étude pour le traitement des emballages, des pneus
et batteries usagés, des ferrailles, etc.

585 Protection de la faune

Différentes sources d'information (étude faune, transects permanents, étude socio-économique,
….) ont montré l’importance de la faune dans l'économie locale et surtout la pression à laquelle
clle était confrontée.

Des mesures rigoureuses el diversifiées sont prises par la société pour la préserver. On distingue
2 types d'intervention qui s'adressent aux populations locales et au personnel de la société, Il y a
aussi celles qui concernent la chasse traditionnelle et celles orientées À l'encontre du braconnage
organisé.

Pour la chasse menée par les populations locales, les concessionnaires ont obtenu l'appui d'un
partenaire extérieur (projet Partenariat pour la gestion des forêts de production en Afrique
Centrale, WWF / Nature +) pour la mise en œuvre d'un ensemble d'actions destinées à
améliorer la gestion de la faune dans la concession, Ces activités sont les suivantes :

- sensibilisation et information des populations riveraines sur la législation en matière de
chasse, sur les animaux intégralement protégés, sur leurs droits d'usage, sur la gestion
durable des ressources, etc. ;

- appui à l'identification et à la mise en œuvre (par les populations) d'activités génératrices de
revenus alternatifs, notamment dans Jes domaines de l’agriculture et des infrastructures
rurales ;

- réalisation d'études de la chasse villageoise qui déterminent entre autres choses : le volume
des prélèvements, la proportion des espèces abattnes, la localisation des territoires de chasse,
l'importance des lignes de pièges, la part de la chasse au fusil ou à l'aide d'autres moyens ;

128
Unités Forastières d'Aménagement 10.041, 10.042 et 10.044 regroupées - Plan d'aménagement

- mise on placc de Zone d'Intérêt Cynégétique à Gestion Communautaire (ZICGC) ;

Ces actions visent à responsabiliser progressivement les populations locales à la gestion durable
de la faune sur leur ternitoire de chasse. De cette façon, on compte réduire les pratiques tIlégales
et néfastes pour l'environnement, et surtout convaincre les villageois des droits qu'ils possèdent
sur ce lérritoire et de la nécessilé d'y exercer une surveillance.

La chasse illégale menée par des braconniers professionnels, ainsi que l'existence d'une filière
d'évacuation et de commercialisation de la viande de brousse sont des réalités dans la région,
notamment dans une zone carrefour située entre les UFA 10 041, 10 039 et 10 040.

Ces braconniers s'installent dans des campements de fortune à proximité des UFA et pratiquent
une chasse destructrice visant toutes les espèces de la grande faune dont les espèces protégées.

Les mesures qui seront prises en collaboration avec l'administralion forestière pour enrailler ce
Phénomène et empêcher qu’il se développe dans la concession sont :

- le placement de barrières amovibles métalliques, fermées à l’aide de cadenas, contrôlées en
permanence par des gardiens sur les pistes principales traversant la concession (l'une à
Mindourou sur la piste principale à l'entrée dans l'UFA 10 044, l'autre à la sortie de l'UFA
10 041):

- le blocage des pistes d'accès secondaires à la fin de l'exploitation de chaque AAC (mise en
place de fossés et de monticules de terre au bulldozer, barrages à l'aide de grumes) ;

- une demande a été adressée aux responsables de la société Kieffer, seuls utilisateurs de la
partie Nord de la piste reliant Kongo à Kagnol au Sud-Esi de la concession, pour mettre en
place une bamière avec gardiens de manière à mettre fin au transport de la viande de brousse
sur cet axe qui traverse entre autre l'UFA 10 039.

Pour ce qui concerne le personnel des concessionnaires, un certain nombre de dispositions ont
été prises pour éviter le braconnage, le transport el la consommation importante de viande de
brousse, On peut ciler entre autres :

- la fourniture de protéines alternatives à la viande de brousse par l'installation d’une ferme
avicole et bientôt d’une boucherie ;

-_ l'élahoration d’un règlement intérieur interdisant la chasse, le transport de viande de brousse,
d'armes ou de chasseurs, et prévoyant des peines sévères (allant jusqu'au licenciement) pour
toute infraction ;
l'installation de postes de contrôle avec gardiens aux entrées du Site Pallisco, société
partenaire des Concessionnaires, où sont basés les travailleurs, les unités de transformation,
le garage, l'administralion des sociétés.

Enfin, l'ordre de passage en exploitation dans les blocs quinquennaux définis dans le plan
d'aménagement a été établi de manière à maintenir des couloirs de migration à l'intérieur de la
concession.

En dehors des actions proposées ci-dessus, les Concessionnaires ne pensent pas avoir la
compétence et les moyens d'intervention nécessaires pour lutier efficacement contre le
braconnage professionnel. Ce phénomène est entretenu par des aspects culturels liés à la
consommation de la viande de brousse et sa commercialisation tolérée dans les centres urbains.

129
Unités Forestières d'Aménagement 10.041, 10.042 ex 10.044 regroupées - Plan d'aménagement

5.9 Autres aménagements

5.9.1 Structures d'accueil du public et écotourisme

Comme indiqué au $ 3.3.5, la concession et sa zone nveraine ne présentent pas de potentialité en
matière louristique et écotouristique. Aucune structure n'a donc été mise en place pour accueillir
le public.

5.9.2 Mesures de conservation et de mise en 1 valeur du potentiel halieutico-cynépétique

En matière de faune, il n’y a pas d'autre mesure de mise en valeur de la ressource cynégétique
que celle prévue dans la mise en place de la ZICGC.

Une étude sur le développement dans la zone de l'élevage de certaines espèces comme
l'aulacode, sera menée au cours de la mise en œuvre de l'aménagement.

Dans le domaine de la pêche, une étude sera menée en vue d'installer un étang piscicole dans la
zone de Mindourou

5.9.3 Mesures de conservation

Voir présentation des séries de conservation et de protection aux $ 5.2.3 et 5.2.4.

5.9.4 Promotion et gestion des produits forestiers non-ligneux (PFNL)

L'étude socio-économique autour de ces UFA a montré qu'environ 137 espèces étaient
concernées par les activités de cueillette, d'extraction et de ramassage par les populations
locales, Compte tenu de la densité de ces espèces et du fait que ce type d'activité soit finalement
peu pratiqué, les prélèvements qui seront effectués durant la convention définitive ne risquent
pas d'avoir des effets pouvant hypothéquer la durabilité des essences concernées.

La seule espèce pouvant poser un problème est le Moabi. Son bois exploité par les
concessionnaires et ses fruits par les populations locales pourraient amener cette espèce à
constituer une source de conflits entre les deux utilisateurs,

Sclon Debroux (1998)!?, le Moabi commence à fructifier à partir d'un diamètre de 50 cm. Au
regard des résultats de l'inventaire d'aménagement (voir tableau 52), on estime pour les trois
UFA l'existence d'environ 15.592 tiges de Moabi dont 6.987 arbres qui ont atteint un diamètre
supérieur à 56 cm, Pendant la convention définitive, le diamètre minimum d'exploitation
(DME/AME) retenu pour cette essence étant de 100 cm, l'exploitation prélévera environ 3.987
arbres (57 % des arbres en âge de fructifier). Près de 3.000 arbres (43 % des individus fertiles)
resteront sur pied et pourront satisfaire les besoins des populations Jocales, sans compter les
arbres de la zone agro forestière, ce qui leur permettra de récolter suffisamment de graines pour
assurer la production d'huile.

L'exploitation des produits forestiers non ligneux concerne certaines parties des plantes [feuilles
(4 %), écorces (42 %), sève (3 %), racines (3 %), fruits (44 %), autres parties (4 %)] et les
produits récoltés servent à l'alimentation (40 %), de médicaments (27 %), à améliorer les
revenus à travers les ventes diverses (21 %), etc.

Ÿ Denraux L. 1998 L'eménngement des forts tropicales fondé sur la gestion des populatians d'erbre, l'exemple du mon (Baillonellr
toxisperma Pierre} dans la foréi du Dia, Cameroun: 283p + annexes

130
Unités Foresitères d'Aménagement 10.04}, 10.042 et 10 044 regroupées - Plan d'aménagement

Tableau 52 : Répartition par classe de diamètre des effectifs du Moabi.

Classes de diamètre Effectifs estimés Total % des tiges fertiles _|
20-29 6133
30-39 1471 860$ :
40-49 100! —}
50-59 387
60-69 517
80-89 798
90-99 759
1010 60
110-119 341
120-129 150 3987 (effectif exploiter
pendant la convention
130-139 162 définitive)
140-149 300
150 et plus 2429
Total 15592 15592
Source Résultats de l'inventaire d'améragement des LFA 10,041, 10.042 et 10 044

Au regard des potentialités relevées lors des inventaires d'aménagernent (densités à l'hectare) et
de l'accessibilité de la zone bien désservie par un réseau routier régulièrement entretenu, la
récolte des PFNL. intéresse moins de 53 % de la population active et n'intervient que pour 8,7 %
dans le revenu des populations. Cela est certainement dû à l'ignorance de la valeur commerciale
de la plupart de ces produits, à la méconnaissance des circuits de commercialisation, ou encore à
l'éloignement des zones de récolte par rapport aux lieux de débouchés, etc,

Les PFNL pourront jauer un rôle non négligeable dans l'alimentation des populations et surtout
dans l'amélioration de leurs revenus si des prélèvements aptimums sont favorisés par les
concessionnaires. À cet effet, des actions visant à améliorer la valonisation de ces produits
pourraient être entreprises pendant la convention définitive. Ce travail pourra se faire soit par les
concessionnaires, par leurs partenaires, par les ONG locales, par les collectivités locales
décentralisées, ete. Ces actions à entreprendre lors de la première phase de l'aménagement sont :

- l'extension des droits d'usage des populations à l'intérieur de la concession pour ce qui
concerne les PFNL. afin de leur permettre de les prélever dans un but commercial. L'objectif
de cette mesure étant d'améliorer leurs revenus et de supporter le développement local ;

- l'appui à la formauon et à la structuration des formes associatives dans chaque village
nverain conformément à la Décision N° 1354 / D / MINEF / CAB du 26 novembre 1999
fixant les procédures de classement des Forêts du Domaine forestier Permanent de la
République du Cameroun ;

- la sensibilisation des populations à travers les Comités Paysans-Forêts et des autres organes
associatifs existants dans les villages sur la valeur commerciale de certains PFNL ;

131
Unités Forestières d'Aménagement 10.041, 10.042 et 10.044 regroupées - Plan d'aménagement

- ia maîtnse des circuits de commercialisation en collaboration avec les ONG locales, les
projets partenaires et certains leaders villageois pour placer ces produits dans les zones à
forte demande ;

- la formalisation des modalités de gestion et de jouissance des PFNL issus de la concession
entre les concessionnaires, les populations locales et l'Administration par l'intermédiaire de
contrats passés avec les Comités Paysans-Forêts et les autres associations :

- l'appui des concessionnaires aux populations locales pour permettre de mieux valoriser les
PENL :

- la réalisation d'études el recherches complémentaires pour maîtriser les périodes de
fructification et de production de certaines essences (voir tableau 53),

Tableau 53 : Quelques essences pouvant faire l’objet d'études complémentaires dans le cadre de
leur valorisation

[Essence = [Nom scientifique _| Densité à l'ha Utilisation
—| -

Moabi Baillonella toxisperma 0,21 Fnitie comestibles

. L_ AL. Graine utilisée pour son huile
Andok (Manguier Intagin gabéiénsts 2,02 Fruits comestibles, graine utilisée
sauvage) … — | Jour condiment
Divida (Sihé) Scarodophloeus zenkeri 0,05 une donreun pee Æ0Ieion aux |
Ebom_ | Anonidium sp 2,09 Fruits comestibles
'Essesseng Ricinodendron heudoloti il 0,39 Graine : condiment pour sauce
Amvoul Trichoscypha acuminata 0,76 Fruits comestibles .
Ekong (Nko'oh) | Trichoscypha arborea 0,19 [Fruits comestibles
| Qnié Garcinia cola 6,48 HERBE : “asie au vin da palin

Graine commercialisée (bitter cola) |

| Akpa Tetrapleura tetraptera 0,48 Fruit utilisé comme condiment

Source : Données d'inventaire d'aménagement UFA 10041,10 042 et 10 044

5.9.5 Mesures pour harmoniser les activités des populations avec les objectifs
d'aménagement

Lors de l'analyse de l'environnement socio-économique et de la validation des études qui ont été
menées à cet effet (atelier de restitution), les acteurs sociaux autour des trois UFA ont formulé
des remarques qui portent essentiellement sur :

- le pillage et l'exploitation frauduleuse de bois dans les UFA ;

- la disparition de certaines ressources naturelles (espèces végétales à usage médical, animaux,
etc.) suite à un déboisement excessif ;

la perturbation du climat due à la modification des écosystèmes ;

-_ l'intensification anarchique des activités de chasse et de pêche par les ouvriers des sociétés
forestières :

- la destruction des plantations sitnées dans les UFA ;

- la réduction du pouvoir d'achat des populations due à leur impossibilité d'exploiter les
produits forestiers non ligneux dans les zones réservées aux UFA ;

132
Unités Forestières d'Aménagement 10.041, 10.042 et 10.044 regroupées - Pian d'aménagement .

- le non-respect des engagements et des promesses pris lors de la mise en œuvre du plan
d'aménagement ;

- la forte poussée démographique entramant la prolifération des MST/SIDA, le vol, la
prostitution, l'abandon total des coutumes, la dépravation des mœurs ;

- la multiplication des conflits et des divisions liées à la gestion des dons et des redevances
forestières ;

- l'exploitation des Moabi dont l'huile sert à l'alimentation des populations locales.

L'harmonisation des activités des différents acteurs sociaux présents autour des trois UFA avec
les objectifs d'aménagement ne sera possible que si leurs remarques sont prises en compte et si
leurs représentants mandatés participent effectivement aux différentes étapes de planification des
prescriptions du plan d'aménagement. Cette manière de procéder répond aux objectifs de la
Déclaration de Rio sur l'Environnement et le Développement (3-14 juin 1992), de la loi
forestière du Cameroun de 1994, et de la Déclaration du Sommet de Yaoundé sur la
Conservation et la Gestion Durable des Ecosystèmes Forestiers d'Afrique Centrale (17 mars
1999).

Pour cela, les actions suivantes devront être entreprises pendant la convention définitive

1) l'instauration d'un système de communication et d'information permanentes

2) l'adoption tripartite (concessionnaires, populations locales et administration) d'un cadre
organisationnel et relationnel ;

3) la mise en place et le fonctionnement d’un mécanisme de concertation, de médiation ei de
résolution des conflits ;

4) le renforcement des capacités des populations locales pouvant faciliter leur intervention dans
l'aménagement ;

5) la capitalisation des retombées directes et indirectes de l'aménagement de cette concession
dans le développement local ;

6) l'identification d'indicateurs permettant le suivi et l'évaluation du développement local ;

5.9 5.1 Cadre organisationnel et relationnel

Les relations entre les trois partenaires (concessionnaires, populations locales et administration)
devront être codifiées à travers des documents statutaires définis et connus de tous

Si au miveau de l'administration el des concessionnaires, il existe un organe de direction et de
prise de décision, au niveau des populations locales on constate un vide que même la chefferie
traditionnelle ne peut combler. Pour assurer unc meilleure implication des populations dans
l'aménagement de la concession, les mesures à prendre consisteront à :

a) Promouvoir, dans chaque village, voire dans chaque canton, des interlocuteurs représentatifs
de toute la communauté (y compris les femmes) qui auront un rôle primordial à jouer dans le
système d'aménagement préconisé ;

Ces interlocuteurs adopteront l’une des formes organisationnelles reconnues par l'Administration
(Comite de développement, Associations, Comités Paysans-Forêts, etc.) et auront un mandat
d'animation, d'information, de participation à l'élaboration des plans de gestion forestière avec
les concessionnaires, de surveillance et de contrôle, etc. Ce mandat est détaillé dans l'annexe d

] ?
Unités Forestières d'Aménagement 10.041, 10 042 et 10.044 regroupées - Plan d'aménagement

la Décision N° 1354/D/MINEF/CAB du 26 novembre 1999 fixant les procédures de classement
des Forèts du Domaine forestier Permanent de la République du Cameroun

A la suite de l'atelier de restitution et de validation de l'aménagement de la concession, il a été
demandé que les femmes ainsi que les minorités ethniques soient correctement représentées dans

l'organisation villageoise qui sera mise en place. Une attention particulière sera donc accordée à
leur représentation dans tout comité ou association qui sera mis en place.

b) Définir les modalités de fonctionnement de ces structures et les vulgariser à toutes les
populations locales ;

c) S'assurer de l'effectivité de leur fonctionnement,

595.2 Mécanisme de concertation, de médiation et de résolution des conflits

Les populations locales ont tendance à considérer qu'elles peuvent accéder aux ressources
naturelles en toute sécurité, en lout lemps et en tout lieu. Dans ces conditions et pour s'assurer du
respect des décisions d'aménagement par ces populations, il est indispensable qu'il y ait des
garanties sur les droits fonciers, sur la propriété de certaines ressources forestières et enfin sur les
retombées issues de l'exploitation de la forêt. A cet effet les actions suivantes devront être
poursuivies :

a) négociation et finalisation des accords légalisés par village avec les concessionnaires pour la
reconnaissance des droits d'usage des populations locales et sur l'arrêt des activités agricoles
dans la concession ;

b) mise en place d'un mécanisme participatif efficace de gestion des conflits, qui fonctionne
sans problème, de manière transparente, et à la satisfaction de toutes les parties prenantes. Le
type d’organe retenu sera formalisé par un Arrêté Préfectoral qui précisera en même temps
ses modalités de fonctionnement ;

Les comptes rendus des réunions de cet organe devront être ampliés au Ministre en charge des
questions forestières el vulgarisés aux populations locales. Seuls les conflits persistants seront
soumis à l'arbitrage Gu Ministre des Forêts

c) Des procédures de compensation de dommages et autres préjudices causés aux populations
locales devront être connus, vulgarisés et respectés de tous. A cet effet la société forestière
devra respecter les prescriptions de cet aménagement,

d) Mise en place des règles et d’une réglementalion locale (cohérence entre la tradition et la
réglementation nationale) qui formellement reconnaît les droits de prélèvement d'espèces
particulières par les populations locales ou les personnes étrangères à la communauté
(collecte du rotin par exemple), l’utilisation des ressources forestière par la population locale,
etc. ;

e) Mise sur pied d’un mécanisme efficace de surveillance et de mise en application de cette
réglementation. Son application instaure un climat de confiance entre toutes les parties
prenantes de la gestion des ressources forestières ;

134
Unités Forestières d'Aménagement 10.041, 10.042 et 10.044 regroupées - Plan d'aménagement

5.9.5. Intervention des populations locales dans l'aménagement

Les populations locales ont effectivement participé à l'élaboration du plan d'aménagement de la
concession au travers du recrutement de l'essentiel du personnel pour la réalisation des travaux
de terrain (inventaires d'aménagement, inventaires des populations de faune, matérialisation des
limites des LIFA, enquêtes et entretiens dans le cadre des études socio-économiques, etc.).

La prise en compte de la dimension sociale s'est aussi faite au travers des contacts permanents
noués avec les populations riveraines lors des études socio-économiques et lors de l'atelier de
restitution et de validation du projet de plan d'aménagement. Cette participation a eu pour effet
de créer des complicités entre les concessionnaires et les riverains qui partagent une opinion
favorable sur la continuité des activités d'exploitation forestière dans cette concession.

Au vu des résultats des études socio-économiques et des recommandations faites au cours de

l'atelier de validation du projet de plan d'aménagement (voir communiqué final en annexe 12),

les populations interviendront dans le processus de mise en application de cet aménagement par :
le respect des prescriplions d'usage des ressources dans les différentes affectations retenues
dans la concession ;

- la participation aux travaux de l'entreprise au travers :

© du recrutement pour faire partie des effectifs de la société travaillant dans les activités
d'exploitation, de transformation, d’inventaires, d'entretien des limites, etc. A cet
effet le recrutement des riverains sera prioritaire à qualification égale ;

© des contrats éventuels passés aux Comités Paysans-Forêts pour assurer la réalisation
de tâches bien définies ;

© des opportunités de formation pour leur permettre d'accéder à des postes de
reponsebilité grâce à un programme de formation initié et appliqué par l'entreprise.

5.9.5.4 Capitalisation des retombées de cet aménagement

L'exploitation de la concession suivant les prescriptions de l'aménagement va générer des
retombées multiples qu'il faudra capitaliser pour Ie développement local. Elles se manifesteront
de façon directe et indirecte.

a) Retombées directes
Elles sont constituées notamment :

- des revenus liés à l'exécution de contrats spécifiques passés dans les villages par les
concessionnaires;

- de la redevance forestière dont une partie est allouée à La municipalité (40 %) et l'autre aux
populations riveraines (10 %) suivant les textes en vigueur :

Les redevances forestières qui seront perçues pour les 3 UFA, aux différents niveaux,
annuellement et sur la durée de la convention définitive, sont présentées au tableau 54.

135
Unités Forestières d'Aménagement 10 041. 10.042 et 10.044 regroupées - Plan d'aménagement

Tableau 54 : Répartition de la redevance forestière issue des 3 UFA pendant la durée de la
convention définitive (en FCFA)

T =
CR de Mindourou et CR de Lomié et Papulations

UFA L Etat du Cameron Populations riveraines Riveraines
Par année | Pendant 30 ans | Parannée | Pendant 30ans | Par année | Pendant 30 ans

4 723 904 520
2510940 000 | 4 800 000 144 000 000

4723904 520 | 157 463 484
2654940000 | 83 698 000

157 463 484
$$ 498 000

136125 000 | 44 149 500 | 1 324485 000
7370 969 520 | 48 949 500 | 1 468 485 000

1 460 610 000 4 537 500
8839 454520 | 245 698 084

48 687 000
204 648 484

L'implication des concessionnaires auprès des municipalités est souhaitable pour les engager à
une utilisation rationnelle des redevances afin d'améliorer les conditions de vie des populations.
Cette implication pourra se faire à travers des réunions de préparation des plans d'action et des
budgets communaux organisés par les mairies. Il semble normal qu'un opérateur économique qui
a une forte importance dans le fonctionnement et dans le développement local soit convié et
impliqué, pour certains aspects, dans la gestion des activités locales.

b) Retombées indirectes

Les retombées indirectes seront constituées par :

- les infrastructures routières qui sont entretenues de manière permanente dans le cadre des
aclivités,

- le développement de nouveaux pôles économiques, suite à l'augmentation de la main

d'œuvre salariée, avec des possibilités d'externalités positives sur le développement du
petit commerce, de l'agriculture, de l'hôtellerie, de la confection, etc. ;

- la maîtrise de la gestion des ressources forestières et des conflits grâce à l’encadrement qui
sera assuré par les différents organes de surveillance de l'aménagement, de médiation des

conflits, etc. ,

- l'amélioration des connaissances en matière de fonctionnement des formes associatives et
la maîtrise de la gestion des bicns d'intérêt communautaire par l'organisation de
formations;

- l'appui au développement dans le cadre des activités alternatives au braconnage et de la

maîtrise du circuit de commercialisation des divers produits ruraux qui seront conduits par
le Projet Réseau de Partenariats pour la gestion durable des forêts de production en Afrique
Centrale (WWF/Nature +) qui travaille actuellement avec les concessionnaires ;

la meilleure connaissance du milieu et des essences donnant les PFNL :

- l'accumulation d'expériences pouvant avoir des effets positifs dans la mise en œuvre des
plans simples de gestion des forêts communautaires de la zone.

Toutes ces retombées devront être mieux capitalisées avec nécessité d'une meilleure information
des populations locales, afin de les amener à prendre conscience de l'intérêt de mettre en place
un aménagement durable des concessions forestières.

136
Unités Forestières d'Aménagement 10.041, 10.042 et 10.044 regroupées - Plan d'aménagement | _——

5.9.5.5_ Communication et information

La zone autour de Ia concession est peu couverte par les médias nationaux et internationaux. Une
radio rurale est installée à Mindourou (Radio Soleil) mais ses émissions ne sont pas captées par
les villages les plus éloignés. Elle diffuse à intervalle régulier les journaux de la radio nationale.
Elle présente aussi de façon hebdomadaire des émissions consacrées à l'environnement.

La Maine de Mindourou a fait installer dans chaque foyer communautaire des villages du
District une antenne paraboilique, un téléviseur et un petit groupe électrogène pour les alimenter.
Cela permet à ces populations de recevoir quelques journaux télévisés internationaux (quand le
groupe es! approvisionné en carburant).

Une difficulté supplémenture s'ajoute à cet enclavement médiatique : la faible maîtrise de la
langue française par les population de l'ethnie Baka, ce qui constitue un handicap non
négligeable

La poursuite des activités d'aménagement et le recouvrement des objectifs énoncés passent donc
par la mise en place d'un système de communication permanent entre les concessionnaires et les
populations locales afin que les parties concernées soient informées de ce qui est fait. A cet égard
les actions suivantes seront menées :

organisation de réunions de concertation et d’information entre les acteurs locaux et les
concessionnaires,
prise en compte des contributions des uns et des autres ;

- vulgarisation des plans de coupe, des études disponibles, de manière que dans chaque
village riverain les populations soient informées de façon exhaustive de la mise en œuvre
du plan d'aménagement. Après validation des études socio-économiques et de
l'aménagement, un résumé du plan d'aménagement sera remis à chaque village riverain ;

- mise en place d'une petite bibliothèque comportant la documentation sur les communautés
locales, les rapports de stage, les rapports des consultants etc. ;

- animation régulière d'une émission à la radio rurale de Mindourou sur l'aménagement, la
gestion durable du milieu, l'environnement, le développement rural, el sur un ensemble de
sujets liés à l'exploitation intéressant directement les populations locales.

5.10 Activités de recherche et de suivi

Très peu de connaissances sur la dynamique forestière ei sur la valeur économique de certaines
ressources sont aujourd'hui disponibles. Pour pallier à ces insuffisances et améliorer les futurs
plans d'aménagement, des activités de recherche seront entreprises dans deux domaines
importants : la faune et la flore.

5.10.1 Suivi de l’évolution des populations fauniques

5.10.1.1 Objectifs

Les activités qui seront entreprises dans ce domaine ne sont pas à proprement parler des activités
de recherche.

Elles ont pour objectif d'assurer un bon suivi de l'évolution des populations de la grande faune
dans la concession et d'évaluer la nécessité de prendre certaines mesures (pour protéger ou au
contraire pour valoriser la ressource) et d'estimer le bien fondé ct les effets de celles-ci.

137
Unités Forestières d'Aménagement 10 041, 10.042 et 10 U44 regroupées - Plan d'aménagement

5.10.1.2 Dispositif

Des transects permanents ont été sélectionnés dans les 3 UFA regroupées au niveau des zones
les plus riches et les plus diversifiées, en veillant aussi qu'ils soient suffisamment dispersés sur

l'étendue du massif.

11 s’agit des layons ouverts pour l'inventaire d'aménagement numéro 12 (10,5 km), 13 (5,5 km)
et 19 (6,5 km) pour l'UCI, des layons 4 (3,25 km), 5 (2,325 km), 16 (5,85 km) et 17 (3,25 km)
pour l'UC2, et enfin des layons 2 (1,875 km), 3 (2 km), 16 (7,5 km) et 17 (6,45 km) pour l'UC3,

Tous les 6 mois, un relevé des indices de présence des espèces de la grande faune est effectué sur
ces transects. Pour cela on répertorie les traces des animaux et autres indices dans une parcelle
d’mventaire d'aménagement sur deux lors du parcours des différents layons. Au total, ce sont
donc 55 km de layons qui sont inventoriés.

Pour réaliser ce travail, quelques uns des prospecteurs ayant participés aux relevés lors des
études faune préalables sont retenus afin que les techniques d’investigations utilisées restent
identiques. Ces prospecteurs sont accompagnés de quelques bons chasseurs, reconnus comme
tels, issus de villages riverains autres que la concession afin que les observations réalisées ne
soient pas utilisées à des fins de braconnage dans la concession.

L'objectif de cette participation des chasseurs locaux aux activités de suivi de l'évolution des
populations de faune est, outre l'association plus étroite des populations locales aux activités
d'aménagement forestier, de les sensibiliser à la nécessité d'une meilleure gestion des ressources
de la faune et de leur faire prendre conscience de l’ état actuel de la ressource.

Ces chasseurs, possèdent une bonne connaissance de leur milieu et sont capables d'apporter une
aide importante lors de l'identification des traces et des indices. D'autre pant, ils sont associés à
une activité nouvelle qui les amènera petit à petit à devenir des partenaires dans la gestion des
ressources nalurelles, notamment en informant et en sensibilisant les populations locales sur
l'état de la faune et sur l'importance de préserver les espèces protégées et les espèces les plus
menacées

Le relevé des indices sur ces 11 layons nécessite environ deux semaines de travail avec une
équipe composée d'un technicien faune et de quatre chasseurs/releveurs.

5,10.1.3 Analyse des données

Les premières données relevées sur les 11 transects permanents en décembre 2003 ont été
analysées et constituent le point de départ sur base duquel sera étudiée l'évolution des
populations de la grande faune.

Les relevés seront répétés tous les mois de juin et novembre.

À partir des indices de présence répertoriés, les Indices Kilométriques d'Abondance (KA) sont
calculés pour l'ensemble des espèces identifiées. Après discussion avec des spécialistes de la
grande faune, de nouveaux indices ont été calculés et un indicateur destiné à rendre compte de la
richesse de la concession en espèces, a été défini.

Ce dernier est obtenu en additionnant, pour chaque transect, le nombre d'indices de présence à la
diversité (nombre d'espèces différentes identifiées) multipliée par un facteur 10, et au nombre
d'indices répertoriés uniquement pour les espèces protégées multiplié par un facteur 100,

138
Unités Forestières d'Aménagement 10.041, 10.042 et 10.044 regroupées - Plan d'aménagement

Tableau 55 : Indicateur de richesse, indices de présence ct indices kilométriques d'abondance de
la faune dans l'UFA 10030.

Nombre total d'indices 7 1020 1158 2994

[ Indices 10041 108 [10044 Total :
A4

Diversité = 18 E 18

M | a AsSA 92 IKA=51,47)_ | (IKA = 54,44)

Indices des espèces protégées Late 79) De 89) | 14 (IKA=0,62)
[indicateur de richesse 2560 _ 2286 2688
Proportion indices protégés - indices 136% 1,61 % 121%
totaux = |

es €. monticola ! C. callipigus _ 2,47 34 _2,89

Globalement, on constate un nombre relativement élevé d'indices de présence dans ces UFA,
mais ceux-ci sont principalement dus à l'abondance des petites céphalophes. Les grands
mammifères protégés sont nettement moins représentés ce qui indique que ces UFA subissent,
depuis de longues années déjà, une pression importante de la chasse. Cela est confirmé par le
rapport Céphalophe monticola / C. callipigus relativement élevé (le premier supportant très bien
la pression de la chasse à l'inverse du second), le faible niveau des indices des espèces protégées
(0,75), et la proportion indices protégés - indices totaux (1,4 %). La diversité relevées dans ces
concessions est très bonne.

L'UFA 10.042 semble être la concession la plus riche des trois.
Le suivi de ce travail sera assuré par la Celluie Aménagement du concessionnaire en
collaboration avec le Projet Partenariat (WWF/Naturet ) et les universités intéressées.

5.10.2 Etude de la dynamique de croissance de ln forêt aménagée

Lors de la réalisation de ce plan d'aménagement, l'équipe a été confrontée à l’imprécision ou au
manque de données concernant la croissance et l'écologie des essences principales. Pour palier à
cette lacune, il s'est avéré nécessaire de mettre en place des dispositifs de recherche propres en
l'entreprise qui lui permettront d'acquérir des données plus précises sur le milieu qu'elle
exploite.

Afin de mieux appréhender la dynamique de développement des massifs forestiers et de mieux
connaître la croissance des principales espèces qu'ils renferment, il a donc été décidé de mettre
en place des dispositifs permanents de recherche. Ils sont de deux types: des placettes
permanentes et des parcours phénologiques.

5.10.2.1 Objectifs

!. Placettes permanentes : acquérir des informations précises sur la croissance de toutes les
espèces qu'elles renferment, sans modification du milieu et après transformation à la suite de
l'exploitation; analyser l'accélération de la dynamique forestière en réaction à un
bouleversement du milieu ; étudier la régénération ;

2. Parcours phénoloygiques : acquérir des informations précises sur la phénologie des essences
principales (période de défeuillaison, de feuillaison, de floraison, de fructification ; période,
durée et régularité des disséminations, ...); acquérir un complément de données sur la
croissance des essences principales.

139
Unités Forestières d'Aménagement 10.041, 10.042 er 10.044 regroupées - Plan d'aménagement

3.10.2.2 Dispositif

1. Placettes permanentes

Onze (11) placettes permanentes ont été mises en place dans la concession. Cinq sont installées
dans l'UFA 10.041, trois dans l'UFA 10.042 et trois dans l'UFA 10.044 (voir figure 29).

Les placettes permanentes sont des parcelles carrées de 100 m de côté (soit 1 ha). Elles sont
matérialisées sur le terrain par un layon étroit. A l'intérieur, tous les arbres sont identifiés,
numérotés et mesurés à partir d’un diamètre de 10 em, pris à 1,3 m du niveau du sol. Le niveau
de mesure est matérialisé sur l'arbre par un trait de peinture rouge qui le ceinture sur toute sa
circonférence de manière à pouvoir répéter la mesure toujours au même endroit. Les données
sont introduites dans des fichiers informatiques et les mesures seront répétées tous les ans. Les
caractéristiques importantes de ces placettes permanentes sont reprises dans les tableaux 56 et
57,

Tableau 56 : Espèces importantes relevées dans les 11 placettes permanentes.

Espèces Nombre Espèces | Nombre

Albizia ferruginea 3 | Entandrophragma congolensis | 3
Alstonia boonei 34 Entandrophragma utile | 3
Afelia bipidensis » 2 Erythrophleum ivorense 9
Amphimas ferruginea 7 Turracanthus africanus 5
ES
L 2 1

L

Anopyris Haineana _ Gambeya beguei
Aningueria R ____| Khaya grandifoliola
| Gambeya lacourtiana . 27 Guarea cedrata 14.
Baillonella toxisperma 2 | Guarea thompsonii 9
Canartum schweinfurthii …. Î Lovoa trichilioides 9
Coelocaryum preussii 6 Maesopsis eminit 1
Cylicodiscus gahunensis 8 Mammea africana 4
|Deshordesia glaucescens 219 Nauclea diderrichit 8
Eribroma oblongum 6 Nesogordonia papaverifera 6
Fagara heitzïi 10 Ricinodendron heudelotii 2
Fagara tessmannii … 6 ___| Pterocarpus Soyauxii 28
Fagera macrophylla 6 Pterocarpus osun 1
éaisverratention balsamif. 5 Pierigota macrocarpa 15
Celiès adolfi frederici 6 Petersianthus macrocarpus [ 58
Celtis zenkeri 23 Piptadeniastrum africanum 6
Celtis tessmannii | 15 Pycnanthux angolensis 15
Discoglipremna caloneura 4 Ongokea gore 3_ |
Entendrophragma angolense | Stauétia kamerunensis 2 1
2

6 1
Entandrophragma cylindricum 8 Terminalia superba L
LEntandrophragna | candollei 6

Des sous-dispositifs, destinés à mesurer la régénération des essences forestières, seront mis en
place à l'intérieur de ces placettes, Le protocole technique correspondant sera défini
ultérieurement.

140
Unités Foresnières d'Aménagement 10.041. 10.042 et 10.044 regroupées - Plon d'aménagement

Tableau 57: Caractéristiques des placettes permanentes de la concession.

fe ER _les concessionnaires terrière
PP1-04 ET 20,2

Forêt secondaire adulte

[Ne de placette | Nbre de Nbre de tiges intéressant Surface | Type de forêt

| pp2-04 56 27,2 Dense humide semi décidue
2 PP Di L 2 61 _ |_20 6 Dense humide semi décidue
LL Ppa-04 489 LE CE 26,1 | Dense humide sem décidue
| PP5-041 45 _56 20,5 Forêt exploitée
PP1-042 394 44 29,8 Forêt anciennement exploitée
F _PP2-042 _ 355 76 _27,9 Forêt anciennement exploitée
_ PP3-042 CT 507 16 : Forêt secondaire adulte
PPI-044 L_ 423 l = =
PP2-044 430
CE 630 TE 3
[Total 5288

2. Parcours phénologiques

Ts sont constitués des sentiers et des pistes qui entrent à l'intérieur de la concession (figure 29),
sur lesquels on rencontre un grand nombre d'essences principales de tout diamètre, Une fiche
phénologique est remplie pour chacun d'eux. Elle indique le stade de défeuillaison, de
feuillaison, de floraison, de fructification ou de dissémination. Ces observations sont répétées
tous les mois.

Ces arbres sont mesurés À partir de 10 em de diamètre pris à 1,3 m du niveau du sol. Les données
sont introduites dans des fichiers informatiques et les mesures seront répétées tous les ans.

Neuf parcours phénologiques ont été mis en place, 5 dans l'UFA 10.044 et 4 dans l'UFA 10.042

Le suivi de ce travail sera assuré par la Cellule Aménagement du concessionnaire en
collaboration avec le Projet Partenariat (WWF/Nature+) et les universités intéressées.
TAN PEAR d'Aeeenst 10L0H; 1002 CIO NES Pages - Please

US TH à ra 2 ne
CTLI NA] |
N RE il

Légende:

EL regroupement UrA +0 044 10 012 10 041
M Piece permanentes

— Famous phénomgiques

Strates tormstèmes

UM «4e dune dumise sem paretenné € ésns
Forét denre ne: Lempertsente { denrté tr:

me 81 100%)
20200)

M sorû dons humite coms catucioïée (de ne té forte 61 à 100%)
BE Fordt denis à bu e sum caducite fee - Coupes part lui

humide semi-csducitoïée (éenrité faible: 20 à 00%)

Forêt sacund airs s due (dans fé forte 64 à 100%)

Fordt revend aix à due : coupes partielles
Norit rachna aise adulte (densité taie: 0 280%)

EN rorér secondaire jeune

M rit maricageuse montée en pennanence

Source. Canes INC
feudle NA 29 XX. % A3O NC MBANG
feulle HA - 33 - XX - 34 AUDNO MEAND

mages saiebtes Landiar ? P
Phomgrapnies abrenres gr

Réshs ation: Cubula Fanrnagament & Palin 2008. 20007, 60008 .DMD1S. K

til 2001 Cane breére au 120000 UFA 10 041, 10 042 et 10 041 CETE

Figure 29 Localisation des placettes permanentes et parcours phénologiques de recherche.
Unités Forestières d'Aménagement 10.041, 10 042 et 10.044 regroupées - Plan d'aménagement

5.10.3 Mise en œuvre d'interventions sylvicoles adaptées

L'exploitation, par l'ouverture du couvert qu'elle induit, provoque une accélération de la
dynamique forestière qui va permettre le renouvellement de la ressource. Le type d'intervention
sylvicole qui sera expérimenté ici vise à orienter ct à améliorer la conduite de cette régénération
du milieu

Ces mesures sylvicoles sont du type éclaircie dans le peuplement naturel d’avenir ou
plantation d’enrichissement.

Ce type d'interventions en forêt naturelle n'a jamais été mené à grande échelle jusqu'à ce jour, Il
n'existe donc pas de normes bien définies pour leur mises en œuvre, et la méthodologie, pour
être parfaitement exécutée, demande l'acquisition d'expérience avec des équipes spécialement
formées

De plus, il faut être conscient, quelque soit le bien fondé de ces actions, qu'elles auront des effets
dont les bénéfices ne seront palpables qu'à partir de la 3° rotation. La réalisation de ces
interventions constitue donc un investissement à l'échelle de 2 rotations (60 ans) ce qui n'est pas
concevable pour une société d'exploitation forestière dans les conditions qui prévalent à notre

époque.

Il est donc difficile d'imposer aux concessionnaires la mise en œuvre de telles actions sur
l'ensemble de la surface de la concession. Ces interventions seront donc expérimentées avec
l'appui de partenaires extérieurs ou par les concessionnaires eux mêmes quand les
techniques seront mieux maîtrisées et les conditions économiques plus favorables.

Deux grands types de milieu ont été identifiés pour lesquels des interventions spécifiques seront
testées

En présence d'une formation relativement fermée, primaire (DHC, DHS) ou secondaire âgée
(SA), haute, issue d'une exploitation (../cp), ce seront des interventions directes sur la formation
naturelle, en faveur de la régénération acquise ou des tiges d'avenir existantes, ou encore des
enrichissements de trouées d’abatlage qui seront expérimentées.

En présence d'une formation ouverte, secondaire jeune (SJ), courte (maximum 10 m de
hauteur), homogène, issue de l'agriculture sur brûlis ou de tout autre coupe à blanc, ce seront des
reconstitutions artificielles par l'intermédiaire de plantations d'enrichissement ou en plein qui
seront essayées.

Après analyse de la carte de stratification forestière, il ressort que le 1° type de milieu occupe
plus de 80 % de la superficie totale contre à peine plus de 1 % pour le second (SJ), le reste étant
oceupé par les zones hydromorphes. Ce sont donc plutôt des interventions en forêt naturelle qui
seraient à retenir, Sur une rotation, ces interventions peuvent être divisées en 3 phases.

!. Identification, inventaire et cartographie de la ressource d'avenir : Cette opération doit
être réalisée peu de temps après l’inventaire d'exploitation afin de bénéficier du découpage
de l'assiette de coupe en blocs et de profiter de la honne visibilité des layons de
matérialisation des blocs et des parcelles.

Elle sera réalisée de la même façon que le comptage lors de l'inventaire d’exploitation et
utilisera es mêmes fiches de récolte de données. Toutefois, clle ne concernera que les essences
importantes intéressant directement l'exploitation et l'ébène (essence à sylviculture spéciale),
cela à partir d'un diamètre de 20 cm.

143
Unités Forestières «l'Aménagement 10 041. 10.042 et 10.044 regroupées - Plan d'aménagement

Suivant l'analyse des courbes de distribution par classe de diamètre réalisées au paragraphe
5.7.3, les espèces importantes qui doivent être visées sont : les Acajou, les Aniégré, le Moabi, les
Tiama, le Kosipo, le Sipo, le Sapelli, l’Iroko, te Dabéma, le Longhi, l'Assamela, l’Ayous, le Tali,
le Mukulungu, l'Okan, le Bété et l'Ebène. A celles-ci, on ajoutera quelques espèces de
promotion possédant déjà de bonnes potentialités économiques : le Makoré, ie Tola «1 le
Jatandza. Au total 22 espèces seront visées.

Ces espèces seront mesurées et positionnées sur la carte de terrain, et identifiées à l’aide d’une
pointure de couleur différente de celle utilisée pour numéroter les espèces relevées à l'inventaire
d'exploitation.

Au cas où ces espèces de petile dimension (20 à 40 em de diamètre) seraient envahies de liane,
un délianage rapide sera réalisé afin de mettre les pieds dans de meilleures conditions de
croissance.

La cartographie et l'identification des tiges d'avenir permettra aux équipes d’exploitation de
mieux les localiser au moment de l'abattage et de l'extraction des grumes de manière à diminuer
encore les dégâts au peuplement d'avenir.

2. Première coupe d’amélioration

I s’agit d’une éclaircie réalisée 5 ans après l'exploitation, principalement jocalisée dans l'étage
inférieur ou dominé.

Les objectifs de cette coupe sont d’enrichir le peuplement en essences nobles en favorisant
celles-ci au détriment des espèces sans valeur, et de corriger les dégâts de l’exploitation.

Le peuplement a alors pleinement réagi à l'exploitation et les dégâts causés tendent à s’atténucr.
C'est le moment choisi pour une intervention qui donnera un avantage marqué aux essences qui
intéressent l'exploitant en éliminant toutes les espèces sans valeur qui les concurrencent
directement. I] s’agit ici des brins et des perches d’un diamètre s'échelonnant de quelques
centimètres à quelques dizaines de centimètres. Les individus plus gros, brisés ou abîmés lors de
l'abattage, seront aussi éliminer.

Suite au nouvel éclairement des cimes et du sous bois, on pourrait avoir bénéficié de
fruciifications ct du développement de semis au cours des années qui ont suivi l'exploitation. Si
ces semis présentent un intérêt, on réalisera le dégagement du sous-bois qui entrave leur
développement, même s’il s’agit de broussailles de faible dimension.

Un délianage des jeunes sujets d'élites sera réalisé car il est loujours profitable, mais on prendra
soin de ne pas éliminer les lianes lorsque cela ne s'avère pas nécessaire. En effet, celles
appartenant à la famille des Caesalpiniacées sont très efficaces dans la fixation de l'azote
atmosphérique et elles permettent un bon enrichissement du sol en cet élément.

L'élimination des tiges sans valeur gênantes et qui concurrencent directement les espèces de
valeur sera réalisée à la machette ou éventuellement avec une petite scie à chaîne. Les sujets de
petite dimension seront coupés au pieds. Pour les tiges alteignant une taille plus importante
(20 cm et plus) il y a lieu de préférer l'annellation, suivie du dépérissement sur pied, à la coupe
complète afin d'éviter les dégâts inutiles.

144
3. La coupe d'amélioration principale:

Cette éclaircie est réalisée à la mi rotation (15 ans) de l'AAC déjà exploitée el est localisée à la
fois dans l'étage dominé, intermédiaire et dominant.

I s'agit d’une coupe importante qui a pour objectifs d'enrichir le peuplement en essences nobles
en favorisant celles-ci at détriment des espèces sans valeur, de contenir les espèces peu
importantes qui auraient tendance à dominer, et d'accélérer le développement des essences de
valeur en reportant sur elles la croissance de la forêt tout en ouvrant le peuplement.

De nouveau, les tiges pênantes qui concurrencent les espèces intéressant l'exploitation vont être
éliminées, par coupe complète si elles sont de petite dimension mais le plus souvent par
annellation, En ces de nécessité, il sera possible d’anneler des pieds se Irouvant dans l'étage
dominant quand ils gènent le développement de belles tiges d'avenir d’essences nobles.

On ne réalisera que le délianage des jeunes sujets d'avenir sans se préoccuper de celles qui
envahissent les arbres adultes et les espèces sans intérêt.

Tableau 58 : Chronologie de la réalisation des interventions sylvicoles dans une AAC

E | Année x-0,5 : + Identification, inventaire et cartographie de la ressource dans
l'AACX
Année x : — exploitation de l'AACx
Année x + 5 : > 1% coupe d'amélioration dans l'AACx
Année x ! 15: coupe d'amélioration principale dans l'AACx

L'enrichissement des trouées d'abattage

Six mois après l'exploitation d'une AAC, une équipe constituée de quelques hommes, dirigée
par un technicien disposant de bonnes connaissances en botanique, repère les trouées d'abattage
et détermine leur sens d'extension.

Après identification des semis naturels d'espèces importantes et leur localisation par un piquet,
la trouée est défrichée et nettoyée au ras du sol depuis la souche jusqu'au houppier de l'arbre
abattu, soit sur l'emplacement de chute du fût, Un piquetage serré (1 x 2 m) est ensuite réalisé
sur toute l'étendue de la trouée. On sème à l'emplacement de chaque piquet la graine d'une
espèce à réintroduire dont les semences peuvent être récoltées au même moment. Les arbres de
petite taille encore présent sur l'emplacement de la trouée sont éliminés par annelation.

L'exercice est répété de proche en proche dans les trouées voisines à l'exception de celles situées
sur une piste de débardage.

L'objectif est donc d'obtenir un enrichissement du milieu exploité d’abord en favorisant les
semis naturels présents dans celle-ci, ou si ces derniers sont inexistants ou insuffisants, en
réalisant des semis de graines ou la transplantation de plants récoltés dans les abords immédiats
de la trouée,

Enfin, il est possible de réaliser des semis avec une espèce importante qui souffre, par exemple,
d'un déficit de régénération dans le massif concerné, mais pour laquelle on a pu réaliser une
récolte importante de graines ailleurs dans la zone. On peut encore utiliser des plants d'essences
précieuses issus d'une pépinière.

145
Unités Forestières d'Aménagement 10.041. 10 042 et 10.044 regroupées - Plan d'aménagement

Pour réduire à un minimum les coûts d'installation, cette méthode ne prévoit pas la réalisation
d'entretiens fulurs. La trouée est donc laissée à elle-même en espérant qu'au moins un semis
naïurel, un semis artificiel ou encore un plant pourra émerger et atteindre lu strate dominante.

Ce type d'intervention a été débuté dans l'UFA 10 044 (à l’intérieur de l'AAC n° 01 de la
convention provisoire au Nord-Est de l'UFA) dans le cadre de la préparation d'une thèse de
doctorat par un étudiant de la Faculté Universitaire des Sciences Agronomiques de Gembloux
(Belgique).

Dans le deuxième type de milieu (zones dégradées et ouvertes au couvert végétal peu élevé), on
pourra tester des plantations en plein ou des plantations d'enrichissement.

Les premières pourront être réalisées dans les zones abandonnées par l'agriculture, revenues à
l'état de jschère dans lesquelles on ne rencontre pas ou peu d'espèces de valeur. La végétation
sera complètement défrichée et brûlée, puis sera remplacée par une plantation pure où en
mélange d'espèces héliophiles à croissance rapide (Framiré, Ayous) ou moyenne (Assamela,
Bilinga, Mukulungu, Doussié,.…..).

L'avantage de cette méthode réside dans sa facilité de conduite et dans la production d'un
volume important de bois exploitable par unité de surface,

Par contre la plantation en plein découvert, plus coûteuse à mettre en place, impose un suivi
constant jusqu'à la réalisation de la 1° éclaircie, D'autre part, elle ne s'adresse qu'à un nombre
restroint d'espèces supportant le plein ensoleillement, Enfin, les zones propices à la mise en
place de ce type de plantation sont peu nombreuses dans la concession, et le suivi dont elles
doivent faire l'objet impose une parfaite accessibilité.

Les plantations d'enrichissement seront installées dans des zones comparables à celles retenues
pour les plantations en plein, mais un peu plus âgées et renfermant plus d'espèces de valeur.
Elles s'adressent à des espèces de tempérament intermédiaire ou sciaphile, La méthode la plus
appropnée est la méthode des layons ouverts dans les formations secondaires basses, Des layons
de 4 m de largeur, séparés par des bandes de forêt intactes, sont ouverts suivant un azimut Est-
Ouest. Sur ceux-ci, on plante sur une ligne, en pur où en mélange, des essences précieuses à un
écartement variant de 2 à 4 m, fonction de la disponibilité en plants.

Cette méthode convient parfaitement pour des espèces importantes comme le Moabi, le Sapelli,
le Sipa, le Kosipo, l'Assamela, le Tiama, le Rété, l'Acajou (en mélange), le Dibétou, l'Aniégré,
etc

Ces plantations ne pourront pas être réalisées à grande échelle car les milieux propices à leur
mise en place sont très restreints dans la concession. Ce type de plantation a été réalisé sur près
de 4 ha en 2003 ( voir $ 4.1 4).

Des essais de plantation d'enrichissement au niveau des parcs à grume forêt pourront aussi être
réalisés. Les espèces utilisées seront identiques à celies retenues pour les layons.

Les informations qui seront tirées des travaux de mise en œuvre de ces différentes interventions
sylvicoles seront utilisables dans les autres UFA des concessionnaires.

146
Unetds Forestières d'Ambuogementt 10.04), 10.042 et 10.064 ragrougtées - Plan d'onénapenen

6 DUREE ET REVISION DU PLAN D'AMENAGEMENT

6.1 Durée

Ce plan d'aménagement est élaboré pour une durée de 30 ans conformément à la rotation qui a
été retenue (voir $ 5.4.3).

Une révision du plan d'aménagement sera réalisée tous les 5 ans, en même temps que la
réalisation du plan de gestion quinquennal.

Les tâches qui pourront être réalisées au cours de cette révision sont les suivantes :

vérification et ajustement éventuel de la division en AAC :

- amélioration du tracé de la voirie forestière :

- compilation des données recueillies sur es placettes permanentes et sur les parcours
phénologiques, et intégration au plan d'aménagement ;

- précision et correction des tarifs de cubage uulisés, ajustement de la possibilité ;

- en cas de nécessité, correction du positionnement des limites des UFA 10 042 et 10 044 en
regard des arrêtés de classement (1° révision) :

- adaptation des mesures anti-braconnage ou de valorisation des ressources de la faune dans
les ZICGC, en fonction des observations issues des relévés effectués sur les transects
permanents ;

inventaire d'aménagement (pas avant la mi-rotation).
Unités Forestières d'Aménagement 10.041. 10.042 et 10.044 regroupées - Plan d'aménagement

7 PLAN DE GESTION QUINQUENNAL ET PLAN ANNUEL
D'OPERATION

7.1 Plan de gestion quinquennal

7.1.1 Références

7.1.1.1 Nom, situation administrative

Trois UFA voisines aux limites communes ont été regroupées en une seule concession. Il s'agit :
de la concession forestière n° 1019, Unité Forestière d'Aménagement n° 10.041; de la
concession forestière n° 1055, Unité Forestière d'Aménagement n° 10.042 ; et de la concession
forestière n° 1056, Unité Forestière d'Aménagement n° 10.044.

Domaine forestier permanent de l'Etat

Province : Est
Département : Haut-Nyong
Arrondissement : Lomié
District : du Dja
Communes : Mindourou et Lomié (voir figure 1)
l'itulaires des concessions forestières : UFA : 10.041
Nom : Pallisco
Adresse : B.P. 394, Douala
Téléphone :  342.54.16 / 968.14.21 / 770.74.17
Fax : 343.31.53
JFA 10.042 UFA : 10.044
Nom : SODETRAN-CAM sarl Nom: Ets Assene Nkou
Adresse : B.P. 4755, Douala Adresse : BP. 5663, Yaoundé
léléphone :  342.85,68 Téléphone : 770.78.89 / 222.17.84
Fax : 343.19. 10 Fax : 222.17,84

Conventions provisoires d'exploitation n° 0818 CPE/MINEF/CAB du 02 octobre 2001 (10.041)
n° 0840 CPE/MINEF/CAB du 05 octobre 2001 (10.042)
n° 0819 CPE/MINEF/CAB du 02 octobre 2001 (10.044)

1,12 Superficie

- Pour l'UFA 10.041 : 64.961 ha selon l'Avis au public n° 0857 / AP / MINEF / DF /
SDIAF / SA du 19 juillet 2000 ;

- Pour l'UFA 10.042: 44.249 ha selon l'Avis au public n° 1799 / AP / MINEF / DF /
SDIAF / SA du 14 mai 2002 ;

Pour l'UFA 10044 : 66.861 ha selon l'Avis au public n° 1783 / AP / MINEF / DF /
SDIAF / SA du 13 mai 2002,

oit un total de 176.071 ha pour la concession constituée par le regroupement des 3 UFA.
174.695 ha après cartographie sur Arcview).

148

Unités Forestières d'Aménagement 10.041, 10.042 er 10.044 regroupées - Plan d'aménagement

7.1.1.3 Situation géographique et limite …. :

Coordonnées géagraphiques : - entre 2°10'° et 3°44” de latitude Nord
-entre 13°20' et 13°52' de longitude Est

relevées sur les feuillets cartographiques au 1/200.,000% NA-33-XX Abong Mbang de l’Institut
National de Cartographie (INC).

La concession est située directement à l'Est de la route Ahong-Mbang - Lomié, et est limitée au
Nord par les UFA 10.043 (non encore attribuée) et 10045 provisoirement attribuée À la société
forestière J. PRENANT: à l'Est par l'UFA 10.040 (non encore attribuée) et une zone
d'exploitation minière exclusive : au Sud et à l'Ouest par une zone agroforestière englobant près
de 41 villages riverains sur les axes routiers Abong Mbang — Mindourou — Lomié - Kongo.

La définition des limites de la concession correspond aux définitions des limites énoncées dans

les Avis au public correspondants à chaque UFA individuelle, à l'exception des limites
intérieures à la concession (parties communes à deux L'FA) sans objet depuis le regroupement.

7.1.2 Résumé des grandes lignes du plan d'aménagement

71.2.1  Diagnostique sur l'état de la forèt

La concession est constituée en grande partie (près de 80 %) de forèts de terre ferme
majoritairement de type semi caducifoliées.

Ces forêts sont caractérisées par un couvert irrégulier ct hétérogène indiquant une
secondarsabon du milieu. Elle trouve son origine dans l'exploitation forestière qui a déjà touché
plus de 110.451 ha au moment de la réalisation de l'inventaire d'aménagement, et dans les
trouées issues des chutes naturelles d'arbres et des chablis qui s’ensuivent.

Cetie hétérogénéité du milieu et le fait que ce massif ait été exploité sur près des 2/3 de sa
superficie font qu'il présente une richesse relativement modeste avec une moyenne de 18,1 tiges
par hectare pour les essences principales (groupe 1 et 2), tous diamètres confondus.

En ne tenant compte que des tiges d'essences principales d'un diamètre égal ou supérieur au
DME, on obtient une moyenne de 6,99 tiges par ha ou 49,71 m°. Enfin, le même calcul restreint
aux espèces Les plus souvent exploitées par le concessionnaire, donne une moyenne de 1,57 tiges
par ha où un volume sur pied de 12,47 m°.

Bien que ses traces soient perceptibles à l'Ouest et dans la partie centrale du massif, l'agriculture
sur brûlis et l’agriculture de rente n’ont eu qu'une influence très limitée sur l’état de la forêt. La
surface consacrée à cette activité n'atteint pas 100 ha. Ces plantations à l'intérieur de la
concession sont uniquement l'œuvre des populations autochtones de la zone, les allochtones
présents ne s'intéressant qu'aux activités pourvoyeuses de revenus immédiats. Par ailleurs, les
populations locales disposant de suffisamment de surface cultivable pour les 30 prochaines
années, le risque d'empiétement agricole peut être considéré comme faible pour la même
période

L'étude socio-économique menée au niveau des villages riverains a démontré l'importance de la
forêt pour la satisfaction des besoins de subsistance des populations locales. Ces dernières en

149
Untiés Forestières td l'Aménagement 10.041, 10. 042 et 10. 044 regroupées - Pian d'aménagement

tirent, en effet, un grand nombre de produits forestiers non ligneux dont certains pourraient faire
l'objet d'un commerce sans menacer l'équilibre de l'écosystème.

Les populations riveraines ont été influencées par l'importance accordée à la ressource bois par
les sociétés forestières. Cette filière constitue en effet une importante source de revenus
alternative pour ces populations à travers la furesterie communautaire. Toutefois, on peut
craindre que des coupes illégales soient opérées à l'intérieur même du massif suite à
l'épuisement des ressources des forèts communautaires mal gérées.

Enfin, l'arnvée de travailleurs allochtones dans la zone a multiplié la demande en produits
alimentaires (produits agricoles et viande de brousse). Cette situation a modifié les habitudes
locales, notamment en transformant la chasse de subsistance en une activité lucrative par la
disponibilité de la ressource et les revenus directs qu’elle apporte, mais a créé une forte pression
sur la faune. D'autre part, des braconniers professionnels sont présents sur la zone et alimentent
les centres urbains de la région (Abong Mbang, Bertoua, Yaoundé, .…).

712.2 Objectifs d'aménagement de la forêt

a) Généralité

Afin de mieux identifier les entités caractérisées par une uniformité de traitement, la concession
a été divisée en trois sênes (ou affectation) qui sont : la série de production (145.272 ha), la série
de conservation (27.251 ha) et la série de protection (3.548 ha).

Compte tenu de la vocation de la concession forestière, la principale série représentée est la série
de production. Elle est suivie d’une série de conservation constituée des zones marécageuses à
raphiales et des zones à inondation permanente, et d'une série de protection, zone refuge de la
faune et de la flore, qui sera proscrite à toute activité, tant d'exploitation forestière industrielle
que d'exploitation à des fins de subsistance ou de commerce par les populations.

b) Série de production

L'objectif principal de cette série est la fourniture d'un maximum de volume de bois d'œuvre
afin d’alimenter les unités de transformation de la société partenaire Pallisco.

L'objectif secondaire de la série de production est de continuer à offrir aux populations des
villages riverains, les autres produits forestiers (faune, produits forestiers non ligneux etc.)
qu'elles ont toujours récoltés pour leur subsistance, notamment dans le cadre de leurs droits
d'usage. [l s'agira aussi de maintenir une biodiversité et des conditions de développement
propices au maintien et à l'épanouissement de la faune et de la flore

c) Série de conservation

L'objectif principal de cette série est le maintient et la préservation des écosystèmes particuliers
et fragiles dispersés sur l'ensemble de la concession.

Les objectifs secondaires sont : la fourniture aux populations des villages nverains, des produits
forestiers non ligneux nécessaires à leur subsistance, notamment dans le cadre de leurs droits
d'usage, ainsi que le maintien de la biodiversité faunique et flonistique par l'établissement de
zones refuges soustraites de l'exploitation.

150
Unités Forestières d'Aménagement 10.041, 10.042 et 10.044 regroupées - Plan d'aménagement

d) Série de protection

L'objectif principal de la série de protection est la mise en défens d’une portion de la concession
afin d'y assurer Ja sauvegarde intégrale de Ja faune et de la flore.

7.123 Possibilité forestière et rotation

a) Rotation
La rotation retenue est de 30 ans.
b) Possibilité forestière

A l'issue des calculs, la production nette en terme de nombre de tiges pour les espèces
principales {top 50 ou groupes 1 el 2) a été estimée à 411.926 tiges et le bonus à 197.959 liges
(tableau 59)

Cette possibilité en effectif correspond en volume à une possibilité de 2.921.285 m° et un bonus
de 2.444.585 m! (tableau GO), soit une possibilité totale de 5.365.870 m° assise sur une superficie
forestière exploitable (affectation « FOR ») de 139.891 ha, Ce volume brut est potentiellement
exploitable sur les 30 années, ce qui correspond à un volume sur pied moyen annuel de 178.862
m', ou encore de 38,4 m/ha/an.

7.1.24 7 Autres usages de la forêt

- Récolte des produits forestiers non ligneux

Conformément aux clauses relatives à l'exercice de leurs droits d'usage, les populations
nveraines peuvent récolter pour leurs besoins de subsistance lous les produits forestiers non
ligneux sur l’ensemble de la surface des séries de production et de conservation.

Afin de favoriser leur développement local et diversifier leurs sources de revenu, ces droits
d'usage seront étendus par l'autorisation des prélèvements à des fins commerciales.

- La chasse

La chasse des espèces non protégées, à des fins de subsistance, à l’aide de moyens sélectifs, par
les populations riveraines de la concession ou par des personnes titulaires d'un permis officiel,
est autorisée.

- L'agriculture

L'agriculture est strictement interdite dans la concession.

Les activités d'entretien et de récolte seront autorisées à l'intérieur des parcelles de cultures
vivnères el de cultures pérennes (cacaovères), toutes situées en série de production, qui ont été
identifiées lors des travaux socio-économiques, jusqu'à leur dédommagement par les

concessionnaires, en vertu de la réglementation en vigueur. La seule restriction les concernant
impose de ne pas les étendre.

151
Unités Forestières d'Aménagement 10 04i, 10.042 et 10.044 regroupées - Plan d'aménagement

Tableau 59 : Possibilité en effecti[(z DME/AME).

[Essences J  EEI Ü Bonus | FER |, Taux de DME

L (nbre tiges) | (nbre | (nbre ge remets appliqué (em)
Fraké | 76701 10622 41057 54% 7 |
Alep TT u5a5 | 2890 | sasos | ri 1 so |
Emen 28535 89790 | 38411 135% 80
Padouk rouge IE 318 | lisa 74% | 70
Dabéma | 14779 | 7s68 1 8046 17 58% | #0
Kotibé E 14341 | 24 | où 6% 50
Sapelli  l'uoi6e | 188 5086 50% 100 |
Homba 9857 | 9882 | 9327 | 95% CM
BomgoH | 7930 877 10417 | 131% CM
Kosipo 6290 3719 3174 50% 80
Doussié R | 447 339 “2714 | 61% I 80
Bossé clair [4061 0 | 3107 7h 80
aidé 3015 2935 3117 103% 60
Ayous 2950 © 579 1863 63% | 90
Abam vrai 2790 1 3314 2853 | 102% | 80 |
Niové J_ 2765 | us 3425 124% 0
Dibetou 2709 | 0 2728 | 101% LL __#® |
Iroko | 207 206 1153 55% 100
Sipo _linr | mx 80 | 52% | 8 |
Bossé foncé 1701 565 1995 7% | 7 100
Bilinga | 1645 126 1462 89% | 80
Aningré « À » [T 7 1503 “417 172 78% 60
Fromager TRE: 1786 | 130% 80
Moabi D. 126 2382 62 51% 100
Longhi 961 | 1316 3589 173% 90
Groupe 1 [252278 | 197 é | 205 203 81% | ;
Groupe 2 159 648 25017 - | DME/ADM |
Sous = total . 411926 | 197 = 230 220 - à |
Groupe 3 565 168 — To 7 - | DMFADM
Groupe 4 [ 4799 | ras 2419 mn |
Groupe 5 Ie so1 731 = l'ENA
Sous — total 3071698 | 199 564 RE 639 -
TOTAL. 1348364 | 199 564 | 232 639 Ce ]

152
Unités Forestières d'Aménagement 10.041, 10.042 et 10.044 regroupées - Plan d'aménagement

Tableau 60 : Possibilité en volume (> DME/AME).

Essences Possibilité | Bonus | VER  |DME appliqué (em)
| :mYha m° mba | nm m'hal m
Sapell 090 | 125464 | 0430 | 41912 | 0,39 | 54727 | 100
Moabi lo09 | 12601 0,35 | 40078 | 004 | 5435 100
Iroko 0,19 | 26704 |003 | 4512 010 | 13383 100
Ayous [026 | 735733 oi | 153% | 016 | 86 | 90
Fraké [323 | 451406 ] 0,87 | 121252 | 1,66 | 231778 770
Dibetou Uo19 |" 2626  loo2 | 2756 Loir | 23872 | 80
Bussé clair 0,23 32760 __| 0,00 0 0,17 24125 | 80
Bossé foncé los | 21408 lo, | 20100 [ois | 24701 Us
Biinga 008$ | 11058 | 0,02 | 2678 |o007 | 9661 | 7 80
Amngé«A» | 008 | 11015 1004 | 3898 |004 | 4896 60
Longhi 0,06 | 8554 | 01 | 15503 | 025 | 35084 + 90
Aiele Touz | 16450 | 030 | 41893 009 | 12815 60
Tiomba 049 | 68765 | 0.84 | 117203 | 0,50 | 69459 80
Doussié R 0,32 | 45420 |007 | 9530 | 0,17 | 23625 CE
Kos:po 040 | 355709 | 0,49 | 68806 | 016 | 22063 |. 80
Kotbé [0,54 | 47757 |0,03 | 4796 [0,29 | 39959 | 50 1
Sipo : 0.14 | 19284 [022 | 30546 | 0,05 | 6895 80 il
Padouk rouge | 0,75 | 104715 | 0,24 | 34239 | 0.50 | 69499 | 70
Niové [010 | 14669 | oo1 | 1175 | 0.12 | 16949 70 l
Emuen 128 | 170632 | 7,77 | 1086504 | 225 | 314126 80
[Alep 137 | 191051 324 | 453197 | 1,63 | 227736 | 80
Abam vrai 013 | 17935 || 023 | 32770 | 0,14 | 26242 | 80
Bongo H Uo27 | 37950 — 009 | on [on | 42381 60
Dabéma [076 | 106238 [io 7233764 | 0,40 | 55549 80
Fromager 006 [630 | 027] 37926 | 010 | 13991 80
(Groupe 1 [1199] 1677153 |17,47] 2444585 | 9,01 | 1386332 | : E
Groupe 2 &80 | 14432 | 000 T 0 0,69 | 95872 DMF/ADM |
|Sous - total 20,88] 2921285 |17 LT VHS 10,60 | 1482205
|Groupe 3° 22,58 | 3159174 0,00 - DME/ADM
Groupe 4 Lois zoo | 008 | 1220s ns | 006 | 8490 70
Groupe $ [81,41 [11289320 | 0,00 s DME/ADM
|Sous — total 104,14/14569.354 | 0,00 | = = -
TOTAL [125,02] 17.400.639 | 1755 | 2456700 10,66 | 1.490.695)

- Rites coutumiers

Aucun site sacré n'a été identifié à l’intérieur de la concession pour la réalisation des activités
coutumières des populations. Toutefois, les pygmées Baka du village de Nomedjch ont indiqué
que leur Dieu de protection habiterait à l'intérieur de l'UFA 10.041 bien qu'il n'ait pas été
possible de cartographier avec précision l' emplacement de ce site sacré. Selon les enquêtes
menées, il se situerait à l'intérieur de l'AAC n° 07 à l'intérieur du 2°" bloc quinquennal. Cet
aspect sera donc à prendre en compte lors de l'élaboration du prochain plan de gestion
quinquennal.

153
Unités Farestières d'Aménagement 10.041. 10,042 et 10.044 regroupées - Plun d'aménagement

- Activités de recherche

Un certain nombre de placettes permanentes et de parcours phénologiques a été mis en place afin
d’acquénr des informations plus précises sur la croissance des espèces végétales, sur leur
dynamique el sur leur phénologie. Ces dispositifs seront régulièrement suivis par des équipes
spécialisées. Des interventions sylvicoles seront aussi testées pour améliorer la qualité de la
reconstitution des massifs après exploitation,

7.1.3 Description du bloc d'aménagement de la période

7.1.3.1 Limites, superficie et particularités

Le découpage des blocs est réalisé en prenant au maximum en compte les éléments naturels du
terrain (topographiques, hydrographiques, ..) de manière à obtenir des limites facilement
identifiables en forêL.

Le premier bloc quinquennal est situé directement au Sud (voir figure 30) des assiettes de coupe
exploitées au cours de la convention provisoire de l'UFA 10 (41, au Sud de la concession. Ses

limites sont constituées en majorité de cours d'eau affluents des rivières Edjé, Ko et Mien.
Environ deux liers de sa limite correspond à la limite Sud de la concession.

Le point de repère A de ce bloc se situe sur la rivière Edjé, à sa confluence avec un affluent non
dénommé (figure 30). De ce point, la limite peut être décrite de la façon suivante :

A l'Est:

+ Du point A, suivre Edjé en aval sur 5 km jusqu'à sa confluence avec un autre affluent non
dénommé, d'où le point B ;

+ Du point B, suivre cet affluent non dénommé en amont sur 0,58 km pour trouver le point C
{point H'” de la limite des UFA regroupées) ;

e De C suivre une droite de gisement 167 degrés 30° sur 4,4 km pour atteindre le point D (G'')
situé à l'intersection de deux cours d’eau non dénommés ;

+ De D suivre une droite de gisement 94 degrés sur 2,4 km pour atteindre le point E (F'') situé
sur un affluent non dénommé de la rivière Edjé ;

+ DeE suivre en aval le cours de cet affluent non dénommé sur 6,0 km pour atieindre le point
F(E"") situé à l'intersection de la rivière Edjé et de cet affluent non dénommé ;

De F suivre en amont le cours de la rivière Edjé sur 1,6 km pour atteindre le point G (D')
situé à la confluence avec un cours d'eau non dénommé ;

+ De G suivre en amont le cours de cet affluent non dénommé jusqu’au point H (C'’);

Au Sud :

De H suivre une droite de gisement 248 degrés sur 4,4 km pour atteindre le point 1 (B°') situé
sur la rivière Ko :

e De I suivre en aval la rivière Ko sur 1,2 km pour atteindre J (A°”) situé à la confluence avec
un cours d’eau non dénommé ;

Du point J, suivre en amont le cours de cet affluent non dénommé pour rejoindre le point K
(B10"');

154
Unités Forestières d'Aménagement 10.041, 10.042 et 10.044 regroupées - Plan d'aménagement

° De K suivre une droite de gisement 282 degrés sur 8,8 km pour atteindre le point L (H9°°)
situé sur un cours d'eau non dénommé;

+ De L suivre en aval le cours d’eau non dénommé vers le Nord-Ouest sur 7,0 km pour
atteindre le point M (B8°”°) situé à la confluence avec un autre cours d'eau non dénommé ;

ATOuest :

De M suivre en amont le cours d’eau non dénommé vers le Nord-Ouest sur 4,2 km pour
aticindre le point N (B7'”);

+ De N suivre une droite de gisement 358 degrés sur 0,4 km pour atteindre le point O (B6'”)
situé sur un affluent non dénommé de la rivière Mien ;

° De O suivre en aval le cours de cet affluent non dénommé sur 2,8 km pour atteindre le point
P (B$°') situé sur le point de confluence de la rivière Mien et de cet affluent non dénommé ;

+ De P suivre en amont le cours de la rivière Mien sur 2,0 km pour atteindre le point Q (B4');

+ De Q, suivre en amont le cours de la même rivière Mien sur 4,3 km pour atteindre le point
R;

+  DeR, suivre une droite de 2,7 km et de gisement 90 degrés pour atteindre le point S situé sur
un cours d'eau non dénommé

+ Des, suivre en aval le cours d'eau sur 6,7 km pour atteindre le point T situé à sa confluence
avec un autre cours d'eau non dénommé ;

Au Nord :

+ DeT, suivre en aval ce cours d'eau sur 3,0 km pour aticindre le point U situé à la confluence
avec un autre cours d’eau

+ De U, suivre en amont ce cours d'eau sur ],36 km jusqu'à sa source, puis une droite de
gisement 80 degrés sur 0,21 km pour atteindre le point V situé sur un affluent d'£djé

+ De V, suivre en aval l’affluent d'Edjé sur 1,37 km pour atteindre sa confluence avec un autre
affluent, puis suivre en amont cet affluent sur 0,9 km pour atteindre le point W ;

+ De W, suivre une droite de gisement 90 degrés sur 2,48 km pour atteindre le point X situé sur
une rivière non dénommée

+ De X, suivre en aval cette rivière sur ],19 km pour atteindre sa confluence avec une autre
rivière, puis en amont cette autre rivière sur 0,65 km pour atteindre le point Y ;

+ De Y, suivre la droite de gisement 90 degrés sur 1,52 km pour atteindre le point Z situé sur
l'affluent immédiat d'Edjé

+ DeZ, suivre en aval ect affluent pour rejoindre le point de hase A.

La zone ainsi décrite couvre un superficie de 23.588 ha (vingt trois mille cing cent quatre vingt
buit hectares).

7.1.3.2° Contenance par affectation et par strates forestières

La surface des différentes strates forestières présentent dans le bloc quinquennal sont repri
dans le tableau 61 ci-dessous. En résumé, la série de production (affectation FOR) oceupe 22.
ha et la série de conservation (CON) couvre 650 ha.
= Points caractérwbques de la limite du bloc n%
CI mic #4
CI Regroupement UEFA 10 044 10 042: 40 041

o 2 _ 4 Kikmètres

Seurce
Caïtus INC Feuûte HA» 32: XX- 26 Abong-Mbang
F'eulté MA: 33- XX: 24 Abong MBanQ
Image satelte Landsat 7 P184107 20021227
PAB4S8 ZOU2 1227
Anis au vublio n°0867 du 18 mitet 2000 (UF À 40 01)

Fést ation Crise d'aménagement R Pan en
Jawier 2004

Figure 30 Limites du premier bloc quinquennal
Unités Forestières d'Aménagement 10.041, 10.042 ei 10.044 regroupées - Plan d'aménagement

Tableau 61 : Contenance du bloc d'aménagement n° 1 (en ha)

: Bloc 1
Strates Affectation UGS
DAC AC b : FOR 14776
DHC CP AC b | FOR = 1
DHCACd D FOR | 1106 L
DHS AC b = FOR 231
DHS AC d FOR 213
IT FOR E 4148
MRA CON 650
SA ACD FOR AE
SA CP AC b FOR -
SA ACd _ FOR 42
SJ CP ACb EL FOR 311
TOTAL 23588

7.1.3.3 Contenu

Le volume exploitable par essence aménagée et pour l'ensemble des essences du groupe 2
(autres essences principales) est présenté dans le tableau 62.

Tableau 62 : Volume exploitable dans le premier bloc quinquennal

Essences Volume / ha {m’ha) Volume total {m”)

lAbam vrai 0,32 7662
lAiéié / Abel I 0,40 9329
Alep L | 4,07 96047
jAningré À 0,06 1417
A yous / Obeche 0,87 20486
Buinga 0,13 3038
(Bongo H (Olon) | 0.47 11008

ossé clair L 0,25 5959
Bossé foncé … 0,19 4435
Dabéma 2,55 60200
Dibétou . _ 0,06 1310
Doussié rouge 0,34 7902
Emien 8,89 209630
(Fraké / Limba 4,56 E 107562
Fromager / Ceiba ne 0,28 6584
lomba 0,89 211)
roko 0,27 El 6464
Kosipo 0,62 | 14549
Koubé _ 0,34 . 8094
Longhi 0,07 1711
Moabi 0,78 18331

iové 0,14 3370
Padouk rouge 0,85 _ 19975
Sapelli 1,18 27901
Sipo U 0,63 14879
Sous- total grpe L : 29,21 688954
Sous- total grpe 2 8,01 189038
TOTAL 3722 877993

Unités Forestières d'Aménagement 10.041. 10.042 et 10 044 regroupées - Plan d'aménagement

7.1.4 Mode d'intervention

7.1.4.1 DME/AME par essence

Les diamètres minimum d'exploitation des 25 essences aménagées sont présentés au tableau 63.

Tableau 63 : DME administratif ct d'aménagement des essences aménagécs

: DME/ADI DME/AME

N° al Nom latin Code en) M (em)

1 | Abam vrai Gambeya lacourtiana 1429 50 _80

2 Aiélé | Canarium schweinfurthit 1301 60 60

3 [Alep Desbordesia glaucescens 1304 50 80

4 |Aniégré A l'Aningeria altissima 1201 60 60

5 | Ayous Triplochiton scelroxylon 1105 | 80 90

6 |Bilinga Nauclea diderrichii 211308 | 80 80

7 [Bongo H Fagara heitaii 1205 60 60

8 |Bossé clair Guarea cédraia Tuos | 80 80

9 _|Bossé foncé | Guarca thompsonii 1109 80 100

19 | Dabéma Piptadeniastrum africanum 1310 60 80

#1 |Dibétou Lovoa trichilioides [110 80 80

12 | Doussié R Afzelia bipindensis 1112 80 80

13 | Emten Alstonia boonei 1316 50 80

14 | Fraké Terminalia superba 1320 60 70

15 | lFromager Ceiba pentandra 1321 50 80 |

| 16 liroko | Milicia excelsa 116 100 CEE

17 |Ilomba | Pycnanthus angolense 1324 60 80

18 |Kosipo l'Entandrophragma candollei |1li7 | 80 | 80

19 lKotibé Nesogordonia papaverifera [1118 | 50 | 0

20 | Longhi | Gambeya africana 1210 60 90

21 |Moabi Baillonnella toxisperma [1120 100 100
22 | Niové Staudtia kamerunensis 1338 50 70
23 |Padoukr. Pterocarpus soyauxii 1345 60 70

24 | Sapelli Entandrophragma cylindricun | \122 100 100
25 |Sipo Entandrophragma tuile 1123 80 80

714.2 Assiettes annuelles de coupe

a) Cartographie

La disposition des AAC dans le bloc est présentée à la figure 31 ci dessous.

158

Unstès Foresrières d'Aménagement 10.041. 10.042 et 10.044 regroupées - Plan d'aménagement

Légende:
Fnncipoux villages
—= Route Sépartementae
— PISE Mingaurou - Kong
— Pistes forestières
— Réseeu hydrographique
El rearupem ent UFA 10 044 - 50 047 - 10 041
C1 ax 1

Cum te des assiotoz de coupe

£aure

Canes INC Feune NA. 2 XX 25 ADon0- Mbarg
Feuille HA 33: LE: 26 Adeng- Mbang
MM Zones de protoction + Image satellite Lan ds 2 7 P 30 407 20021227
F8 408 20021227
ou 5 10 Kimmêbes Réaks tion: Celule d'aménagement R. PAk 60
EEE Avril2004

Figure 31 : Disposition des AAC dans le bloc quinquennal n° 1

159
Unirés Forestières d'Aménagement 10.04? 10.042 et 10.044 regroupées - Plan d'aménagement

b) Ordre de passage

Conformément à sa définition, le bloc quinguennal a été divisé en 5 AAC équisurfaces. L'ordre
de passage dans ces AAC a lé planifié de manière à correspondre à une suite logique et que
deux assiettes devant être exploitées l’une après l’autre soient toujours contiguës,

La première AAC à entrer en exploitation est située à l'extrémité Nord du bloc. Elle est suivie
directement vers le Sud par la deuxième AAC. De cette dernière, on passe à la troisième AAC
qui s'élend dans le coin Sud-Est du bloc (et de la concession), puis de proche en proche vers
l'Ouest, on passe à la quatrième puis à la cinquième AAC .

La cinquième AAC permet de passer au second bloc quinquennal, disposé sur la bordure Ouest
du massif.

€) Contenu estimé par assiette annuelle

Tableau 64 : Contenu des 5 AAC du bloc

| AACÇ I AAC 2 AAC 3 AAC 4 AACS
Strates jAffect.|Vol./ha)— UC3 UC 3 ucs uc 3 uc3
Vol. |Sup.! Vol. | Sap.| Vol. | Sup.| Vol. |Sup.| Vol. |Sup.
{m3)_| (ha) | (m3) ! (ha) | (m3) | (ha) | (m3) | (ha) | (m3) | Cha) |
DHC AC b FOR |! 39,70 | 122024 | 3074 |130688| 3292 | 96229 | 2424 | 118778 | 2992 | 118858 | 2994
IDHC CP ACB | FOR | 35,76 - - = = - = - = = =
IDHC AC d FOR | 33,59 | 11528 343 | 6910 | 206 | 7146 | 213 | 2730 | 81 ass 263
DHS AC b TOR | 5541 | 12813 | 231 - - È È - = - -
DHS AC d FOR | 1702) - LT - | 944 | 55 | 2682 | 158 - -
MIT FOR | 34,62 | 18015 | 520 | 13610 | 971 [18603 | 537 | 28070 | 1100 | 35304 | 1020
MRA CON = - - - - - 598 - st - !
SA AC b FOR | 3886 | 17474 | 450 | 8426 | 217 | 33784 | 869 | éou2 | 178 | 15455 | 398
SA CPACR FCR |_- - = - - = | - - - -
SA AC d FOR |} 3230 - - - . . = - = 1357 | 42
(SI CP AC b FOR_| 3480 j 4424 | 127 | 1755 | 50 = = 4634 | 133 [ = =
Total 186287 | 4746 | 181389/ 4736 | 156706] 4697 | 173807 | 4692 | 179805 | 4717
71.43 Autres produits forestiers
Les produits autres que le bois qui pourront êlre prélevés dans l'UFA sont les produits forestiers

non ligneux qui relèvent des droits d'usage des populations. Ils peuvent être récoltés à des fins de
subsistance ou de comuierce.

Hommis le coupe de bois vivant, il n’y a pas lieu de prévoir une restriction quelconque à
l'exercice des droits d’usage, compte tenu de l'abondance de Ja ressource.

7.1.5 Travaux d'aménagement

7.1.5.1 Travaux sylvicolés

Les interventions qui seront mises en œuvre par le concessionnaire sont les suivantes :

160
Unités Foresrières d'Aménagement 10.041. 10.042 et 10.044 regroupées - Plan d'aménagement

1. Identification, inventaire et cartographie de la ressource exploitable :

Toutes les espèces exploitées ou qui pourraient faire l’objet d’une exploitation vont être
identifiées, mesurées et cartographiées sur des fiches d'inventaire, à partir du DME défini dans le
cadre de cet aménagement.

2. Exploitation au DME/AME.

Les tiges identifiées lors de l'inventaire qui seront retenues pour l’exploitation seront abattues au
DMI/AME en utilisant des techniques d'exploration à faible impact (élimination des
contreforts, abattage direclionne], .….).

Des interventions sylvicoles adaplées seront testées dans le cadre des activités de recherche
menées par les concessionnaires en partenariat avec te projet Partenariats pour la gestion durable
des forêts de production en Afrique Centrale (WWF/Nature +).

A titre d'essai, quelques enrichissements seront réalisés au niveau des trouées d'abattage ou des
parcs à grume en forêt.

7.1.5.2 Réseau routier

Le réseau routier principal mis en place pour desservir le bloc quinquennal n° 1 est présenté à la
figure 32.

Il présente les caractéristiques suivantes :

- Dans la mesure du possible, les pistes suivent les principales lignes de crêtes et sont orientées
suivant un axe Est-Ouest ;

- Elles relient les blocs quinquennaux les uns aux autres en suivant l’ordre de passage en
exploitation ;

- Les pistes tentent au maximum d'éviter les cours d'eau, les têtes de source et les marécages
afin de minimiser la construction des ponts et les perturbations du milieu qui lewr sont liés
(déplacement d’important volume de terre, érosion, ouverture d'écosystèmes sensibles,
pollution et encombrement du lit des cours d'eau...) ;

- Plutôt que d'ouvrir de nouvelles pistes, le réseau de pistes principales et de pistes secondaires
is en place lors de l'exploitation des licences et des AAC de la convention provisoire sera
réutilisé.

161
Unités Foreslières d'Aménagement 10.041. 10.042 et 10.044 regroupées - Plan d'aménagement

ââas lors de la convention pravisoire
Pistes en coues de seéation pour la convention provis oite E
Projet de pasts d'axplo Eation

s
- Cartes MC Feuile NA - 39: XX 2b Abong-Mbang
Feulle NA: 33. XX- 26 Abong-Mbang
Image 5 ate ile Lan dat 7 P 184657 20021727
PA8ar50 20021227

Bloc quinquenn al n°1

e

5 10 Kiemäètres Résäation: Ceule damênagement R. Pal oo
Avril 2008

Figure 32 : Réseau routier du bloc quinquennal 1.

162
Unirés Foresrières d'Aménagement 10.04). 10.042 ec 10.044 regroupées - Plan d'aménagement =

71.5.3 Travaux el mesures de protection environnementale de la forêt

Les pnncipales mesures de protection de l’environnement qui seront prises dans le bloc n° 01
concernent l'érosion, la pollution et la faune.

a) Protection contre l'érosion (bassins versants, berges, etc.)
Toute exploitation est proscrite au niveau des pentes supérieures à 50 %.

Une bande de forêt de 30 m de largeur, interdite à l'exploitation, est laissée de part et d'autre des
cours d’eau et des plans d'eau.

Pour réduire au minimum l'érosion due à la mise en place des pistes forestières, un certain
nombre d'éléments sont pris en considération (voir & 5.5.3 sur la voirie forestière). Tout d'abord,
l'emplacement des pistes est planifié et cartographié avant l’entrée en forêt des engins. Autant
que possible les pistes suivent les lignes de crête, évitent les cours d’eau et les marécages, et
seront orentées suivant un axe Est-Quest de manière à bénéficier d'un maximum
d’ensoleillement. Des fossés de détournement des eaux de ruissellement sont instailés à
intervalle régulier pour les évacuer dans les zones de végétation, êt avant la zone de proteclien de
30 m située de part et d'autre d'un cours d'eau

b) Protection contre la pollution

Dans le cadre de ses activités, la société d'exploitation forestière utilise une quantité importante
d'hydrocarbures et manipule quelques produits insecticides et fongicides. Des mesures sont donc
prises pour éviter toute pollution du mulieu par ces produits.

Un contrat de partenariat a été lié avec la société pélrolière Total pour la récupération et le
traitement des huiles usées. Un contrat est à l'étude pour le traitgnent et la récupération des
emballages, des pneus et batteries usagés, des ferrailles, etc.

€) Protection de la faune

Æn ce qui concerne la chasse menée par les populations locales, les concessionnaires ont obtenu
l'appui d’un partenaire extérieur (projet Partenarial pour la gestion des forêts de production en
Afrique Centrate ; WWF / Nature +) pour la mise en œuvre d’un ensemble d’aclious destinées à
améliorer la gestion de la faune dans la concession. Ces activités sont les suivantes :

-_ sensibilisation et information des populations riveraines sur la législation en matière de
chasse, sur les animaux intégralement protégés, sur leurs droits d'usage, sur la gestion
durable des ressources,

- appui à l'identification et à ]a mise en œuvre (par Les populations) d'activités générairices de
revenus altermalifs, notamment dans les domaines de l'agriculture (amélioration des cultures
de base existantes par la réalisation de meilleurs entretiens, par l'utilisation de variétés mieux
adaptées. par lc développement des filières d'écoulement des produits...) et de [a pêche
(pisciculture);

mise en place d'une Zone d'Intérêt Cynégétique à Gestion Communautaire (ZICGC) :

-_ réalisauon d'unc étude de la chasse villageoise qui déterminera enire autres choses: le
volume des prélèvements, la proportion des espèces abattues, la localisation des territoires de
chasse, l’imporiance des lignes de pièges, la part de ia chasse au fusil ou à l’aide d'autres
moyens,

163
Unités Forestières d'Aménagement 40.041, 10.042 et 10.U44 regroupées - Plan d'aménagement

L'objectif de ces actions sera de responsabiliser progressivement les populations locales à la
gestion durable de la faune sur leur territoire de chasse.

Les mesures prises pour curailler la chasse illégale menèc par des braconniers professionnels
sont les suivantes :

- placement de barrières amovibles métalliques, fermées à l’aide de cadenas, sur les deux
principaux accès à la concession;

-__ blocage des pistes d'accès secondaires à la fin de l'exploitation de chaque AAC (mise en
place de fossés ou de monticules de terre au bulldozer, barrages à l’aide de grumes) ;

- mise sur pied d’une demande adressée aux responsables de la société Kieffer, seuls
utilisateurs de ja piste reliant Kongo à Kagnol au Sud-Est de la concession, pour mettre en
place une barrière avec gardiens de manière À mettre fin au transport de la viande de brousse
sur cet axe qui traverse entre autre l'UFA 10 039.

Pour le personnel des concessionnaires, les dispositions qui ont été prises pour éviter le
braconnage, le transport et la consommation de viande de brousse sont les suivantes :

- la fourniture de protéines altematives à la viande de brousse par l'installation d'une ferme
avicole et d'une boucherie ;

-_ l’élaboration d’un règlement intérieur interdisant la chasse, le transport de viande de brousse,
d'années ou de chasseurs, et prévoyant des peines sévères (allant jusqu'au licencièment) pour
touie infraction :

- la sensibilisation et l'information des travailleurs au sujet du règlement intérieur, de la
législation sur la chasse et les animaux protégés, de la gestion durable des ressources, de
l'aménagement des UFA,...

-__ l'installation de postes de contrôle avec gardien à l'entrée du Site Pallisco où sont basés les
travailleurs, l’unité de transformation, le garage, l'administration des sociétés.

7.1.6 Mise en œuvre du plan de gestion

7.1.6.1 Inventaires d'exploitation et permis annuels

Environ 6 mois avant l’entrée en exploitation, l AAC sera délimitée sur le terrain et un inventaire
d'exploitation sera mené dans chaque AAC du bloc quinquennal. Cet inventaire concernera
uniquement les cspèces intéressant le concessionnaire.

Les données récoltées seront analysées et un dossier de demande de certificat d'assiette de coupe
sera préparé.

Quelques semaines avant l’exploitation, un inventaire de sortie de pieds sera mené dans l'AAC
et ne concernera que les espèces qui seront effectivement coupées par le concessionnaire, à un
diamètre déterminé (toujours supérieur ou égai au DME/AME), en fonction du marché du bois,
des commandes et des stocks disponibles.

7.1.6.2  Octroi et contrôle des travaux

Le dossier de demande de certificat d’assiette de coupe sera transmis au MINEF pour
l’organisation de la mission de contrôle des limites de l’AAC, qui sera suivie de l’obtention de
l'autorisation d'expioitation.

164

Uniés Forestières d'Aménagement 10.041. 10.042 et 10.044 regroupées - Plan d'aménagement

Le contrôle des travaux sera réalisé par Le Ministère de l'Environnement et des Forêts à sa

convenance.

7.1.7 Programme d‘actiou quinquennal

Période

Forêt

7.1.7.1

: Janvier 2005 — Décembre 2009
: UFA regroupées (10041, 10042, 10044)

Programme pour le massif des UFA regroupées

Annéc 1 (2005)

Auvée 2 (2006)

Année 3 (2007)

Année 4 (2008)

Année 5 (2009)

1. Entetiens des
limites (2 fois) el
éventuellement
plantation d'arbres
après classement

1. Entretiens des
limites (2 fois) ct
éventuellement
plantation d'arbres
après classement

1. Entretiens des
limites (2 fois) et
éventuellement
plantation d'arbres
après classement

1. Entretiens des limites
(2 fois) et
éventuellement
plantation d'arbres après
classement

1. Entretiens des limites
(2 fois) et
éventuellement
plantation d'arbres après
classement

2. Contrôle de l'accès à
fa concession et surtout
à la zone de prolection

2. Contrôle de l'accès
à la concession et
surtoul à la zone de
protection

2. Contrêle de l'accès
à la concession et
surtout à la zone de
protection

2. Conträle de l'accès à
la concession et surtout
à la zone de protection

2. Contrôle de l'accès à
la concession et surtout
à la zone de protection

3. Autonisation de
l'exercice des droils
d'usage coutumiers des
populations

3. Autorisation de
l'exercice des droits
d'usage coutumiers
des populations

3. Autorisation de
l'exercice des droits
d'usage coutuniers
des populations

3. Autorisation de
l'exercice des droits
d'usage coutumuers des
populations

3. Autarisation de
l'exercice des droits
d'usage coutunuers des
populations

4. Recherche {mesures
placettes permanentes,
| suivi parcours
phénologiques et
transects faune)

4. Recherche (mesures
placettes permanentes,
sui vi parcours
phénologiques et
tramsects faunc)

4. Recherche (mesures
placeftes permanentes,
suivi parcours
phénologiques et
transects faune)

4. Recherche (mesures
placettes permanentes,
suivi parcours
phénologiques ut
lansects faune)

4. Recherche (mesures
placeltes permanentes,
suivi parcours
phénologiques et
transects faune)

5, Protection de la

$. Protection de la

$. Pratection de la

£. Protection de la faune

5. Protection de la faune

faune faune faune Blocage des pistes Blocage des pistes
Etudes chasse Mise en place des Blocage des pistes secondaires secondaires
villageoise ; mise en ZICGC: blocage des | secondaures

place des barrières pistes sccondaires

métalliques, blocage

des pistes secondaires

6. Social 6. Social 6. Social 6. Social 6. Social

Mise en place des Réunion de Réunion de Réunion de Réunion de
organisations concertation. concertation. conceriation, concertation

villageoses : Diffusion
du résumé du plan
d'aménagement :

(65

Unités Forestières d'Aménagement 10.041, 10.042 et 10.044 regraupées + Plan d'aménagement

7.1.7.2 Programme par affectation

a) Série de production

Superficie
Usage(s)

Bloc quinquennal concerné

:145.272 ha

: Exploitation forestière
: Bloc 1 (23.588 ha).

Année 1 (2005)

Année 2 (2006) |

Annéc 3 (2007)

Année 4 (2008)

Année 5 (2009)

1. Ouverture des
limites du bioc et de
PAAC 1 et ouverture

1. Rafraîchissement
des limites du bloc et
ouverture des limites

1. Rafraîchissement des
limites du bloc et
ouverture des limutes

1. Rafraïchissement
des limites du bloc ct
ouverture des limites

1. Rafraïchissement
des limites du bloc ct
ouverture des limites

d'exploitation de

FAAC L élaboration
et soumission du plan
annuel des opérations

d'exploitation de
l'AAC 2: élaboration
et soumission du plan

d'exploitation de
l'AAC 3; élaboration et
soumission du plan
annuel des opérations

d'exploitation de

l'AAC 4; élaboration
et sounussion du plan
annuel des opérations

| des pistes de l'AAC 2 et de l'AAC 3 et de PAAC 4 et de l'AAC 5 et
| ouverture des pistes | ouverture des pistes ouverture des pistes ouverture des pistes
2. Inventarre 2. Inventaire 2. Inventaire 2. Inventaire 2. Inventaire

d'exploitation de

l'AAC 5; élaboration
et sounvssion du plan
annuel des opérations

3. Orgarusation de

annuel des opérations
3, Organisation de Î

3. Organisation de

13. Organisation de

3, Organisation de

l'exploitation : l'exploitation : l'exploitation : l'exploitation : L'exploitation :
inventaire de sortie inventaire de sortie inventaire de sortic des | inventaire de sortic inventaire de sortie
des pieds des picds pieds des pieds des pieds

4. Intervennon
sylvicoles : coupe au

4. Intervention
sylvicoles : coupe au

4. Intervention
sylvicoles : coupe au

4. Intervention
sylvicoles : coupe au

[4 Intervention
sylvicoles : coupe au

phénologiques, essai
d'interventions

sylicoles)

phénologiques, essai
d'interventious
sylvicoles)

sylvicoles}

phénologiques, essai
d'interventions
sylvicoles)

DME/AME DME'AME DME/AMT: DME/AME DME/AME
5. Recherche 5. Recherche 5. Recherche (piacettes | 5. Recherche 5. Recherche
(placeites (placeites permanentes, parcours |(placertes (placettes
permanentes, permanentes, phénologiques, essai permanentes, permanentes,
parcours parcours d'interventions parcours parcours

phénolagiques, essai
d'interventions
sylvicoles)

6. Exploitation des
produits forestiers

non-ligneux par les
| populations

6. Exploitation des
produits forestiers
non-ligneux par les
populations

6. Exploitation des
produits forestiers non-
ligneux par Les
populations

6. Exploitation des

produits forestiers

non-ligneux par les
opulations

6. Exploitation des
produits forestiers

non-ligueux par les
populations

7. Réglementation lc
la pratique de
l’agriculture et de la
chasse

7. Réglementation de
la pratique de
l'agriculture et de la
chasse

7. Réglementation de la
pratique de
l'agriculture et de la
chasse

7. Réglementation de
la pratique de
l'agriculture ei de la
chasse

7. Réglementation de
la pratique de
l'agriculture et de la
chasse

166

Unités Forestières d'Aménagement 10.041, 10.042 et 10.044 regroupées - Plan d'aménagement

b) Série de conservation

Superficies :27,251 ha
Usage(s) : Conservation des zones fragiles
Coutumier et commercial (produits forestiers non-ligneux}
Année 1 (2004) Aunée 2 (2005) Année 3 (2006) Année 4 (2007) Année 5 (2008) |
|

[ 1. Mise ea place de

| mesure de lutte contre
| l'érosion (bande
riveraine de 30 m
autour des cours
d'eau)

1. Misc en place de
mesure de lutte contre
l'érosion (bande
riveraine de 30 m
autour des cours
d'eau)

1. Mise en place de
mesure de lutte contre
l'érosion {bande
riveraine de 30 m
autour des cours
d’eau)

T. Mise en place de
mesure de lutte contre
l'érosion (bande
riveraine de 30 m
autour des cours
d'eau)

L. Mise en place de
mesure de lutte contre
l'érosion (bande
riveraine de 30 m
autour des cours
d'eau)

2. Autorisation du
ramassage et de La
cueillette des produits
secondaires

2. Autorisation du
ramassage et de la
cueillette des produits
secondaires

2. Autorisation du
ramassage ct de la
cueillene des produits
secondaires

2. Autorisation du
ramassage et de la
cucillette des produits
secondaires

2. Autorisation du
ramassage et de la
cueillette des produits
secondaires

3. Réglementation de
la chasse.

3 Réglementation de
la chasse.

3. Réglementation de
la chasse.

3. Réglementation de
Ja chasse.

3. Réglementation de
la chasse.

4. Recherche 4, Recherche 4. Recherche 4. Recherche 4. Recherche
(parcours (parcours (parcours (parcours (parcours
[phénologiques) __|phénologiques) phénologiques) _[phénalogiques) phénologiques)

c) Série de protection

Superficies

Usage(s)

:3.548 ha

: Réserve de biodiversité (faune et flore)

[_ Année 1 (2004)

Année 2 (2005)

Année 3 (2006)

Année 4 (2007)

Année 5 (2008)

| 1. Démarcation des
limites de la série et
mise on place de
panneaux de
signalisation

1. Rufraichissement
des limites de la série

1. Rafraïchissement
des limites de la série

1, Rafraïchissement
des limites de Ja séric

L. Rafraîchissement
des limites de la série

2. Missions de
surv@rllance de la zone

7 [2. Missions de

surveillance de la zone

2. Missions de
surveillance de la zone

2. Missions de

surveillance dc la zonc

2. Missions de
surveilfance de la zone

7.2 Plan annuel d’opération

167
891

£> PUS 21 2P HUPPANS]
BLRS €] DP AN €] P DOUBS EURE
NOILOHJOUd 34 31H45

sanbigojousud smooed s5p lAIns 19 55e[d uo #44
UOIS0:9 PAUDS SUN 2P SATA
NOFLVAHISNOD 4Q HIUAS AL

SAOLA LAS SUOATIAIAIUI, D SIESEA,P IUMUSIUET
HSURSSIUES p SON 59p ram]
HUSUEULTÉ 1920 59p AMS
sanbéojouud snoored sap
SAUVENT oo Id sap 3
LUXE E]

SARMEUNUAUCS SRI S3p LAND US SUN
TUSARUQUE, paid np ANS AP uoS IQ

TAN PP 1085 2p AS US, FRE?

LoneHO|dxo,p HIFIUSA 0]

Æ ANYANA ne LoUENO|ÉXT
Brsier2) spoid sp muos]
Gsueas) suouemdo sp {pra uejd np vorssAunos À UONEIOQE|T

= EEE
se) on dxa,p >neusaur
TOY) vonEno[dxs,p 5 V'T

NOUNOU A4 ALUBS ‘1

Pique7Q |eiqueannt 24056 [aqmndes] 1906 Tismnr [ umr Tom D'umav T sem Taousga Pasmoer
S007 7006

sagdno01891 ppQ OT - ZbD DE - IpO OT VAN

LC NOILYHIdO.G THONNY NV Td
MOUPBDUIUT, p A0] - SAN OL231 ppf Qi 19 cHO OI ‘LPO'OF lAAUSESUEUE, p SAAQUSBLOS SDHUS)

5v

Unité Forestière d'Aménagement 10.041. 10.042 et 10.044 regroupées — Plan d'aménagement

8 BILAN ECONOMIQUE ET FINANCIER

8.1 Les revenus

Les volumes issus de l'exploitation et coupés à partir des diamètres aménagés, sont pondérés par
les coefficients de commercialisation retenus dans le projet API de DIMAKO.

Les essences commercialisées appartiennent au groupe 1, 2 et 3 étudiées dans ce plan
d'aménagement car elles trouvent un débouché sur le marché intermational du bois.

Le calcul des revenus est basé sur là valorisation des volumes commercialisés auprès de la scierie
CIFM située à Mindourou.

Les prix retenus par essence sont ceux actuellement pratiqués sur le marché rendus site Mindourou.
Nous ne disposons d'aucune donnée concemant l’évolution des cours du bois sur les 30 années à
venir. Actuellement le marché des bois tropicaux est difficile et dépressif. On pourrait envisager
que certaines essences, non retenues dans la liste, fassent l’objet de recettes complémentaires dans
les années à venir mais, ce sont des conditions trés hypothétiques dues au fait que les coûts de la

Hscalité et du transport pénalisent fortement ces essences sur le marché.
Tableau 65 : Volume commercial des essences actuellement exploitées et mises sur
le marché.
Volume expl. Coef. Volume
Groupes |Essences &= DMA} cornm. commercial
m3 API m3
Acajou de bassarn 0,605 =
lAningré A. 16 913 0.550 9 302
Assamela / Afro. 0,550 E
[Ayous 51 127 0,430 21 985
IBété 6,530 =
Bilinga 13737 0,550 7555
Bossé clair 32 760 0,573 18 771
Dibétou 28 992 0,521 15 105
4 Doussié 8. (pachy.) 0.617 =
Doussié R. (bipind.) 54 950 0,617 33 904
Iroko 7 731216 0.617 19 260
Kosipo 124 515 0,605 75 332
Moabl 61 879 0,617 38 056
Mukulungu 0,817 -
[Niové 15 844 0.437 6 924
Padauk rouge 138 953 0,550 76 424
Sapelli 167 376 0,636 106 451
Sipo 49 830 0,605 30 147
2 Tali 617 323 0,590 364 221
Tiama 31 652 0,605 19 149
3 lstandza 102 958 0,550 56 627
Pao rosa 6818 0,550 3750
TOTAL 1 646 643 902 963

169

Unité Forestière d'Aménagement 10.041. 10.042 et 10.044 regroupées — Plun d’uménagement

Tableau 66 : Recettes issues de la vente des essences actuellement mises sur le marché

Volume | Prix vente HT Vente totales
Groupes |[Essences commercial | aux scieries HT
m3 FCFA/m3 FCFA
cajou de bassam = 48 400 =
lAningré A. il 9 302 100 000 930 215 000
Assamela / Afro. - 118 000 =
lAyous 21 985 44 000 967 322 840
Bété - 34 800 =
Bilinga 7 555 26 000 196 439 100
Bossé clair 18771 53 600 1 006 151 328
Dibétou 15 105 30 400 459 186 893
A Doussié B. (pachy.) - 104000 =
Doussié R. {bipind.} 33 904 104 000 3 526 031 600
Iroko _ 19 260 70 006 1348 219 040
Kosipo 75 332 30 400 2 290 079 880
Moabi L 38 056_ | 72400 2755 250 273
Mukulungu - | 48 B00 -
Niové 6 924 22 800 157 863 278
Padouk rouge 76 424 41 200 3 148 674 980
Sapelli 106 451 58 000 6 174 165 888
[Sipo 30 147 84 800 2 556 478 320
2 [Tali = 364 221 49 000 14 568 822 800
Tama 19 149 39 200 750 658 832
3 latandza 56 627 26 000 1 472 299 400
Pao rosa 3 750 49 200 184 495 080
TOTAL 302 963 42 492 354 632

Le tableau ci-dessus donne une prévision des recettes de 42.492.354.532 FCFA sur 30 ans
d'exploitation soit une moyenne annuelle de 1.416.411.818 FCFA. Le taux d'inflation retenu
comme hypothèse sur les ventes comme sur les achats a été fixé à 3 %/an. En appliquant la
formule :

n

Ra = Ra ((1+i)" —1)/i Rn = recettes annuelles cumulées à l'année
Ra = receties annuelles
Î taux d'inflation

Les prévisions de recettes pondérées avec l'hypothèse d'inflation s’élèveront à 69.407.972.471
FCFA sur 30 ans.

8.2 Les dépenses

Les dépenses concernent différents coûts liés à l'exploitation de ces UFAs regroupées et
aménagées. En efiet, avec l'aménagement, de nouveaux coûts dus à la mise en œuvre du plan de
gestion durable et à la programmation des actions quinquennales dans les séries de production, de
conservation et de protection, s'ajoutent aux charges habituelles.

170
Unité Forestière d'Aménagement 10.041. 10.042 et 10.044 regroupées - Plan d'aménagement

8.21 Coûts d’exploitation

Dans nos derniers comptes de l'exercice 2003, le coût moyen d'exploitation sur ces UFAs
regroupées est de 20.000 FCFA/m3 (hors fiscalité).
Les frais de transport sur une distance moyenne de 44 km pour amener le bois exploité sur le parc
de la scierie de Mindourou sont de 3.000 FCFA/rm3.

8.2.2 Coût des traitements sylvicoles

1 s’agit des frais engagés dans le cadre de projets de recherche que nous avons décrits dans ce
rapport et que nous estimons à 10.000 QQO de FCFA par an.

8.2.3 Coût de contrôle et de gestion

Dans ce coût intervient l'entretien des limites des UFAs regroupées, des séries de protection et de
conservation ; is s’élèvent à 10.000.000 FCFA par an

8.2.4 Redevances ef Taxes

La Redevance Forestière Annuelle est de 504.866.470 FCFA

La taxe d'abattage annuelle est de 85.117.621 FCTA
Tableau 67 : Calcul des taxes d'abattage.
T Volume Volume Taxe Taxe
Groupes [Essences commercial abattu abattage abatlage
| m3 m3 FCFA/M FCFA
lAcajou dé bassami - - 2375 =
lAningré A. ._T #32 | 10 697 4655 49 796 734
[Assamela / Afro. [ - E 3915 =
Ayous i 21985 | 25282 2252 56 935 743
Bété LT = 2 2114 -
Bilinga E 7555 _ 6669 1 800 16 508 440
IBoSSé clair [18771 21 587 2668 57 594 655
Divétou 15105 | 17371 2140 37 172 992
, DouséBŒacy) | - - 3352 =
Doussié R. (bipind.) 33 904 38 990 4 988 19448098 |
Iroko 19 260 22 149 ET 16282233 |
Kosipo | 75 332 86 631 2375 205 749 364
Moabi EH 38 056 43 764 2868 1255186111
Mukulungu = 2019 -
Niové 6 924 7962 1663 13 241 475
Padouk rouge 76 424 87 88 2225 195 550 294
Sapeli 7] 108451 | 122 419 3 206 392 474 693
Sipo [30347 34 669 3716 128 830 831
2 lai 364221 | 418854 1 845 814 670 360
Tiama 19 149 22 02? 2258 49 681 359
3 [stands l 56 627 65 121 1 948 126 855 581
Pao rosa LE 3750 4312 2 826 12 186 800
TOTAL 802 963 1 038 408 2553 628 651

17)

Unité Forestière d'Aménagement 10.041. 10.042 et 10.44 regroupées - Plan d'aménagement

8.2.5 Autres coûts

Il s’agit des coûts :
- de l’aménagement soit 704.280.000 FCFA
de révision du plan d'aménagement estimés à 10 millions de FCFA par période de 5 ans.

- de la protection de la faune 10 millions de FCFA par an
- des aspects sociaux 5 millions par art

Tableau 68 - Dépenses

FA

(BE \C HE ÉFGFA)

Redevance forestière (10041) (97441500 x 30 ans) | 2 923 245 000!
Redevance forestière (10042) (88488000 x 30 ans} | 2 854 940 000
Redevance forestière (10044) (3189268970 x 30 ans)| 9 567 809 100
Taxe d'abattage 2 553 528 651
Coût d'exploitation _ 20 000 FCFA / m3 902983 m3 18 059 260 000
Transport 3 000 FCFA / m3 902963 m8 2 708 889 000
Entretien des limites 10 000 000 FCFA / an 30 ans 300 000 000
Protection de la faune 10 000 000 FCFA / an 30 ans 300 000 000
Aspects sociaux 5 000 000 FCFA / an 30 ans 150 000 000
Recherche 10 000 000 FCFA / an 30 ans 300 000 000
Coût d'aménagement 23 476 000 FCFA / an 30 ans 704 280 000
Révision plan aménagement 10.000.000 FCFA pé 60 000 000
montant annuel des dépenses 1 342731 728;

montant des dépenses sur 30 ans actualisées 685 797 450 601

L _{au taux d'inflation de 3%

Le tableau ci-dessus donne une prévision des dépenses de 40 281 951 751 FCFA sur 30 ans
d'exploitation soit une moyenne de 1 342 731 725 FCFA. Le taux d'inflation retenu comme
hypothèse sur les ventes comme sur les achats a été fixé à 3 %/an. En appliquant la formule :
Do = Da ((1+#i)"— 1) /i Dn = dépenses annuelles cumulées à l’année ?

Da = dépenses annuelles

i = taux d'inflation

Les prévisions de dépenses pondérées avec l’hypothèse d'inflation s’élèveront à 65 797 450 601
FCFA sur 30 ans

172
Unité Forestière d'Aménagement 10.041. 10.042 et 10.044 regroupées - Plan d'aménagement

8.3 Justification de l'Aménagement

8.3.1 Bilan

Montant des recettes sur 30 ans actualisées

au taux d'inflation de 3% +69 407 972 471 FCFA

Montant des dépenses sur 30 ans actualisés au taux

d'inflation de 3% -65 797 450 601 FCFA
Résultat bénéficiaire cumulé sur 30 ans au taux de 3% 3 610 521 871 FCFA

Le bilan économique et financier est une composante importante du plan d'aménagement. À
l'étude de ce bilan, il ressort que les activités d’expioitation forestières sur les UFAs regroupées
10.041 — 10.042 et 10.044 dans les conditions de l'aménagement durable sont bénéficiaires de
43 680 093 FCFA dés la première année

L'aménagement de ces UFAs regroupées induit diverses opérations techniques qui se traduisent en
charges financières. Les actions qui contribuent à la gestion durable ne peuvent être remises en
cause, elles assurent l'avenir de ce massif forestier à trés long terme. La rentabilité financière est là
mais reste précaire et n'apporte aucune marge de manœuvre à nos entreprises. C'est de noire point
de vuc, au travers d'une concertation avec nos administrations de tutelle que nous devrons
examiner des solutions pour établir des équilibres économiques fiables à long terme

D'autre part, ces UFAs5 regroupées faisant partie d’un ensemble de cinq UT As aménagées par le
groupe, PALLISCO, SODETRAN CAM ct les Ets ASSENE NKOU ; il sera important d'inclure
ce bilan économique et financier dans l’étude économique globale.

173
